 

EXHIBIT 10.1

Execution Version

 

TERM LOAN AGREEMENT

Dated as of February 27, 2019 by and among

BROADSTONE NET LEASE, LLC,

as Borrower,

 

BROADSTONE NET LEASE, INC.

as Parent,

 

THE FINANCIAL INSTITUTIONS PARTY HERETO AND THEIR ASSIGNEES UNDER SECTION 13.6.,

as Lenders,

 

CAPITAL ONE, NATIONAL ASSOCIATION,

as Administrative Agent,

 

BMO CAPITAL MARKETS CORP., MANUFACTURERS AND TRADERS TRUST COMPANY, REGIONS
BANK, AND SUNTRUST BANK,

as Syndication Agents,

 

KEYBANK NATIONAL ASSOCIATION AND BRANCH BANKING AND TRUST COMPANY,

as Co-Documentation Agents, and

CAPITAL ONE, NATIONAL ASSOCIATION, BMO CAPITAL MARKETS CORP., MANUFACTURERS AND
TRADERS TRUST COMPANY, REGIONS CAPITAL MARKETS, AND SUNTRUST ROBINSON HUMPHREY,
INC.,

as Joint Lead Arrangers and Joint Bookrunners

 

 



 

 

 

 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

Article I. DEFINITIONS

1

 

 

 

Section 1.1.

Definitions.

1

Section 1.2.

General; References to Eastern Time

29

Section 1.3.

Financial Attributes of Non-Wholly Owned Subsidiaries

30

 

 

 

Article II. CREDIT FACILITY

30

 

 

 

Section 2.1.

[Intentionally Omitted].

30

Section 2.2.

Term Loans.

30

Section 2.3.

[Intentionally Omitted]

32

Section 2.4.

Rates and Payment of Interest on Loans

32

Section 2.5.

Number of Interest Periods

33

Section 2.6.

Repayment of Loans.

33

Section 2.7.

Prepayments.

33

Section 2.8.

Continuation.

34

Section 2.9.

Conversion

34

Section 2.10.

Notes

35

Section 2.11.

[Intentionally Omitted]

35

Section 2.12.

[Intentionally Omitted]

35

Section 2.13.

[Intentionally Omitted]

35

Section 2.14.

Additional Loans

35

 

 

 

Article III. PAYMENTS, FEES AND OTHER GENERAL PROVISIONS

37

 

 

 

Section 3.1.

Payments

37

Section 3.2.

Pro Rata Treatment

37

Section 3.3.

Sharing of Payments, Etc

38

Section 3.4.

Several Obligations

38

Section 3.5.

Fees.

39

Section 3.6.

Computations

39

Section 3.7.

Usury

39

Section 3.8.

Statements of Account

40

Section 3.9.

Defaulting Lenders

40

Section 3.10.

Taxes; Foreign Lenders

41

 

 

 

Article IV. intentionally omitted

45

 

 

Article V. YIELD PROTECTION, ETC

46

 

 

Section 5.1.

Additional Costs; Capital Adequacy

46

Section 5.2.

Suspension of LIBOR Loans

47

Section 5.3.

Illegality.

48

Section 5.4.

Compensation

48

Section 5.5.

Treatment of Affected Loans

49

Section 5.6.

Affected Lenders

50

i

 

--------------------------------------------------------------------------------

 

Section 5.7.

Change of Lending Office

51

Section 5.8.

Assumptions Concerning Funding of LIBOR Loans

51

 

 

 

Article VI. CONDITIONS PRECEDENT

51

 

 

 

Section 6.1.

Initial Conditions Precedent

51

Section 6.2.

Conditions Precedent to All Credit Events

54

 

 

Article VII. REPRESENTATIONS AND WARRANTIES

54

 

 

 

Section 7.1.

Representations and Warranties

54

Section 7.2.

Survival of Representations and Warranties, Etc

62

 

 

Article VIII. AFFIRMATIVE COVENANTS

62

 

 

Section 8.1.

Preservation of Existence and Similar Matters

62

Section 8.2.

Compliance with Applicable Law

63

Section 8.3.

Maintenance of Property

63

Section 8.4.

Conduct of Business

63

Section 8.5.

Insurance

63

Section 8.6.

Payment of Taxes and Claims

63

Section 8.7.

Books and Records; Inspections

64

Section 8.8.

Use of Proceeds

64

Section 8.9.

Environmental Matters

65

Section 8.10.

Further Assurances.

65

Section 8.11.

Material Contracts

65

Section 8.12.

Additional Guarantors

66

Section 8.13.

REIT Status

67

 

 

 

Article IX. INFORMATION

67

 

 

Section 9.1.

Quarterly Financial Statements

67

Section 9.2.

Year End Statements

67

Section 9.3.

Compliance Certificate

68

Section 9.4.

Other Information

68

Section 9.5.

Electronic Delivery of Certain Information

70

Section 9.6.

Public/Private Information

71

Section 9.7.

USA Patriot Act Notice; Compliance

72

 

 

Article X. NEGATIVE COVENANTS

72

 

 

Section 10.1.

Financial Covenants

72

Section 10.2.

Negative Pledge.

73

Section 10.3.

Restrictions on Intercompany Transfers

74

Section 10.4.

Merger, Consolidation, Sales of Assets and Other Arrangements

75

Section 10.5.

Plans.

75

Section 10.6.

Fiscal Year

75

Section 10.7.

Modifications of Organizational Documents and Material Contracts

76

ii

 

--------------------------------------------------------------------------------

 

Section 10.8.

Transactions with Affiliates

76

Section 10.9.

Environmental Matters

76

Section 10.10.

Derivatives Contracts

76

 

 

Article XI. DEFAULT

77

 

 

Section 11.1.

Events of Default

77

Section 11.2.

Remedies Upon Event of Default

80

Section 11.3.

Remedies Upon Default

81

Section 11.4.

Marshaling; Payments Set Aside

81

Section 11.5.

Allocation of Proceeds

82

Section 11.6.

[Intentionally Omitted]

82

Section 11.7.

Performance by Administrative Agent; Rescission of Acceleration by Super-
Majority Lenders

82

Section 11.8.

Rights Cumulative

83

 

 

Article XII. THE ADMINISTRATIVE AGENT

84

 

 

 

Section 12.1.

Appointment and Authorization

84

Section 12.2.

Capital One as Lender

85

Section 12.3.

Approvals of Lenders

85

Section 12.4.

Notice of Events of Default

85

Section 12.5.

Administrative Agent’s Reliance

86

Section 12.6.

Indemnification of Administrative Agent

86

Section 12.7.

Lender Credit Decision, Etc

87

Section 12.8.

Successor Administrative Agent

88

Section 12.9.

Titled Agents

89

Section 12.10.

ERISA Representations of the Lenders

89

 

 

 

Article XIII. MISCELLANEOUS

91

 

 

 

Section 13.1.

Notices

91

Section 13.2.

Expenses

92

Section 13.3.

Stamp, Intangible and Recording Taxes

93

Section 13.4.

Setoff

93

Section 13.5.

Litigation; Jurisdiction; Other Matters; Waivers

94

Section 13.6.

Successors and Assigns

95

Section 13.7.

Amendments and Waivers

100

Section 13.8.

Nonliability of Administrative Agent and Lenders

102

Section 13.9.

Confidentiality

102

Section 13.10.

Indemnification

103

Section 13.11.

Termination; Survival

105

Section 13.12.

Severability of Provisions

105

Section 13.13.

GOVERNING LAW

105

Section 13.14.

Counterparts

106

Section 13.15.

Obligations with Respect to Loan Parties and Subsidiaries

106

Section 13.16.

Independence of Covenants

106

iii

 

--------------------------------------------------------------------------------

 

Section 13.17.

Limitation of Liability

106

Section 13.18.

Entire Agreement

106

Section 13.19.

Construction

107

Section 13.20.

Headings

107

Section 13.21.

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

107

 

SCHEDULE I

Commitments

SCHEDULE 1.1.

List of Loan Parties

SCHEDULE 7.1.(b)

Ownership Structure

SCHEDULE 7.1.(f)

Properties

SCHEDULE 7.1.(g)

Indebtedness and Guaranties

SCHEDULE 7.1.(h)

Material Contracts

SCHEDULE 7.1.(i)

Litigation

SCHEDULE 7.1.(r)

Affiliate Transactions

 

EXHIBIT A

Form of Assignment and Assumption Agreement

EXHIBIT B

Intentionally Omitted

EXHIBIT C

Form of Guaranty

EXHIBIT D

Form of Notice of Continuation

EXHIBIT E

Form of Notice of Conversion

EXHIBIT F

Form of Term Note

EXHIBIT G

Form of Compliance Certificate

EXHIBIT H

Form of Notice of Term Loan Borrowing

EXHIBIT I

Form of Tax Compliance Certificates

 

 

iv

 

--------------------------------------------------------------------------------

 

THIS TERM LOAN AGREEMENT (this “Agreement”) dated as of February 27, 2019 by and
among BROADSTONE NET LEASE, LLC, a limited liability company formed under the
laws of the State of New York (the “Borrower”), BROADSTONE NET LEASE, INC., a
corporation formed under the laws of the State of Maryland (the “Parent”), each
of the financial institutions initially a signatory hereto together with their
successors and assignees under Section

13.6. (the “Lenders”), CAPITAL ONE, NATIONAL ASSOCIATION, as Administrative
Agent (together with its successors and assigns, the “Administrative Agent”),
BMO CAPITAL MARKETS CORP., MANUFACTURERS AND TRADERS TRUST COMPANY, REGIONS
BANK, and SUNTRUST BANK, as Syndication Agents, KEYBANK NATIONAL ASSOCIATION and
BRANCH BANKING AND TRUST COMPANY, as Co-Documentation Agents, and CAPITAL ONE,
NATIONAL ASSOCIATION, BMO CAPITAL MARKETS CORP., MANUFACTURERS AND TRADERS TRUST
COMPANY, REGIONS CAPITAL MARKETS, and SUNTRUST ROBINSON HUMPHREY, INC., as Joint
Lead Arrangers and Joint Bookrunners (in such capacities, the “Joint Lead
Arrangers”).

 

WHEREAS, the Lenders desire to make available to the Borrower a term loan
facility in an initial amount of $450,000,000 on the terms and conditions
contained herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
as follows:

 

ARTICLE I.  DEFINITIONS

 

Section 1.1.     Definitions.

 

In addition to terms defined elsewhere herein, the following terms shall have
the following meanings for the purposes of this Agreement:

 

“Accession Agreement” means an Accession Agreement substantially in the form of
Annex I to the Guaranty.

 

“Additional Costs” has the meaning given that term in Section 5.1.(b).
“Additional Term Loan” has the meaning given that term in Section 2.14.

 

“Adjusted EBITDA” means, for any given period, (a) EBITDA of the Parent and its
Subsidiaries determined on a consolidated basis for such period, minus (b)
Reserves for Replacements in respect of Properties that are subject to a Tenant
Lease that is not a Triple Net Lease.

 

“Adjusted LIBOR” means, with respect to each Interest Period for a LIBOR Loan,
the rate per annum obtained by dividing (a) LIBOR for such Interest Period, by
(b) an amount equal to (i) one, minus (ii) the Applicable Reserve Requirement.

 

“Administrative Agent” means Capital One, or any successor Administrative Agent
appointed pursuant to Section 12.8.

 

 

 

 

--------------------------------------------------------------------------------

 

“Administrative Questionnaire” means the Administrative Questionnaire completed
by each Lender and delivered to the Administrative Agent in a form supplied by
the Administrative Agent to the Lenders from time to time.

 

“Affected Lender” has the meaning given that term in Section 5.6.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. In no event
shall the Administrative Agent or any Lender be deemed to be an Affiliate of the
Borrower.

 

“Agreement” has the meaning given that term in the introductory paragraph
hereof. “Agreement Date” means the date as of which this Agreement is dated.

“Alternative Interest Rate Election Event” ” has the meaning given that term in
Section 5.5(b).

 

“Anti-Corruption Laws” means all Applicable Laws of any jurisdiction concerning
or relating to bribery or corruption, including without limitation, the Foreign
Corrupt Practices Act of 1977, as amended.

 

“Anti-Money Laundering Laws” means any and all Applicable Laws related to the
financing of terrorism or money laundering, including without limitation, any
applicable provision of the Patriot Act and The Currency and Foreign
Transactions Reporting Act (also known as the “Bank Secrecy Act,” 31 U.S.C. §§
5311-5330 and 12 U.S.C. §§ 1818(s), 1820(b) and 1951-1959).

 

“Applicable Law” means all applicable international, foreign, federal, state and
local statutes, treaties, rules, guidelines, regulations, ordinances, codes,
executive orders, and administrative or judicial precedents or authorities,
including the interpretation or administration thereof by any Governmental
Authority charged with the enforcement, interpretation or administration
thereof, and all applicable administrative orders, directed duties, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“Applicable Margin” means the percentage rates set forth in the table below
corresponding to the level (each a “Level”) into which the Borrower’s Credit
Rating then falls. As of the Agreement Date, the Applicable Margins are
determined based on Level IV. Any change in the Borrower’s Credit Rating which
would cause the Applicable Margins to be determined based on a different Level
shall be effective as of the first day of the first calendar month immediately
following receipt by the Administrative Agent of written notice delivered by the
Borrower in accordance with Section 9.4.(r) that the Borrower’s Credit Rating
has changed; provided, however, if the Borrower has not delivered the notice
required by such Section but the Administrative Agent becomes aware that the
Borrower’s Credit Rating has changed, then the Administrative Agent may, in its
sole discretion, adjust the Level effective as of the first day of the first
calendar month following the date the Administrative Agent becomes aware that
the Borrower’s Credit Rating has changed. During any period that the Borrower
has received two Credit Ratings that are not equivalent, the Applicable Margin
shall be determined based on the Level corresponding to the

2

 

--------------------------------------------------------------------------------

 

higher of such Credit Ratings (with Level I being the highest and Level V being
the lowest). During any period for which the Borrower has received a Credit
Rating from only one Rating Agency, then the Applicable Margins shall be
determined based on such Credit Rating. During any period that the Borrower has
not received a Credit Rating from either Rating Agency the Applicable Margins
shall be determined based on Level V. The provisions of this definition shall be
subject to Section 2.5.(c).

 

Level

Borrower’s Credit Rating (S&P/Moody’s)

Applicable Margin for LIBOR Loans

Applicable Margin for all Base Rate Loans

I

A-/A3 or better

1.450%

0.450%

II

BBB+/Baa1

1.500%

0.500%

III

BBB/Baa2

1.600%

0.600%

IV

BBB-/Baa3

1.850%

0.850%

V

Lower than BBB-

/Baa3

2.400%

1.400%

 

“Applicable Reserve Requirement” means, at any time, for any LIBOR Loan, the
maximum rate, expressed as a decimal, at which reserves (including any basic
marginal, special, supplemental, emergency or other reserves) are required to be
maintained with respect thereto against “Eurocurrency liabilities” (as such term
is defined in Regulation D) under regulations issued from time to time by the
Board of Governors of the Federal Reserve System or other applicable banking
regulator. Without limiting the effect of the foregoing, the Applicable Reserve
Requirement shall reflect any other reserves that the Board of Governors of the
Federal Reserve System or other applicable regulator require to be maintained by
such member banks with respect to (a) any category of liabilities which includes
deposits by reference to which Adjusted LIBOR or any other interest rate of a
Loan is to be determined, or (ii) any category of extensions of credit or other
assets which include LIBOR Loans. A LIBOR Loan shall be deemed to constitute
Eurocurrency liabilities and as such shall be deemed subject to reserve
requirements without benefits of credit for proration, exceptions or offsets
that may be available from time to time to the applicable Lender. The rate of
interest on LIBOR Loans shall be adjusted automatically on and as of the
effective date of any change in the Applicable Reserve Requirement.

 

“Approved Fund” means any Fund that is administered, managed or underwritten by
(a) a Lender, (b) an Affiliate of a Lender, or (c) an entity or an Affiliate of
any entity that administers or manages a Lender.

 

“Assignment and Assumption” means an Assignment and Assumption Agreement among a
Lender, an Eligible Assignee and the Administrative Agent, substantially in the
form of Exhibit A.

 

“Availability Period” means the period commencing on the Effective Date and
ending on the Availability Termination Date.

 

“Availability Termination Date” means the first to occur of (a) August 27, 2019;
(b) the date on which the Term Loan Commitments have been fully utilized; and
(c) the date on which the Term Loan Commitments are terminated or reduced to
zero in accordance with this Agreement.

 

3

 

--------------------------------------------------------------------------------

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bankruptcy Code” means the Bankruptcy Code of 1978, as amended.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate in effect for such day plus 1/2 of 1%, (b) the
Prime Rate in effect for such day and (c) Adjusted LIBOR on such day for an
Interest Period of one (1) month plus 1.00% (or, if such day is not a Business
Day, the immediately preceding Business Day). If for any reason the
Administrative Agent shall have determined (which determination shall be
conclusive absent manifest error) that it is unable, after due inquiry, to
ascertain the Federal Funds Rate for any reason, including the inability or
failure of the Administrative Agent to obtain sufficient quotations in
accordance with the terms hereof, the Base Rate shall be determined without
regard to clause (a) of the first sentence of this definition until the
circumstances giving rise to such inability no longer exist. Any change in the
Base Rate due to a change in Federal Funds Rate or the Prime Rate shall be
effective on the effective date of such change in the Federal Funds Rate or the
Prime Rate, respectively.

 

“Base Rate Loan” means a Loan (or any portion thereof) bearing interest at a
rate based on the Base Rate.

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation, which
certification shall be reasonably acceptable to the Administrative Agent and
each requesting Lender, as applicable.

 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.

 

“Borrower” has the meaning set forth in the introductory paragraph hereof and
shall include the Borrower’s successors and permitted assigns.

 

“Borrower Information” has the meaning given that term in Section 2.4.(c).

 

“Business Day” means (a) a day of the week (but not a Saturday, Sunday or
holiday) on which the offices of the Administrative Agent in New York, New York
are open to the public for carrying on substantially all of the Administrative
Agent’s business functions, and (b) if such day relates to a LIBOR Loan, any
such day that is also a day on which dealings in Dollars are carried on in the
London interbank market. Unless specifically referenced in this Agreement as a
Business Day, all references to “days” shall be to calendar days.

 

 

4

 

--------------------------------------------------------------------------------

 

“Capital One” means Capital One, National Association.

 

“Capital One Fee Letter” means that certain Fee Letter dated as of December 21,
2018, by and among the Borrower, the Parent, and Capital One, as the same may be
amended, restated, supplemented, or otherwise modified from time to time.

 

“Capitalization Rate” means 7.50%.

 

“Capitalized Lease Obligation” means obligations under a lease (to pay rent or
other amounts under any lease or other arrangement conveying the right to use
property) that are required to be capitalized for financial reporting purposes
in accordance with GAAP. The amount of a Capitalized Lease Obligation is the
capitalized amount of such obligation as would be required to be reflected on a
balance sheet of the applicable Person prepared in accordance with GAAP as of
the applicable date.

 

“Cash Equivalents” means (a) securities issued, guaranteed or insured by the
United States of America or any of its agencies with maturities of not more than
one year from the date acquired; (b) certificates of deposit with maturities of
not more than one year from the date acquired issued by a United States federal
or state chartered commercial bank of recognized standing, or a commercial bank
organized under the laws of any other country which is a member of the
Organisation for Economic Co-operation and Development, or a political
subdivision of any such country, acting through a branch or agency, which bank
has capital and unimpaired surplus in excess of $500,000,000 and which bank or
its holding company has a short term commercial paper rating of at least A-2 or
the equivalent by S&P or at least P-2 or the equivalent by Moody’s; (c) reverse
repurchase agreements with terms of not more than seven days from the date
acquired, for securities of the type described in clause (a) above and entered
into only with commercial banks having the qualifications described in clause
(b) above; (d) commercial paper issued by any Person incorporated under the laws
of the United States of America or any State thereof and rated at least A-2 or
the equivalent thereof by S&P or at least P-2 or the equivalent thereof by
Moody’s, in each case with maturities of not more than one year from the date
acquired; and (e) investments in money market funds registered under the
Investment Company Act of 1940 which have net assets of at least $500,000,000
and at least 85% of whose assets consist of securities and other obligations of
the type described in clauses (a) through (d) above.

 

“Compliance Certificate” has the meaning given that term in Section 9.3.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated Tangible Assets” means, at any time of determination, the total
assets of the Parent and its Subsidiaries (excluding (i) any assets that would
be classified as “intangible assets” under GAAP and (ii) depreciation and
amortization) on a consolidated basis as of the end of the most recent fiscal
quarter for which financial statements of the Parent are available, less all
write-ups subsequent to the Effective Date in the book value of any asset.

 

“Continue”, “Continuation” and “Continued” each refers to the continuation of a
LIBOR Loan from one Interest Period to another Interest Period pursuant to
Section 2.8.

 

5

 

--------------------------------------------------------------------------------

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Convert”, “Conversion” and “Converted” each refers to the conversion of a Loan
of one Type into a Loan of another Type pursuant to Section 2.9.

 

“Credit Event” means the making of any Loan.

 

“Credit Rating” means the rating assigned by a Rating Agency to the senior
unsecured long term Indebtedness of a Person.

 

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
Applicable Laws relating to the relief of debtors in the United States of
America or other applicable jurisdictions from time to time in effect.

 

“Default” means any of the events specified in Section 11.1., whether or not
there has been satisfied any requirement for the giving of notice, the lapse of
time, or both.

 

“Defaulting Lender” means, subject to Section 3.9.(f), any Lender that (a) has
failed to (i) fund all or any portion of a Loan to be made by it within 2
Business Days of the date such Loan was required to be funded hereunder unless
such Lender notifies the Administrative Agent and the Borrower in writing that
such failure is the result of such Lender’s determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to the Administrative Agent or any Lender
any other amount required to be paid by it hereunder within 2 Business Days of
the date when due, (b) has notified the Borrower or the Administrative Agent in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within 3 Business Days after
written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder, or (d) has, or has a direct or
indirect parent company that has, (i) become the subject of a proceeding under
any Debtor Relief Law, or (ii) had appointed for it a receiver, custodian,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
assets, including the Federal Deposit Insurance Corporation or any other state
or federal regulatory authority acting in such a capacity, or (iii) become the
subject of a Bail In Action; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States of America or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such

 

6

 

--------------------------------------------------------------------------------

 

Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to Section
3.9.(f)) upon delivery of written notice of such determination to the Borrower
and each Lender.

 

“Delaware LLC” means any limited liability company organized or formed under the
laws of the State of Delaware.

 

“Delaware Divided LLC” means any Delaware LLC which has been formed upon the
consummation of a Delaware LLC Division.

 

“Delaware LLC Division” means the statutory division of any Delaware LLC into
two or more Delaware LLCs pursuant to Section 18-217 of the Delaware Limited
Liability Company Act.

 

“Derivatives Contract” means (a) any transaction (including any master
agreement, confirmation or other agreement with respect to any such transaction)
now existing or hereafter entered into by the Borrower or any of its
Subsidiaries (i) which is a rate swap transaction, swap option, basis swap,
forward rate transaction, commodity swap, commodity option, equity or equity
index swap, equity or equity index option, bond option, interest rate option,
foreign exchange transaction, cap transaction, floor transaction, collar
transaction, currency swap transaction, cross- currency rate swap transaction,
currency option, credit protection transaction, credit swap, credit default
swap, credit default option, total return swap, credit spread transaction,
repurchase transaction, reverse repurchase transaction, buy/sell-back
transaction, securities lending transaction, weather index transaction or
forward purchase or sale of a security, commodity or other financial instrument
or interest (including any option with respect to any of these transactions) or
(ii) which is a type of transaction that is similar to any transaction referred
to in clause (i) above that is currently, or in the future becomes, recurrently
entered into in the financial markets (including terms and conditions
incorporated by reference in such agreement) and which is a forward, swap,
future, option or other derivative on one or more rates, currencies,
commodities, equity securities or other equity instruments, debt securities or
other debt instruments, economic indices or measures of economic risk or value,
or other benchmarks against which payments or deliveries are to be made, and (b)
any combination of these transactions.

 

“Derivatives Termination Value” means, in respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement or provision relating thereto, (a) for any date on or after
the date such Derivatives Contracts have been terminated or closed out, the
termination amount or value determined in accordance therewith, and (b) for any
date prior to the date such Derivatives Contracts have been terminated or closed
out, the then-current mark-to-market value for such Derivatives Contracts,
determined based upon one or more mid-market quotations or estimates provided by
any recognized dealer in Derivatives Contracts (which may include the
Administrative Agent, any Lender, or any Affiliate of any of them).

 

“Development Property” means a Property currently under development that has not
achieved an Occupancy Rate of 80.0% or more or, subject to the last sentence of
this definition,

7

 

--------------------------------------------------------------------------------

 

on which the improvements (other than tenant improvements on unoccupied space)
related to the development have not been completed. The term “Development
Property” shall include real property of the type described in the immediately
preceding sentence that satisfies both of the following conditions: (i) it is to
be (but has not yet been) acquired by the Borrower, any Subsidiary of the
Borrower or any Unconsolidated Affiliate upon completion of construction
pursuant to a contract in which the seller of such real property is required to
develop or renovate prior to, and as a condition precedent to, such acquisition
and (ii) a third party is developing such property using the proceeds of a loan
that is Guaranteed by, or is otherwise recourse to, the Borrower, any Subsidiary
or any Unconsolidated Affiliate. A Development Property on which all
improvements (other than tenant improvements on unoccupied space) related to the
development of such Property have been completed for at least 12 months shall
cease to constitute a Development Property notwithstanding the fact that such
Property has not achieved an Occupancy Rate of at least 80.0%.

 

“Dollars” or “$” means the lawful currency of the United States of America.

 

“Double Net Lease” means a lease by a tenant of a Property under which the
tenant is financially responsible for real estate taxes and insurance premiums
relating to such Property.

 

“EBITDA” means, with respect to a Person for any period and without duplication,
the sum of (a) net income (loss) of such Person for such period determined on a
consolidated basis excluding the following (but only to the extent included in
determining net income (loss) for such period): (i) depreciation and
amortization; (ii) Interest Expense; (iii) income tax expense and franchise tax
expense; (iv) extraordinary or nonrecurring items, including without limitation,
gains and losses from the sale of operating Properties; (v) equity in net income
(loss) of its Unconsolidated Affiliates; and (vi) non-cash expenses related to
mark to market exposure under Derivatives Contracts; plus (b) such Person’s
Ownership Share of EBITDA of its Unconsolidated Affiliates. EBITDA shall be
adjusted to remove any impact from straight line rent leveling adjustments
required under GAAP and amortization of intangibles pursuant to FASB ASC 805.
For purposes of this definition, nonrecurring items shall be deemed to include
(x) gains and losses on early extinguishment of Indebtedness, (y) non-cash
severance and other non-cash restructuring charges and (z) transaction costs of
acquisitions not permitted to be capitalized pursuant to GAAP.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

8

 

--------------------------------------------------------------------------------

 

 

“Effective Date” means the later of (a) the Agreement Date and (b) the date on
which all of the conditions precedent set forth in Section 6.1. shall have been
fulfilled or waived by all of the Lenders.

 

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person (other than a natural person) approved by
the Administrative Agent (such approval not to be unreasonably withheld or
delayed); provided that notwithstanding the foregoing, “Eligible Assignee” shall
not include (i) the Borrower or any of the Borrower’s Affiliates or Subsidiaries
or (ii) any Defaulting Lender or any of its Subsidiaries, or any Person who upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (ii).

 

“Eligible Property” means a Property which satisfies all of the following
requirements: (a) such Property is owned in fee simple, or leased under a Ground
Lease, by the Borrower or a Wholly Owned Subsidiary of the Borrower; (b) such
Property is located in a State of the contiguous United States of America, in
the District of Columbia or in the States of Hawaii or Alaska; (c) regardless of
whether such Property is owned by the Borrower or a Subsidiary of the Borrower,
the Borrower has the right directly, or indirectly through a Subsidiary of the
Borrower, to take the following actions without the need to obtain the consent
of any Person: (i) to create Liens on such Property as security for Indebtedness
of the Borrower or such Subsidiary, as applicable, and (ii) to sell, transfer or
otherwise dispose of such Property; (d) no tenant of such Property is (i)
subject to any proceeding under Debtor Relief Laws or (ii) more than 60 days
past due on any rental obligation to the Borrower or any of its Subsidiaries in
respect of such Property; (e) all Tenant Leases in respect of such Property are
(i) Triple Net Leases or (ii) Double Net Leases with respect to Properties
developed as medical offices or other office spaces for which Double Net Leases
are customary; (f) such Property is not a Development Property and has been
developed for (i) retail, industrial, healthcare or office use, or (ii) other
use permitted under Parent’s internally approved property selection investment
criteria; provided that Properties qualifying as an Eligible Property pursuant
to this clause (f)(ii) shall not exceed 10% of Total Unencumbered Eligible
Property Value; (g) neither such Property, nor if such Property is owned by a
Wholly Owned Subsidiary of the Borrower, any of the Borrower’s direct or
indirect ownership interest in such Wholly Owned Subsidiary, is subject to (i)
any Lien other than Permitted Liens (other than Permitted Liens described under
clauses (f) – (k) of the definition thereof) or (ii) any Negative Pledge other
than a Permitted Negative Pledge; and (h) such Property is free of all
structural defects, title defects, environmental conditions or other adverse
matters except for defects, conditions or matters which are not individually or
collectively material to the profitable operation of such Property.

 

“Environmental Laws” means any Applicable Law relating to environmental
protection or the manufacture, storage, remediation, disposal or clean up of
Hazardous Materials including, without limitation, the following: Clean Air Act,
42 U.S.C. § 7401 et seq.; Federal Water Pollution Control Act, 33 U.S.C. § 1251
et seq.; Solid Waste Disposal Act, as amended by the Resource Conservation and
Recovery Act, 42 U.S.C. § 6901 et seq.; Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. § 9601 et seq.; National Environmental
Policy Act, 42 U.S.C. § 4321 et seq.; regulations of the Environmental
Protection Agency, any applicable rule of common law and any judicial
interpretation thereof relating primarily to the

9

 

--------------------------------------------------------------------------------

 

environment or Hazardous Materials, and any analogous or comparable state or
local laws, regulations or ordinances that concern Hazardous Materials or
protection of the environment.

 

“Equity Interest” means, with respect to any Person, any share of capital stock
of (or other ownership or profit interests in) such Person, any warrant, option
or other right for the purchase or other acquisition from such Person of any
share of capital stock of (or other ownership or profit interests in) such
Person, whether or not certificated, any security convertible into or
exchangeable for any share of capital stock of (or other ownership or profit
interests in) such Person or warrant, right or option for the purchase or other
acquisition from such Person of such shares (or such other interests), and any
other ownership or profit interest in such Person (including, without
limitation, partnership, member or trust interests therein), whether voting or
nonvoting, and whether or not such share, warrant, option, right or other
interest is authorized or otherwise existing on any date of determination.

 

“Equity Issuance” means any issuance or sale by a Person of any Equity Interest
in such Person and shall in any event include the issuance of any Equity
Interest upon the conversion or exchange of any security constituting
Indebtedness that is convertible or exchangeable, or is being converted or
exchanged, for Equity Interests.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as in effect
from time to time.

 

“ERISA Event” means, with respect to the ERISA Group, (a) any “reportable event”
as defined in Section 4043 of ERISA with respect to a Plan (other than an event
for which the 30-day notice period is waived); (b) the withdrawal of a member of
the ERISA Group from a Plan subject to Section 4063 of ERISA during a plan year
in which it was a “substantial employer” as defined in Section 4001(a)(2) of
ERISA or a cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) the incurrence by a member of the ERISA Group of
any liability with respect to the withdrawal or partial withdrawal from any
Multiemployer Plan; (d) the incurrence by any member of the ERISA Group of any
liability under Title IV of ERISA with respect to the termination of any Plan or
Multiemployer Plan; (e) the institution of proceedings to terminate a Plan or
Multiemployer Plan by the PBGC; (f) the failure by any member of the ERISA Group
to make when due required contributions to a Multiemployer Plan or Plan unless
such failure is cured within 30 days or the filing pursuant to Section 412(c) of
the Internal Revenue Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard; (g) any other event or condition that
might reasonably be expected to constitute grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any Plan
or Multiemployer Plan or the imposition of liability under Section 4069 or
4212(c) of ERISA; (h) the receipt by any member of the ERISA Group of any notice
or the receipt by any Multiemployer Plan from any member of the ERISA Group of
any notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent (within the
meaning of Section 4245 of ERISA), in reorganization (within the meaning of
Section 4241 of ERISA), or in “critical” status (within the meaning of Section
432 of the Internal Revenue Code or Section 305 of ERISA); (i) the imposition of
any liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon any member of the ERISA Group or
the imposition of any Lien in favor of the PBGC under Title IV of ERISA; or (j)
a determination that a Plan is, or is reasonably expected to be, in

10

 

--------------------------------------------------------------------------------

 

“at risk” status (within the meaning of Section 430 of the Internal Revenue Code
or Section 303 of ERISA).

 

“ERISA Group” means the Borrower, any Subsidiary and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control, which, together with the Borrower or any Subsidiary, are
treated as a single employer under Section 414 of the Internal Revenue Code.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Event of Default” means any of the events specified in Section 11.1., provided
that any requirement for notice or lapse of time or any other condition has been
satisfied.

 

“Exchange Act” has the meaning given that term in Section 11.1.(l)(i).

 

“Excluded Subsidiary” means any Subsidiary (a) holding title to assets that are
or are to become collateral for any Secured Indebtedness that is Nonrecourse
Indebtedness of such Subsidiary and (b) that is prohibited from Guarantying the
Indebtedness of any other Person pursuant to (i) any document, instrument, or
agreement evidencing such Secured Indebtedness or (ii) a provision of such
Subsidiary’s organizational documents which provision was included in such
Subsidiary’s organizational documents as a condition to the extension of such
Secured Indebtedness.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Recipient, U.S.
federal withholding Taxes imposed on amounts payable to or for the account of
such Lender with respect to an applicable interest in a Loan or Term Loan
Commitment pursuant to an Applicable Law in effect on the date on which (i) such
Recipient acquires such interest in the Loan or Term Loan Commitment (other than
pursuant to an assignment request by the Borrower under Section 5.6.) or (ii)
such Recipient (if such Recipient is a Lender) changes its lending office,
except in each case to the extent that, pursuant to Section 3.10., amounts with
respect to such Taxes were payable either to such Recipient’s assignor
immediately before such Recipient became a party hereto or to such Recipient
immediately before it changed its lending office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 3.10.(g) and (d) any Taxes imposed
under FATCA.

 

“Existing Credit Agreement” means that certain Revolving Credit and Term Loan
Agreement dated as of June 23, 2017, by and among the Borrower, the Parent, the
lenders party thereto, Manufacturers and Traders Trust Company, as
administrative agent and the other parties thereto.

 

“Existing Term Loan Agreement” means that certain Term Loan Agreement dated as
of November 6, 2015, by and among Broadstone Net Lease, Inc., Broadstone Net
Lease, LLC,

11

 

--------------------------------------------------------------------------------

 

SunTrust Bank, as administrative agent, and the lenders party thereto, as the
same may be amended, extended, supplemented, restated, refinanced or replaced in
writing from time to time, so long as it contains restrictions on encumbering
assets and other material actions of the Loan Parties that are no more
restrictive than those restrictions contained in the Loan Documents.

 

“Fair Market Value” means, (a) with respect to a security listed on a national
securities exchange or the NASDAQ National Market, the price of such security as
reported on such exchange or market by any widely recognized reporting method
customarily relied upon by financial institutions and (b) with respect to any
other property, the price which could be negotiated in an arm’s-length free
market transaction, for cash, between a willing seller and a willing buyer,
neither of which is under pressure or compulsion to complete the transaction.

 

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

 

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with) and any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code and any intergovernmental agreement between a non-U.S. jurisdiction and the
United States of America with respect to the foregoing and any law, regulation
or practice adopted pursuant to any such intergovernmental agreement.

 

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the immediately preceding Business Day) by the
Federal Reserve Bank of New York, or, if such rate is not so published for any
day which is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal Funds
brokers of recognized standing selected by the Administrative Agent.

 

“Fee Letters” means the Capital One Fee Letter and each other fee letter entered
into between the Borrower and any other Joint Lead Arranger.

 

“Fees” means the fees and commissions provided for or referred to in Section
3.5. and any other fees payable by the Borrower hereunder, under the Fee
Letters, or under any other Loan Document.

 

“Financial Officer” means with respect to the Parent, the Borrower or any
Subsidiary, the chief executive officer, the chief financial officer, the chief
accounting officer, the chief operating officer, if any, and the vice president
of finance of the Parent, the Borrower or such Subsidiary.

 

“Fixed Charges” means, with respect to a Person and for a given period, the sum,
without duplication, of (a) the Interest Expense of such Person for such period,
plus (b) the aggregate of all scheduled principal payments on Indebtedness made
by such Person (including the Ownership Shares of such payments made by any
Unconsolidated Affiliate of such Person) during such period (excluding balloon,
bullet or similar payments of principal due upon the stated maturity of

12

 

--------------------------------------------------------------------------------

 

Indebtedness), plus (c) the aggregate of all Preferred Dividends paid or accrued
by such Person (including the Ownership Share of such dividends paid or accrued
by any Unconsolidated Affiliate of such Person) on any Preferred Equity during
such period.

 

“Foreign Lender” means any Lender that is a resident or organized under the laws
of a jurisdiction other than that in which the Borrower is resident for tax
purposes. For purposes of this definition, the United States of America, each
State thereof and the District of Columbia shall be deemed to constitute a
single jurisdiction.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“GAAP” means generally accepted accounting principles in the United States of
America set forth in the opinions and pronouncements of the Accounting
Principles Board of the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board
(including Statement of Financial Accounting Standards No. 168, “The FASB
Accounting Standards Codification”) or in such other statements by such other
entity as may be approved by a significant segment of the accounting profession
in the United States of America, which are applicable to the circumstances as of
the date of determination.

 

“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.

 

“Governmental Authority” means any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi governmental, judicial, administrative, public or statutory
instrumentality, authority, body, agency, bureau, commission, board, department
or other entity (including, without limitation, the Federal Deposit Insurance
Corporation, the Comptroller of the Currency or the Federal Reserve Board, any
central bank, any supra-national bodies such as the European Union or the
European Central Bank, or any comparable authority) or any arbitrator with
authority to bind a party at law.

 

“Ground Lease” means a ground lease containing the following terms and
conditions: (a) a remaining term (inclusive of any unexercised extension
options) of 40 years or more from the Agreement Date; (b) the right of the
lessee to mortgage and encumber its interest in the leased property without the
consent of the lessor; (c) the obligation of the lessor to give the holder of
any mortgage Lien on such leased property written notice of any defaults on the
part of the lessee and agreement of such lessor that such lease will not be
terminated until such holder has had a reasonable opportunity to cure or
complete foreclosures, and fails to do so; (d) reasonable transferability of the
lessee’s interest under such lease, including ability to sublease; and (e) such
other rights customarily required by mortgagees making a loan secured by the
interest of the holder of the leasehold estate demised pursuant to a ground
lease.

 

“Guarantor” means any Person that is a party to the Guaranty as a “Guarantor”
and shall in any event include the Parent.

 

“Guaranty”, “Guaranteed” or to “Guarantee” as applied to any obligation means
and includes: (a) a guaranty (other than by endorsement of negotiable
instruments for collection in the

13

 

--------------------------------------------------------------------------------

 

ordinary course of business), directly or indirectly, in any manner, of any part
or all of such obligation, or (b) an agreement, direct or indirect, contingent
or otherwise, and whether or not constituting a guaranty, the practical effect
of which is to assure the payment or performance (or payment of damages in the
event of nonperformance) of any part or all of such obligation whether by: (i)
the purchase of securities or obligations, (ii) the purchase, sale or lease (as
lessee or lessor) of property or the purchase or sale of services primarily for
the purpose of enabling the obligor with respect to such obligation to make any
payment or performance (or payment of damages in the event of nonperformance) of
or on account of any part or all of such obligation, or to assure the owner of
such obligation against loss, (iii) the supplying of funds to or in any other
manner investing in the obligor with respect to such obligation, (iv) repayment
of amounts drawn down by beneficiaries of letters of credit, or (v) the
supplying of funds to or investing in a Person on account of all or any part of
such Person’s obligation under a Guaranty of any obligation or indemnifying or
holding harmless, in any way, such Person against any part or all of such
obligation. As the context requires, “Guaranty” shall also mean the guaranty
executed and delivered pursuant to Section 6.1. or Section 8.12. and
substantially in the form of Exhibit C.

 

“Hazardous Materials” means all or any of the following: (a) substances that are
defined or listed in, or otherwise classified pursuant to, any applicable
Environmental Laws as “hazardous substances”, “hazardous materials”, “hazardous
wastes”, “toxic substances” or any other formulation intended to define, list or
classify substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, “TCLP
toxicity”, or “EP toxicity”; (b) oil, petroleum or petroleum derived substances,
natural gas, natural gas liquids or synthetic gas and drilling fluids, produced
waters and other wastes associated with the exploration, development or
production of crude oil, natural gas or geothermal resources; (c) any flammable
substances or explosives or any radioactive materials; (d) asbestos in any form;
(e) toxic mold; and (f) electrical equipment which contains any oil or
dielectric fluid containing levels of polychlorinated biphenyls in excess of
fifty parts per million.

 

“Indebtedness” means, with respect to a Person, at the time of computation
thereof, all of the following (without duplication): (a) all obligations of such
Person in respect of money borrowed or for the deferred purchase price of
property or services (excluding trade debt incurred in the ordinary course of
business); (b) all obligations of such Person, whether or not for money borrowed
(i) represented by notes payable, or drafts accepted, in each case representing
extensions of credit, (ii) evidenced by bonds, debentures, notes or similar
instruments, or (iii) constituting purchase money indebtedness, conditional
sales contracts, title retention debt instruments or other similar instruments,
upon which interest charges are customarily paid or that are issued or assumed
as full or partial payment for property or for services rendered; (c)
Capitalized Lease Obligations of such Person; (d) all reimbursement obligations
(contingent or otherwise) of such Person under or in respect of any letters of
credit or acceptances (whether or not the same have been presented for payment);
(e) all Off-Balance Sheet Obligations of such Person; (f) all obligations of
such Person to purchase, redeem, retire, defease or otherwise make any payment
in respect of any Mandatorily Redeemable Stock issued by such Person or any
other Person, valued at the greater of its voluntary or involuntary liquidation
preference plus accrued and unpaid dividends; (g) all obligations of such Person
which would be included as a liability on the balance sheet of such Person in
accordance with GAAP in respect of any purchase obligation, repurchase
obligation, takeout commitment or forward equity commitment, in each case
evidenced by a binding agreement (excluding any such obligation to the extent
the obligation can be satisfied by the

14

 

--------------------------------------------------------------------------------

 

issuance of Equity Interests (other than Mandatorily Redeemable Stock)); (h) net
obligations under any Derivative Contract not entered into as a hedge against
interest rate risk in respect of existing Indebtedness (which shall be deemed to
have an amount equal to the Derivatives Termination Value thereof at such time
but in no event shall be less than zero); and (i) all Indebtedness of other
Persons which such Person has Guaranteed or is otherwise recourse to such Person
(except for guaranties of customary exceptions for fraud, misapplication of
funds, environmental indemnities, voluntary bankruptcy, collusive involuntary
bankruptcy and other similar exceptions to non- recourse liability) or (j) all
Indebtedness of another Person secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property or assets owned by such Person, even though such Person has
not assumed or become liable for the payment of such Indebtedness or other
payment obligation; and (k) such Person’s Ownership Share of the Indebtedness of
any Unconsolidated Affiliate of such Person. Indebtedness of any Person shall
include Indebtedness of any partnership or joint venture in which such Person is
a general partner or joint venturer to the extent of such Person’s Ownership
Share of such partnership or joint venture (except if such Indebtedness, or
portion thereof, is recourse to such Person, in which case the greater of such
Person’s Ownership Share of such Indebtedness or the amount of the recourse
portion of the Indebtedness, shall be included as Indebtedness of such Person).

“Indemnifiable Amount” has the meaning given that term in Section 12.6.

“Indemnified Costs” has the meaning given that term in Section 13.10.(a).

“Indemnified Party” has the meaning given that term in Section 13.10.(a).

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Parent, the Borrower or any other Loan Party under any Loan Document and (b) to
the extent not otherwise described in the immediately preceding clause (a),
Other Taxes.

 

“Indemnity Proceeding” has the meaning given that term in Section 13.10.(a).

“Information” has the meaning given that term in Section 13.9.

“Intellectual Property” has the meaning given that term in Section 7.1.(s).

 

“Interest Expense” means, with respect to a Person and for any period, (a) all
paid, accrued or capitalized interest expense (including, without limitation,
capitalized interest expense (other than capitalized interest funded from a
construction loan interest reserve account held by another lender and not
included in the calculation of cash for balance sheet reporting purposes) and
interest expense attributable to Capitalized Lease Obligations) of such Person
and in any event shall include all letter of credit fees and all interest
expense with respect to any Indebtedness in respect of which such Person is
wholly or partially liable whether pursuant to any repayment, interest carry,
performance guarantee or otherwise, plus (b) to the extent not already included
in the foregoing clause (a), such Person’s Ownership Share of all paid, accrued
or capitalized interest expense for such period of Unconsolidated Affiliates of
such Person.

15

 

--------------------------------------------------------------------------------

 

“Interest Period” means with respect to each LIBOR Loan, each period commencing
on the date such LIBOR Loan is made, or in the case of the Continuation of a
LIBOR Loan the last day of the preceding Interest Period for such Loan, and
ending on the numerically corresponding day in the first, third or sixth
calendar month thereafter or, if approved by all applicable Lenders, twelve
months, as the Borrower may select in the Notice of Term Loan Borrowing, a
Notice of Continuation or a Notice of Conversion, as the case may be, except
that each Interest Period that commences on the last Business Day of a calendar
month (or on any day for which there is no numerically corresponding day in the
appropriate subsequent calendar month) shall end on the last Business Day of the
appropriate subsequent calendar month. Notwithstanding the foregoing: (a) if any
Interest Period would otherwise end after the Term Loan Maturity Date, such
Interest Period shall end on the Term Loan Maturity Date; and (b) each Interest
Period that would otherwise end on a day which is not a Business Day shall end
on the immediately following Business Day (or, if such immediately following
Business Day falls in the next calendar month, on the immediately preceding
Business Day).

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.

“Investment” means, with respect to any Person, any acquisition or
investment  (whether or not of a controlling interest) by such Person, by means
of any of the following: (a) the purchase or other acquisition of any Equity
Interest in another Person, (b) a loan, advance or extension of credit to,
capital contribution to, Guaranty of Indebtedness of, or purchase or other
acquisition of any Indebtedness of, another Person, including any partnership or
joint venture interest in such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute the business or a division or operating unit of
another Person. Any binding commitment to make an Investment in any other
Person, as well as any option of another Person to require an Investment in such
Person, shall constitute an Investment. Except as expressly provided otherwise,
for purposes of determining compliance with any covenant contained in a Loan
Document, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.

 

“Joint Lead Arranger” has the meaning set forth in the introductory paragraph
hereof and shall include each Joint Lead Arranger’s successors and permitted
assigns.

 

“Lender” means each financial institution from time to time party hereto as a
“Lender”, together with its respective permitted successors and permitted
assigns.

 

“Lending Office” means, for each Lender and for each Type of Loan, the office of
such Lender specified in such Lender’s Administrative Questionnaire or in the
applicable Assignment and Assumption, or such other office of such Lender as
such Lender may notify the Administrative Agent in writing from time to time.

“Level” has the meaning given that term in the definition of the term
“Applicable Margin.”

“LIBOR” means, for any Interest Period with respect to a LIBOR Loan, subject to
Section 5.5(b), the rate per annum equal to the London interbank offered rate
for deposits in U.S. Dollars appearing on Reuters screen page LIBOR 01 (or on
any successor or substitute page of such service

16

 

--------------------------------------------------------------------------------

 

or any successor to such service, or such other commercially available source
providing such quotations as may be designated by the Administrative Agent from
time to time) at approximately 11:00 a.m. (London time) two Business Days prior
to the first day of such Interest Period, with a maturity comparable to such
Interest Period; provided, that if the rate is not available at any such time
for any reason, then such rate shall instead be the interest rate per annum, as
determined by the Administrative Agent, to be the arithmetic average of the
rates per annum at which deposits in U.S. Dollars in an amount equal to the
amount of such LIBOR Loan are offered by major banks in the London interbank
market to the Administrative Agent at approximately 11:00 a.m. (London time),
two Business Days prior to the first day of such Interest Period, provided, in
each case, that if the rate determined as provided above would be less than
zero, then such rate shall be deemed to be zero for purposes of this Agreement
if and only if the aggregate amount of the outstanding principal amount of all
LIBOR Loans and Borrower’s other Indebtedness consisting of term loans bearing
interest at a rate based on LIBOR exceeded the total notional amount of all of
Borrower’s Qualifying Swaps at any time during such Interest Period.

 

“LIBOR Loan” means any portion of a Loan (other than a Base Rate Loan) bearing
interest at a rate based on LIBOR.

 

“Lien” as applied to the property of any Person means: (a) any security
interest, encumbrance, mortgage, deed to secure debt, deed of trust, assignment
of leases and rents, pledge, lien, hypothecation, assignment, charge or lease
constituting a Capitalized Lease Obligation, conditional sale or other title
retention agreement, or other security title or encumbrance of any kind in
respect of any property of such Person, or upon the income, rents or profits
therefrom; (b) any arrangement, express or implied, under which any property of
such Person is transferred, sequestered or otherwise identified for the purpose
of subjecting the same to the payment of Indebtedness or performance of any
other obligation in priority to the payment of the general, unsecured creditors
of such Person; and (c) the filing of any financing statement under the UCC or
its equivalent in any jurisdiction, other than any unauthorized filing or
precautionary filing not otherwise constituting or giving rise to a Lien,
including a financing statement filed (i) in respect of a lease not constituting
a Capitalized Lease Obligation pursuant to Section 9-505 (or a successor
provision) of the UCC or its equivalent as in effect in an applicable
jurisdiction or (ii) in connection with a sale or other disposition of accounts
or other assets not prohibited by this Agreement in a transaction not otherwise
constituting or giving rise to a Lien.

 

“Loan” means a Term Loan.

 

“Loan Document” means this Agreement, each Note, the Guaranty, each Fee Letter
and each other document or instrument now or hereafter executed and delivered by
a Loan Party in connection with, pursuant to or relating to this Agreement.

 

“Loan Party” means each of the Borrower, the Parent and any other Guarantor.
Schedule 1.1. sets forth the Loan Parties in addition to the Borrower as of the
Agreement Date.

 

“Mandatorily Redeemable Stock” means, with respect to any Person, any Equity
Interest of such Person which by the terms of such Equity Interest (or by the
terms of any security into which it is convertible or for which it is
exchangeable or exercisable), upon the happening of any event or otherwise, (a)
matures or is mandatorily redeemable, pursuant to a sinking fund obligation

17

 

--------------------------------------------------------------------------------

 

or otherwise (other than an Equity Interest to the extent redeemable in exchange
for common stock or other equivalent common Equity Interests at the option of
the issuer of such Equity Interest), (b) is convertible into or exchangeable or
exercisable for Indebtedness or Mandatorily Redeemable Stock, or (c) is
redeemable at the option of the holder thereof, in whole or part (other than an
Equity Interest which is redeemable solely in exchange for common stock or other
equivalent common Equity Interests), in the case of each of clauses (a) through
(c) on or prior to the Term Loan Maturity Date.

 

“Material Acquisition” means any acquisition (whether by direct purchase, merger
or other transaction and whether in one or more related transactions) by the
Borrower or any Subsidiary in which the purchase price of the assets acquired
exceed 10.0% of the Total Market Value of the Parent, the Borrower and its other
Subsidiaries determined under GAAP as of the last day of the most recently
ending fiscal quarter of the Borrower for which financial statements are
publicly available.

 

“Material Adverse Effect” means a materially adverse effect on (a) the business,
assets, liabilities, condition (financial or otherwise), or results of
operations of the Parent and its Subsidiaries taken as a whole, (b) the ability
of the Parent, the Borrower or any other Loan Party, taken as a whole, to
perform their obligations under the Loan Documents, (c) the validity or
enforceability of any of this Agreement, the Guaranty or any other material Loan
Document, (d) the rights and remedies of the Lenders and the Administrative
Agent under any of the Loan Documents or (e) the timely payment of the principal
of or interest on the Loans.

 

“Material Contract” means any contract or other arrangement (other than Loan
Documents), whether written or oral, to which the Borrower, any Subsidiary or
any other Loan Party is a party as to which the breach, nonperformance,
cancellation or failure to renew by any party thereto could reasonably be
expected to have a Material Adverse Effect.

 

“Material Indebtedness” has the meaning given such term in Section 11.1.(d)(i).

 

“Moody’s” means Moody’s Investors Service, Inc. and its successors.

“Mortgage” means a mortgage, deed of trust, deed to secure debt or similar
security instrument made by a Person owning an interest in real estate granting
a Lien on such interest in real estate as security for the payment of
Indebtedness.

 

“Mortgage Receivable” means a promissory note secured by a Mortgage of which the
Parent, the Borrower or another Subsidiary is the holder and retains the rights
of collection of all payments thereunder.

 

“Multiemployer Plan” means at any time a multiemployer plan within the meaning
of Section 4001(a)(3) of ERISA to which any member of the ERISA Group is then
making or accruing an obligation to make contributions or has within the
preceding six plan years made contributions, including for these purposes any
Person which ceased to be a member of the ERISA Group during such six-year
period.

 

“Negative Pledge” means, with respect to a given asset, any provision of a
document, instrument or agreement (other than any Loan Document) which prohibits
or purports to prohibit

18

 

--------------------------------------------------------------------------------

 

the creation or assumption of any Lien on such asset as security for
Indebtedness of the Person owning such asset or any other Person; provided,
however, that an agreement that conditions a Person’s ability to encumber its
assets upon the maintenance of one or more specified ratios that limit such
Person’s ability to encumber its assets but that do not generally prohibit the
encumbrance of its assets, or the encumbrance of specific assets, shall not
constitute a Negative Pledge.

 

“Net Operating Income” means, for any Property and for a given period, the sum
of the following (without duplication and determined on a consistent basis with
prior periods): (a) rents and other revenues received in the ordinary course
from such Property (including proceeds from rent loss or business interruption
insurance but excluding pre-paid rents and revenues and security deposits except
to the extent applied in satisfaction of tenants’ obligations for rent) minus
(b) all expenses paid (excluding interest but including an appropriate accrual
for property taxes and insurance) related to the ownership, operation or
maintenance of such Property, including but not limited to, property taxes,
assessments and the like, insurance, utilities, payroll costs, maintenance,
repair and landscaping expenses, marketing expenses, and general and
administrative expenses minus (c) the greater of (i) the actual property
management fee paid during such period with respect to such Property and (ii) an
imputed management fee in an amount equal to the greater of the actual base
management fee or 3% of the gross revenues for such Property for such period.

 

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all or all affected
Lenders in accordance with the terms of Section 13.7. and (b) has been approved
by the Requisite Lenders.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Nonrecourse Indebtedness” means, with respect to a Person (a) Indebtedness in
respect of which recourse for payment (except for customary exceptions for
fraud, misapplication of funds, environmental indemnities, voluntary bankruptcy,
collusive involuntary bankruptcy and other similar customary exceptions to
nonrecourse liability) is contractually limited to specific assets of such
Person encumbered by a Lien securing such Indebtedness and (b) if such Person is
a Single Asset Entity, any Indebtedness of such Person. For the avoidance of
doubt, the parties confirm that Indebtedness of a Subsidiary that constitutes
Nonrecourse Indebtedness shall not be considered to be Nonrecourse Indebtedness
to the extent such Indebtedness is Guaranteed by the Parent or another
Subsidiary of the Parent that is not an Excluded Subsidiary (except for any
Guarantee of customary exceptions for fraud, misapplication of funds,
environmental indemnities, voluntary bankruptcy, collusive involuntary
bankruptcy and other similar customary exceptions to nonrecourse liability).

 

“Note” means a Term Note, and, as the context may require, “Notes” means the
Term Notes.

 

“Notice of Continuation” means a notice substantially in the form of Exhibit D
(or  such other form reasonably acceptable to the Administrative Agent and
containing the information required in such Exhibit) to be delivered to the
Administrative Agent pursuant to Section 2.8. evidencing the Borrower’s request
for the Continuation of a LIBOR Loan.

19

 

--------------------------------------------------------------------------------

 

“Notice of Conversion” means a notice substantially in the form of Exhibit E (or
such other form reasonably acceptable to the Administrative Agent and containing
the information required in such Exhibit) to be delivered to the Administrative
Agent pursuant to Section 2.9. evidencing the Borrower’s request for the
Conversion of a Loan from one Type to another Type.

 

“Notice of Term Loan Borrowing” means a notice substantially in the form of
Exhibit H to be delivered to the Administrative Agent pursuant to Section
2.2.(b) evidencing the Borrower’s request for a borrowing of Term Loans.

 

“Obligations” means, individually and collectively: (a) the aggregate principal
balance of, and all accrued and unpaid interest on, all Loans and (b) all other
indebtedness, liabilities, obligations, covenants and duties of the Borrower and
the other Loan Parties owing to the Administrative Agent or any Lender of every
kind, nature and description, under or in respect of this Agreement or any of
the other Loan Documents, including, without limitation, the Fees and
indemnification obligations, whether direct or indirect, absolute or contingent,
due or not due, contractual or tortious, liquidated or unliquidated, and whether
or not evidenced by any promissory note.

 

“Occupancy Rate” means, with respect to a Property at any time, the ratio,
expressed as a percentage, of (a) net rentable square footage of such Property
actually occupied by non-Affiliate tenants paying rent at rates not materially
less than rates generally prevailing at the time the applicable lease was
entered into, pursuant to binding leases as to which no monetary default has
occurred and has continued unremedied for 30 or more days to (b) the aggregate
net rentable square footage of such Property. For purposes of this definition, a
tenant shall be deemed to actually occupy a Property notwithstanding a temporary
cessation of operations for renovations, repairs or other temporary reason.

 

“Off-Balance Sheet Obligation” means: (i) so long as the Parent is not a
reporting company with the SEC, the monetary obligation of the Parent, Borrower,
or any Subsidiary under (a) a so-called synthetic, off-balance sheet or tax
retention lease, or (b) an agreement for the use or possession of property
creating obligations that do not appear on the balance sheet of such Person but
which, upon the insolvency or bankruptcy of such Person, would be characterized
as the indebtedness of such Person (without regard to accounting treatment); or
(ii) so long as the Parent is a reporting company with the SEC, liabilities and
obligations of the Parent, the Borrower or any Subsidiary in respect of
“off-balance sheet arrangements” (as defined in Item 303(a)(4)(ii) of Regulation
S-K promulgated under the Securities Act) which the Parent would be required to
disclose in the “Management’s Discussion and Analysis of Financial Condition and
Results of Operations” section of the Parent’s report on Form 10 Q or Form 10 K
(or their equivalents) which the Parent is required to file with the SEC.

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security

20

 

--------------------------------------------------------------------------------

 

interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 5.6.).

 

“Ownership Share” means, with respect to any Subsidiary of a Person (other than
a Wholly Owned Subsidiary) or any Unconsolidated Affiliate of a Person, the
greater of (a) such Person’s relative nominal direct and indirect ownership
interest (expressed as a percentage) in such Subsidiary or Unconsolidated
Affiliate or (b) such Person’s relative direct and indirect economic interest
(calculated as a percentage) in such Subsidiary or Unconsolidated Affiliate
determined in accordance with the applicable provisions of the declaration of
trust, articles or certificate of incorporation, articles of organization,
partnership agreement, joint venture agreement or other applicable
organizational document of such Subsidiary or Unconsolidated Affiliate.

 

“Parent” has the meaning set forth in the introductory paragraph hereof and
shall include the Parent’s successors and permitted assigns.

 

“Participant” has the meaning given that term in Section 13.6.(d).

“Participant Register” has the meaning given that term in Section 13.6.(d).

“Patriot Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

“PBGC” means the Pension Benefit Guaranty Corporation and any successor agency.

“Permitted Liens” means, with respect to any asset or property of a Person,
(a)(i) Liens securing taxes, assessments and other charges or levies imposed by
any Governmental Authority (excluding any Lien imposed pursuant to any of the
provisions of ERISA or pursuant to any Environmental Laws) or (ii) the claims of
materialmen, mechanics, carriers, warehousemen or landlords for labor,
materials, supplies or rentals incurred in the ordinary course of business,
which, in the case of clauses (a)(i) and (a)(ii), are not at the time required
to be paid or discharged under Section 8.6.; (b) Liens consisting of deposits or
pledges made, in the ordinary course of business, in connection with, or to
secure payment of, obligations under workers’ compensation, unemployment
insurance or similar Applicable Laws; (c) easements, zoning restrictions, rights
of way and similar encumbrances (and, with respect to leasehold interests (other
than leasehold interests in Eligible Properties), mortgages, obligations, liens
and other encumbrances incurred, created, assumed or permitted to exist and
arising by, through or under or asserted by a landlord or owner of leased
property, with or without the consent of the lessee) on real property imposed by
law or arising in the ordinary course of business that do not secure any
monetary obligations and do not materially detract from the value of the
affected property or impair the intended use thereof in any material respects
and such title defects which may constitute Liens and are expressly

21

 

--------------------------------------------------------------------------------

 

permitted to exist with respect to an Eligible Property in accordance with
clause (h) of the definition thereof; (d) leases, subleases or non-exclusive
licenses granted to others not interfering with the ordinary conduct of business
of such Person and otherwise permitted by the terms hereof; (e) Liens in favor
of the Administrative Agent for its benefit and the benefit of the Lenders; (f)
Liens securing judgments not constituting an Event of Default under Section
11.1.(h); (g) Liens on assets to secure the performance of bids, trade
contracts, leases, contracts (other than for the repayment of borrowed money),
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;
(h) Liens arising solely by virtue of any statutory or common law provisions
relating to banker’s liens, liens in favor of securities intermediaries, rights
of setoff or similar rights and remedies as to deposit accounts or securities
accounts or other funds maintained with depository institutions or securities
intermediaries; (i) licenses and sublicenses of Intellectual Property granted in
the ordinary course of business and not interfering in any material respect with
the business of such Person; (j) Liens on insurance policies and proceeds
thereof incurred in the ordinary course of business to secure premiums
thereunder; and (k) other Liens on assets of the Loan Parties to the extent not
otherwise included in paragraphs (a) through (j) of this definition securing
Indebtedness or other obligations in an aggregate amount not to exceed
$2,500,000 at any time outstanding.

 

“Permitted Negative Pledge” means a Negative Pledge contained in any agreement
that evidences Indebtedness that is not Secured Indebtedness which contains
restrictions on encumbering assets that are substantially similar to, or no more
restrictive than, those restrictions contained in the Loan Documents.

 

“Person” means any natural person, corporation, limited partnership, general
partnership, joint stock company, limited liability company, limited liability
partnership, joint venture, association, company, trust, bank, trust company,
land trust, business trust or other organization, whether or not a legal entity,
or any other nongovernmental entity, or any Governmental Authority.

 

“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (a) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (b) has at any time within the
preceding six years been maintained, or contributed to, by any Person which was
at such time a member of the ERISA Group for employees of any Person which was
at such time a member of the ERISA Group.

 

“Post-Default Rate” means, in respect of any principal of any Loan, the rate
otherwise applicable to such Loan plus an additional two percent (2.0%) per
annum, and with respect to any other Obligation, a rate per annum equal to the
Base Rate as in effect from time to time plus the Applicable Margin for Base
Rate Loans plus two percent (2.0%).

 

“Preferred Dividends” means, for any period and without duplication, all
Restricted Payments paid during such period on Preferred Equity issued by the
Borrower or a Subsidiary. Preferred Dividends shall not include dividends or
distributions (a) paid or payable solely in Equity Interests (other than
Mandatorily Redeemable Stock) payable to holders of such class of Equity
Interests, (b) paid or payable to the Borrower or a Subsidiary, or (c)
constituting or resulting in the

22

 

--------------------------------------------------------------------------------

 

redemption of Preferred Equity, other than scheduled redemptions not
constituting balloon, bullet or similar redemptions in full.

 

“Preferred Equity” means, with respect to any Person, Equity Interests in such
Person which are entitled to preference or priority over any other Equity
Interest in such Person in respect of the payment of dividends or distribution
of assets upon liquidation or both.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by the Administrative Agent as its prime rate in effect at its principal
office (which rate may not be the lowest rate of interest available by the
Administrative Agent); each change in the Prime Rate shall be effective from and
including the date such change is publicly announced as being effective.

 

“Principal Office” means the office of the Administrative Agent located at 1680
Capital One Drive, McLean, Virginia 22102, or any other subsequent office that
the Administrative Agent shall have specified as the Principal Office by written
notice to the Borrower and the Lenders.

 

“Pro Rata Share” means, as to each Lender, the ratio, expressed as a percentage,
of (a) (i) the amount of such Lender’s Term Loan Commitment plus (ii) the
aggregate amount of such Lender’s outstanding Term Loans (if any) to (b)(i) the
aggregate amount of the Commitments of all Lenders plus (ii) the aggregate
principal amount of all outstanding Term Loans (if any); provided, however, that
if at the time of determination the Term Loan Commitments have been terminated
or been reduced to zero, the “Pro Rata Share” of each Lender shall be the ratio,
expressed as a percentage of (A) the sum of the unpaid principal amount of all
outstanding Loans owing to such Lender as of such date to (B) the sum of the
aggregate unpaid principal amount of all outstanding Loans of all Lenders as of
such date. If at the time of determination the Commitments have terminated and
there are no outstanding Loans, then the Pro Rata Shares of the Lenders shall be
determined as of the most recent date on which any Loans were outstanding.

 

“Property” means a parcel (or group of related parcels) of real property owned
or leased by the Borrower, any Subsidiary or any Unconsolidated Affiliate.

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“Qualified Plan” means a Benefit Arrangement that is intended to be
tax-qualified under Section 401(a) of the Internal Revenue Code.

 

“Qualifying Swap” means any interest rate swap transaction that (i) trades
floating rate interest for fixed rate interest, (ii) was entered into as a hedge
against fluctuations in interest rates in respect of Borrower’s Indebtedness
that bears interest at a rate based on LIBOR, and (iii) the parties to such
interest rate swap transaction have not elected the “Zero Interest Rate Method”
in the International Swaps and Derivatives Association master agreement
governing such interest rate swap transaction.

 

“Rating Agency” means S&P or Moody’s.

 

“Recipient” means (a) the Administrative Agent, and (b) any Lender, as
applicable.

23

 

--------------------------------------------------------------------------------

 

“Register” has the meaning given that term in Section 13.6.(c).

 

“Regulatory Change” means, with respect to any Lender, any change effective
after the Agreement Date in Applicable Law (including without limitation,
Regulation D of the Board of Governors of the Federal Reserve System) or the
adoption or making after such date of any interpretation, directive or request
applying to a class of banks, including such Lender, of or under any Applicable
Law (whether or not having the force of law and whether or not failure to comply
therewith would be unlawful) by any Governmental Authority or monetary authority
charged with the interpretation or administration thereof or compliance by any
Lender with any request or directive regarding capital adequacy or liquidity.
Notwithstanding anything herein to the contrary, (a) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (b) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a
“Regulatory Change”, regardless of the date enacted, adopted or issued

 

“REIT” means a Person qualifying for treatment as a “real estate investment
trust” under the Internal Revenue Code.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, shareholders, directors, officers, employees, agents, counsel,
other advisors and representatives of such Person and of such Person’s
Affiliates.

 

“Requisite Lenders” means, as of any date, (a) Lenders having at least 50.1% of
the aggregate amount of the Term Loan Commitments and the outstanding Term Loans
(if any) of all Lenders, or (b) if the Term Loan Commitments have been
terminated or reduced to zero, Lenders holding at least 50.1% of the principal
amount of the aggregate outstanding Loans; provided that (i) in determining such
percentage at any given time, all then existing Defaulting Lenders will be
disregarded and excluded, and (ii) at all times when two or more Lenders
(excluding Defaulting Lenders) are party to this Agreement, the term “Requisite
Lenders” shall in no event mean less than two Lenders.

 

“Reserve for Replacements” means, for any period and with respect to any
Property, an amount equal to (a) the aggregate square footage of all completed
space of such Property times (b) $0.10 times (c) the number of days in such
period divided by (d) 365. If the term Reserve for Replacements is used without
reference to any specific Property, then it shall be determined on an aggregate
basis with respect to all Properties and the applicable Ownership Shares of all
real property of all Unconsolidated Affiliates.

 

“Responsible Officer” means with respect to the Parent, the Borrower or any
Subsidiary, the chief executive officer, the chief financial officer, the chief
operating officer, and any executive vice president of the Parent, the Borrower
or such Subsidiary.

 

“Restricted Payment” means (a) any dividend or other distribution, direct or
indirect, on account of any Equity Interest of the Parent, the Borrower or any
of their respective Subsidiaries now or hereafter outstanding, except a dividend
or other distribution payable solely in Equity

24

 

--------------------------------------------------------------------------------

 

Interests of that class of Equity Interests to the holders of that class; (b)
any redemption, conversion, exchange, retirement, sinking fund or similar
payment, purchase or other acquisition for value, direct or indirect, of any
Equity Interests of the Parent, the Borrower or any of their respective
Subsidiaries now or hereafter outstanding; and (c) any payment made to retire,
or to obtain the surrender of, any outstanding warrants, options or other rights
to acquire any Equity Interests of the Parent, the Borrower or any of their
respective Subsidiaries now or hereafter outstanding.

 

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, or any successor.

 

“Sanctioned Country” means, at any time, a country or territory which is, or
whose government is, the subject or target of any Sanctions.

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by any Governmental
Authority of the United States of America, including without limitation, OFAC or
the U.S. Department of State, or by the United Nations Security Council, Her
Majesty’s Treasury, the European Union or any other Governmental Authority, (b)
any Person located, operating, organized or resident in a Sanctioned Country,
(c) an agency of the government of a Sanctioned Country or (d) any Person
Controlled by any Person or agency described in any of the preceding clauses (a)
through (c).

 

“Sanctions” means any sanctions or trade embargoes imposed, administered or
enforced by any Governmental Authority of the United States of America,
including without limitation, OFAC or the U.S. Department of State, or by the
United Nations Security Council, Her Majesty’s Treasury, the European Union or
any other Governmental Authority.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Secured Indebtedness” means, with respect to a Person as of a given date, the
aggregate principal amount of all Indebtedness of such Person outstanding on
such date that is secured in any manner by any Lien on any property and, in the
case of the Borrower, shall include (without duplication) the Borrower’s
Ownership Share of the Secured Indebtedness of any of its Unconsolidated
Affiliates.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
together with all rules and regulations issued thereunder.

 

“Senior Notes Agreement” mean the Note and Guaranty Agreement dated as of March
16, 2017 with respect to those certain 4.84% Guaranteed Senior Notes due April
18, 2027 issued by the Borrower.

 

“Single Asset Entity” means a Subsidiary that (a) only owns a single Property or
group of related Properties; (b) is engaged only in the business of owning,
developing and/or leasing such Property or Properties; and (c) receives
substantially all of its gross revenues from such Property or Properties.

25

 

--------------------------------------------------------------------------------

 

“Solvent” means, when used with respect to any Person (or group of Persons),
that (a) the fair value and the fair salable value of its (or their) assets
(excluding any Indebtedness due from any Affiliate of such Person) are each in
excess of the fair valuation of its (or their) total liabilities (including all
contingent liabilities computed at the amount which, in light of all facts and
circumstances existing at such time, represents the amount that could reasonably
be expected to become an actual and matured liability); (b) such Person is (or
group of Persons are) able to pay its (or their) debts or other obligations in
the ordinary course as they mature; and (c) such Person (or group of Persons)
has capital not unreasonably small to carry on its (or their) business and all
business in which it proposes (or they propose) to be engaged.

 

“Subsidiary” means, for any Person, any corporation, partnership, limited
liability company or other entity of which at least a majority of the Equity
Interests having by the terms thereof ordinary voting power to elect a majority
of the board of directors or other individuals performing similar functions of
such corporation, partnership, limited liability company or other entity
(without regard to the occurrence of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person, and
shall include all Persons the accounts of which are consolidated with those of
such Person pursuant to GAAP.

 

“Super-Majority Lenders” means, as of any date, (a) Lenders having at least 66
2/3% of the aggregate amount of the Term Loan Commitments and the outstanding
Term Loans (if any) of all Lenders, or (b) if the Term Loan Commitments have
been terminated or reduced to zero, Lenders holding at least 66 2/3% of the
principal amount of the aggregate outstanding Loans; provided that in
determining such percentage at any given time, all then existing Defaulting
Lenders will be disregarded and excluded.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other similar
charges imposed by any Governmental Authority, including any interest, additions
to tax or penalties applicable thereto.

 

“Tenant Lease” means any lease entered into by the Borrower, any Loan Party or
any Subsidiary with respect to any portion of a Property.

 

“Term Loan” means a loan made by a Lender to the Borrower pursuant to Section
2.2. (as such Loan may be increased pursuant to Section 2.14.).

 

“Term Loan Commitment” means, as to each Lender, such Lender’s obligation to
make Term Loans during the Availability Period pursuant to Section 2.2., in an
amount up to, but not exceeding, the amount set forth for such Lender on
Schedule I as such Lender’s “Term Loan Commitment Amount”.

 

“Term Loan Maturity Date” means February 27, 2026.

 

“Term Note” means a promissory note of the Borrower substantially in the form of
Exhibit F, payable to the order of a Lender in a principal amount equal to the
amount of such Lender’s Term Loan.

26

 

--------------------------------------------------------------------------------

 

“Titled Agents” means each of the Joint Lead Arrangers, any Person listed as a
“Syndication Agent” or “Documentation Agent” on the cover page of this Agreement
and their respective successors and permitted assigns.

 

“Total Budgeted Cost” means, with respect to a Development Property, and at any
time, the aggregate amount of all costs budgeted to be paid, incurred or
otherwise expended or accrued by the Borrower, a Subsidiary or an Unconsolidated
Affiliate with respect to such Property to achieve an Occupancy Rate of 100%,
including without limitation, all amounts budgeted with respect to all of the
following: (a) acquisition of land and any related improvements; (b) a
reasonable and appropriate reserve for construction interest; (c) a reasonable
and appropriate operating deficit reserve; (d) tenant improvements; (e) leasing
commissions and (f) other hard and soft costs associated with the development or
redevelopment of such Property. With respect to any Property to be developed in
more than one phase, the Total Budgeted Cost shall exclude budgeted costs (other
than costs relating to acquisition of land and related improvements) to the
extent relating to any phase for which (i) construction has not yet commenced
and (ii) a binding construction contract has not been entered into by the
Borrower, any other Subsidiary or any Unconsolidated Affiliate, as the case may
be.

 

“Total Market Value” means, at a given time, the sum (without duplication) of
all of the following of the Parent and its Subsidiaries determined on a
consolidated basis: (a) in the case of Properties owned or leased by the
Borrower or its Subsidiaries for the entire period of four consecutive fiscal
quarters most recently ended, the Net Operating Income for such Property for the
fiscal quarter most recently ending multiplied by 4, divided by the
Capitalization Rate; (b) in the case of Properties acquired during the period of
four consecutive fiscal quarters most recently ended, the purchase price paid by
the Parent, the Borrower or any of their respective Subsidiaries for such
Property exclusive of (i) closing and other transaction costs and (ii) any
amounts paid by the Parent, the Borrower or such Subsidiary as a purchase price
adjustment, to be held in escrow, to be retained as a contingency reserve, or
other similar amounts; (c) the GAAP book value of all Mortgage Receivables,
Development Property and unimproved real estate; (d) unrestricted cash, Cash
Equivalents and Unrestricted 1031 Cash which would be included on the Parent’s
consolidated balance sheet as of such date and (e) the GAAP book value of all
other tangible assets of the Parent and its Subsidiaries; provided that, to the
extent the amount of Total Market Value attributable to this clause (e) would
exceed 5% of Total Market Value, such excess shall be excluded. The Parent’s
Ownership Share of assets held by Unconsolidated Affiliates will be included in
Total Market Value calculations consistent with the above described treatment
for assets owned by the Parent and its Subsidiaries. For purposes of determining
Total Market Value, Net Operating Income from Properties disposed of by the
Parent, the Borrower or any of their respective Subsidiaries during the
immediately preceding period of four consecutive fiscal quarters of the Parent
shall be excluded to the extent included in clause (a) above. For purposes of
determining Total Market Value, to the extent the amount of Total Market Value
attributable to (x) common stock, Preferred Equity and other Equity Interests in
Persons (other than Wholly Owned Subsidiaries) would exceed 10.0% of Total
Market Value, such excess shall be excluded, (y) Mortgage Receivables would
exceed 10.0% of Total Market Value, such excess shall be excluded and (z) the
aggregate value of Total Budgeted Costs for Development Properties, Mortgage
Receivables, common stock, Preferred Equity and other Equity Interests in
Persons (other than Wholly Owned Subsidiaries) and unimproved real estate (which
shall not include any

27

 

--------------------------------------------------------------------------------

 

Development Property) would exceed 15.0% of Total Market Value, such excess
shall be excluded.

 

“Total Outstanding Indebtedness” means, as of a given date, the aggregate
principal amount of all Indebtedness of the Parent and its Subsidiaries
determined on a consolidated basis.

 

“Total Unencumbered Eligible Property Value” means, with respect to Eligible
Properties as of any measurement date, the sum (without duplication) of the
following: (a) with respect to Eligible Properties which have been owned as of
the measurement date for not less than four full consecutive calendar quarters,
an amount equal to (i)(x) Net Operating Income for all such Eligible Properties
for the immediately preceding four consecutive calendar quarters as of the
measurement date minus (y) Reserves for Replacements for such Eligible
Properties to the extent any Tenant Lease thereof is not a Triple Net Lease
divided by (ii) the Capitalization Rate; plus (b) with respect to Eligible
Properties which have been owned for less than four full consecutive calendar
quarters as of the measurement date, an amount equal to the purchase price paid
by the Borrower or any of its Subsidiaries for such Property exclusive of (i)
closing and other transaction costs and (ii) any amounts paid by the Borrower or
such Subsidiary as a purchase price adjustment, to be held in escrow, to be
retained as a contingency reserve, or other similar amounts.

 

“Total Unsecured Indebtedness” means, as of a given date, the aggregate
principal amount of all Indebtedness of the Parent and its Subsidiaries that is
not Secured Indebtedness, determined on a consolidated basis; provided, however,
that any Indebtedness that is secured only by a pledge of Equity Interests shall
be deemed to be Indebtedness that is not Secured Indebtedness for purposes of
calculating Total Unsecured Indebtedness.

“Trading with the Enemy Act” has the meaning given that term in Section
7.1.(aa).

“Triple Net Lease” means a lease by a tenant of a Property under which the
tenant is financially responsible for real estate taxes and assessments, repairs
and maintenance (except for major roof and structural repairs and other
customary exclusions for Triple Net Leases), insurance premiums, and other
expenses relating to the operation of such Property.

 

“Type” with respect to any Loan, refers to whether such Loan or portion thereof
is a LIBOR Loan or a Base Rate Loan.

“UCC” means the Uniform Commercial Code as in effect in any applicable
jurisdiction.

“Unconsolidated Affiliate” means, with respect to any Person, any other Person
in whom such Person holds an Investment, which Investment is accounted for in
the financial statements of such Person on an equity basis of accounting and
whose financial results would not be consolidated under GAAP with the financial
results of such Person on the consolidated financial statements of such Person.

 

“Unencumbered Net Operating Income” means Net Operating Income for all Eligible
Properties.

28

 

--------------------------------------------------------------------------------

 

“Unrestricted 1031 Cash” means the aggregate amount of cash of the Parent, the
Borrower and each Subsidiary that is held in escrow in connection with the
completion of “like- kind” exchanges being effected in accordance with Section
1031 of the Internal Revenue Code.

 

“Unsecured Interest Expense” means, with respect to a Person and for any period,
all Interest Expense of such Person for such period attributable to Total
Unsecured Indebtedness of such Person.

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.

 

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 3.10.(g)(ii)(B)(III)

 

“Wholly Owned Subsidiary” means any Subsidiary of a Person in respect of which
all of the Equity Interests (other than, in the case of a corporation,
directors’ qualifying shares) are at the time directly or indirectly owned or
controlled by such Person or one or more other Subsidiaries of such Person or by
such Person and one or more other Subsidiaries of such Person.

 

“Withdrawal Liability” means any liability as a result of a complete or partial
withdrawal from a Multiemployer Plan as such terms are defined in Part I of
Subtitle E of Title IV of ERISA.

 

“Withholding Agent” means (a) the Borrower, (b) any other Loan Party and (c) the
Administrative Agent, as applicable.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

Section 1.2.     General; References to Eastern Time.

 

Unless otherwise indicated, all accounting terms, ratios and measurements shall
be interpreted or determined in accordance with GAAP as in effect from time to
time; provided that, if at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Requisite Lenders shall so request, the
Administrative Agent, the Lenders, the Parent and the Borrower shall negotiate
in good faith to amend such ratio or requirement to preserve the original intent
thereof in light of such change in GAAP (subject to the approval of the
appropriate Lenders pursuant to Section 13.6.); provided further that, until so
amended, (a) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (b) the Parent shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.
Notwithstanding the preceding sentence, the calculation of liabilities in
accordance with GAAP shall not include any fair value adjustments to the
carrying value of liabilities to record such liabilities at fair value pursuant
to electing the fair value option election under FASB ASC 825-10-25 (formerly
known as FAS 159, The Fair Value Option for Financial Assets and Financial

29

 

--------------------------------------------------------------------------------

 

Liabilities) or other FASB standards allowing entities to elect fair value
option for financial liabilities. To the extent that GAAP requires any fair
value calculations or adjustments with respect to any swap or derivative
transactions, the Borrower shall comply with such requirements. References in
this Agreement to “Sections”, “Articles”, “Exhibits” and “Schedules” are to
sections, articles, exhibits and schedules herein and hereto unless otherwise
indicated. References in this Agreement to any document, instrument or agreement
(a) shall include all exhibits, schedules and other attachments thereto, (b)
except as expressly provided otherwise in any Loan Document, shall include all
documents, instruments or agreements issued or executed in replacement thereof,
to the extent not prohibited hereby and (c) shall mean such document, instrument
or agreement, or replacement or predecessor thereto, as amended, supplemented,
restated or otherwise modified from time to time to the extent not otherwise
stated herein or prohibited hereby and in effect at any given time. Except as
expressly provided otherwise in any Loan Document, any reference to any law
shall include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified, extended, restated, replaced or supplemented from time to time. The
words “include”, “includes” and “including” shall be deemed to be followed by
the phrase “without limitation.” The word “will” shall be construed to have the
same meaning and effect as the word “shall”. The word “or” has the inclusive
meaning represented by the phrase “and/or”. Wherever from the context it appears
appropriate, each term stated in either the singular or plural shall include the
singular and plural, and pronouns stated in the masculine, feminine or neuter
gender shall include the masculine, the feminine and the neuter. Unless
explicitly set forth to the contrary, a reference to “Subsidiary” means a
Subsidiary of the Parent or a Subsidiary of such Subsidiary and a reference to
an “Affiliate” means a reference to an Affiliate of the Parent. Titles and
captions of Articles, Sections, subsections and clauses in this Agreement are
for convenience only, and neither limit nor amplify the provisions of this
Agreement. Unless otherwise indicated, all references to time are references to
Eastern Time, daylight or standard, as applicable.

 

Section 1.3.     Financial Attributes of Non-Wholly Owned Subsidiaries.

 

When determining compliance by the Parent with any financial covenant contained
in any of the Loan Documents (a) only the Ownership Share of the Parent or the
Borrower, as applicable, of the financial attributes of a Subsidiary that is not
a Wholly Owned Subsidiary shall be included and (b) the Parent’s Ownership Share
of the Borrower shall be deemed to be 100.0%.

 

ARTICLE II.  CREDIT FACILITY

 

Section 2.1.     [Intentionally Omitted].

Section 2.2.     Term Loans.

(a)Making of Term Loans. Subject to the terms and conditions set forth in this
Agreement (including the limitation on the number of Term Loan borrowings set
forth in the immediately following clause (c)), during the Availability Period,
upon a request from the Borrower pursuant to Section 2.2.(b), each Lender
severally and not jointly agrees to make Term Loans to the Borrower in the
aggregate principal amount up to, but not exceeding, such Lender’s Term Loan
Commitment.  Each borrowing of Term Loans shall be in an aggregate minimum

30

 

--------------------------------------------------------------------------------

 

amount of $25,000,000 and integral multiples of $1,000,000 in excess thereof;
provided, that a borrowing of Term Loans may be in the aggregate amount of the
remaining outstanding amount of the Term Commitments. The Borrower shall not
request, and the Lenders shall not be obligated to fund, more than three (3)
borrowings of Term Loans during the Availability Period. Upon a Lender’s funding
of a Term Loan, such Lender’s Term Loan Commitment shall be permanently reduced
by the principal amount of such Term Loan. All Term Loan Commitments of the Term
Loan Lenders shall terminate on the Availability Termination Date if not
previously terminated pursuant hereto. Once repaid, the principal amount of a
Term Loan (or portion thereof) may not be reborrowed.

 

(b)Requests for Term Loans. Not later than 11:00 a.m. Eastern time at least 1
Business Day prior to a borrowing of Term Loans that are to be Base Rate Loans
and not later than   11:00 a.m. Eastern time at least 3 Business Days prior to a
borrowing of Term Loans that are to be LIBOR Loans, the Borrower shall deliver
to the Administrative Agent a Notice of Term Loan Borrowing requesting that the
Lenders make the Term Loans on such date and specifying the aggregate principal
amount of Term Loans to be borrowed, the date such Term Loans are to be borrowed
(which must be a Business Day), the use of proceeds of such Term Loans (it being
understood that a reference to the general corporate purposes of the Borrower
shall be sufficient for this purpose), the Type of the Term Loans, and if such
Term Loans are to be LIBOR Loans, the initial Interest Period for such Term
Loans. Each Notice of Term Loan Borrowing shall be irrevocable once given and
binding on the Borrower. Upon receipt of a Notice of Term Loans Borrowing the
Administrative Agent shall promptly notify each Lender.

 

(c)Funding of Term Loans. Promptly after receipt of a Notice of Term Loan
Borrowing under the immediately preceding subsection (b), the Administrative
Agent shall notify each Lender of the proposed borrowing. Each Lender shall
deposit an amount equal to the Term Loan to be made by such Lender to the
Borrower with the Administrative Agent at the Principal Office, in immediately
available funds, not later than 2:00 p.m. Eastern time on the anticipated date
of borrowing. Subject to fulfillment of all applicable conditions set forth
herein, the Administrative Agent shall make available to the Borrower in the
account specified by the Borrower in the Notice of Term Loan Borrowing, not
later than 3:00 p.m. Eastern time on the date of the requested borrowing of Term
Loans, the proceeds of such amounts received by the Administrative Agent. The
Borrower may not reborrow any portion of the Term Loans once repaid.

 

(d)Assumptions Regarding Funding by Lenders. With respect to Term Loans to be
made after the Effective Date, unless the Administrative Agent shall have been
notified by any Lender that such Lender will not make available to the
Administrative Agent a Term Loan to be made by such Lender in connection with
any borrowing, the Administrative Agent may assume that such Lender will make
the proceeds of such Loan available to the Administrative Agent in accordance
with this Section, and the Administrative Agent may (but shall not be obligated
to), in reliance upon such assumption, make available to the Borrower the amount
of such Loan to be provided by such Lender. In such event, if such Lender does
not make available to the Administrative Agent the proceeds of such Loan, then
such Lender and the Borrower severally agree to pay to the Administrative Agent
on demand the amount of such Loan with interest thereon, for each day from and
including the date such Loan is made available to the Borrower but excluding the
date of payment to the Administrative Agent, at (i) in the case of a payment to
be

31

 

--------------------------------------------------------------------------------

 

made by such Lender, the greater of the Federal Funds Rate and a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation  and (ii) in the case of a payment to be made by the
Borrower, the interest rate applicable to Base Rate Loans that are Term Loans.
If the Borrower and such Lender shall pay the amount of such interest to the
Administrative Agent for the same or overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period. If such Lender pays to the Administrative Agent
the amount of such Loan, the amount so paid shall constitute such Lender’s Term
Loan included in the borrowing. Any payment by the Borrower shall be without
prejudice to any claim the Borrower may have against a Lender that shall have
failed to make available the proceeds of a Term Loan to be made by such Lender
(including, if applicable, treatment of such Lender as a Defaulting Lender in
accordance with the terms of this Agreement).

 

Section 2.3.     [Intentionally Omitted].

 

Section 2.4.     Rates and Payment of Interest on Loans.

 

(a)Rates. The Borrower promises to pay to the Administrative Agent for the
account of each Lender interest on the unpaid principal amount of each Loan made
by such Lender for the period from and including the date of the making of such
Loan to but excluding the date such Loan shall be paid in full, at the following
per annum rates:

 

(i)during such periods as such Loan is a Base Rate Loan, at the Base Rate (as in
effect from time to time), plus the Applicable Margin for Base Rate Loans; and

 

(ii)during such periods as such Loan is a LIBOR Loan, at Adjusted LIBOR for such
Loan for the Interest Period therefor, plus the Applicable Margin for LIBOR
Loans.

 

Notwithstanding the foregoing, while an Event of Default specified in Sections
11.1.(a), 11.1.(e) or 11.1.(f) exists or, if required by the Requisite Lenders,
while any other Event of Default exists, the Borrower shall pay to the
Administrative Agent for the account of each Lender interest at the Post-Default
Rate on the outstanding principal amount of any Loans made by such Lender and on
any other amount payable by the Borrower hereunder or under the Note held by
such Lender to or for the account of such Lender (including without limitation,
accrued but unpaid interest to the extent permitted under Applicable Law).

 

(b)Payment of Interest. All accrued and unpaid interest on the outstanding
principal amount of each Loan shall be payable (i) in the case of a Base Rate
Loan, monthly in arrears on the first Business Day of each month, (ii) in the
case of a LIBOR Loan, in arrears on the last day of each Interest Period
therefor, and, if such Interest Period is longer than three months, at three-
month intervals following the first day of such Interest Period and (iii) on any
date on which the principal balance of such Loan is due and payable in full
(whether at maturity, due to acceleration or otherwise). Interest payable at the
Post-Default Rate shall be payable from time to time on demand. All
determinations by the Administrative Agent of an interest rate hereunder shall
be conclusive and binding on the Lenders and the Borrower for all purposes,
absent manifest error.

 

(c)Borrower Information Used to Determine Applicable Interest Rates. The parties
understand that the Applicable Margin and rate per annum in respect of certain
fees set forth herein

32

 

--------------------------------------------------------------------------------

 

may be determined and/or adjusted from time to time based upon certain
information to be provided or certified to the Lenders by the Borrower (the
“Borrower Information”). If it is subsequently determined that any such Borrower
Information was incorrect (for whatever reason, including without limitation
because of a subsequent restatement of earnings by the Borrower) at the time it
was delivered to the Administrative Agent, and if the applicable interest rate
or fees calculated for any period were lower than they should have been had the
correct information been timely provided, then, such interest rate and such fees
for such period shall be automatically recalculated using correct Borrower
Information. The Administrative Agent shall promptly notify the Borrower in
writing of any additional interest and fees due because of such recalculation,
and the Borrower shall pay such additional interest or fees due to the
Administrative Agent, for the account of each Lender, within five (5) Business
Days of receipt of such written notice. Any recalculation of interest or fees
required by this provision shall survive the termination of this Agreement, and
this provision shall not in any way limit any of the Administrative Agent’s or
any Lender’s other rights under this Agreement.

 

(d)LIBOR Quote. Prior to delivering a Notice of Borrowing, the Borrower may
(without specifying whether a Loan will be a Base Rate Loan or a LIBOR Loan)
request that the Administrative Agent provide the Borrower with the most recent
LIBOR quoted rate available to the Administrative Agent. The Administrative
Agent shall provide such quoted rate to the Borrower on the date of such request
or as soon as possible thereafter.

 

Section 2.5.     Number of Interest Periods.

 

There may be no more than six (6) different Interest Periods for LIBOR Loans
outstanding at the same time.

 

Section 2.6.     Repayment of Loans.

 

The Borrower shall repay the entire outstanding principal amount of, and all
accrued but unpaid interest on, the Term Loans on the Term Loan Maturity Date.

 

Section 2.7.     Prepayments.

 

(a)General. Except as provided in the immediately following section and subject
to Section 5.4., the Borrower may prepay any Loan at any time without premium or
penalty. The Borrower shall give the Administrative Agent at least 3 Business
Days prior written notice of the prepayment of any Loan. Each voluntary
prepayment of Loans (other than a prepayment of all outstanding Loans) shall be
in an aggregate minimum amount of $5,000,000 and integral multiples of
$1,000,000 in excess thereof.

 

(b)Prepayment Premium. During the periods set forth below, the Borrower may only
prepay a Term Loan, in whole or in part, at the prices (expressed as percentages
of the principal amount of the Term Loans to be prepaid) set forth below, plus
accrued and unpaid interest, if any, to the date of prepayment:

 

Period

Percentage

Effective Date to and including February 27, 2020

102.0%

33

 

--------------------------------------------------------------------------------

 

February 28, 2020 to and including March 1, 2021

101.0%

All times after March 2, 2021

100.0%

The Borrower acknowledges and agrees that the amount payable by it under this
Section in connection with the prepayment of the Term Loans is a reasonable
calculation of the Lenders’ lost profits in view of the difficulties and
impracticality of determining actual damages resulting from the prepayment of
the Term Loans.

 

Section 2.8.     Continuation.

 

So long as no Event of Default exists, the Borrower may on any Business Day,
with respect to any LIBOR Loan, elect to maintain such LIBOR Loan or any portion
thereof as a LIBOR Loan by selecting a new Interest Period for such LIBOR Loan.
Each Continuation of LIBOR Loans shall be in an aggregate minimum amount of
$1,000,000 and integral multiples of $100,000 in excess of that amount (or in
the aggregate amount of the LIBOR Loan being continued), and each new Interest
Period selected under this Section shall commence on the last day of the
immediately preceding Interest Period. Each selection of a new Interest Period
shall be made by the Borrower giving to the Administrative Agent a Notice of
Continuation not later than 9:00 a.m. Eastern time on the third Business Day
prior to the date of any such Continuation. Such notice by the Borrower of a
Continuation shall be by telecopy, electronic mail or other similar form of
communication in the form of a Notice of Continuation, specifying (a) the
proposed date of such Continuation, (b) the LIBOR Loans and portions thereof
subject to such Continuation and (c) the duration of the selected Interest
Period, all of which shall be specified in such manner as is necessary to comply
with all limitations on Loans outstanding hereunder. Each Notice of Continuation
shall be irrevocable by and binding on the Borrower once given. Promptly after
receipt of a Notice of Continuation, the Administrative Agent shall notify each
Lender of the proposed Continuation. If the Borrower shall fail to select in a
timely manner a new Interest Period for any LIBOR Loan in accordance with this
Section or, if an Event of Default exists at the end of an Interest Period for a
LIBOR Loan, such Loan will automatically, on the last day of the current
Interest Period therefor, Convert into a Base Rate Loan notwithstanding the
first sentence of Section 2.9. or the Borrower’s failure to comply with any of
the terms of such Section.

 

Section 2.9.     Conversion.

 

The Borrower may on any Business Day, upon the Borrower’s giving of a Notice of
Conversion to the Administrative Agent by telecopy, electronic mail or other
similar form of communication, Convert all or a portion of a Loan of one Type
into a Loan of another Type; provided, however, a Base Rate Loan may not be
Converted into a LIBOR Loan if a Default or Event of Default exists. Each
Conversion of Base Rate Loans into LIBOR Loans shall be in an aggregate minimum
amount of $5,000,000 and integral multiples of $1,000,000 in excess of that
amount. Each such Notice of Conversion shall be given not later than 9:00 a.m.
Eastern Time 3 Business Days prior to the date of any proposed Conversion.
Promptly after receipt of a Notice of Conversion, the Administrative Agent shall
notify each Lender of the proposed Conversion. Subject to the restrictions
specified above, each Notice of Conversion shall be by telecopy, electronic mail
or other similar form of communication in the form of a Notice of Conversion
specifying (a) the requested date of such Conversion, (b) the Type of Loan to be
Converted, (c) the portion of such Type of Loan to be Converted, (d) the Type of
Loan such Loan is to be

34

 

--------------------------------------------------------------------------------

 

Converted into and (e) if such Conversion is into a LIBOR Loan, the requested
duration of the Interest Period of such Loan. Each Notice of Conversion shall be
irrevocable by and binding on the Borrower once given.

 

Section 2.10.   Notes.

 

(a)Notes. Except in the case of a Lender that has notified the Administrative
Agent in writing that it elects not to receive a Term Note, the Term Loans made
by a Lender shall, in addition to this Agreement, also be evidenced by a Term
Note, payable to the order of such Lender in a principal amount equal to the
amount of its Term Loan Commitment as originally in effect and otherwise duly
completed (or if such Lender was not a Lender on the Effective Date, in a
principal amount equal to the initial principal amount of the Loan of such
Lender).

 

(b)Records. The date, amount, interest rate, Type and duration of Interest
Periods (if applicable) of each Loan made by each Lender to the Borrower, and
each payment made on account of the principal thereof, shall be recorded by such
Lender on its books and such entries shall be binding on the Borrower absent
manifest error; provided, however, that (i) the failure of a Lender to make any
such record shall not affect the obligations of the Borrower under any of the
Loan Documents and (ii) if there is a discrepancy between such records of a
Lender and the statements of accounts maintained by the Administrative Agent in
the Register, in the absence of manifest error, the statements of account
maintained by the Administrative Agent in the Register shall be controlling.

 

(c)Lost, Stolen, Destroyed or Mutilated Notes. Upon receipt by the Borrower of
(i) written notice from a Lender that a Note of such Lender has been lost,
stolen, destroyed or mutilated, and (ii)(A) in the case of loss, theft or
destruction, a lost note affidavit from such Lender in form reasonably
satisfactory to the Borrower, or (B) in the case of mutilation, upon surrender
and cancellation of such Note, the Borrower shall at its own expense execute and
deliver to such Lender a new Note dated the date of such lost, stolen, destroyed
or mutilated Note.

 

Section 2.11.   [Intentionally Omitted].

Section 2.12.   [Intentionally Omitted].

Section 2.13.   [Intentionally Omitted].

Section 2.14.    Additional Loans.

The Borrower shall have the right at any time and from time to time on not more
than 3 different occasions during the period from the Availability Termination
Date to but excluding the Term Loan Maturity Date to request the making of
additional Loans (“Additional Term Loans”) by providing written notice to the
Administrative Agent, which notice shall be irrevocable once given; provided,
however, that after giving effect to any such increases the aggregate amount of
all Loans hereunder shall not exceed $550,000,000 less the amount of any
prepayments of the Term Loans. Any Additional Term Loans shall be subject to the
terms and conditions of this Agreement. Each such borrowing of Additional Term
Loans must be in the aggregate minimum amount of $5,000,000 and integral
multiples of $5,000,000 in excess thereof. The Administrative Agent, in
consultation with the Borrower, shall manage all aspects of the syndication of
such

35

 

--------------------------------------------------------------------------------

 

making of Additional Term Loans, including decisions as to the selection of the
existing Lenders and/or other banks, financial institutions and other
institutional lenders to be approached with respect to such increase and the
allocations of the Additional Term Loans among such existing Lenders and/or
other banks, financial institutions and other institutional lenders, such
Lenders and allocations to be mutually agreed upon by Administrative Agent and
the Borrower and any approval of a Lender or allocation suggested by the one
shall not be unreasonably withheld, conditioned or delayed by the other. Each
Lender’s increase of the principal amount of its Loan or decision to provide any
Additional Term Loan shall be made in such Lender’s sole discretion, and no
Lender shall be obligated in any way whatsoever to increase the principal amount
of its Loan or make an Additional Term Loan, and any new Lender becoming a party
to this Agreement in connection with any such requested Additional Term Loans
must be an Eligible Assignee. Effecting the making of Additional Term Loans
under this Section is subject to the following conditions precedent: (x) no
Default or Event of Default shall be in existence on the effective date of the
making of such Additional Term Loans, (y) the representations and warranties
made or deemed made by the Borrower or any other Loan Party in any Loan Document
to which such Loan Party is a party shall be true and correct in all material
respects (except in the case of a representation or warranty qualified by
materiality, in which case such representation or warranty shall be true and
correct in all respects) on the effective date of such increase except to the
extent that such representations and warranties expressly relate solely to an
earlier date (in which case such representations and warranties shall have been
true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty shall have been true and correct in all respects) on
and as of such earlier date) and except for changes in factual circumstances
specifically and expressly permitted hereunder, and (z) the Administrative Agent
shall have received each of the following, in form and substance satisfactory to
the Administrative Agent: (i) if not previously delivered to the Administrative
Agent, copies certified by the Secretary or Assistant Secretary (or other
individual performing similar functions) of (A) all partnership or other
necessary action taken by the Borrower to authorize the making of such
Additional Term Loans and (B) all corporate, partnership, member or other
necessary action taken by each Guarantor authorizing the guaranty of such
increase; and (ii) an opinion of counsel to the Borrower and the Guarantors, and
addressed to the Administrative Agent and the Lenders covering such matters as
reasonably requested by the Administrative Agent; and (iii) except in the case
of any Lender that has notified the Administrative Agent in writing that it
elects not to receive a Note, new Notes executed by the Borrower, payable to any
new Lenders and replacement Notes executed by the Borrower, payable to any
existing Lenders increasing the principal amount of their Loans, in the amount
of the aggregate principal amount of such Lender’s Loans at the time of the
effectiveness of the applicable increase in the aggregate amount of the Loan.
Any making of Additional Term Loans pursuant to this Section 2.14. shall be
subject to the condition that the Borrower shall have paid to the Administrative
Agent, such fees as shall be due to Administrative Agent and/or the Lenders at
such time under the Fee Letters or as may be agreed-upon between the Borrower,
on the one hand, and each new Lender and/or any existing Lender making
Additional Term Loans, on the other hand. In connection with any making of
Additional Term Loans pursuant to this Section 2.14. any Lender becoming a party
hereto shall (1) execute such documents and agreements as the Administrative
Agent may reasonably request and (2) in the case of any Lender that is organized
under the laws of a jurisdiction outside of the United States of America,
provide to the Administrative Agent, its name, address, tax identification
number and/or such other information

36

 

--------------------------------------------------------------------------------

 

as shall be necessary for the Administrative Agent to comply with “know your
customer” and anti- money laundering rules and regulations, including, without
limitation, the Patriot Act.

 

ARTICLE III. PAYMENTS, FEES AND OTHER GENERAL PROVISIONS

 

Section 3.1.     Payments.

 

(a)Payments by Borrower. Except to the extent otherwise provided herein, all
payments of principal, interest, Fees and other amounts to be made by the
Borrower under this Agreement, the Notes or any other Loan Document shall be
made in Dollars, in immediately available funds, without setoff, deduction or
counterclaim (excluding Taxes required to be withheld pursuant to Section
3.10.), to the Administrative Agent at the Principal Office, not later than 2:00
p.m. Eastern time on the date on which such payment shall become due (each such
payment made after such time on such due date to be deemed to have been made on
the next succeeding Business Day). Subject to Section 11.5., the Borrower shall,
at the time of making each payment under this Agreement or any other Loan
Document, specify to the Administrative Agent the amounts payable by the
Borrower hereunder to which such payment is to be applied. Each payment received
by the Administrative Agent for the account of a Lender under this Agreement or
any Note shall be paid to such Lender by wire transfer of immediately available
funds in accordance with the wiring instructions provided by such Lender to the
Administrative Agent from time to time, for the account of such Lender at the
applicable Lending Office of such Lender. In the event the Administrative Agent
fails to pay such amounts to such Lender within one Business Day of receipt of
such amounts, the Administrative Agent shall pay interest on such amount until
paid at a rate per annum equal to the Federal Funds Rate from time to time in
effect. If the due date of any payment under this Agreement or any other Loan
Document would otherwise fall on a day which is not a Business Day such date
shall be extended to the next succeeding Business Day and interest shall
continue to accrue at the rate, if any, applicable to such payment for the
period of such extension.

 

(b)Presumptions Regarding Payments by Borrower. Unless the Administrative Agent
shall have received notice from the Borrower prior to the date on which any
payment is due to the Administrative Agent for the account of the Lenders
hereunder that the Borrower will not make such payment, the Administrative Agent
may assume that the Borrower has made such payment on such date in accordance
herewith and may (but shall not be obligated to), in reliance upon such
assumption, distribute to the Lender, the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders, severally
agrees to repay to the Administrative Agent on demand that amount so distributed
to such Lender, with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.

 

Section 3.2.     Pro Rata Treatment.

 

Except to the extent otherwise provided herein: (a) the making of Term Loans
under Section 2.2.(a) shall be made from the Lenders pro rata according to the
amounts of their respective Term Loan Commitments; (b) each payment or
prepayment of principal of Term Loans shall be made for the account of the
Lenders pro rata in accordance with the respective unpaid principal

37

 

--------------------------------------------------------------------------------

 

amounts of the Term Loans held by them; (c) each payment of the fees under
Section 3.5.(c) shall be made for the account of the Lenders pro rata according
to the amounts of their respective Term Loan Commitments; (d) each payment of
interest on the Term Loans shall be made for the account of the Lenders pro rata
in accordance with the amounts of interest on such Term Loans then due and
payable to the respective Lenders; and (e) the Conversion and Continuation of
Term Loans of a particular Type (other than Conversions provided for by Sections
5.1.(c) and 5.5.) shall be made pro rata among the Lenders according to the
amounts of their respective Term Loans and the then current Interest Period for
each Lender’s portion of each such Loan of such Type shall be coterminous.

 

Section 3.3.     Sharing of Payments, Etc.

 

If a Lender shall obtain payment of any principal of, or interest on, any Loan
made by it to the Borrower under this Agreement or shall obtain payment on any
other Obligation owing by the Borrower or any other Loan Party through the
exercise of any right of set-off, banker’s lien, counterclaim or similar right
or otherwise or through voluntary prepayments directly to a Lender or other
payments made by or on behalf the Borrower or any other Loan Party to a Lender
not in accordance with the terms of this Agreement and such payment, should be
distributed to the Lenders in accordance with Section 3.2. or Section 11.5., as
applicable, such Lender shall promptly purchase from the other Lenders
participations in (or, if and to the extent specified by such Lender, direct
interests in) the Loans made by the other Lenders or other Obligations owed to
such other Lenders in such amounts, and make such other adjustments from time to
time as shall be equitable, to the end that all the Lenders shall share the
benefit of such payment (net of any reasonable expenses which may actually be
incurred by such Lender in obtaining or preserving such benefit) in accordance
with the requirements of Section 3.2. or Section 11.5., as applicable. To such
end, all the Lenders shall make appropriate adjustments among themselves (by the
resale of participations sold or otherwise) if such payment is rescinded or must
otherwise be restored. The Borrower agrees that any Lender so purchasing a
participation (or direct interest) in the Loans or other Obligations owed to
such other Lenders may exercise all rights of set-off, banker’s lien,
counterclaim or similar rights with respect to such participation as fully as if
such Lender were a direct holder of Loans in the amount of such participation.
Nothing contained herein shall require any Lender to exercise any such right or
shall affect the right of any Lender to exercise and retain the benefits of
exercising, any such right with respect to any other indebtedness or obligation
of the Borrower.

 

Section 3.4.     Several Obligations.

 

No Lender shall be responsible for the failure of any other Lender to make a
Loan or to perform any other obligation to be made or performed by such other
Lender hereunder, and the failure of any Lender to make a Loan or to perform any
other obligation to be made or performed by it hereunder shall not relieve the
obligation of any other Lender to make any Loan or to perform any other
obligation to be made or performed by such other Lender.

38

 

--------------------------------------------------------------------------------

 

Section 3.5.     Fees.

 

(a)Closing Fee. On the Effective Date, the Borrower agrees to pay to the
Administrative Agent, the Joint Lead Arrangers, and each Lender all fees as have
been agreed to in writing by the Borrower, the Administrative Agent and the
Joint Lead Arrangers.

 

(b)[Intentionally Omitted].

 

(c)Ticking Fees. During the Availability Period, the Borrower agrees to pay to
the Administrative Agent for the account of the Lenders a ticking fee equal to
the sum of the daily amount of the Term Loan Commitments (as such Term Loan
Commitment has been reduced by any Term Loans made prior to such date pursuant
to Section 2.2(a)) multiplied by a per annum rate equal to 0.25%. Such fee shall
be computed on a daily basis and payable quarterly in arrears on the first day
of each January, April, July and October during the Availability Period and on
the Availability Termination Date.

 

(d)Administrative and Other Fees. The Borrower agrees to pay the administrative
and other fees of the Administrative Agent and the Joint Lead Arrangers as
provided in their respective Fee Letters and as may be otherwise agreed to in
writing from time to time by the Borrower and the Administrative Agent.

 

Section 3.6.     Computations.

 

Unless otherwise expressly set forth herein, any accrued interest on any Loan,
any Fees or any other Obligations due hereunder shall be computed on the basis
of a year of 360 days (or 365 days in the case of Base Rate Loans) and the
actual number of days elapsed.

 

Section 3.7.     Usury.

 

In no event shall the amount of interest due or payable on the Loans or other
Obligations exceed the maximum rate of interest allowed by Applicable Law and,
if any such payment is paid by the Borrower or any other Loan Party or received
by any Lender, then such excess sum shall be credited as a payment of principal,
unless the Borrower shall notify the respective Lender in writing that the
Borrower elects to have such excess sum returned to it forthwith. It is the
express intent of the parties hereto that the Borrower not pay and the Lenders
not receive, directly or indirectly, in any manner whatsoever, interest in
excess of that which may be lawfully paid by the Borrower under Applicable Law.
The parties hereto hereby agree and stipulate that the only charge imposed upon
the Borrower for the use of money in connection with this Agreement is and shall
be the interest specifically described in Section 2.4.(a)(i) and (ii).
Notwithstanding the foregoing, the parties hereto further agree and stipulate
that all agency fees, syndication fees, ticking fees, prepayment premiums,
closing fees, underwriting fees, default charges, late charges, funding or
“breakage” charges, increased cost charges, attorneys’ fees and reimbursement
for costs and expenses paid by the Administrative Agent or any Lender to third
parties or for damages incurred by the Administrative Agent or any Lender, in
each case, in connection with the transactions contemplated by this Agreement
and the other Loan Documents, are charges made to compensate the Administrative
Agent or any such Lender for underwriting or administrative services and costs
or losses performed or incurred, and to be performed or incurred, by the
Administrative Agent and the Lenders in connection with this Agreement and shall
under no circumstances be deemed to be

39

 

--------------------------------------------------------------------------------

 

charges for the use of money. All charges other than charges for the use of
money shall be fully earned and nonrefundable when due.

 

Section 3.8.     Statements of Account.

 

The Administrative Agent will account to the Borrower monthly, with a statement
of Loans, accrued interest and Fees, charges and payments made pursuant to this
Agreement and the other Loan Documents, and such account rendered by the
Administrative Agent shall be deemed conclusive upon the Borrower absent
manifest error. The failure of the Administrative Agent to deliver such a
statement of accounts shall not relieve or discharge the Borrower from any of
its obligations hereunder.

 

Section 3.9.     Defaulting Lenders.

 

Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by Applicable Law:

 

(a)Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Requisite Lenders and Section
13.7.

 

(b)Defaulting Lender Waterfall. Any payment of principal, interest, Fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article XI. or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 13.4. shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; third, if so determined by
the Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to satisfy such Defaulting Lender’s potential future
funding obligations with respect to Loans under this Agreement; fourth, to the
payment of any amounts owing to the Lenders as a result of any judgment of a
court of competent jurisdiction obtained by any Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; fifth, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and sixth, to such Defaulting Lender or as otherwise directed by
a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Loans in respect of which such Defaulting
Lender has not fully funded its appropriate share, and (y) such Loans were made
at a time when the conditions set forth in Article VI. were satisfied or waived,
such payment shall be applied solely to pay the Loans of all Non- Defaulting
Lenders on a pro rata basis prior to being applied to the payment of any Loans
of such Defaulting Lender until such time as all Loans are held by the Lenders
pro rata in accordance with their respective Pro Rata Shares.

40

 

--------------------------------------------------------------------------------

 

(c)Certain Fees. No Defaulting Lender shall be entitled to receive any Fee
payable under Section 3.5.(c) with respect to its Term Loan Commitment for any
period during which that Lender is a Defaulting Lender (and the Borrower shall
not be required to pay any such fee to such Defaulting Lender that otherwise
would have been required to have been paid to that Defaulting Lender).

 

(d)[Intentionally Omitted].

 

(e)[Intentionally Omitted].

 

(f)Defaulting Lender Cure. If the Borrower and the Administrative Agent agree in
writing that a Lender is no longer a Defaulting Lender, the Administrative Agent
will so notify the parties hereto, whereupon as of the effective date specified
in such notice and subject to any conditions set forth therein, that Lender
will, to the extent applicable, purchase at par that portion of outstanding
Loans of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Loans to be held pro rata by
the Lenders in accordance with their respective Pro Rata Shares whereupon such
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to Fees accrued or payments made by or on
behalf of the Borrower while that Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.

 

(g)[Intentionally Omitted].

 

(h)Purchase of Defaulting Lender’s Commitment. During any period that a Lender
is a Defaulting Lender, the Borrower may, by the Borrower giving written notice
thereof to the Administrative Agent, such Defaulting Lender and the other
Lenders, demand that such Defaulting Lender assign its Term Loan Commitment and
Loans to an Eligible Assignee subject to and in accordance with the provisions
of Section 13.6.(b). No party hereto shall have any obligation whatsoever to
initiate any such replacement or to assist in finding an Eligible Assignee. In
addition, any Lender who is not a Defaulting Lender may, but shall not be
obligated, in its sole discretion, to acquire the face amount of all or a
portion of such Defaulting Lender’s Term Loan Commitment and Loans via an
assignment subject to and in accordance with the provisions of Section 13.6.(b).
In connection with any such assignment, such Defaulting Lender shall promptly
execute all documents reasonably requested to effect such assignment, including
an appropriate Assignment and Assumption and, notwithstanding Section 13.6.(b),
shall pay to the Administrative Agent an assignment fee in the amount of $5,000.
The exercise by the Borrower of its rights under this Section shall be at the
Borrower’s sole cost and expense and at no cost or expense to the Administrative
Agent or any of the Lenders, except the Defaulting Lender as set forth in the
immediately preceding sentence.

 

Section 3.10.     Taxes; Foreign Lenders.

 

(a)[Intentionally Omitted].

 

(b)Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower or any other Loan Party under any Loan Document shall
be made without

41

 

--------------------------------------------------------------------------------

 

deduction or withholding for any Taxes, except as required by Applicable Law. If
any Applicable Law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with Applicable Law and, if such Tax is an Indemnified Tax, then the sum payable
by the Borrower or other applicable Loan Party shall be increased as necessary
so that after such deduction or withholding has been made (including such
deductions and withholdings applicable to additional sums payable under this
Section) the applicable Recipient receives an amount equal to the sum it would
have received had no such deduction or withholding been made.

 

(c)Payment of Other Taxes by the Borrower. The Borrower and the other Loan
Parties shall timely pay to the relevant Governmental Authority in accordance
with Applicable Law, or at the option of the Administrative Agent timely
reimburse it for the payment of, any Other Taxes.

 

(d)Indemnification by the Borrower. The Borrower and the other Loan Parties
shall jointly and severally indemnify each Recipient, within 10 days after
demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section) payable or paid by such Recipient or required to be withheld
or deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

 

(e)Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower or another Loan Party has not already indemnified the Administrative
Agent for such Indemnified Taxes and without limiting the obligation of the
Borrower and the other Loan Parties to do so), (ii) any Taxes attributable to
such Lender’s failure to comply with the provisions of Section 13.5. relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
subsection. The provisions of this subsection shall continue to inure to the
benefit of an Administrative Agent following its resignation as Administrative
Agent.

 

(f)Evidence of Payments. As soon as practicable after any payment of Taxes by
the Borrower or any other Loan Party to a Governmental Authority pursuant to
this Section, the Borrower or such other Loan Party shall deliver to the
Administrative Agent the original or a

42

 

--------------------------------------------------------------------------------

 

certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

 

(g)Status of Lenders.

 

(i)Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by Applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in the immediately following clauses (ii)(A), (ii)(B) and (ii)(D))
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

 

(ii)Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person:

 

(A)any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), an electronic
copy (or an original if requested by the Borrower or the Administrative Agent)
of an executed IRS Form W-9 (or any successor form) certifying that such Lender
is exempt from U.S. federal backup withholding tax;

 

(B)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

 

(I)in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, an electronic copy (or an original if requested by the
Borrower or the Administrative Agent) of an executed IRS Form W-8BEN, or
W-8BEN-E, as applicable, establishing an

43

 

--------------------------------------------------------------------------------

 

exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“interest” article of such tax treaty and (y) with respect to any other
applicable payments under any Loan Document, IRS Form W-8BEN or W- 8BEN-E, as
applicable, establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

 

(II)an electronic copy (or an original if requested by the Borrower or the
Administrative Agent) of an executed IRS Form W-8ECI;

 

(III)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate substantially in the form of Exhibit I-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code, a “10 percent shareholder” of the Borrower within the
meaning of Section 881(c)(3)(B) of the Internal Revenue Code, or a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Internal Revenue
Code (a “U.S. Tax Compliance Certificate”) and (y) an electronic copy (or an
original if requested by the Borrower or the Administrative Agent) of IRS Form
W- 8BEN or W-8BEN-E, as applicable,; or

 

(IV)to the extent a Foreign Lender is not the beneficial owner, an electronic
copy (or an original if requested by the Borrower or the Administrative Agent)
of an executed IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN
or W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate substantially in
the form of Exhibit I-2 or Exhibit I-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit I-4 on behalf of each such direct and indirect partner;

 

(C)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), an electronic copy (or an original if requested by the Borrower or the
Administrative Agent) of any other form prescribed by Applicable Law as a basis
for claiming exemption from or a reduction in U.S. federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by Applicable Law to permit the Borrower or the Administrative Agent to
determine the withholding or deduction required to be made; and

44

 

--------------------------------------------------------------------------------

 

(D)if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by Applicable Law and at such time or
times reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by Applicable Law (including as prescribed by Section
1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

(h)Treatment of Certain Refunds. If any party determines, in its sole discretion
exercised in good faith, that it has received a refund of any Taxes as to which
it has been indemnified pursuant to this Section (including by the payment of
additional amounts pursuant to this Section), it shall pay to the indemnifying
party an amount equal to such refund (but only to the extent of indemnity
payments made under this Section with respect to the Taxes giving rise to such
refund), net of all out-of-pocket expenses (including Taxes) of such indemnified
party and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund). Such indemnifying party,
upon the request of such indemnified party, shall repay to such indemnified
party the amount paid over pursuant to this subsection (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) in the
event that such indemnified party is required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary in this
subsection, in no event will the indemnified party be required to pay any amount
to an indemnifying party pursuant to this subsection the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This subsection shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

 

(i)Survival. Each party’s obligations under this Section shall survive the
resignation of the Administrative Agent or any assignment of rights by, or the
replacement of, a Lender, the termination of the Term Loan Commitments and the
repayment, satisfaction or discharge of all obligations under any Loan Document.

ARTICLE IV.  INTENTIONALLY OMITTED

45

 

--------------------------------------------------------------------------------

 

ARTICLE V.  YIELD PROTECTION, ETC.

 

Section 5.1.     Additional Costs; Capital Adequacy.

 

(a)Capital Adequacy. If any Lender determines that any Regulatory Change
affecting such Lender or any lending office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity ratios or requirements,
has or would have the effect of reducing the rate of return on such Lender’s
capital or on the capital of such Lender’s holding company, if any, as a
consequence of this Agreement, the Term Loan Commitments of such Lender or the
Loans made by such Lender, to a level below that which such Lender or such
Lender’s holding company could have achieved but for such Regulatory Change
(taking into consideration such Lender’s policies and the policies of such
Lender’s holding company with respect to capital adequacy), then, to the extent
a request for payment of additional amount or amounts is consistent with such
Lender’s general practices under similar circumstances in respect of similarly
situated borrowers with credit agreements entitling it to make such claims (it
being agreed that a Lender shall not be required to disclose any confidential or
proprietary information in connection with such determination or the making of
such claim), from time to time, the Borrower will pay to such Lender such
additional amount or amounts as will compensate such Lender or such Lender’s
holding company for any such reduction suffered.

 

(b)Additional Costs. In addition to, and not in limitation of the immediately
preceding subsection, the Borrower shall promptly pay to the Administrative
Agent for the account of a Lender from time to time such amounts as such Lender
may determine to be necessary to compensate such Lender for any costs incurred
by such Lender that it determines are attributable to its making or maintaining
of any LIBOR Loans or its obligation to make any LIBOR Loans hereunder, any
reduction in any amount receivable by such Lender under this Agreement or any of
the other Loan Documents in respect of any of such LIBOR Loans or such
obligation or the maintenance by such Lender of capital in respect of its LIBOR
Loans or its Term Loan Commitments (such increases in costs and reductions in
amounts receivable being herein called “Additional Costs”), resulting from any
Regulatory Change that: (i) changes the basis of taxation of any amounts payable
to such Lender under this Agreement or any of the other Loan Documents in
respect of any of such LIBOR Loans or its Term Loan Commitments (other than (A)
Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of the
definition of Excluded Taxes and (C) Connection Income Taxes), (ii) imposes or
modifies any reserve, special deposit, compulsory loan, insurance charge or
similar requirements (other than Regulation D of the Board of Governors of the
Federal Reserve System or other similar reserve requirement applicable to any
other category of liabilities or category of extensions of credit or other
assets by reference to which the interest rate on LIBOR Loans is determined to
the extent utilized when determining Adjusted LIBOR for such Loans) relating to
any extensions of credit or other assets of, or any deposits with or other
liabilities of, or other credit extended by, or any other acquisition of funds
by such Lender (or its parent corporation), or any commitment of such Lender
(including, without limitation, the Term Loan Commitments of such Lender
hereunder) or (iii) imposes on any Lender or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
the Loans made by such Lender; provided that a request for such amounts is
consistent with such Lender’s general practices under similar circumstances in
respect of similarly situated borrowers with credit agreements entitling it to
make such claims (it being agreed that a Lender

46

 

--------------------------------------------------------------------------------

 

shall not be required to disclose any confidential or proprietary information in
connection with such determination or the making of such claim).

 

(c)Lender’s Suspension of LIBOR Loans. Without limiting the effect of the
provisions of the immediately preceding subsections (a) and (b), if by reason of
any Regulatory Change, any Lender either (i) incurs Additional Costs based on or
measured by the excess above a specified level of the amount of a category of
deposits or other liabilities of such Lender that includes deposits by reference
to which the interest rate on LIBOR Loans is determined as provided in this
Agreement or a category of extensions of credit or other assets of such Lender
that includes LIBOR Loans or (ii) becomes subject to restrictions on the amount
of such a category of liabilities or assets that it may hold, then, if such
Lender so elects by notice to the Borrower (with a copy to the Administrative
Agent), the obligation of such Lender to make or Continue, or to Convert Base
Rate Loans into, LIBOR Loans shall be suspended until such Regulatory Change
ceases to be in effect (in which case the provisions of Section 5.5. shall
apply).

 

(d)[Intentionally Omitted].

 

(e)Notification and Determination of Additional Costs. Each of the
Administrative Agent and each Lender, as the case may be, agrees to notify the
Borrower (and in the case of a Lender, also to notify the Administrative Agent)
of any event occurring after the Agreement Date entitling the Administrative
Agent or such Lender to compensation under any of the preceding subsections of
this Section as promptly as practicable; provided, however, that the failure of
the Administrative Agent or any Lender to give such notice shall not release the
Borrower from any of its obligations hereunder. The Administrative Agent and
each Lender, as the case may be, agrees to furnish to the Borrower (and in the
case of a Lender to the Administrative Agent as well) a certificate setting
forth the basis and amount of each request for compensation under this Section
and reasonably detailed calculations of the amount of such compensation.
Determinations by the Administrative Agent or such Lender, as the case may be,
of the effect of any Regulatory Change shall be conclusive provided that such
determinations are made on a reasonable basis and in good faith. The Borrower
shall pay the Administrative Agent or any such Lender, as the case may be, the
amount shown as due on any such certificate within 10 days after receipt
thereof.

 

(f)Delay in Requests. Failure or delay on the part of the Administrative Agent
or any Lender to demand compensation pursuant to this Section shall not
constitute a waiver of the Administrative Agent’s or such Lender’s right to
demand such compensation; provided, that the Borrower shall not be required to
compensate the Administrative Agent or a Lender pursuant to this Section for any
increased costs incurred or reductions suffered more than 120 days prior to the
date that the Administrative Agent or such Lender, as the case may be, notifies
the Borrower of the event giving rise to such increased costs or reductions, and
of the Administrative Agent’s or such Lender’s intention to claim compensation
therefor (except that, if the event giving rise to such increased costs or
reductions is retroactive, then the 120 day period referred to above shall be
extended to include the period of retroactive effect thereof).

 

Section 5.2.     Suspension of LIBOR Loans.

 

Anything herein to the contrary notwithstanding, if, on or prior to the
determination of Adjusted LIBOR for any Interest Period:

47

 

--------------------------------------------------------------------------------

 

(a)the Administrative Agent reasonably determines (which determination shall be
conclusive) that reasonable and adequate means do not exist for ascertaining
LIBOR or Adjusted LIBOR for such Interest Period;

 

(b)the Administrative Agent reasonably determines (which determination shall be
conclusive) that quotations of interest rates for the relevant deposits referred
to in the definition of LIBOR are not being provided in the relevant amounts or
for the relevant maturities for purposes of determining rates of interest for
LIBOR Loans as provided herein; or

 

(c)the Administrative Agent reasonably determines (which determination shall be
conclusive) that the relevant rates of interest referred to in the definition of
LIBOR upon the basis of which the rate of interest for LIBOR Loans for such
Interest Period is to be determined are not likely to adequately cover the cost
to any Lender of making or maintaining LIBOR Loans for such Interest Period;
then the Administrative Agent shall give the Borrower and each Lender prompt
notice thereof and, so long as such condition remains in effect, the Lenders
shall be under no obligation to, and shall not, make additional LIBOR Loans,
Continue LIBOR Loans or Convert Loans into LIBOR Loans, and the Borrower shall,
on the last day of each current Interest Period for each outstanding LIBOR Loan,
either prepay such Loan or Convert such Loan into a Base Rate Loan.

 

Section 5.3.     Illegality.

 

Notwithstanding any other provision of this Agreement, if any Lender shall
determine (which determination shall be conclusive and binding) that it is
unlawful for such Lender to honor its obligation to make or maintain LIBOR Loans
hereunder, then such Lender shall promptly notify the Borrower thereof (with a
copy of such notice to the Administrative Agent) and such Lender’s obligation to
make or Continue, or to Convert Loans of any other Type into, LIBOR Loans shall
be suspended, in each case, until such time as such Lender may again make and
maintain LIBOR Loans (in which case the provisions of Section 5.5. shall be
applicable).

 

Section 5.4.     Compensation.

 

The Borrower shall pay to the Administrative Agent for the account of each
Lender, upon the request of such Lender through the Administrative Agent, such
amount or amounts as the Administrative Agent shall determine in its sole
discretion shall be sufficient to compensate such Lender for any loss, cost or
expense attributable to:

 

(a)any payment or prepayment (whether mandatory or optional) of a LIBOR Loan, or
Conversion of a LIBOR Loan, made by such Lender for any reason (including,
without limitation, acceleration) on a date other than the last day of the
Interest Period for such Loan; or

 

(b)any failure by the Borrower for any reason (including, without limitation,
the failure of any of the applicable conditions precedent specified in Section
6.2. to be satisfied) to borrow a LIBOR Loan from such Lender on the date for
such borrowing, or to Convert a Base Rate Loan into a LIBOR Loan or Continue a
LIBOR Loan on the requested date of such Conversion or Continuation.

 

48

 

--------------------------------------------------------------------------------

 

Upon the Borrower’s request, such Lender shall provide the Borrower with a
statement setting forth the basis for requesting such compensation and the
method for determining the amount thereof.  Any such statement shall be
conclusive absent manifest error.

 

Section 5.5.     Treatment of Affected Loans.

 

(a)If the obligation of any Lender to make LIBOR Loans or to Continue, or to
Convert Base Rate Loans into, LIBOR Loans shall be suspended pursuant to Section
5.1.(c), Section 5.2. or Section 5.3. then such Lender’s LIBOR Loans shall be
automatically Converted into Base Rate Loans on the last day(s) of the then
current Interest Period(s) for LIBOR Loans (or, in the case of a Conversion
required by Section 5.1.(c), Section 5.2., or Section 5.3. on such earlier date
as such Lender or the Administrative Agent, as applicable, may specify to the
Borrower with a copy to the Administrative Agent, as applicable) and, unless and
until such Lender or the Administrative Agent, as applicable, gives notice as
provided below that the  circumstances  specified  in  Section 5.1., Section
5.2. or Section 5.3. that gave rise to such Conversion no longer exist:

 

(i)to the extent that such Lender’s LIBOR Loans have been so Converted, all
payments and prepayments of principal that would otherwise be applied to such
Lender’s LIBOR Loans shall be applied instead to its Base Rate Loans; and

 

(ii)all Loans that would otherwise be made or Continued by such Lender as LIBOR
Loans shall be made or Continued instead as Base Rate Loans, and all Base Rate
Loans of such Lender that would otherwise be Converted into LIBOR Loans shall
remain as Base Rate Loans.

 

If such Lender, or the Administrative Agent, as applicable, gives notice to the
Borrower (with a copy to the Administrative Agent, as applicable) that the
circumstances specified in Section 5.1.(c), 5.2. or 5.3. that gave rise to the
Conversion of such Lender’s LIBOR Loans pursuant to this Section no longer exist
(which such Lender or the Administrative Agent, as applicable, agrees to do
promptly upon such circumstances ceasing to exist) at a time when LIBOR Loans
made by other Lenders are outstanding, then such Lender’s Base Rate Loans shall
be automatically Converted, on the first day(s) of the next succeeding Interest
Period(s) for such outstanding LIBOR Loans, to the extent necessary so that,
after giving effect thereto, all Loans held by the Lenders holding LIBOR Loans
and by such Lender are held pro rata (as to principal amounts, Types and
Interest Periods) in accordance with their respective Term Loan Commitments.

 

(b)If at any time the Administrative Agent determines (which determination shall
be conclusive absent manifest error) or the Borrower notifies the Administrative
Agent that either (i) the circumstances set forth in Section 5.5(a) have arisen
and such circumstances are unlikely to be temporary or (ii) the circumstances
set forth in Section 5.5(a) have not arisen but the supervisor for the
administrator of LIBOR or a Governmental Authority having jurisdiction over the
Administrative Agent has made a public statement identifying a specific date
after which LIBOR shall no longer be used for determining interest rates for
loans (in the case of either such clause (i) or (ii), an “Alternative Interest
Rate Election Event”), then the Administrative Agent and the Borrower shall
negotiate in good faith and endeavor to establish an alternate rate of interest
to LIBOR that gives due consideration to the then prevailing market convention
for determining a

49

 

--------------------------------------------------------------------------------

 

rate of interest for syndicated credit facilities in the United States at such
time (which may include such adjustments to such rate as are present in the
market for similar syndicated commercial real estate loans in the United States
at such time), and shall, notwithstanding anything to the contrary contained
herein, enter into an amendment to this Agreement to reflect such alternate rate
of interest and such other related changes to this Agreement as may be
applicable; provided, that such changes shall not include a reduction of the
Applicable Margin or be based on the creditworthiness of the Borrower. To the
extent an alternate rate of interest is adopted as contemplated hereby, such
alternate rate shall be applied in a manner consistent with prevailing market
convention; provided that, to the extent such prevailing market convention is
not administratively feasible for the Administrative Agent, such alternate rate
shall be applied in a manner as otherwise reasonably determined by the
Administrative Agent and the Borrower. Notwithstanding anything to the contrary
in Section 13.7, such amendment shall become effective without any further
action or consent of any other party to this Agreement (other than the
Administrative Agent and the Borrower) so long as the Administrative Agent shall
not have received, within five (5) Business Days after the date a copy of the
amendment is provided to the Lenders, a written notice from Lenders comprising
the Required Lenders stating that they object to such amendment. From such time
as an Alternative Interest Rate Election Event has occurred and continuing until
an alternate rate of interest has been determined in accordance with the terms
and conditions of this paragraph (but, in the case of the circumstances
described in clause (ii) of the first sentence of this Section 5.5(b), only to
the extent LIBOR for the applicable currency and/or such Interest Period is not
available or published at such time on a current basis), (x) any Notice of
Continuation or Notice of Conversion that requests the conversion of any Loan
to, or continuation of any Loan as, an LIBOR Rate Loan shall be ineffective, and
(y) if any Notice of Term Loan Borrowing requests a LIBOR Loan, such Loan shall
be made as a Base Rate Loan; provided that (subject to Section 5.5(a)) LIBOR for
such Interest Period is not available or published at such time on a current
basis; provided, further, that, if such alternate rate of interest shall be less
than zero, such rate shall be deemed to be zero for the purposes of this
Agreement, except with respect to any Loan that has been identified by the
Borrower in a notice to the Administrative Agent as being subject to a
Qualifying Swap.

 

Section 5.6.     Affected Lenders.

 

If (a) a Lender requests compensation pursuant to Section 3.10. or 5.1., and the
Requisite Lenders are not also doing the same, (b) the obligation of any Lender
to make LIBOR Loans or to Continue, or to Convert Base Rate Loans into, LIBOR
Loans shall be suspended pursuant to Section 5.1.(c) or 5.3. but the obligation
of the Requisite Lenders shall not have been suspended under such Sections or
(c) a Lender becomes a Non-Consenting Lender, then, so long as there does not
then exist any Default or Event of Default, the Borrower may demand that such
Lender (the “Affected Lender”), and upon such demand the Affected Lender shall
promptly, assign its Term Loan Commitments and Loans to an Eligible Assignee
subject to and in accordance with the provisions of Section 13.6.(b) for a
purchase price equal to (x) the aggregate principal balance of all Loans then
owing to the Affected Lender, plus (y) any accrued but unpaid interest thereon
and accrued but unpaid fees owing to the Affected Lender, or any other amount as
may be mutually agreed upon by such Affected Lender and Eligible Assignee. Each
of the Administrative Agent, the Borrower and the Affected Lender shall
reasonably cooperate in effectuating the replacement of such Affected Lender
under this Section, but at no time shall the Administrative Agent, such Affected
Lender nor any other Lender nor any titled agent be obligated in any way
whatsoever to

50

 

--------------------------------------------------------------------------------

 

initiate any such replacement or to assist in finding an Eligible Assignee. The
exercise by the Borrower of its rights under this Section shall be at the
Borrower’s sole cost and expense and at no cost or expense to the Administrative
Agent, the Affected Lender or any of the other Lenders. The terms of this
Section shall not in any way limit the Borrower’s obligation to pay to any
Affected Lender compensation owing to such Affected Lender pursuant to this
Agreement (including, without limitation, pursuant to Sections 3.10., 5.1. or
5.4.) with respect to any period up to the date of replacement. In connection
with any such assignment under this Section, such Affected Lender shall promptly
execute all documents reasonably requested to effect such assignment, including
an appropriate Assignment and Assumption.

 

Section 5.7.     Change of Lending Office.

 

Each Lender agrees that it will use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to designate an alternate
Lending Office with respect to any of its Loans affected by the matters or
circumstances described in Sections 3.10., 5.1. or 5.3. to reduce the liability
of the Borrower or avoid the results provided thereunder, so long as such
designation is not disadvantageous to such Lender as determined by such Lender
in its sole discretion, except that such Lender shall have no obligation to
designate a Lending Office located in the United States of America.

 

Section 5.8.     Assumptions Concerning Funding of LIBOR Loans.

 

Calculation of all amounts payable to a Lender under this Article shall be made
as though such Lender had actually funded LIBOR Loans through the purchase of
deposits in the relevant market bearing interest at the rate applicable to such
LIBOR Loans in an amount equal to the amount of the LIBOR Loans and having a
maturity comparable to the relevant Interest Period; provided, however, that
each Lender may fund each of its LIBOR Loans in any manner it sees fit and the
foregoing assumption shall be used only for calculation of amounts payable under
this Article.

 

ARTICLE VI.  CONDITIONS PRECEDENT

 

Section 6.1.     Initial Conditions Precedent.

 

The obligation of the Lenders to make the initial Loans hereunder is subject to
the satisfaction or waiver of the following conditions precedent:

 

(a)The Administrative Agent shall have received each of the following, in form
and substance reasonably satisfactory to the Administrative Agent:

 

(i)counterparts of this Agreement executed by each of the parties hereto;

 

(ii)Notes (excluding any Lender that has requested that it not receive a Note)
executed by the Borrower, payable to each applicable Lender and complying with
the terms of Section 2.10.(a);

 

(iii)the Guaranty executed by the Parent and the other Guarantors (if any)
initially to be a party thereto;

51

 

--------------------------------------------------------------------------------

 

(iv)an opinion of Vaisey, Nicholson & Nearpass PLLC, counsel to the Borrower and
the other Loan Parties, addressed to the Administrative Agent and the Lenders
and covering such matters as the Administrative Agent may reasonably request;

 

(v)the certificate or articles of incorporation or formation, articles of
organization, certificate of limited partnership, declaration of trust or other
comparable organizational instrument (if any) of each Loan Party certified as of
a recent date by the Secretary of State of the state of formation of such Person
and certified as true, complete and correct copies by the Secretary or Assistant
Secretary (or individual performing similar functions) of the applicable Loan
Party;

 

(vi)a certificate of good standing (or certificate of similar meaning) with
respect to each Loan Party issued as of a recent date by the Secretary of State
of the state of formation of each such Loan Party and certificates of
qualification to transact business or other comparable certificates issued as of
a recent date by each Secretary of State (and any state department of taxation,
as applicable) of each state in which such Loan Party is required to be so
qualified and where failure to be so qualified could reasonably be expected to
have a Material Adverse Effect;

 

(vii)a certificate of incumbency signed by the Secretary or Assistant Secretary
(or other individual performing similar functions) of each Loan Party with
respect to each of the officers of such Loan Party authorized to execute and
deliver the Loan Documents to which such Loan Party is a party, and in the case
of the Borrower, authorized to execute and deliver on behalf of the Borrower,
Notices of Term Loan Borrowing, Notices of Conversion and Notices of
Continuation;

 

(viii)copies certified by the Secretary or Assistant Secretary (or other
individual performing similar functions) of each Loan Party of (A) the by-laws
of such Loan Party, if a corporation, the operating agreement, if a limited
liability company, the partnership agreement, if a limited or general
partnership, or other comparable document in the case of any other form of legal
entity and (B) all corporate, partnership, member or other necessary action
taken by such Loan Party to authorize the execution, delivery and performance of
the Loan Documents to which it is a party;

 

(ix)[Intentionally Omitted];

 

(x)a Compliance Certificate calculated on a pro forma basis for the Parent’s
fiscal quarter ending September 30, 2018;

 

(xi)evidence that the Fees, if any, then due and payable under Section 3.5.,
together with all other fees, expenses and reimbursement amounts due and payable
to the Administrative Agent and any of the Lenders, including without
limitation, the fees and expenses of counsel to the Administrative Agent, have
been paid;

 

(xii)the Notice of Term Loan Borrowing from the Borrower requesting Loans and
indicating how the proceeds thereof are to be made available to the Borrower,
and if any of the Loans initially are to be LIBOR Loans, the Interest Period
thereof;

52

 

--------------------------------------------------------------------------------

 

(xiii)evidence that all indebtedness, liabilities or obligations owing under the
Existing Term Loan Agreement has been paid in full, all Liens securing such
indebtedness, liabilities or obligations (if any) have been released, and all
commitments under such Existing Term Loan Agreement have been terminated or
expired;

 

(xiv)upon the reasonable request of any Lender made at least five (5) Business
Days prior to the Agreement Date, the Borrower shall have provided to such
Lender, and such Lender shall be reasonably satisfied with, the documentation
and other information so requested in connection with applicable “know your
customer” and Anti-Money- Laundering Laws, including, without limitation, the
Patriot Act, in each case at least three (3) Business Days prior to the
Agreement Date;

 

(xv)At least five (5) Business Days prior to the Agreement Date, the Borrower
shall deliver, to each Lender that so requests, a Beneficial Ownership
Certification; and

 

(xvi)such other documents, agreements and instruments as the Administrative
Agent, or any Lender through the Administrative Agent, may reasonably request.

 

(b)In the good faith judgment of the Administrative Agent:

 

(i)there shall not have occurred or become known to the Administrative Agent or
any of the Lenders any event, condition, situation or status since the date of
the information contained in the financial and business projections, budgets,
pro forma data and forecasts concerning the Parent, the Borrower and their
respective Subsidiaries delivered to the Administrative Agent and the Lenders
prior to the Agreement Date that has had or could reasonably be expected to
result in a Material Adverse Effect;

 

(ii)no litigation, action, suit, investigation or other arbitral, administrative
or judicial proceeding shall be pending or threatened which could reasonably be
expected to (A) result in a Material Adverse Effect or (B) restrain or enjoin,
impose materially burdensome conditions on, or otherwise materially and
adversely affect, the ability of the Parent, the Borrower or any other Loan
Party to fulfill its obligations under the Loan Documents to which it is a
party;

 

(iii)the Parent, the Borrower, the other Loan Parties, and their respective
Subsidiaries shall have received all approvals, consents and waivers, and shall
have made or given all necessary filings and notices as shall be required to
consummate the transactions contemplated hereby without the occurrence of any
default under, conflict with or violation of (A) any Applicable Law or (B) any
material agreement, document or instrument to which any Loan Party is a party or
by which any of them or their respective properties is bound;

 

(iv)the Administrative Agent and the Lenders shall have received all information
requested by the Administrative Agent and each Lender in order to comply with
applicable “know your customer” and Anti-Money Laundering Laws, including
without limitation, the Patriot Act; and

53

 

--------------------------------------------------------------------------------

 

(v)there shall not have occurred or exist any other material disruption of
financial or capital markets that could reasonably be expected to materially and
adversely affect the transactions contemplated by the Loan Documents.

 

Without limiting the generality of the provisions of Section 12.5, for purposes
of determining compliance with the conditions precedent set forth in this
Section 6.1, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required hereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Effective Date specifying its
objection thereto.

 

Section 6.2.     Conditions Precedent to All Credit Events.

 

In addition to satisfaction or waiver of the conditions precedent contained in
Section 6.1., the obligations of the Lenders to make any Loans (including
pursuant to Section 2.14.) are subject to the further conditions precedent that:
(a) no Default or Event of Default shall exist as of the date of the making of
the Loans or would exist immediately after giving effect thereto; (b) the
representations and warranties made or deemed made by the Parent, the Borrower
and each other Loan Party in the Loan Documents to which any of them is a party,
shall be true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) on and as
of the date of the making of such Loan with the same force and effect as if made
on and as of such date except to the extent that such representations and
warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct in all material
respects (except in the case of a representation or warranty qualified by
materiality, in which case such representation or warranty shall have been true
and correct in all respects) on and as of such earlier date) and except for
changes in factual circumstances expressly permitted hereunder; and (c) the
Administrative Agent shall have received a timely Notice of Term Loan Borrowing.
Each Credit Event shall constitute a certification by the Borrower to the effect
set forth in the preceding sentence (both as of the date of the giving of notice
relating to such Credit Event and, unless the Borrower otherwise notifies the
Administrative Agent prior to the date of such Credit Event, as of the date of
the occurrence of such Credit Event). In addition, the Borrower shall be deemed
to have represented to the Administrative Agent and the Lenders at the time the
Loans are made that all conditions to the making of such Loans contained in this
Article VI. have been satisfied.

 

ARTICLE VII.  REPRESENTATIONS AND WARRANTIES

 

Section 7.1.     Representations and Warranties.

 

In order to induce the Administrative Agent and each Lender to enter into this
Agreement and to make the Loans, each of the Parent and the Borrower represents
and warrants to the Administrative Agent and each Lender as follows:

 

(a)Organization; Power; Qualification. Each of the Parent, the Borrower, the
other Loan Parties and the other Subsidiaries is a corporation, limited
liability company, partnership or other legal entity, duly organized or formed,
validly existing and in good standing under the

54

 

--------------------------------------------------------------------------------

 

jurisdiction of its incorporation or formation, has the power and authority to
own or lease its respective properties and to carry on its respective business
as now being and hereafter proposed to be conducted and is duly qualified and is
in good standing as a foreign corporation, limited liability company,
partnership or other legal entity, and authorized to do business, in each
jurisdiction in which the character of its properties or the nature of its
business requires such qualification or authorization and where the failure to
be so qualified or authorized could reasonably be expected to have, in each
instance, a Material Adverse Effect.

 

(b)Ownership Structure. Part I of Schedule 7.1.(b) is, as of the Agreement Date,
a complete and correct list of all Subsidiaries of the Parent setting forth for
each such Subsidiary, (i) the jurisdiction of organization of such Subsidiary,
(ii) each Person holding any Equity Interest in such Subsidiary, (iii) the
nature of the Equity Interests held by each such Person and (iv) the percentage
of ownership of such Subsidiary represented by such Equity Interests. As of the
Agreement Date, except as disclosed in such Schedule (A), each of the Parent and
its Subsidiaries owns, free and clear of all Liens (other than Permitted Liens
of the types described in clauses (a)(i) and (f) of the definition of the term
“Permitted Liens”), and has the unencumbered right to vote, all outstanding
Equity Interests in each Person shown to be held by it on such Schedule, (B) all
of the issued and outstanding capital stock of each such Person organized as a
corporation is validly issued, fully paid and nonassessable and (C) there are no
outstanding subscriptions, options, warrants, commitments, preemptive rights or
agreements of any kind (including, without limitation, any stockholders’ or
voting trust agreements) for the issuance, sale, registration or voting of, or
outstanding securities convertible into, any additional shares of capital stock
of any class, or partnership or other ownership interests of any type in, any
such Person. As of the Agreement Date, Part II of Schedule 7.1.(b) correctly
sets forth all Unconsolidated Affiliates of the Parent, including the correct
legal name of such Person, the type of legal entity which each such Person is,
and all Equity Interests in such Person held directly or indirectly by the
Parent. As of the Effective Date, the information included in each Beneficial
Ownership Certification is true and correct in all material respects.

 

(c)Authorization of Loan Documents and Borrowings. The Borrower has the right
and power, and has taken all necessary action to authorize it, to borrow and
obtain other extensions of credit hereunder. The Parent, the Borrower and each
other Loan Party has the right and power, and has taken all necessary action to
authorize it, to execute, deliver and perform each of the Loan Documents to
which it is a party in accordance with their respective terms and to consummate
the transactions contemplated hereby and thereby. The Loan Documents to which
the Parent, the Borrower or any other Loan Party is a party have been duly
executed and delivered by the duly authorized officers of such Person and each
is a legal, valid and binding obligation of such Person enforceable against such
Person in accordance with its respective terms, except as the same may be
limited by bankruptcy, insolvency, and other similar laws affecting the rights
of creditors generally and the availability of equitable remedies for the
enforcement of certain obligations (other than the payment of principal)
contained herein or therein and as may be limited by equitable principles
generally.

 

(d)Compliance of Loan Documents with Laws. The execution, delivery and
performance of this Agreement and the other Loan Documents to which any Loan
Party is a party in accordance with their respective terms and the borrowings
and other extensions of credit hereunder do not and will not, by the passage of
time, the giving of notice, or both: (i) require any

55

 

--------------------------------------------------------------------------------

 

Governmental Approval or violate any Applicable Law (including all Environmental
Laws) relating to the Parent, the Borrower or any other Loan Party; (ii)
conflict with, result in a breach of or constitute a default under (A) the
organizational documents of any Loan Party or (B) any indenture, agreement or
other instrument to which the Parent, the Borrower or any other Loan Party is a
party or by which it or any of its respective properties may be bound except
under this clause (B) as could not reasonably be expected to have a Material
Adverse Effect; or (iii) result in or require the creation or imposition of any
Lien upon or with respect to any property now owned or hereafter acquired by any
Loan Party other than in favor of the Administrative Agent for its benefit and
the benefit of the Lenders.

 

(e)Compliance with Law; Governmental Approvals. Each of the Parent, the
Borrower, the other Loan Parties and the other Subsidiaries is in compliance
with each Governmental Approval and all other Applicable Laws relating to it
except for noncompliance which, and Governmental Approvals the failure to
possess which, could not, individually or in the aggregate, reasonably be
expected to cause a Default or Event of Default or have a Material Adverse
Effect.

 

(f)Title to Properties; Liens. Part I of Schedule 7.1.(f) is, as of the
Agreement Date, a complete and correct listing of all Properties of the Parent,
the Borrower, each other Loan Party and each other Subsidiary, setting forth,
for each such Property, the current occupancy status of such Property, and
whether such Property is a Development Property and, if such Property is a
Development Property, the status of completion of such Property. Each of the
Borrower, each other Loan Party and each other Subsidiary that owns an Eligible
Property has good and legal title to, or a valid leasehold interest in, its
respective Eligible Properties. As of the Agreement Date, there are no Liens
against any assets of any Borrower or any Subsidiary other than Permitted Liens
and Liens set forth on Part II of Schedule 7.1.(f).

 

(g)Existing Indebtedness; Total Liabilities. Schedule 7.1.(g) is, as of the
Agreement Date, a complete and correct listing of all Indebtedness under clause
(a) of the term “Indebtedness” (including all Guarantees in respect of such
Indebtedness) of each of the Parent, the Borrower, the other Loan Parties and
the other Subsidiaries, and if such Indebtedness is secured by any Lien, a
description of all of the property subject to such Lien. As of the Agreement
Date, the Borrower, the other Loan Parties and the other Subsidiaries have
materially performed and are in material compliance with all of the terms of
such Indebtedness and all instruments and agreements relating thereto, and no
event of default, or, to the best of Parent’s and the Borrower’s knowledge, no
default or other event or condition which with the giving of notice, the lapse
of time, or both, would constitute an event of default, exists with respect to
any such Indebtedness.

 

(h)Material Contracts. Schedule 7.1.(h) is, as of the Agreement Date, a true,
correct and complete listing of all Material Contracts. Each of the Parent, the
Borrower, the other Loan Parties and the other Subsidiaries that is party to any
Material Contract has materially performed and is in material compliance with
all of the terms of such Material Contract to the extent that the noncompliance
therewith would give any other party thereto the right to terminate such
Material Contract.

 

(i)Litigation. Except as set forth on Schedule 7.1.(i), there are no actions,
suits or proceedings pending (nor, to the knowledge of any Loan Party, are there
any actions, suits or

56

 

--------------------------------------------------------------------------------

 

proceedings threatened in writing against or in any other way relating adversely
to or affecting the Parent, the Borrower, any other Loan Party, any other
Subsidiary or any of their respective property in any court or before any
arbitrator of any kind or before or by any other Governmental Authority which,
(i) could reasonably be expected to have a Material Adverse Effect or (ii) in
any manner draws into question the validity or enforceability of any Loan
Document. There are no strikes, slow downs, work stoppages or walkouts or other
labor disputes in progress or threatened relating to, any Loan Party or any
other Subsidiary that individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.

 

(j)Taxes. All federal, state and other material tax returns of the Parent, the
Borrower, each other Loan Party and each other Subsidiary required by Applicable
Law to be filed have been duly filed (taking into account any extensions of time
within which to file such returns), and all federal, state and other material
taxes, assessments and other governmental charges or levies upon, each Loan
Party, each other Subsidiary and their respective properties, income, profits
and assets which are due and payable have been paid, except any such nonpayment
or non-filing which is at the time permitted under Section 8.6. As of the
Agreement Date, none of the United States income tax returns of the Parent, the
Borrower, any other Loan Party or any other Subsidiary is under audit. All
material charges, accruals and reserves on the books of the Borrower, the other
Loan Parties and the other Subsidiaries in respect of any taxes or other
governmental charges are in accordance with GAAP.

 

(k)Financial Statements. The Borrower has furnished to each Lender copies of (i)
the audited consolidated balance sheet of the Parent and its consolidated
Subsidiaries for the fiscal years ended December 31, 2016 and December 31, 2017,
and the related audited consolidated statements of operations, shareholders’
equity and cash flows for the fiscal years ended on such dates, with the opinion
thereon of Ernst & Young LLP or Deloitte & Touche LLP, as the case may be, and
(ii) the unaudited consolidated balance sheet of the Parent and its consolidated
Subsidiaries for the fiscal quarter ended September 30, 2018, and the related
unaudited consolidated statements of operations and shareholders’ equity of the
Parent and its consolidated Subsidiaries for the fiscal quarter ended on such
date. Such financial statements (including in each case related schedules and
notes but, as to interim statements, subject to changes resulting from normal
year-end audit adjustments and absence of footnotes) are complete and correct in
all material respects and present fairly, in accordance with GAAP, consistently
applied throughout the periods involved, the consolidated financial position of
the Parent and its consolidated Subsidiaries as at their respective dates and
the results of operations and, with respect to the financial statements
referenced in clause (i), the cash flow for such periods. None of the Parent,
the Borrower or any of their respective Subsidiaries has on the Agreement Date
any material contingent liabilities, liabilities, liabilities for taxes, unusual
or long-term commitments or unrealized or forward anticipated losses from any
unfavorable commitments that would be required to be set forth in its financial
statements or notes thereto, except as referred to or reflected or provided for
in said financial statements.

 

(l)No Material Adverse Change; Solvency. Since December 31, 2017, there has been
no event, change, circumstance or occurrence that could reasonably be expected
to have a Material Adverse Effect. Each of the Parent, the Borrower and any
other Loan Party is Solvent after giving effect to Section 30 of the Guaranty.
The Parent, the Borrower, the other Loan Parties and the other Subsidiaries, on
a consolidated basis, are Solvent.

57

 

--------------------------------------------------------------------------------

 

(m)ERISA.

 

(i)Each Benefit Arrangement is in compliance with the applicable provisions of
ERISA, the Internal Revenue Code and other Applicable Laws in all material
respects. Except with respect to Multiemployer Plans, each Qualified Plan (A)
has received a favorable determination from the Internal Revenue Service
applicable to such Qualified Plan’s current remedial amendment cycle (as defined
in Revenue Procedure 2007-44 or “2007-44” for short), (B) has timely filed for a
favorable determination letter from the Internal Revenue Service during its
staggered remedial amendment cycle (as defined in 2007-44) and such application
is currently being processed by the Internal Revenue Service, (C) had filed for
a determination letter prior to its “GUST remedial amendment period” (as defined
in 2007-44) and received such determination letter and the staggered remedial
amendment cycle first following the GUST remedial amendment period for such
Qualified Plan has not yet expired, or (D) is maintained under a prototype plan
and may rely upon a favorable opinion letter issued by the Internal Revenue
Service with respect to such prototype plan. To the best knowledge of each of
the Parent and the Borrower, nothing has occurred which would cause the loss of
its reliance on each Qualified Plan’s favorable determination letter or opinion
letter.

 

(ii)With respect to any Benefit Arrangement that is a retiree welfare benefit
arrangement, all amounts have been accrued on the applicable ERISA Group’s
financial statements in accordance with FASB ASC 715. The “benefit obligation”
of all Plans does not exceed the “fair market value of plan assets” for such
Plans by more than $10,000,000 all as determined by and with such terms defined
in accordance with FASB ASC 715.

 

(iii)Except as could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect: (i) no ERISA Event has occurred or
is expected to occur; (ii) there are no pending, or to the best knowledge of the
Borrower, threatened, claims, actions or lawsuits or other action by any
Governmental Authority, plan participant or beneficiary with respect to a
Benefit Arrangement; (iii) there are no violations of the fiduciary
responsibility rules with respect to any Benefit Arrangement; and (iv) no member
of the ERISA Group has engaged in a non-exempt “prohibited transaction,” as
defined in Section 406 of ERISA and Section 4975 of the Internal Revenue Code,
in connection with any Plan, that would subject any member of the ERISA Group to
a tax on prohibited transactions imposed by Section 502(i) of ERISA or Section
4975 of the Internal Revenue Code.

 

(n)Absence of Default. None of (i) the Loan Parties is in default under its
certificate or articles of incorporation or formation or any material provision
of its bylaws, partnership agreement, limited liability company agreement or
other similar organizational documents,    and (ii) the other Subsidiaries of
the Parent is in default of any material provision under its certificate or
articles of incorporation or formation or any material provision of its bylaws,
partnership agreement or other similar organizational documents. No event has
occurred, which has not been remedied, cured or waived: (A) which constitutes a
Default or an Event of Default; or (B) which constitutes, or which with the
passage of time, the giving of notice, or both, would constitute, a default or
event of default by, any Loan Party or any other Subsidiary under any agreement
(other than this Agreement) or judgment, decree or order to which any such
Person is a party or by which

58

 

--------------------------------------------------------------------------------

 

any such Person or any of its respective properties may be bound where such
default or event of default could, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.

 

(o)Environmental Laws. Each of the Borrower, each other Loan Party and each
other Subsidiary: (i) is in compliance with all Environmental Laws applicable to
its business, operations and the Properties, (ii) has obtained all Governmental
Approvals which are required under Environmental Laws, and each such
Governmental Approval is in full force and effect, and (iii) is in compliance
with all terms and conditions of such Governmental Approvals, where with respect
to each of the immediately preceding clauses (i) through (iii) the failure to
obtain or to comply with could reasonably be expected to have a Material Adverse
Effect. Except for any of the following matters that could not reasonably be
expected to have a Material Adverse Effect, no Loan Party has any knowledge of,
or has received notice of, any past, present, or pending releases, events,
conditions, circumstances, activities, practices, incidents, facts, occurrences,
actions, or plans that, with respect to any Loan Party or any other Subsidiary,
their respective businesses, operations or with respect to the Properties, may:
(x) cause or contribute to an actual or alleged violation of or noncompliance
with Environmental Laws, (y) cause or contribute to any other potential common
law or legal claim or other liability, or (z) cause any of the Properties to
become subject to any restrictions on ownership, occupancy, use or
transferability under any Environmental Law or require the filing or recording
of any notice, approval or disclosure document under any Environmental Law and,
with respect to the immediately preceding  clauses  (x) through (z) is based on
or related to the on-site or off-site manufacture, generation, processing,
distribution, use, treatment, storage, disposal, transport, removal, clean up or
handling, or the emission, discharge, release or threatened release of any
wastes or Hazardous Material, or any other requirement under Environmental Law.
There is no civil, criminal, or administrative action, suit, demand, claim,
hearing, notice, or demand letter, mandate, order, lien, request, investigation,
or proceeding pending or, to the Parent’s or the Borrower’s knowledge after due
inquiry, threatened, against the Parent, the Borrower, any other Loan Party or
any other Subsidiary relating in any way to Environmental Laws which, reasonably
could be expected to have a Material Adverse Effect. None of the Properties is
listed on or proposed for listing on the National Priority List promulgated
pursuant to the Comprehensive Environmental Response, Compensation and Liability
Act of 1980 and its implementing regulations, or any state or local priority
list promulgated pursuant to any analogous state or local law to the extent all
such listings taken together could not reasonably be expected to have a Material
Adverse Effect. To either the Parent’s or the Borrower’s knowledge, no Hazardous
Materials generated at or transported from the Properties are or have been
transported to, or disposed of at, any location that is listed or proposed for
listing on the National Priority List or any analogous state or local priority
list, or any other location that is or has been the subject of a clean-up,
removal or remedial action pursuant to any Environmental Law, except to the
extent that such transportation or disposal could not reasonably be expected to
result in a Material Adverse Effect.

 

(p)Investment Company. None of the Parent, the Borrower, any other Loan Party or
any other Subsidiary is (i) an “investment company” or a company “controlled” by
an “investment company” within the meaning of the Investment Company Act of
1940, as amended, or (ii) subject to any other Applicable Law which purports to
regulate or restrict its ability to borrow money or obtain other extensions of
credit or to consummate the transactions contemplated by this Agreement or to
perform its obligations under any Loan Document to which it is a party.

59

 

--------------------------------------------------------------------------------

 

(q)Margin Stock. None of the Parent, the Borrower, any other Loan Party or any
other Subsidiary is engaged principally, or as one of its important activities,
in the business of extending credit for the purpose, whether immediate,
incidental or ultimate, of buying or carrying “margin stock” within the meaning
of Regulation U of the Board of Governors of the Federal Reserve System.

 

(r)Affiliate Transactions. Except as permitted by Section 10.8. or as otherwise
set forth on Schedule 7.1.(r), none of the Parent, the Borrower, any other Loan
Party or any other Subsidiary is a party to or bound by any agreement or
arrangement with any Affiliate.

 

(s)Intellectual Property. Each of the Loan Parties and each other Subsidiary
owns or has the right to use, under valid license agreements or otherwise, all
patents, licenses, franchises, trademarks, trademark rights, service marks,
service mark rights, trade names, trade name rights, trade secrets and
copyrights (collectively, “Intellectual Property”), without known conflict with
any patent, license, franchise, trademark, trademark right, service mark,
service mark right, trade secret, trade name, copyright, or other proprietary
right of any other Person except, in each case, where the failure to own or have
right to use such Intellectual Property or such conflict, could not reasonably
be expected to have a Material Adverse Effect. No claim has been asserted to any
Loan Party or any Subsidiary by any Person with respect to the use of any such
Intellectual Property by the Parent, the Borrower, any other Loan Party or any
other Subsidiary, or challenging or questioning the validity or effectiveness of
any such Intellectual Property, in each case, that could reasonably be expected
to have a Material Adverse Effect. The use of such Intellectual Property by the
Parent, the Borrower, the other Loan Parties and the other Subsidiaries does not
infringe on the rights of any Person, subject to such claims and infringements
as do not, in the aggregate, give rise to any liabilities on the part of the
Borrower, any other Loan Party or any other Subsidiary that could reasonably be
expected to have a Material Adverse Effect.

 

(t)Business. As of the Agreement Date, the Parent, the Borrower, the other Loan
Parties and the other Subsidiaries are engaged primarily in the business of
acquiring, owning, leasing and financing real estate, together with other
business activities incidental thereto.

 

(u)Broker’s Fees. Other than as paid to a Lender pursuant to Section
6.1.(a)(xi), no broker’s or finder’s fee, commission or similar compensation
will be payable with respect to the transactions contemplated hereby. No other
similar fees or commissions will be payable by any Loan Party for any other
services rendered to the Parent, the Borrower, any other Loan Party or any other
Subsidiary ancillary to the transactions contemplated hereby.

 

(v)Accuracy and Completeness of Information. All written information, reports
and other papers and data (other than financial projections and other forward
looking statements) furnished to the Administrative Agent or any Lender by, on
behalf of, or at the direction of, the Parent, the Borrower, any other Loan
Party or any other Subsidiary were, at the time the same were so furnished,
complete and correct in all material respects, to the extent necessary to give
the recipient a true and accurate knowledge of the subject matter, or, in the
case of financial statements, present fairly, in accordance with GAAP,
consistently applied throughout the periods involved, the financial position of
the Persons involved as at the date thereof and the results of operations for
such periods (subject, as to interim statements, to changes resulting from
normal year end audit adjustments and absence of full footnote disclosure).  All
financial projections and other forward

60

 

--------------------------------------------------------------------------------

 

looking statements prepared by or on behalf of the Borrower, any other Loan
Party or any other Subsidiary that have been or may hereafter be made available
to the Administrative Agent or any Lender were or will be prepared in good faith
based on assumptions that the Borrower, other Loan Party or other Subsidiary
believed to be reasonable in light of the circumstances in which such financial
projections and forward-looking statements were made (it being acknowledged that
projections and forward-looking statements are not viewed as facts and the
actual results may vary materially from projected results and that no assurance
can be given that the projected results will be realized). As of the Agreement
Date, no fact is known to any Loan Party which has had, or may in the future
have (so far as any Loan Party can reasonably foresee) a Material Adverse Effect
which has not been set forth in the financial statements referred to in Section
7.1.(k) or in such information, reports or other papers or data or otherwise
disclosed in writing to the Administrative Agent and the Lenders. No document
furnished or written statement made to the Administrative Agent or any Lender in
connection with the negotiation, preparation or execution of, or pursuant to,
this Agreement or any of the other Loan Documents contains or will contain any
untrue statement of a material fact, or omits or will omit to state a material
fact necessary in order to make the statements contained therein not materially
misleading.

 

(w)Not Plan Assets; No Prohibited Transactions. None of the assets of the
Parent, the Borrower, any other Loan Party or any other Subsidiary constitutes
“plan assets” within the meaning of ERISA, the Internal Revenue Code and the
respective regulations promulgated thereunder. Assuming that no Lender funds any
amount payable by it hereunder with “plan assets,” as that term is defined in 29
C.F.R. 2510.3-101, the execution, delivery and performance of this Agreement and
the other Loan Documents, and the extensions of credit and repayment of amounts
hereunder, do not and will not constitute “prohibited transactions” under ERISA
or the Internal Revenue Code.

 

(x)Reserved.

 

(y)REIT Status. The Parent qualifies as, and has elected to be treated as, a
REIT and is in compliance with all applicable requirements and conditions
imposed under the Internal Revenue Code necessary to allow the Parent to
maintain its status as a REIT.

 

(z)Reserved.

 

(aa)Anti-Corruption Laws and Sanctions; Anti-Terrorism Laws.   None of the
Parent,  the Borrower or any Subsidiary, or, to the knowledge of the Parent, the
Borrower or any such Subsidiary, any of their respective directors, officers,
employees, Affiliates or any agent or representative of the Parent, the Borrower
or any Subsidiary that will act in any capacity in connection with or benefit
from this Agreement, (i) is a Sanctioned Person or currently the subject or
target of any Sanctions, (ii) has its assets located in a Sanctioned Country,
(iii) directly or indirectly derives revenues from investments in, or
transactions with, Sanctioned Persons or (iv) has violated any Anti-Money
Laundering Law in any material respect. Each of the Parent, the Borrower and
their respective Subsidiaries, and to the knowledge of the Parent and the
Borrower, each director, officer, employee, agent and Affiliate of the Parent,
the Borrower and each such Subsidiary, is in compliance with the Anti-Corruption
Laws in all material respects. The Parent has implemented and maintains in
effect policies and procedures designed to ensure compliance with the
Anti-Corruption Laws and applicable Sanctions by the Parent, the Borrower, their

61

 

--------------------------------------------------------------------------------

 

Subsidiaries, their respective directors, officers, employees, Affiliates and
agents and representatives of the Parent, the Borrower or any Subsidiary that
will act in any capacity in connection with or benefit from this Agreement.

 

(bb)EEA Financial Institution.  None of the Parent, the Borrower or any
Subsidiary is  an EEA Financial Institution.

 

Section 7.2.     Survival of Representations and Warranties, Etc.

 

All representations and warranties made under this Agreement and the other Loan
Documents shall be deemed to be made at and as of the Agreement Date, the
Effective Date, and at and as of the date of the occurrence of each Credit
Event, except to the extent that such representations and warranties expressly
relate solely to an earlier date (in which case such representations and
warranties shall have been true and correct in all material respects (except in
the case of a representation or warranty qualified by materiality, in which case
such representation or warranty shall be true and correct in all respects) on
and as of such earlier date) and except for changes in factual circumstances
expressly and specifically permitted hereunder. All such representations and
warranties shall survive the effectiveness of this Agreement, the execution and
delivery of the Loan Documents and the making of the Loans.

 

ARTICLE VIII.  AFFIRMATIVE COVENANTS

 

For so long as this Agreement is in effect, the Parent and the Borrower, as
applicable, shall comply with the following covenants:

 

Section 8.1.     Preservation of Existence and Similar Matters.

 

Except as otherwise permitted under Section 10.4., the Parent and the Borrower
shall, and shall cause each other Loan Party and each other Subsidiary to,
preserve and maintain its respective existence, rights, franchises, licenses and
privileges in the jurisdiction of its incorporation or formation and qualify and
remain qualified and authorized to do business in each jurisdiction in which the
character of its properties or the nature of its business requires such
qualification and authorization and where the failure to be so authorized and
qualified could reasonably be expected to have a Material Adverse Effect.

62

 

--------------------------------------------------------------------------------

 

Section 8.2.     Compliance with Applicable Law.

 

The Parent and the Borrower shall, and shall cause each other Loan Party and
each other Subsidiary to, comply with all Applicable Law, including the
obtaining of all Governmental Approvals, the failure with which to comply or
obtain could reasonably be expected to have a Material Adverse Effect. The
Parent will maintain in effect and enforce reasonable policies and procedures
designed to ensure compliance by the Parent, the Borrower, their respective
Subsidiaries and their respective directors, officers, employees, Affiliates and
agents and representatives, in each case, that will act in any capacity in
connection with or benefit from this Agreement, with Anti-Corruption Laws and
applicable Sanctions, in each case to the extent applicable to such Persons.

 

Section 8.3.     Maintenance of Property.

 

In addition to the requirements of any of the other Loan Documents, the Parent
and the Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, or cause each tenant under a Tenant Lease to, (a) protect and
preserve all of its respective material properties, including, but not limited
to, all Intellectual Property necessary to the conduct of its respective
business, and maintain in good repair, working order and condition all tangible
properties, ordinary wear and tear excepted, or as a result of a casualty for
which insurance is maintained pursuant to Section 8.5., and (b) from time to
time make or cause to be made all needed and appropriate repairs, renewals,
replacements and additions to such properties, so that the business carried on
in connection therewith may be lawfully conducted at all times subject to the
rights of tenants under Tenant Leases, in each case except where the failure to
do so could not reasonably be expected to have a Material Adverse Effect.

 

Section 8.4.     Conduct of Business.

 

The Parent and the Borrower shall, and shall cause each other Loan Party and
each other Subsidiary to, carry on its respective businesses as described in
Section 7.1.(t).

 

Section 8.5.     Insurance.

 

In addition to the requirements of any of the other Loan Documents, the Parent
and the Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, or cause each tenant under a Tenant Lease to, maintain insurance
(on a replacement cost basis) with financially sound and reputable insurance
companies against such risks and in such amounts as is customarily maintained by
Persons engaged in similar businesses or as may be required by Applicable Law.
The Borrower shall from time to time deliver to the Administrative Agent upon
request a detailed list (together with copies, if requested by the
Administrative Agent) of all policies of the insurance then in effect, stating
the names of the insurance companies, the amounts and rates of the insurance,
the dates of the expiration thereof and the properties and risks covered
thereby.

 

Section 8.6.     Payment of Taxes and Claims.

 

The Parent and the Borrower shall, and shall cause each other Loan Party and
each other Subsidiary to, pay and discharge (a) prior to delinquency, all
federal and state taxes and other material taxes, assessments and governmental
charges or levies imposed upon it or upon its income

63

 

--------------------------------------------------------------------------------

 

or profits or upon any properties belonging to it, and (b) within 10 days of the
date due, all lawful claims of materialmen, mechanics, carriers, warehousemen
and landlords for labor, materials, supplies and rentals which, if unpaid, could
reasonably be expected to become a Lien on any properties of such Person;
provided, however, that this Section shall not require the payment or discharge
of any such tax, assessment, charge, levy or claim (i) which is being contested
in good faith by appropriate proceedings which operate to suspend the collection
thereof and for which adequate reserves have been established on the books of
such Person in accordance with GAAP or (ii) if the failure to pay or discharge
all such taxes, assessments, charges, levies or claims in the aggregate under
this clause (ii) could not reasonably be expected to result in liability to the
Parent, the Borrower and its Subsidiaries in excess of $5,000,000.

 

Section 8.7.     Books and Records; Inspections.

 

The Parent and the Borrower shall, and shall cause each other Loan Party and
each other Subsidiary to, keep proper books of record and account in which
materially complete, true and correct entries shall be made of all dealings and
transactions in relation to its business and activities. The Borrower shall, and
shall cause each other Loan Party and each other Subsidiary to, permit
representatives of the Administrative Agent or any Lender, upon three (3)
Business Days’ prior written notice to the Borrower (provided that if a Default
or Event of Default has occurred and is continuing, such written notice shall
not be required), to visit, subject to the rights of tenants under Tenant Leases
(so long as such rights do not consist of restrictions on a Lender’s right to
visit a property imposed to avoid compliance with this Section), and inspect any
of such Loan Parties’ or Subsidiaries’ respective properties, to examine and
make abstracts from any of their respective books and records and to discuss
their respective affairs, finances and accounts with their respective officers,
employees and independent public accountants (in the presence of an officer of
the Parent if an Event of Default does not then exist), all at such reasonable
times during business hours and as often as may reasonably be requested and so
long as no Event of Default exists, with reasonable prior notice. The Borrower
shall be obligated to reimburse the Administrative Agent and the Lenders for
their costs and expenses incurred in connection with the exercise of their
rights under this Section only if such exercise occurs while a Default or Event
of Default exists. If requested by the Administrative Agent, the Parent and the
Borrower shall execute an authorization letter addressed to its accountants
authorizing the Administrative Agent or any Lender to discuss the financial
affairs of the Parent, the Borrower, any other Loan Party or any other
Subsidiary with the Borrower’s accountants.

 

Section 8.8.     Use of Proceeds.

 

The Borrower will use the proceeds of the Loans to finance acquisitions, capital
expenditures, equity investments and other transactions permitted under this
Agreement, to repay Indebtedness of the Parent, the Borrower and its
Subsidiaries (including, on the Effective Date, the Indebtedness under the
Existing Term Loan Agreement), to provide for the general working capital needs
of the Parent, the Borrower and its Subsidiaries, and for other general
corporate purposes of the Parent, the Borrower and its Subsidiaries. The
Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary to, use any part of such proceeds to purchase or carry, or to reduce
or retire or refinance any credit incurred to purchase or carry, any margin
stock (within the meaning of Regulation U or Regulation X of the Board of
Governors of the Federal Reserve System) or to extend credit to others for the
purpose of purchasing or carrying

64

 

--------------------------------------------------------------------------------

 

any such margin stock. The Parent and the Borrower shall not use, and shall
ensure that their respective Subsidiaries and their respective directors,
officers, employees and agents (in the case of directors, officers, employees
and agents, acting solely in their capacity as such for the Parent, the Borrower
or a Subsidiary, as applicable) shall not use, the proceeds of any Loan (a) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (b) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country or (c) in any manner that would
result in the violation of any Sanctions applicable to any party hereto.

 

Section 8.9.     Environmental Matters.

 

The Parent and the Borrower shall, and shall cause each other Loan Party and
each other Subsidiary to, comply with all Environmental Laws the failure with
which to comply could reasonably be expected to have a Material Adverse Effect.
The Parent and the Borrower shall comply, and shall cause each other Loan Party
and each other Subsidiary to comply, and the Borrower shall use, and shall cause
each other Loan Party and each other Subsidiary to use, commercially reasonable
efforts to cause all other Persons occupying, using or present on the Properties
to comply, with all Environmental Laws the failure with which to comply could
reasonably be expected to have a Material Adverse Effect. The Parent and the
Borrower shall, and shall cause each other Loan Party and each other Subsidiary
to, promptly take all actions and pay or arrange to pay all costs necessary for
it and for the Properties to comply all Environmental Laws and all Governmental
Approvals (including actions to remove and dispose of all Hazardous Materials
and to clean up the Properties as required under Environmental Laws), in each
case, the failure with which to comply could reasonably be expected to have a
Material Adverse Effect. The Parent and the Borrower shall, and shall cause each
other Loan Party and each other Subsidiary to, promptly take all actions
necessary to prevent the imposition of any Liens (other than Permitted Liens) on
any of their respective properties arising out of or related to any
Environmental Laws. Nothing in this Section shall impose any obligation or
liability whatsoever on the Administrative Agent or any Lender.

 

Section 8.10.   Further Assurances.

 

At the Borrower’s cost and expense and upon the reasonable request of the
Administrative Agent, the Parent and the Borrower shall, and shall cause each
other Loan Party and each other Subsidiary to, duly execute and deliver or cause
to be duly executed and delivered, to the Administrative Agent such further
instruments, documents and certificates, and do and cause to be done such
further acts that may be reasonably necessary or advisable in the reasonable
opinion of the Administrative Agent to carry out more effectively the provisions
and purposes of this Agreement and the other Loan Documents.

 

Section 8.11.    Material Contracts.

 

The Parent and the Borrower shall, and shall cause each other Loan Party and
each other Subsidiary to, duly and punctually perform and comply with any and
all material representations, warranties, covenants and agreements expressed as
binding upon any such Person under any

65

 

--------------------------------------------------------------------------------

 

Material Contract to the extent that the failure to comply therewith would
permit any other party thereto to terminate such Material Contract.

 

Section 8.12.   Additional Guarantors.

 

(a)Within 10 Business Days following the date on which either of the following
conditions first applies to any Subsidiary (other than an Excluded Subsidiary)
that is not already a Guarantor, the Borrower shall deliver to the
Administrative Agent each of the following in form and substance satisfactory to
the Administrative Agent: (i) an Accession Agreement (or if the Guaranty is not
then in effect, the Guaranty) and (ii) the items that would have been delivered
under Sections 6.1.(a)(iv) through (viii) and (xvi) if such Subsidiary had been
a Loan Party on the Agreement Date:

 

(A)such Subsidiary Guarantees, or otherwise becomes obligated in respect of, any
Indebtedness of the Parent, the Borrower or any other Subsidiary; or

 

(B)(x) such Subsidiary owns an Eligible Property, and (y) either has incurred,
acquired or suffered to exist any Indebtedness for itself that is not
Nonrecourse Indebtedness or whose equity interests are owned directly or
indirectly by another Subsidiary of the Parent (other than the Borrower) which
has incurred, acquired or suffered to exist any Indebtedness for itself that is
not Nonrecourse Indebtedness;

provided that one or more direct or indirect Subsidiaries of the Parent that has
or Guarantees (or has an equity interest holder that has or Guarantees)
Indebtedness described above in clause (A) or (B) shall not be required to
provide an Accession Agreement (or if the Guaranty is not then in effect, the
Guaranty) so long as the aggregate amount of all such Indebtedness of, and
guarantees by, all such Subsidiaries described above in clause (A) or (B) does
not exceed $25,000,000.

 

(b)The Borrower may request in writing that the Administrative Agent release,
and upon receipt of such request the Administrative Agent shall release, a
Guarantor (other than the Parent) from the Guaranty so long as: (i) such
Guarantor is not required to be a party to the Guaranty under the immediately
preceding subsection (a); (ii) no Default or Event of Default shall then be in
existence or would occur as a result of such release, including without
limitation, a Default or Event of Default resulting from a violation of any of
the covenants contained in Section 10.1.; (iii) the representations and
warranties made or deemed made by the Parent, the Borrower and each other Loan
Party in the Loan Documents to which any of them is a party, shall be true and
correct in all material respects (except in the case of a representation or
warranty qualified by materiality, in which case such representation or warranty
shall be true and correct in all respects) on and as of the date of such release
with the same force and effect as if made on and as of such date except to the
extent that such representations and warranties expressly relate solely to an
earlier date (in which case such representations and warranties shall have been
true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) on and as
of such earlier date) and except for changes in factual circumstances
specifically and expressly permitted under the Loan Documents; (iv) [reserved],
and (v) the Administrative Agent shall have

66

 

--------------------------------------------------------------------------------

 

received such written request at least 10 Business Days (or such shorter period
as may be acceptable to the Administrative Agent) prior to the requested date of
release. Delivery by the Borrower to the Administrative Agent of any such
request shall constitute a representation by the Borrower that the matters set
forth in the preceding sentence (both as of the date of the giving of such
request and as of the date of the effectiveness of such request) are true and
correct with respect to such request.

 

Section 8.13.    REIT Status.

 

The Parent shall maintain its status as, and election to be treated as, a REIT
under the Internal Revenue Code.

 

ARTICLE IX. INFORMATION

 

For so long as this Agreement is in effect, the Parent and the Borrower, as
applicable, shall furnish to the Administrative Agent for distribution to each
of the Lenders:

 

Section 9.1.     Quarterly Financial Statements.

 

As soon as available and in any event within 5 Business Days after the same is
filed with the SEC (but in no event later than 45 days after the end of each of
the first, second and third fiscal quarters of the Parent), the unaudited
consolidated balance sheet of the Parent and its Subsidiaries as at the end of
such period and the related unaudited consolidated statements of operations,
stockholders’ equity and cash flows of the Parent and its Subsidiaries for such
period, setting forth in each case in comparative form the figures as of the end
of and for the corresponding periods of the previous fiscal year, all of which
shall be certified by a Financial Officer of the Parent, in his or her opinion,
to present fairly, in accordance with GAAP and in all material respects, the
consolidated financial position of the Parent and its Subsidiaries as at the
date thereof and the results of operations for such period (subject to normal
year end audit adjustments and the absence of footnotes).

 

Section 9.2.     Year End Statements.

 

As soon as available and in any event within 5 Business Days after the same is
filed with the SEC (but in no event later than 90 days after the end of each
fiscal year of the Parent), the audited consolidated balance sheet of the Parent
and its Subsidiaries as at the end of such fiscal year and the related audited
consolidated statements of operations, stockholders’ equity and cash flows of
the Parent and its Subsidiaries for such fiscal year, setting forth in
comparative form the figures as at the end of and for the previous fiscal year,
all of which shall be (a) certified by a Financial Officer of the Parent, in his
or her opinion, to present fairly, in accordance with GAAP and in all material
respects, the financial position of the Parent and its Subsidiaries as at the
date thereof and the result of operations for such period and (b) accompanied by
the report thereon of Deloitte & Touche LLP or any other independent certified
public accountants of recognized standing reasonably acceptable to the
Administrative Agent, whose report shall be unqualified and in scope and
substance satisfactory to the Requisite Lenders and who shall have authorized
the Parent to deliver such financial statements and report thereon to the
Administrative Agent and the Lenders pursuant to this Agreement.

67

 

--------------------------------------------------------------------------------

 

Section 9.3.     Compliance Certificate.

 

At the time the financial statements are furnished pursuant to Sections 9.1. and
9.2., a certificate substantially in the form of Exhibit G (a “Compliance
Certificate”) executed on behalf of the Parent by a Financial Officer of the
Parent (a) setting forth a reasonably detailed list of all Eligible Properties
which the Borrower has included in calculations of Total Unencumbered Eligible
Property Value for the fiscal period covered by such Compliance Certificate; (b)
setting forth in reasonable detail as of the end of such quarterly accounting
period or fiscal year, as the case may be, the calculations required to
establish whether the Parent was in compliance with the covenants contained in
Section 10.1.; (c) setting forth in reasonable detail as of the end of such
quarterly accounting period or fiscal year, as the case may be, (i) all of
Borrower’s Qualifying Swaps and the notional amounts thereof, (ii) each period,
if any, during which the aggregate outstanding principal amount of Term Loans
that are LIBOR Loans and Borrower’s other Indebtedness consisting of term loans
bearing interest at a rate based on LIBOR exceeded the total notional amount of
all of Borrower’s Qualifying Swaps, (iii) each period, if any, during which the
aggregate outstanding principal amount of all LIBOR Loans and Borrower’s other
Indebtedness bearing interest at a rate based on LIBOR exceeded the total
notional amount of all of Borrower’s Qualifying Swaps, together with the amount
of such excess during any such period; and (d) stating that no Default or Event
of Default exists, or, if such is not the case, specifying such Default or Event
of Default and its nature, when it occurred and the steps being taken by the
Parent and/or the Borrower with respect to such event, condition or failure.

 

Section 9.4.     Other Information.

 

(a)Promptly upon receipt thereof, copies of any management report submitted to
the Parent, the Borrower or either of their Board of Directors by its
independent public accountants;

 

(b)Within five (5) Business Days of the filing thereof, copies of all
registration statements (excluding the exhibits thereto (unless requested by the
Administrative Agent) and any registration statements on Form S 8 or its
equivalent), reports on Forms 10 K, 10 Q and 8 K (or their equivalents) and all
other periodic reports which any Loan Party or any other Subsidiary shall file
with the SEC (or any Governmental Authority substituted therefor) or any
national securities exchange;

 

(c)Promptly upon the mailing thereof to the shareholders of the Parent
generally, copies of all financial statements, reports and proxy statements so
mailed and promptly upon the issuance thereof copies of all press releases
issued by the Parent, the Borrower, any other Subsidiary or any other Loan
Party;

 

(d)[Reserved];

 

(e)No later than thirty (30) days following the end of each fiscal year of the
Parent ending prior to the Term Loan Maturity Date projected balance sheets,
operating statements and sources and uses of cash of the Parent and its
Subsidiaries on a consolidated basis for each quarter of the next succeeding
fiscal year, all itemized in reasonable detail. The foregoing shall be
accompanied by pro forma calculations, together with detailed assumptions,
required to establish whether or not the Parent, and when appropriate its
consolidated Subsidiaries, will be in

68

 

--------------------------------------------------------------------------------

 

compliance with the covenants contained in Sections 10.1. at the end of each
fiscal quarter of the next succeeding fiscal year;

 

(f)[Reserved];

 

(g)If any ERISA Event shall occur that individually, or together with any other
ERISA Event that has occurred, could reasonably be expected to have a Material
Adverse Effect, a certificate of the chief executive officer or chief financial
officer of the Parent setting forth details as to such occurrence and the
action, if any, which the Parent or applicable member of the ERISA Group is
required or proposes to take;

 

(h)To the extent any Responsible Officer of a Loan Party or any other Subsidiary
is aware of the same, prompt notice of the commencement of any proceeding or
investigation by or before any Governmental Authority and any action or
proceeding in any court or other tribunal or before any arbitrator against or in
any other way relating to, or affecting, any Loan Party or any other Subsidiary
or any of their respective properties, assets or businesses which could
reasonably be expected to have a Material Adverse Effect, and prompt notice of
the receipt of notice that any United States income tax returns of any Loan
Party or any other Subsidiary are being audited;

 

(i)A copy of any amendment to the certificate or articles of incorporation or
formation, bylaws, partnership agreement or other similar organizational
documents of the Borrower or any other Loan Party within five (5) Business Days
after the effectiveness thereof;

 

(j)Prompt notice of (i) any change in any Financial Officer of the Parent or the
Borrower, any other Loan Party or any other Subsidiary, (ii) any change in the
business, assets, liabilities, financial condition, results of operations of any
Loan Party or any other Subsidiary  or (iii) the occurrence of any other event
which, in the case of any of the immediately preceding clauses (i) through
(iii), has had, or could reasonably be expected to have, a Material Adverse
Effect;

 

(k)Prompt notice of the occurrence of (i) any Default or Event of Default and
(ii) any event which constitutes or which with the passage of time, the giving
of notice, or otherwise, would constitute a default or event of default by any
Loan Party or any other Subsidiary under any Material Contract to which any such
Person is a party or by which any such Person or any of its respective
properties may be bound to the extent that any such default or event of default
of such Material Contract would permit any other party thereto to terminate such
Material Contract;

 

(l)Prompt notice of any order, judgment or decree in excess of $5,000,000 having
been entered against any Loan Party or any other Subsidiary or any of their
respective properties or assets;

 

(m)Any notification of a violation of any Applicable Law or any inquiry shall
have been received by any Loan Party or any other Subsidiary from any
Governmental Authority that could reasonably be expected to result in a Material
Adverse Effect;

 

(n)Promptly upon the request of the Administrative Agent, evidence of the
Parent’s calculation of the Ownership Share with respect to a Subsidiary or an
Unconsolidated Affiliate, such evidence to be in form and detail reasonably
satisfactory to the Administrative Agent;

69

 

--------------------------------------------------------------------------------

 

(o)Promptly upon, and in any event within 10 Business Days of, each request,
information identifying any Loan Party as a Lender may request in order to
comply with applicable “know your customer” and Anti-Money Laundering Laws and
regulations including, without limitation, the Patriot Act;

 

(p)Promptly, and in any event within 3 Business Days after a Responsible Officer
of the Parent or the Borrower obtains knowledge thereof, written notice of the
occurrence of any of the following: (i) the Parent, the Borrower, any other Loan
Party or any other Subsidiary shall receive notice that any violation of or
noncompliance with any Environmental Law has or may have been committed or is
threatened; (ii) the Parent, the Borrower, any other Loan Party or any other
Subsidiary shall receive notice that any administrative or judicial complaint,
order or petition has been filed or other proceeding has been initiated, or is
about to be filed or initiated against any such Person alleging any violation of
or noncompliance with any Environmental Law or requiring any such Person to take
any action in connection with the release or threatened release of Hazardous
Materials; (iii) the Parent, the Borrower, any other Loan Party or any other
Subsidiary shall receive any notice from a Governmental Authority or private
party alleging that any such Person may be liable or responsible for any costs
associated with a response to, or remediation or cleanup of, a release or
threatened release of Hazardous Materials or any damages caused thereby; or (iv)
the Parent, the Borrower, any other Loan Party or any other Subsidiary shall
receive notice of any other fact, circumstance or condition that could
reasonably be expected to form the basis of an environmental claim, and the
matters covered by notices referred to in any of the immediately preceding
clauses (i) through (iv), whether individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect;

 

(q)Promptly following any change in beneficial ownership of the Borrower that
would result in a change to the list of beneficial owners identified in a
Beneficial Ownership Certification delivered pursuant to Section 6.1.(a)(xv) of
this Agreement or this Section 9.4(q), an updated Beneficial Ownership
Certification for the Borrower.

 

(r)Promptly, upon each request, such information and documentation as any Lender
may request in order to comply with applicable “know your customer” and
Anti-Money Laundering Laws, including without limitation, the Patriot Act;

 

(s)From time to time and promptly upon, and in any event within 10 Business Days
of, each request, such data, certificates, reports, statements, documents or
further information regarding any Property or the business, assets, liabilities,
financial condition, results of operations or business prospects of the Parent,
the Borrower, any of the other Subsidiaries, or any other Loan Party as the
Administrative Agent or any Lender may reasonably request; and

 

(t)Promptly upon, and in any event within 10 Business Days of, any change in the
Borrower’s Credit Rating, a certificate stating that the Borrower’s Credit
Rating has changed and the new Credit Rating that is in effect.

 

Section 9.5.     Electronic Delivery of Certain Information.

 

(a)Documents required to be delivered pursuant to the Loan Documents may be
delivered by electronic communication and delivery, including, the Internet,
e-mail or intranet

70

 

--------------------------------------------------------------------------------

 

websites to which the Administrative Agent and each Lender have access
(including a commercial, third-party website such as www.sec.gov
<http://www.sec.gov> or a website sponsored or hosted by the Administrative
Agent or the Borrower) provided that the foregoing shall not apply to (i)
notices to any Lender pursuant to Article II. and (ii) any Lender that has
notified the Administrative Agent and the Borrower that it cannot or does not
want to receive electronic communications. The Administrative Agent, the Parent
or the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic delivery pursuant to procedures
approved by it for all or particular notices or communications. Documents or
notices delivered electronically (other than by e-mail) shall be deemed to have
been delivered (A) with respect to deliveries made pursuant to Sections 9.1.,
9.2., 9.4.(b) and 9.4.(c) by proper filing with the SEC and available on
www.sec.gov, on the date of filing thereof and (B) with respect to all other
electronic deliveries (other than deliveries made by e-mail), twenty-four (24)
hours after the date and time on which the Administrative Agent, the Parent or
the Borrower posts such documents or the documents become available on a
commercial website and the Administrative Agent, the Parent or the Borrower
notifies each Lender of said posting and provides a link thereto provided if
such notice or other communication is not sent or posted during the normal
business hours of the recipient, said posting date and time shall be deemed to
have commenced as of 9:00 a.m. Eastern time on the opening of business on the
next business day for the recipient. Notwithstanding anything contained herein,
upon request of the Administrative Agent, the Parent shall be required to
provide paper copies of the certificate required by Section 9.3. to the
Administrative Agent and shall deliver paper copies of any documents to the
Administrative Agent or to any Lender that requests such paper copies until a
written request to cease delivering paper copies is given by the Administrative
Agent or such Lender. Except for the certificates required by Section 9.3., the
Administrative Agent shall have no obligation to request the delivery of or to
maintain paper copies of the documents delivered electronically, and in any
event shall have no responsibility to monitor compliance by the Borrower with
any such request for delivery. Each Lender shall be solely responsible for
requesting delivery to it of paper copies and maintaining its paper or
electronic documents.

 

(b)Documents required to be delivered pursuant to Article II. may be delivered
electronically to a website provided for such purpose by the Administrative
Agent pursuant to the procedures provided to the Borrower by the Administrative
Agent.

 

Section 9.6.     Public/Private Information.

 

The Parent and the Borrower shall cooperate with the Administrative Agent in
connection with the publication of certain materials and/or information provided
by or on behalf of the Parent or the Borrower. Documents required to be
delivered pursuant to the Loan Documents shall be delivered by or on behalf of
the Parent or the Borrower to the Administrative Agent and the Lenders
(collectively, “Information Materials”) pursuant to this Article and the Parent
or the Borrower shall designate Information Materials (a) that are either
available to the public or not material with respect to the Parent, the Borrower
and its Subsidiaries or any of their respective securities for purposes of
United States federal and state securities laws, as “Public Information” and (b)
that are not Public Information as “Private Information”. Notwithstanding the
foregoing, each Lender who does not wish to receive Private Information agrees
to cause at least one individual at or on behalf of such Lender to at all times
have selected the “Private Side Information” or similar designation on the
content declaration screen of any website provided

71

 

--------------------------------------------------------------------------------

 

pursuant to Section 9.5. in order to enable such Lender or its delegate, in
accordance with such Lender’s compliance procedures and Applicable Law,
including United States federal and state securities laws, to make reference to
Information Materials that are not made available through the “Public Side
Information” portion of such website provided pursuant to Section 9.5. and that
may contain material non public information with respect to the Parent, the
Borrower or its Subsidiaries or their securities for purposes of United States
federal and state securities laws.

 

Section 9.7.     USA Patriot Act Notice; Compliance.

 

Each Lender that is subject to the requirements of the Patriot Act hereby
notifies the Parent and the Borrower that pursuant to the requirements of the
Patriot Act and the Beneficial Ownership Regulation, such Lender is required to
obtain, verify and record certain information that identifies individuals or
business entities which open an “account” with such financial institution.
Consequently, a Lender (for itself and/or as Administrative Agent for all
Lenders hereunder) may from time-to-time request, and the Parent and the
Borrower shall, and shall cause the other Loan Parties to, provide promptly upon
any such request to such Lender, such Loan Party’s name, address, tax
identification number, a Beneficial Ownership Certification, and/or such other
identification information as shall be necessary for such Lender to comply with
federal law, including the Patriot Act and the Beneficial Ownership Regulation.
An “account” for this purpose may include, without limitation, a deposit
account, cash management service, a transaction or asset account, a credit
account, a loan or other extension of credit, and/or other financial services
product.

 

ARTICLE X.  NEGATIVE COVENANTS

 

For so long as this Agreement is in effect, the Parent or the Borrower, as
applicable, shall comply with the following covenants:

 

Section 10.1.   Financial Covenants.

 

(a)Leverage Ratio. The Parent shall not permit the ratio of (i) Total
Outstanding Indebtedness of the Parent and its Subsidiaries to (ii) Total Market
Value, to exceed 0.60 to 1.00 at any time; provided, however, that if such ratio
is greater than 0.60 to 1.00 but is not greater than 0.65 to 1.00, then the
Parent shall be deemed to be in compliance with this Section 10.1.(a) so long as
(A) the Borrower or any Subsidiary of the Borrower completed a Material
Acquisition which resulted in such ratio (after giving effect to such Material
Acquisition) exceeding 0.60 to 1.00 at any time during the fiscal quarter in
which such Material Acquisition took place and for the three subsequent
consecutive fiscal quarters, (B) the Parent has not maintained compliance with
this Section 10.1.(a) in reliance on this proviso for more than one time during
the term of this Agreement and (C) such ratio (after giving effect to such
Material Acquisition) is not greater than 0.65 to 1.00 at any time.

 

(b)Secured Indebtedness Ratio. The Parent shall not permit the ratio of (i)
Secured Indebtedness of the Parent and its Subsidiaries to (ii) Total Market
Value, at any time to exceed 0.40 to 1.00.

 

(c)Reserved.

72

 

--------------------------------------------------------------------------------

 

(d)Unencumbered  Coverage  Ratio.The  Parent  shall  not  permit  the  ratio    
of  (i) Unencumbered Net Operating Income of the Parent and its Subsidiaries for
the fiscal quarter most recently ended for which financial statements are
available to (ii) Unsecured Interest Expense of the Parent and its Subsidiaries
for such fiscal quarter, to be less than 1.75 to 1.0 at any time.

 

(e)Fixed Charge Coverage Ratio. The Parent shall not permit the ratio of (i)
Adjusted EBITDA of the Parent and its Subsidiaries for the fiscal quarter most
recently ended for which financial statements are available to (ii) Fixed
Charges of the Parent and its Subsidiaries for such fiscal quarter, at any time
to be less than 1.50 to 1.00.

 

(f)Reserved.

 

(g)Ratio of Total Unsecured Indebtedness to Total Unencumbered Eligible Property
Value. The Parent shall not permit the ratio of (i) Total Unsecured Indebtedness
of the Parent and its Subsidiaries to (ii) Total Unencumbered Eligible Property
Value to exceed 0.60 to 1.00 at any time; provided, however, that if such ratio
is greater than 0.60 to 1.00 but is not greater than 0.65 to 1.00, then the
Parent shall be deemed to be in compliance with this Section 10.1.(g) so long as
(A) the Borrower or any Subsidiary of the Borrower completed a Material
Acquisition which resulted in such ratio (after giving effect to such Material
Acquisition) exceeding 0.60 to 1.00 at any time during the fiscal quarter in
which such Material Acquisition took place and for the three subsequent
consecutive fiscal quarters, (B) the Parent has not maintained compliance with
this Section 10.1.(g) in reliance on this proviso for more than one time during
the term of this Agreement and (C) such ratio (after giving effect to such
Material Acquisition) is not greater than

0.65 to 1.00 at any time.

 

(h)Reserved.

 

(i)Dividends and Other Restricted Payments. Subject to the following sentence,
if an Event of Default exists, neither the Parent nor the Borrower shall, and
neither the Parent nor the Borrower shall permit any of its Subsidiaries to,
declare or make any Restricted Payments (including by way of a Delaware LLC
Division) except that the Parent may declare and make cash distributions to its
shareholders in an aggregate amount not to exceed the minimum amount necessary
for the Parent to remain in compliance with Section 8.13. (and the Borrower and
its Subsidiaries may declare and make cash distributions to the Parent for such
purpose), and Subsidiaries of the Borrower may pay Restricted Payments to the
Borrower or any other Subsidiary of the Borrower that is a Loan Party. If an
Event of Default specified in Section 11.1.(a), Section 11.1.(e) or Section
11.1.(f) shall exist, or if as a result of the occurrence of any other Event of
Default any of the Obligations have been accelerated pursuant to Section
11.2.(a), neither the Parent nor the Borrower shall, and neither the Parent nor
the Borrower shall permit any Subsidiary to, make any Restricted Payments to any
Person except that Subsidiaries may pay Restricted Payments to the Borrower or
any other Subsidiary of the Borrower that is a Loan Party.

 

Section 10.2.    Negative Pledge.

 

(a)Except for Permitted Negative Pledges, neither the Parent nor the Borrower
shall, and neither the Parent nor the Borrower shall permit any other Subsidiary
to, permit any Eligible Property or any direct or indirect ownership interest of
the Borrower or in any Person owning a

73

 

--------------------------------------------------------------------------------

 

Eligible Property, to be subject to a Negative Pledge if such Negative Pledge
prohibits or purports to prohibit the creation of a Lien on such Eligible
Property or ownership interest as security for the Obligations.

 

(b)Neither the Parent nor the Borrower, and neither the Parent nor the Borrower
shall permit any other Loan Party or any other Subsidiary to, create, assume, or
incur any Lien (other than Permitted Liens) upon any of its properties, assets,
income or profits of any character whether now owned or hereafter acquired if
immediately prior to the creation, assumption or incurring of such Lien, or
immediately thereafter, a Default or Event of Default is or would be in
existence, including without limitation, a Default or Event of Default resulting
from a violation of any of the covenants contained in Section 10.1.

 

Section 10.3.    Restrictions on Intercompany Transfers.

 

Neither the Parent nor the Borrower shall, and neither the Parent nor the
Borrower shall permit any other Loan Party or any other Subsidiary (other than
an Excluded Subsidiary) to, create or otherwise cause or suffer to exist or
become effective any consensual encumbrance or restriction of any kind on the
ability of any Subsidiary (other than an Excluded Subsidiary) to: (a) pay
dividends or make any other distribution on any of such Subsidiary’s capital
stock or other equity interests owned by the Parent, the Borrower or any other
Subsidiary; (b) pay any Indebtedness owed to the Parent, the Borrower or any
other Subsidiary; (c) make loans or advances to the Parent, the Borrower or any
other Subsidiary; or (d) transfer any of its property or assets to the Parent,
the Borrower or any other Subsidiary; other than:

 

(i)with respect to clauses (a) through (d), those encumbrances or restrictions
contained in (x) any Loan Document, (y) the Existing Credit Agreement or (z) any
other agreement (A) evidencing Indebtedness that is not Secured Indebtedness
which the Parent, the Borrower, any other Loan Party or any other Subsidiary may
create, incur, assume or permit or suffer to exist under this Agreement and (B)
containing encumbrances and restrictions imposed in connection with such
Indebtedness that are either substantially similar to, or less restrictive than,
the encumbrances and restrictions set forth in this Agreement;

 

(ii)with respect to clause (d), (x) customary provisions restricting assignment
of any agreement entered into by the Parent, the Borrower, any other Loan Party
or any other Subsidiary in the ordinary course of business, and (y) restrictions
contained in any agreement relating to the sale of a Subsidiary (other than the
Borrower) or the assets of a Subsidiary pending sale to the extent that such
sale is permitted under this Agreement and the restrictions apply only to the
Subsidiary or the assets that are the subject of such sale; and

 

(iii)with respect to clause (d), those encumbrances or restrictions contained in
an agreement (x) evidencing Indebtedness which a Subsidiary may create, incur,
assume, or permit or suffer to exist under this Agreement and (y) which
Indebtedness is secured by a Lien on the assets of such Subsidiary permitted to
exist under the Loan Documents, so long as such encumbrances and restrictions
apply only to such Subsidiary and such Subsidiary has no material assets other
than those encumbered by such Lien.

74

 

--------------------------------------------------------------------------------

 

Section 10.4.    Merger, Consolidation, Sales of Assets and Other Arrangements.

 

Neither the Parent nor the Borrower shall, and neither the Parent nor the
Borrower shall permit any other Loan Party or any other Subsidiary to, (a) enter
into any transaction of merger or consolidation (other than (x) any transaction
of merger or consolidation between or among Loan Parties; provided that if the
Parent or the Borrower enters into such a transaction of merger, it is the
survivor thereof, (y) any transaction of merger or consolidation of a Subsidiary
that is not Loan Party into a Loan Party so long as the Loan Party is the
survivor thereof and (z) any transaction of merger or consolidation between two
or more Subsidiaries that are not Loan Parties); (b) liquidate, windup or
dissolve itself (or suffer any liquidation or dissolution); (c) convey, sell,
lease, sublease, transfer or otherwise dispose of, in one transaction or a
series of transactions, all or any substantial part of its business or assets,
or the capital stock of or other Equity Interests in any of its Subsidiaries,
whether now owned or hereafter acquired; or (d) acquire any assets of, or make
an Investment in, any other Person (including, in the case of each of the
foregoing clauses, pursuant to a Delaware LLC Division); provided, however, that
any of the actions described in the immediately preceding clauses (a) through
(d) may be taken with respect to the Borrower, any other Loan Party or any other
Subsidiary so long as (x) immediately prior to the taking of such action, and
immediately thereafter and after giving effect thereto, no Default or Event of
Default is or would be in existence and (y) if as a result of any such
transaction, or series of such actions, the amount of Consolidated Tangible
Assets would increase or decrease by 25.0%, then the Requisite Lenders shall
have given their prior written consent to such action or series of actions (such
consent not to be unreasonably withheld, conditioned or delayed);
notwithstanding the foregoing, the Parent and the Borrower may not enter into a
transaction of merger pursuant to which such Loan Party is not the survivor of
such merger.

 

Further, no Loan Party nor any Subsidiary, shall enter into any sale leaseback
transactions or other transaction by which such Loan Party or Subsidiary shall
remain liable as lessee (or the economic equivalent thereof) of any real or
personal property that it has sold or leased to another Person other than in the
ordinary course of business for such Loan Party or Subsidiary.

 

Section 10.5.    Plans.

 

Neither the Parent nor the Borrower shall, and neither the Parent nor the
Borrower shall permit any other Loan Party or any other Subsidiary to, permit
any of its respective assets to become or be deemed to be “plan assets” within
the meaning of ERISA, the Internal Revenue Code and the respective regulations
promulgated thereunder. Neither the Parent nor the Borrower shall cause or
permit to occur, and shall not permit any other member of the ERISA Group to
cause or permit to occur, any ERISA Event if such ERISA Event could reasonably
be expected to have a Material Adverse Effect.

 

Section 10.6.    Fiscal Year.

 

Neither the Parent nor the Borrower shall, and neither the Parent nor the
Borrower shall permit any other Loan Party or other Subsidiary to, change its
fiscal year from that in effect as of the Agreement Date.

75

 

--------------------------------------------------------------------------------

 

Section 10.7.   Modifications of Organizational Documents and Material
Contracts.

 

Neither the Parent nor the Borrower shall, and neither the Parent nor the
Borrower shall permit any other Loan Party or any other Subsidiary to, amend,
supplement, restate or otherwise modify its certificate or articles of
incorporation or formation, by-laws, operating agreement, declaration of trust,
partnership agreement or other applicable organizational document if such
amendment, supplement, restatement or other modification (a) is materially
adverse to the interest of the Administrative Agent or the Lenders or (b) could
reasonably be expected to have a Material Adverse Effect. Neither the Parent nor
the Borrower shall, and neither the Parent nor the Borrower shall permit any
Subsidiary or other Loan Party to enter into, any amendment or modification to
any Material Contract which could reasonably be expected to have a Material
Adverse Effect or default in the performance of any obligations of any Loan
Party or other Subsidiary in any Material Contract or permit any Material
Contract to be canceled or terminated prior to its stated maturity.

 

Section 10.8.   Transactions with Affiliates.

 

Neither the Parent nor the Borrower shall permit to exist or enter into, and
neither the Parent nor the Borrower shall permit any other Loan Party or any
other Subsidiary to permit to exist or enter into, any transaction (including
the purchase, sale, lease or exchange of any property or the rendering of any
service) with any Affiliate, except (a) as set forth on Schedule 7.1.(r), (b)
upon fair and reasonable terms which are no less favorable to the Parent, the
Borrower, such other Loan Party or such other Subsidiary than would be obtained
in a comparable arm’s length transaction with a Person that is not an Affiliate,
(c) transactions between or among Loan Parties, and (d) transactions between or
among Subsidiaries that are not Loan Parties.

 

Section 10.9.   Environmental Matters.

 

Neither the Parent nor the Borrower shall, and neither the Parent nor the
Borrower shall permit any other Loan Party, any other Subsidiary or any other
Person to, use, generate, discharge, emit, manufacture, handle, process, store,
release, transport, remove, dispose of or clean up any Hazardous Materials on,
under or from the Properties in violation of any Environmental Law or in a
manner that could reasonably be expected to lead to any environmental claim or
pose a material risk to human health, safety or the environment, in each case,
if such violation, claim or risk could reasonably be expected to have a Material
Adverse Effect. Nothing in this Section shall impose any obligation or liability
whatsoever on the Administrative Agent or any Lender.

 

Section 10.10.  Derivatives Contracts.

 

Neither the Parent nor the Borrower shall, and neither the Parent nor the
Borrower shall permit any other Loan Party or any other Subsidiary to, enter
into or become obligated in respect of Derivatives Contracts other than
Derivatives Contracts entered into (or guaranteed) by the Parent, the Borrower,
any such Loan Party or any such Subsidiary in the ordinary course of business
and which establish, or were intended to establish, an effective hedge in
respect of liabilities, commitments or assets held or reasonably anticipated by
the Borrower, such other Loan Party or such other Subsidiary.

76

 

--------------------------------------------------------------------------------

 

ARTICLE XI. DEFAULT

 

Section 11.1.    Events of Default.

 

Each of the following shall constitute an Event of Default, whatever the reason
for such event and whether it shall be voluntary or involuntary or be effected
by operation of Applicable Law or pursuant to any judgment or order of any
Governmental Authority:

 

(a)Default in Payment.

 

(i)The Borrower shall fail to pay when due under this Agreement or any other
Loan Document (whether upon demand, at maturity, by reason of mandatory
prepayment or acceleration or otherwise) the principal of any of the Loans; or

 

(ii)The Borrower shall fail to pay when due under this Agreement or any other
Loan Document (whether upon demand, at maturity, by reason of acceleration or
otherwise) any interest on any of the Loans or any of the other payment
Obligations (other than those subject to the immediately preceding clause (i))
owing by the Borrower under this Agreement or any other Loan Document, or any
other Loan Party shall fail to pay when due any payment Obligation owing by such
other Loan Party under any Loan Document to which it is a party, and in the case
of this subsection (a)(ii) only, such failure shall continue for a period of 3
Business Days. For purposes of this subsection (a)(ii) if no due date is
specified in this Agreement or in any other Loan Document for an Obligation,
then the due date shall be considered to be the 3rd Business Day following the
Borrower’s receipt of notice from the Administrative Agent that such other
payment Obligation is due and payable.

 

(b)Default in Performance.

 

(i)Any Loan Party shall fail to perform or observe any term, covenant, condition
or agreement on its part to be performed or observed and contained in   Section
8.1. (solely with respect to the existence of the Borrower), Section 8.13.,
Article IX. (other than clauses (c), (e), (i), (l) and (n) of Section 9.4.) or
Article X.; or

 

(ii)Any Loan Party shall fail to perform or observe (A) any term, covenant,
condition or agreement contained in this Agreement or any other Loan Document to
which it is a party and not otherwise mentioned in this Section or (B) clauses
(c), (e), (i), (l)  and (n) of Section 9.4. and in the case of this subsection
(b)(ii) only, such failure shall continue for a period of 30 days after the
earlier of (x) the date upon which a Responsible Officer of the Borrower or such
other Loan Party obtains actual knowledge of such failure or (y) the date upon
which the Borrower has received written notice of such failure from the
Administrative Agent.

 

(c)Misrepresentations. Any written statement, representation or warranty made or
deemed made by or on behalf of any Loan Party under this Agreement or under any
other Loan Document, or any amendment hereto or thereto, or in any other writing
or statement at any time furnished by, or at the direction of, any Loan Party to
the Administrative Agent or any Lender in

77

 

--------------------------------------------------------------------------------

 

connection with the Loan Documents, shall at any time prove to have been
incorrect or misleading, in either case, in any material respect when furnished
or made or deemed made.

 

(d)Indebtedness Cross Default.

 

(i)The Parent, the Borrower, any other Loan Party or any other Subsidiary shall
fail to make any payment when due and payable in respect of any Indebtedness
(other than the Loans) having an aggregate outstanding principal amount (or, in
the case of any Derivatives Contract, having, without regard to the effect of
any close-out netting provision, a Derivatives Termination Value), in each case
individually or in the aggregate with all other Indebtedness as to which such a
failure exists, of (x) $25,000,000 or more in the case of Indebtedness that is
not Nonrecourse Indebtedness or (y) $75,000,000 or more in the case of
Nonrecourse Indebtedness (collectively, “Material Indebtedness”); or

 

(ii)(x) The maturity of any Material Indebtedness shall have been accelerated in
accordance with the provisions of any indenture, contract or instrument
evidencing, providing for the creation of or otherwise concerning such Material
Indebtedness or (y) any Material Indebtedness shall have been required to be
prepaid or repurchased prior to the stated maturity thereof; or

 

(iii)Any other event shall have occurred and be continuing beyond all applicable
grace and cure periods, which, with or without the passage of time, the giving
of notice, or otherwise, would permit any holder or holders of any Material
Indebtedness, any trustee or agent acting on behalf of such holder or holders or
any other Person, to accelerate the maturity of any such Material Indebtedness
or require any such Material Indebtedness to be prepaid or repurchased prior to
its stated maturity (other than a mandatory prepayment resulting from the
voluntary sale or condemnation of, or a casualty event with respect to, any
Property securing such Material Indebtedness; provided that such sale,
condemnation or event does not otherwise cause a Default or Event of Default
hereunder and, with respect to any condemnation or casualty event, the Parent,
the Borrower or such Subsidiary receives insurance proceeds with respect to such
Property in an amount sufficient to repay such Material Indebtedness).

 

(e)Voluntary Bankruptcy Proceeding. The Parent, the Borrower or any other Loan
Party or any one or more Subsidiaries to which more than 5% of Total Market
Value is attributable in the aggregate shall: (i) commence a voluntary case
under the Bankruptcy Code or other federal bankruptcy laws (as now or hereafter
in effect); (ii) file a petition seeking to take advantage of any other
Applicable Laws, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, winding up, or composition or adjustment of debts; (iii) consent
to, or fail to contest in a timely and appropriate manner, any petition filed
against it in an involuntary case under such bankruptcy laws or other Applicable
Laws or consent to any proceeding or action described in the immediately
following subsection (f); (iv) apply for or consent to, or fail to contest in a
timely and appropriate manner, the appointment of, or the taking of possession
by, a receiver, custodian, trustee, or liquidator of itself or of a substantial
part of its property, domestic or foreign; (v) admit in writing its inability to
pay its debts as they become due; (vi) make a general assignment for the benefit
of creditors; (vii) make a conveyance fraudulent as to creditors under any
Applicable Law; or (viii) take any corporate or partnership action for the
purpose of effecting any of the foregoing.

78

 

--------------------------------------------------------------------------------

 

(f)Involuntary Bankruptcy Proceeding. A case or other proceeding shall be
commenced against the Parent, the Borrower, any other Loan Party or any one or
more Subsidiaries to which more than 5% of Total Market Value is attributable in
the aggregate in any court of competent jurisdiction seeking: (i) relief under
the Bankruptcy Code or other federal bankruptcy laws (as now or hereafter in
effect) or under any other Applicable Laws, domestic or foreign, relating to
bankruptcy, insolvency, reorganization, winding up, or composition or adjustment
of debts; or (ii) the appointment of a trustee, receiver, custodian, liquidator
or the like of such Person, or of all or any substantial part of the assets,
domestic or foreign, of such Person, and in the case of either clause (i) or
(ii) such case or proceeding shall continue undismissed or unstayed for a period
of 60 consecutive days, or an order granting the remedy or other relief
requested in such case or proceeding (including, but not limited to, an order
for relief under such Bankruptcy Code or such other federal bankruptcy laws)
shall be entered.

 

(g)Revocation of Loan Documents. Any Loan Party shall (or shall attempt to)
disavow, revoke or terminate any Loan Document to which it is a party or shall
otherwise challenge or contest in any action, suit or proceeding in any court or
before any Governmental Authority the validity or enforceability of any Loan
Document or any Loan Document shall cease to be in full force and effect (except
as a result of the express terms thereof).

 

(h)Judgment. A judgment or order for the payment of money or for an injunction
or other non-monetary relief shall be entered against the Parent, the Borrower,
any other Loan Party, or any other Subsidiary by any court or other tribunal and
(i) such judgment or order shall continue for a period of thirty (30) days
without being paid, stayed or dismissed through appropriate appellate
proceedings and (ii) either (A) the amount of such judgment or order for which
insurance has not been acknowledged in writing by the applicable insurance
carrier (or the amount as to which the insurer has denied liability) exceeds,
individually or together with all other such judgments or orders entered against
the Loan Parties, $25,000,000 or (B) in the case of an injunction or other
non-monetary relief, such injunction or judgment or order could reasonably be
expected to have a Material Adverse Effect.

 

(i)Attachment. A warrant, writ of attachment, execution or similar process shall
be issued against any property of the Borrower, any other Loan Party or any
other Subsidiary, which exceeds, individually or together with all other such
warrants, writs, executions and processes, $25,000,000, and such warrant, writ,
execution or process shall not be paid, discharged, vacated, stayed or bonded
for a period of twenty (20) days; provided, however, that if a bond has been
issued in favor of the claimant or other Person obtaining such warrant, writ,
execution or process, the issuer of such bond shall execute a waiver or
subordination agreement in form and substance satisfactory to the Administrative
Agent pursuant to which the issuer of such bond subordinates its right of
reimbursement, contribution or subrogation to the Obligations and waives or
subordinates any Lien it may have on the assets of the Parent, the Borrower, any
other Loan Party or any other Subsidiary.

 

(j)ERISA.

 

(i)Any ERISA Event shall have occurred that results or could reasonably be
expected to result in liability to any member of the ERISA Group aggregating in
excess of $25,000,000; or

79

 

--------------------------------------------------------------------------------

 

(ii)The “benefit obligation” of all Plans exceeds the “fair market value of plan
assets” for such Plans by more than $25,000,000, all as determined, and with
such terms defined, in accordance with FASB ASC 715.

 

(k)Loan Documents. An Event of Default (as defined therein) shall occur under
any of the other Loan Documents.

 

(l)Change of Control/Change in Management.

 

(i)Any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)), is or
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Exchange Act, except that a Person will be deemed to have “beneficial ownership”
of all securities that such Person has the right to acquire, whether such right
is exercisable immediately or only after the passage of time), directly or
indirectly, of more than 30% of the total voting power of the then outstanding
voting stock of the Parent;

 

(ii)During any period of 12 consecutive months ending after the Agreement Date,
individuals who at the beginning of any such 12 month period constituted the
Board of Directors of the Parent (together with any new directors whose election
by such Board or whose nomination for election by the shareholders of the Parent
was approved by a vote of a majority of the directors then still in office who
were either directors at the beginning of such period or whose election or
nomination for election was previously so approved) cease for any reason to
constitute a majority of the Board of Directors of the Parent then in office;

 

(iii)the Parent shall cease to own and control, directly or indirectly, at least
65% of the outstanding Equity Interests of the Borrower; or

 

(iv)the Parent shall cease to be the managing member of the Borrower or shall
cease to have the sole and exclusive power to exercise all management and
control over the Borrower.

 

(m)Damage; Strike; Casualty. Any strike, lockout, labor dispute, embargo,
condemnation, act of God or public enemy, or other casualty which causes, for
more than thirty (30) consecutive days beyond the coverage period of any
applicable business interruption insurance, the cessation or substantial
curtailment of revenue producing activities of the Borrower, any other Loan
Party, or any other Subsidiary taken as a whole and only if any such event or
circumstance could reasonably be expected to have a Material Adverse Effect.

 

Section 11.2.    Remedies Upon Event of Default.

 

Upon the occurrence and during the continuance of an Event of Default the
following provisions shall apply:

 

(a)Acceleration; Termination of Facilities.

80

 

--------------------------------------------------------------------------------

 

(i)Automatic. Upon the occurrence and during the continuance of an Event of
Default specified in Sections 11.1.(e) or 11.1.(f), (1)(A) the principal of, and
all accrued interest on, the Loans, and the Notes at the time outstanding and
(B) all of the other Obligations, including, but not limited to, the other
amounts owed to the Lenders and the Administrative Agent under this Agreement,
the Notes or any of the other Loan Documents shall become immediately and
automatically due and payable without presentment, demand, protest, or other
notice of any kind, all of which are expressly waived by the Borrower on behalf
of itself and the other Loan Parties and (2) the Term Loan Commitments then in
effect shall immediately and automatically terminate.

 

(ii)Optional. If any other Event of Default shall exist, the Administrative
Agent may, and at the direction of the Requisite Lenders shall declare: (1) (A)
the principal of, and accrued interest on, the Loans and the Notes at the time
outstanding and (B) all of the other Obligations, including, but not limited to,
the other amounts owed to the Lenders and the Administrative Agent under this
Agreement, the Notes or any of the other Loan Documents to be forthwith due and
payable, whereupon the same shall immediately become due and payable without
presentment, demand, protest or other notice of any kind, all of which are
expressly waived by the Borrower on behalf of itself and the other Loan Parties
and (2) terminate the Term Loan Commitments then in effect.

 

(b)Loan Documents. The Requisite Lenders may direct the Administrative Agent to,
and the Administrative Agent if so directed shall, exercise any and all of its
rights under any and all of the other Loan Documents.

 

(c)Applicable Law. The Requisite Lenders may direct the Administrative Agent to,
and the Administrative Agent if so directed shall, exercise all other rights and
remedies it may have under any Applicable Law.

 

(d)Appointment of Receiver. To the extent permitted by Applicable Law, the
Administrative Agent and the Lenders shall be entitled to the appointment of a
receiver for the assets and properties of the Parent, the Borrower and their
respective Subsidiaries, without notice of any kind whatsoever and without
regard to the adequacy of any security for the Obligations or the solvency of
any party bound for its payment, to take possession of all or any portion of the
property and/or the business operations of the Parent, the Borrower and their
respective Subsidiaries and to exercise such power as the court shall confer
upon such receiver.

 

Section 11.3.   Remedies Upon Default.

 

Upon the occurrence and during the continuance of a Default specified in Section
11.1.(f), any Term Loan Commitments then in effect shall immediately and
automatically terminate.

 

Section 11.4.   Marshaling; Payments Set Aside.

 

None of the Administrative Agent or any Lender shall be under any obligation to
marshal any assets in favor of any Loan Party or any other party or against or
in payment of any or all of the Obligations. To the extent that any Loan Party
makes a payment or payments to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises it rights of setoff, and such
payment or payments or the proceeds of such enforcement or setoff or any part

81

 

--------------------------------------------------------------------------------

 

thereof are subsequently invalidated, declared to be fraudulent or preferential,
set aside and/or required to be repaid to a trustee, receiver or any other party
under any bankruptcy law, state or federal law, common law or equitable cause,
then to the extent of such recovery, the Obligations, or part thereof originally
intended to be satisfied, and all Liens, rights and remedies therefor, shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.

 

Section 11.5.   Allocation of Proceeds.

 

If an Event of Default exists, all payments received by the Administrative Agent
(or any Lender as a result of its exercise of remedies permitted under Section
13.4.) under any of the Loan Documents, in respect of any principal of or
interest on the Obligations or any other amounts payable by the Borrower or any
other Loan Party hereunder or thereunder, shall be applied in the following
order and priority:

 

(a)to payment of that portion of the Obligations constituting fees, indemnities,
expenses and other amounts payable to the Administrative Agent in its capacity
as such;

 

(b)to payment of that portion of the Obligations constituting fees, indemnities
and other amounts (other than principal and interest) payable to the Lenders
under the Loan Documents, ratably among the Lenders in proportion to the
respective amounts described in this clause (b) payable to them;

 

(c)to payment of that portion of the Obligations constituting accrued and unpaid
interest on the Loans, ratably among the Lenders in proportion to the respective
amounts described in this clause (c) payable to them;

 

(d)to payment of that portion of the Obligations constituting unpaid principal
of the Loans, ratably among the Lenders in proportion to the respective amounts
described in this clause (d) payable to them; and

 

(e)the balance, if any, after all of the Obligations have been indefeasibly paid
in full, to the Borrower or as otherwise required by Applicable Law.

 

Section 11.6.   [Intentionally Omitted].

 

Section 11.7.   Performance by Administrative Agent; Rescission of Acceleration
by Super- Majority Lenders.

 

If the Parent, the Borrower or any other Loan Party shall fail to perform any
covenant, duty or agreement contained in any of the Loan Documents, the
Administrative Agent may, after notice to the Borrower and after the expiration
of any cure or grace periods set forth herein (if no specific notice and cure or
grace period is expressly set forth herein or in any of the other Loan
Documents, then 3 Business Days after the Borrower receives written notice from
the Administrative Agent), perform or attempt to perform such covenant, duty or
agreement on behalf of the Parent, the Borrower or such other Loan Party. In
such event, the Borrower shall, at the request of the Administrative Agent,
promptly pay any amount reasonably expended by the Administrative Agent in such
performance or attempted performance to the Administrative Agent, together with

82

 

--------------------------------------------------------------------------------

 

interest thereon at the applicable Post-Default Rate from the date of such
expenditure until paid. Notwithstanding the foregoing, neither the
Administrative Agent nor any Lender shall have any liability or responsibility
whatsoever for the performance of any obligation of the Borrower or any other
Loan Party under this Agreement or any other Loan Document.

 

If at any time after acceleration of the maturity of the Loans and the other
Obligations, the Borrower shall pay all arrears of interest and all payments on
account of principal of the Obligations which shall have become due otherwise
than by acceleration (with interest on principal and, to the extent permitted by
Applicable Law, on overdue interest, at the rates specified in this Agreement)
and all Events of Default and Defaults (other than nonpayment of principal of
and accrued interest on the Obligations due and payable solely by virtue of
acceleration) shall become remedied or waived to the satisfaction of the
Super-Majority Lenders, then by written notice to the Borrower, the
Super-Majority Lenders may elect, in the sole discretion of such Super-Majority
Lenders, to rescind and annul the acceleration and its consequences. The
provisions of the preceding sentence are intended merely to bind all of the
Lenders to a decision which may be made at the election of the Super-Majority
Lenders, and are not intended to benefit the Borrower and do not give the
Borrower the right to require the Lenders to rescind or annul any acceleration
hereunder, even if the conditions set forth herein are satisfied.

 

Section 11.8.   Rights Cumulative.

 

(a)Generally. The rights and remedies of the Administrative Agent and the
Lenders under this Agreement and each of the other Loan Documents shall be
cumulative and not exclusive of any rights or remedies which any of them may
otherwise have under Applicable Law. In exercising their respective rights and
remedies the Administrative Agent and the Lenders may be selective and no
failure or delay by the Administrative Agent or any of the Lenders in exercising
any right shall operate as a waiver of it, nor shall any single or partial
exercise of any power or right preclude its other or further exercise or the
exercise of any other power or right.

 

(b)Enforcement by Administrative Agent. Notwithstanding anything to the contrary
contained herein or in any other Loan Document, the authority to enforce rights
and remedies hereunder and under the other Loan Documents against the Loan
Parties or any of them shall be vested exclusively in, and all actions and
proceedings at law in connection with such enforcement shall be instituted and
maintained exclusively by, the Administrative Agent in accordance with Article
XI. for the benefit of all the Lenders; provided that the foregoing shall not
prohibit (i) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (ii) any
Lender from exercising setoff rights in accordance with Section 13.4. (subject
to the terms of Section 3.3.), or (iii) any Lender from filing proofs of claim
or appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (x) the Requisite Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant
to   Article XI. and (y) in addition to the matters set forth in clauses (ii)
and (iii) of the preceding proviso and subject to Section 3.3., any Lender may,
with the consent of the Requisite Lenders, enforce any rights and remedies
available to it and as authorized by the Requisite Lenders.

83

 

--------------------------------------------------------------------------------

 

ARTICLE XII.  THE ADMINISTRATIVE AGENT

 

Section 12.1.   Appointment and Authorization.

 

Each Lender hereby irrevocably appoints and authorizes the Administrative Agent
to take such action as contractual representative on such Lender’s behalf and to
exercise such powers under this Agreement and the other Loan Documents as are
specifically delegated to the Administrative Agent by the terms hereof and
thereof, together with such powers as are reasonably incidental thereto. Not in
limitation of the foregoing, each Lender authorizes and directs the
Administrative Agent to enter into the Loan Documents for the benefit of the
Lenders. Each Lender hereby agrees that, except as otherwise set forth herein,
any action taken by the Requisite Lenders in accordance with the provisions of
this Agreement or the Loan Documents, and the exercise by the Requisite Lenders
of the powers set forth herein or therein, together with such other powers as
are reasonably incidental thereto, shall be authorized and binding upon all of
the Lenders. Nothing herein shall be construed to deem the Administrative Agent
a trustee or fiduciary for any Lender or to impose on the Administrative Agent
duties or obligations other than those expressly provided for herein. Without
limiting the generality of the foregoing, the use of the terms “Agent”,
“Administrative Agent”, “agent” and similar terms in the Loan Documents with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
Applicable Law. Instead, use of such terms is merely a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties. The Administrative Agent shall deliver to each
Lender, promptly upon receipt thereof by the Administrative Agent, copies of
each of the financial statements, certificates, notices and other documents
delivered to the Administrative Agent pursuant to Article IX. that the Parent
and the Borrower are not otherwise required to deliver directly to the Lenders.
The Administrative Agent will furnish to any Lender, upon the request of such
Lender, a copy (or, where appropriate, an original) of any document, instrument,
agreement, certificate or notice furnished to the Administrative Agent by the
Parent, the Borrower, any other Loan Party or any other Affiliate of the Parent,
pursuant to this Agreement or any other Loan Document not already delivered to
such Lender pursuant to the terms of this Agreement or any such other Loan
Document. As to any matters not expressly provided for by the Loan Documents
(including, without limitation, enforcement or collection of any of the
Obligations), the Administrative Agent shall not be required to exercise any
discretion or take any action, but shall be required to act or to refrain from
acting (and shall be fully protected in so acting or refraining from acting)
upon the instructions of the Requisite Lenders (or all of the Lenders if
explicitly required under any other provision of this Agreement), and such
instructions shall be binding upon all Lenders and all holders of any of the
Obligations; provided, however, that, notwithstanding anything in this Agreement
to the contrary, the Administrative Agent shall not be required to take any
action which exposes the Administrative Agent to personal liability or which is
contrary to this Agreement or any other Loan Document or Applicable Law. Not in
limitation of the foregoing, the Administrative Agent may exercise any right or
remedy it or the Lenders may have under any Loan Document upon the occurrence of
a Default or an Event of Default unless the Requisite Lenders (or if required by
the Loan Documents, all Lenders) have directed the Administrative Agent
otherwise. Without limiting the foregoing, no Lender shall have any right of
action whatsoever against the Administrative Agent as a result of the
Administrative Agent acting or refraining from acting under this Agreement or
any of the other Loan Documents in accordance with the instructions of the
Requisite Lenders, or where applicable, all the Lenders.

84

 

--------------------------------------------------------------------------------

 

Section 12.2.   Capital One as Lender.

 

Capital One, as a Lender, shall have the same rights and powers as a Lender
under this Agreement and any other Loan Document, as any other Lender and may
exercise the same as though it were not the Administrative Agent; and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated, include
Capital One in each case in its individual capacity. Capital One and its
Affiliates may each accept deposits from, maintain deposits or credit balances
for, invest in, lend money to, act as trustee under indentures of, serve as
financial advisor to, and generally engage in any kind of business with the
Borrower, any other Loan Party or any other Affiliate thereof as if it were any
other bank and without any duty to account therefor to the Lenders. Further, the
Administrative Agent and any Affiliate may accept fees and other consideration
from the Borrower for services in connection with this Agreement, or otherwise
without having to account for the same to the Lenders. The Lenders acknowledge
that, the Administrative Agent shall not, except as expressly set forth herein
and in the other Loan Documents, have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Parent, the
Borrower or any of their respective Affiliates that is communicated to or
obtained by Capital One (or any other Person serving as the Administrative
Agent) or its Affiliates in any capacity.

 

Section 12.3.   Approvals of Lenders.

 

All communications from the Administrative Agent to any Lender requesting such
Lender’s determination, consent or approval (a) shall be given in the form of a
written notice to such Lender, (b) shall be accompanied by a description of the
matter or issue as to which such determination, consent or approval is
requested, or shall advise such Lender where information, if any, regarding such
matter or issue may be inspected, or shall otherwise describe the matter or
issue to be resolved and (c) shall include, if reasonably requested by such
Lender and to the extent not previously provided to such Lender, written
materials provided to the Administrative Agent by the Parent or the Borrower in
respect of the matter or issue to be resolved. Unless a Lender shall give
written notice to the Administrative Agent that it specifically objects to the
requested determination, consent or approval (together with a reasonable written
explanation of the reasons behind such objection) within ten (10) Business Days
(or such lesser or greater period as may be specifically required under the
express terms of the Loan Documents) of receipt of such communication, such
Lender shall be deemed to have conclusively approved of or consented to such.
The provisions of this Section shall not apply to any amendment, waiver or
consent regarding any of the matters described in Section 13.7(b).

 

Section 12.4.   Notice of Events of Default.

 

The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of a Default or Event of Default except with respect to Events of
Default resulting from the payment of principal, interest and fees required to
be paid to Administrative Agent for the account of Lenders unless the
Administrative Agent has received notice from a Lender, the Parent or the
Borrower referring to this Agreement, describing with reasonable specificity
such Default or Event of Default and stating that such notice is a “notice of
default.” If any Lender (excluding the Lender which is also serving as the
Administrative Agent) becomes aware of any Default or Event of Default, it shall
promptly send to the Administrative Agent such a “notice of default”;

85

 

--------------------------------------------------------------------------------

 

provided, a Lender’s failure to provide such a “notice of default” to the
Administrative Agent shall not result in any liability of such Lender to any
other party to any of the Loan Documents. Further, if the Administrative Agent
receives such a “notice of default,” the Administrative Agent shall give prompt
notice thereof to the Lenders.

 

Section 12.5.   Administrative Agent’s Reliance.

 

Notwithstanding any other provisions of this Agreement or any other Loan
Documents, each Lender agrees that neither the Administrative Agent nor any of
its Related Parties shall be liable for any action taken or not taken by it
under or in connection with this Agreement or any other Loan Document, except
for its or their own gross negligence or willful misconduct in connection with
its duties expressly set forth herein or therein as determined by a court of
competent jurisdiction in a final non-appealable judgment. Without limiting the
generality of the foregoing, the Administrative Agent may consult with legal
counsel (including its own counsel or counsel for the Parent, the Borrower or
any other Loan Party), independent public accountants and other experts selected
by it and shall not be liable for any action taken or omitted to be taken in
good faith by it in accordance with the advice of such counsel, accountants or
experts. Each Lender acknowledges that neither the Administrative Agent nor any
of its Related Parties: (a) makes any warranty or representation to any Lender
or any other Person, or shall be responsible to any Lender or any other Person
for any statement, warranty or representation made or deemed made by the Parent,
the Borrower, any other Loan Party or any other Person in or in connection with
this Agreement or any other Loan Document; (b) shall have any duty to ascertain
or to inquire as to the performance or observance of any of the terms, covenants
or conditions of this Agreement or any other Loan Document or the satisfaction
of any conditions precedent under this Agreement or any Loan Document on the
part of the Parent, the Borrower or other Persons, or to inspect the property,
books or records of the Parent, the Borrower or any other Person; (c) shall be
responsible to any Lender for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement or any other
Loan Document, any other instrument or document furnished pursuant thereto or
any collateral covered thereby or the perfection or priority of any Lien in
favor of the Administrative Agent on behalf of the Lenders in any such
collateral; (d) shall have any liability in respect of any recitals, statements,
certifications, representations or warranties contained in any of the Loan
Documents or any other document, instrument, agreement, certificate or statement
delivered in connection therewith; and (e) shall incur any liability under or in
respect of this Agreement or any other Loan Document by acting upon any notice,
consent, certificate or other instrument or writing (which may be by telephone,
telecopy or electronic mail) believed by it to be genuine and signed, sent or
given by the proper party or parties. The Administrative Agent may execute any
of its duties under the Loan Documents by or through agents, employees or
attorneys-in-fact and shall not be responsible for the negligence or misconduct
of any agent or attorney-in-fact that it selects in the absence of gross
negligence or willful misconduct as determined by a court of competent
jurisdiction in a final non-appealable judgment.

 

Section 12.6.   Indemnification of Administrative Agent.

 

Each Lender agrees to indemnify the Administrative Agent (to the extent not
reimbursed by the Borrower and without limiting the obligation of the Borrower
to do so) pro rata in accordance with such Lender’s respective Pro Rata Share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought), from and against any and all

86

 

--------------------------------------------------------------------------------

 

liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
reasonable out-of- pocket costs and expenses of any kind or nature whatsoever
which may at any time be imposed on, incurred by, or asserted against the
Administrative Agent (in its capacity as Administrative Agent but not as a
Lender) in any way relating to or arising out of the Loan Documents, any
transaction contemplated hereby or thereby or any action taken or omitted by the
Administrative Agent under the Loan Documents (collectively, “Indemnifiable
Amounts”); provided, however, that no Lender shall be liable for any portion of
such Indemnifiable Amounts to the extent resulting from the Administrative
Agent’s gross negligence or willful misconduct as determined by a court of
competent jurisdiction in a final, non-appealable judgment; provided, however,
that no action taken in accordance with the directions of the Requisite Lenders
(or all of the Lenders, if expressly required hereunder) shall be deemed to
constitute gross negligence or willful misconduct for purposes of this Section.
Without limiting the generality of the foregoing, each Lender agrees to
reimburse the Administrative Agent (to the extent not reimbursed by the Borrower
and without limiting the obligation of the Borrower to do so) promptly upon
demand for its ratable share of any out of pocket expenses (including the
reasonable fees and expenses of the counsel to the Administrative Agent)
incurred by the Administrative Agent in connection with the preparation,
negotiation, execution, administration, or enforcement (whether through
negotiations, legal proceedings, or otherwise) of, or legal advice with respect
to the rights or responsibilities of the parties under, the Loan Documents, any
suit or action brought by the Administrative Agent to enforce the terms of the
Loan Documents and/or collect any Obligations, any “lender liability” suit or
claim brought against the Administrative Agent and/or the Lenders, and any claim
or suit brought against the Administrative Agent and/or the Lenders arising
under any Environmental Laws. Such out of pocket expenses (including counsel
fees) shall be advanced by the Lenders on the request of the Administrative
Agent notwithstanding any claim or assertion that the Administrative Agent is
not entitled to indemnification hereunder upon receipt of an undertaking by the
Administrative Agent that the Administrative Agent will reimburse the Lenders if
it is actually and finally determined by a court of competent jurisdiction that
the Administrative Agent is not so entitled to indemnification. The agreements
in this Section shall survive the payment of the Loans and all other amounts
payable hereunder or under the other Loan Documents and the termination of this
Agreement. If the Borrower shall reimburse the Administrative Agent for any
Indemnifiable Amount following payment by any Lender to the Administrative Agent
in respect of such Indemnifiable Amount pursuant to this Section, the
Administrative Agent shall share such reimbursement on a ratable basis with each
Lender making any such payment.

 

Section 12.7.   Lender Credit Decision, Etc.

 

Each of the Lenders expressly acknowledges and agrees that neither the
Administrative Agent nor any of its Related Parties has made any representations
or warranties to such Lender and that no act by the Administrative Agent
hereafter taken, including any review of the affairs of the Parent, the
Borrower, any other Loan Party or any other Subsidiary or Affiliate, shall be
deemed to constitute any such representation or warranty by the Administrative
Agent to any Lender. Each of the Lenders acknowledges that it has made its own
credit and legal analysis and decision to enter into this Agreement and the
transactions contemplated hereby, independently and without reliance upon the
Administrative Agent, any other Lender or counsel to the Administrative Agent,
or any of their respective Related Parties, and based on the financial
statements of the Parent, the Borrower, the other Loan Parties, the other
Subsidiaries and other Affiliates, and inquiries of such Persons, its
independent due diligence of the business and affairs of the Parent,

87

 

--------------------------------------------------------------------------------

 

the Borrower, the other Loan Parties, the other Subsidiaries and other Persons,
its review of the Loan Documents, the legal opinions required to be delivered to
it hereunder, the advice of its own counsel and such other documents and
information as it has deemed appropriate. Each of the Lenders also acknowledges
that it will, independently and without reliance upon the Administrative Agent,
any other Lender or counsel to the Administrative Agent or any of their
respective Related Parties, and based on such review, advice, documents and
information as it shall deem appropriate at the time, continue to make its own
decisions in taking or not taking action under the Loan Documents. The
Administrative Agent shall not be required to keep itself informed as to the
performance or observance by the Parent, the Borrower or any other Loan Party of
the Loan Documents or any other document referred to or provided for therein or
to inspect the properties or books of, or make any other investigation of, the
Parent, the Borrower, any other Loan Party or any other Subsidiary. Except for
notices, reports and other documents and information expressly required to be
furnished to the Lenders by the Administrative Agent under this Agreement or any
of the other Loan Documents, the Administrative Agent shall have no duty or
responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, financial and other condition or
creditworthiness of the Parent, the Borrower, any other Loan Party or any other
Affiliate thereof which may come into possession of the Administrative Agent or
any of its Related Parties. Each of the Lenders acknowledges that the
Administrative Agent’s legal counsel in connection with the transactions
contemplated by this Agreement is only acting as counsel to the Administrative
Agent and is not acting as counsel to any Lender.

 

Section 12.8.  Successor Administrative Agent.

 

The Administrative Agent may (a) resign at any time as Administrative Agent
under the Loan Documents by giving written notice thereof to the Lenders and the
Borrower or (b) be removed as the Administrative Agent by all of the Lenders
(other than the Lender then acting as Administrative Agent) and the Borrower
upon 30 days’ prior written notice if the Administrative Agent is found by a
court of competent jurisdiction in a final, non-appealable judgment to have
committed gross negligence or willful misconduct in the course of performing its
duties hereunder. Upon any such resignation or removal, the Requisite Lenders
shall have the right to appoint a successor Administrative Agent which
appointment shall, provided no Default or Event of Default exists, be subject to
the Borrower’s approval, which approval shall not be unreasonably withheld or
delayed (except that the Borrower shall, in all events, be deemed to have
approved each Lender and any of its Affiliates as a successor Administrative
Agent). If no successor Administrative Agent shall have been so appointed in
accordance with the immediately preceding sentence, and shall have accepted such
appointment, within 30 days after (i) the current Administrative Agent’s giving
of notice of resignation or (ii) the Lenders’ giving notice of removal, then the
current Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent, which shall be a Lender, if any Lender shall be willing to
serve, and otherwise shall be an Eligible Assignee. Upon the acceptance of any
appointment as Administrative Agent hereunder by a successor Administrative
Agent, such successor Administrative Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the current
Administrative Agent, and the current Administrative Agent shall be discharged
from its duties and obligations under the Loan Documents. After any
Administrative Agent’s resignation hereunder as Administrative Agent, the
provisions of this Article XII. shall continue to inure to its benefit as to any
actions taken or omitted to be taken by it while it was Administrative Agent
under the Loan

88

 

--------------------------------------------------------------------------------

 

Documents. Notwithstanding anything contained herein to the contrary, the
Administrative Agent may assign its rights and duties under the Loan Documents
to any of its Affiliates by giving the Borrower and each Lender prior written
notice.

 

Section 12.9.   Titled Agents.

 

Each of the Titled Agents in each such respective capacity, assumes no
responsibility or obligation hereunder, including, without limitation, for
servicing, enforcement or collection of any of the Loans, or for any duties as
an agent hereunder for the Lenders. The titles of “Joint Lead Arrangers”,
“Syndication Agent” and “Documentation Agent” are solely honorific and imply no
fiduciary responsibility on the part of the Titled Agents to the Agent, the
Borrower or any Lender and the use of such titles does not impose on the Titled
Agents any duties or obligations greater than those of any other Lender or
entitle the Titled Agents to any rights other than those to which any other
Lender is entitled.

 

Section 12.10. ERISA Representations of the Lenders.

 

(a)Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of the Administrative Agent and each Joint Lead Arranger and
their respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Loan Party, that at least one of the
following is and will be true:

 

(i)such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more employee
benefit plans in connection with the Loans, the Term Loan Commitments or this
Agreement,

 

(ii)the transaction exemption set forth in one or more PTEs, such as PTE  84- 14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96- 23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Term Loan Commitments and this Agreement,

 

(iii)(A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Term Loan
Commitments and this Agreement, (C) the entrance into, participation in,
administration of and performance of the Loans, the Term Loan Commitments and
this Agreement satisfies the requirements of sub-sections (b) through (g) of
Part I of PTE 84-14 and (D) to the best knowledge of such Lender, the
requirements of subsection (a) of Part I of PTE 84-

89

 

--------------------------------------------------------------------------------

 

14 are satisfied with respect to such Lender’s entrance into, participation in,
administration of and performance of the Loans, the Term Loan Commitments and
this Agreement, or

 

(iv)such other representation, warranty and covenant as may be agreed in writing
between the Administrative Agent, in its sole discretion, and such Lender.

 

(b)In addition, unless sub-clause (i) in the immediately preceding clause (a) is
true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and each Joint Lead Arranger and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Borrower or any other Loan Party, that:

 

(i)none of the Administrative Agent or any Joint Lead Arranger or any of their
respective Affiliates is a fiduciary with respect to the assets of such Lender
involved in such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Term Loan Commitments and this Agreement
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto)’

 

(ii)the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Term Loan Commitments and this Agreement is
independent (within the meaning of 29 CFR § 2510.3-21) and is a bank, an
insurance carrier, an investment adviser, a broker-dealer or other person that
holds, or has under management or control, total assets of at least $50 million,
in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),

 

(iii)the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Term Loan Commitments and this Agreement is
capable of evaluating investment risks independently, both in general and with
regard to particular transactions and investment strategies (including in
respect of the Obligations),

 

(iv)the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Term Loan Commitments and this Agreement is a
fiduciary under ERISA or the Code, or both, with respect to the Loans, the Term
Loan Commitments and this Agreement and is responsible for exercising
independent judgment in evaluating the transactions hereunder, and

 

(v)no fee or other compensation is being paid directly to the Administrative
Agent or the Joint Lead Arranger or any their respective Affiliates for
investment advice (as opposed to other services) in connection with the Loans,
the Term Loan Commitments or this Agreement.

90

 

--------------------------------------------------------------------------------

 

(c)The Administrative Agent and each Joint Lead Arranger hereby inform the
Lenders that each such Person is not undertaking to provide impartial investment
advice, or to give advice in a fiduciary capacity, in connection with the
transactions contemplated hereby, and that such Person has a financial interest
in the transactions contemplated hereby in that such Person or an Affiliate
thereof (i) may receive interest or other payments with respect to the Loans,
the Term Loan Commitments and this Agreement, (ii) may recognize a gain if it
extended the Loans or the Term Loan Commitments for an amount less than the
amount being paid for an interest in the Loans, the Term Loan Commitments by
such Lender or (iii) may receive fees or other payments in connection with the
transactions contemplated hereby, the Loan Documents or otherwise, including
structuring fees, commitment fees, arrangement fees, facility fees, upfront
fees, underwriting fees, ticking fees, agency fees, Administrative Agent or
collateral agent fees, utilization fees, minimum usage fees, letter of credit
fees, fronting fees, deal-away or alternate transaction fees, amendment fees,
processing fees, term out premiums, banker’s acceptance fees, breakage or other
early termination fees or fees similar to the foregoing.

 

ARTICLE XIII. MISCELLANEOUS

 

Section 13.1.   Notices.

 

Unless otherwise provided herein (including without limitation as provided in
Section 9.5.), communications provided for hereunder shall be in writing and
shall be mailed, telecopied, or delivered as follows:

 

If to the Borrower:

 

Broadstone Net Lease, LLC

800 Clinton Square

Rochester, New York 14604

Attn:  Chief Financial Officer

Telecopy Number:      (585) 287-6505

Telephone Number:    (585) 287-6500

 

If to the Administrative Agent:

 

(for payments and Requests for Credit Extensions):

Capital One, National Association

301 W. 11th Street, 4th Floor

Wilmington, DE  19801

Attention: Agency Services

Telephone: 302-574-9200

Fax: 888-246-3710

Email: Agency@capitalone.com

 

(for General Credit):

 

Capital One, National Association

Syndication Portfolio Management

91

 

--------------------------------------------------------------------------------

 

299 Park Avenue

New York, NY 10171

Attn:  Shveta Pasrija

Telecopy Number:

Telephone Number:    (646) 231-9656

Email: Shveta.Pasrija@capitalone.com

 

If to any other Lender:

 

To such Lender’s address or telecopy number as set forth in the

applicable Administrative Questionnaire

 

or, as to each party at such other address as shall be designated by such party
in a written notice to the other parties delivered in compliance with this
Section; provided, a Lender shall only be required to give notice of any such
other address to the Administrative Agent and the Borrower. All such notices and
other communications shall be effective (i) if mailed, upon the first to occur
of receipt or the expiration of three (3) days after the deposit in the United
States Postal Service mail, postage prepaid and addressed to the address of the
Borrower or the Administrative Agent, and Lenders at the addresses specified;
(ii) if telecopied, when transmitted; (iii) if hand delivered or sent by
overnight courier, when delivered; or (iv) if delivered in accordance with
Section 9.5. to the extent applicable; provided, however, that, in the case of
the immediately preceding clauses (i), (ii) and (iii), non-receipt of any
communication as of the result of any change of address of which the sending
party was not notified or as the result of a refusal to accept delivery shall be
deemed receipt of such communication. Notwithstanding the immediately preceding
sentence, all notices or communications to the Administrative Agent or any
Lender under Article II. shall be effective only when actually received. None of
the Administrative Agent or any Lender shall incur any liability to any Loan
Party (nor shall the Administrative Agent incur any liability to the Lenders)
for acting upon any telephonic notice referred to in this Agreement which the
Administrative Agent or such Lender, as the case may be, believes in good faith
to have been given by a Person authorized to deliver such notice or for
otherwise acting in good faith hereunder. Failure of a Person designated to get
a copy of a notice to receive such copy shall not affect the validity of notice
properly given to another Person.

 

Section 13.2.   Expenses.

 

The Borrower agrees (a) to pay or reimburse the Administrative Agent and the
Joint Lead Arrangers for all of their respective reasonable and documented
out-of-pocket costs and expenses incurred in connection with the preparation,
negotiation and execution of, and any amendment, supplement or modification to,
any of the Loan Documents (including due diligence expense and reasonable travel
expenses related to closing), and the consummation of the transactions
contemplated hereby and thereby, including the reasonable fees and disbursements
of one primary counsel to the Administrative Agent and the Joint Lead Arrangers,
taken as a whole, and one local counsel for the Administrative Agent and the
Joint Lead Arrangers, taken as a whole, in each relevant jurisdiction and with
respect to each relevant specialty, and all costs and expenses of the
Administrative Agent in connection with the use of IntraLinks, SyndTrak, Debt
Domain or other similar information transmission systems in connection with the
Loan Documents, (b) to pay or
reimburse  all  out-of-pocket  expenses  incurred  by  the  Administrative  Agent  or  any
Lender,

92

 

--------------------------------------------------------------------------------

 

including the fees, charges and disbursements of any counsel for the
Administrative Agent or any Lender, in connection with the enforcement or
protection of its rights in connection with this Agreement, including its rights
under this Section, and the other Loan Documents including, without limitation,
each Note, or in connection with the Loans made issued hereunder, including all
such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans, (c) to pay, and indemnify and hold
harmless the Administrative Agent and the Lenders from, any and all recording
and filing fees and any and all liabilities with respect to, or resulting from
any failure to pay or delay in paying, documentary, stamp, excise and other
similar taxes, if any, which may be payable or determined to be payable in
connection with the execution and delivery of any of the Loan Documents, or
consummation of any amendment, supplement or modification of, or any waiver or
consent under or in respect of, any Loan Document and (d) to the extent not
already covered by any of the preceding subsections, to pay or reimburse the
fees and disbursements of counsel to the Administrative Agent and any Lender
incurred in connection with the representation of the Administrative Agent or
such Lender in any matter relating to or arising out of any bankruptcy or other
proceeding of the type described in Sections 11.1.(e) or 11.1.(f), including,
without limitation (i) any motion for relief from any stay or similar order,
(ii) the negotiation, preparation, execution and delivery of any document
relating to the Obligations and (iii) the negotiation and preparation of any
debtor in possession financing or any plan of reorganization of the Parent, the
Borrower or any other Loan Party, whether proposed by the Parent, the Borrower,
such Loan Party, the Lenders or any other Person, and whether such fees and
expenses are incurred prior to, during or after the commencement of such
proceeding or the confirmation or conclusion of any such proceeding. If the
Borrower shall fail to pay any amounts required to be paid by it pursuant to
this Section, the Administrative Agent and/or the Lenders may pay such amounts
on behalf of the Borrower and such amounts shall be deemed to be Obligations
owing hereunder.

 

Section 13.3.   Stamp, Intangible and Recording Taxes.

 

The Borrower will pay any and all stamp, excise, intangible, registration,
recordation and similar taxes, fees or charges and shall indemnify the
Administrative Agent and each Lender against any and all liabilities with
respect to or resulting from any delay in the payment or omission to pay any
such taxes, fees or charges, which may be payable or determined to be payable in
connection with the execution, delivery, recording, performance or enforcement
of this Agreement, the Notes and any of the other Loan Documents, the amendment,
supplement, modification or waiver of or consent under this Agreement, the Notes
or any of the other Loan Documents or the perfection of any rights or Liens
under this Agreement, the Notes or any of the other Loan Documents.

 

Section 13.4.   Setoff.

 

Subject to Section 3.3. and in addition to any rights now or hereafter granted
under Applicable Law and not by way of limitation of any such rights, the
Borrower hereby authorizes the Administrative Agent, each Lender, each Affiliate
of the Administrative Agent or any Lender, and each Participant, at any time or
from time to time while an Event of Default exists, without notice to the
Borrower or to any other Person, any such notice being hereby expressly waived,
but in the case of a Lender, an Affiliate of a Lender, or a Participant, subject
to receipt of the prior written consent of the Administrative Agent exercised in
its reasonable discretion, to set off and

93

 

--------------------------------------------------------------------------------

 

to appropriate and to apply any and all deposits (general or special, including,
but not limited to, indebtedness evidenced by certificates of deposit, whether
matured or unmatured) and any other indebtedness at any time held or owing by
the Administrative Agent, such Lender, any Affiliate of the Administrative Agent
or such Lender, or such Participant, to or for the credit or the account of the
Borrower against and on account of any of the Obligations, irrespective of
whether or not any or all of the Loans and all other Obligations have been
declared to be, or have otherwise become, due and payable as permitted by
Section 11.2., and although such Obligations shall be contingent or unmatured.
Notwithstanding anything to the contrary in this Section, if any Defaulting
Lender shall exercise any such right of setoff, (x) all amounts so set off shall
be paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 3.9. and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff.

 

Section 13.5.   Litigation; Jurisdiction; Other Matters; Waivers.

 

(a)EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY BETWEEN OR
AMONG THE PARENT, THE BORROWER, THE ADMINISTRATIVE AGENT, OR ANY OF THE LENDERS
WOULD BE BASED ON DIFFICULT AND COMPLEX ISSUES OF LAW AND FACT AND WOULD RESULT
IN DELAY AND EXPENSE TO THE PARTIES. ACCORDINGLY, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, EACH OF THE LENDERS, THE ADMINISTRATIVE AGENT, THE PARENT AND
THE BORROWER HEREBY WAIVES ITS RIGHT TO A TRIAL BY JURY IN ANY ACTION OR
PROCEEDING OF ANY KIND OR NATURE IN ANY COURT OR TRIBUNAL IN WHICH AN ACTION MAY
BE COMMENCED BY OR AGAINST ANY PARTY HERETO ARISING OUT OF THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT OR IN CONNECTION WITH OR BY REASON OF ANY OTHER SUIT, CAUSE
OF ACTION OR DISPUTE WHATSOEVER BETWEEN OR AMONG THE PARENT, THE BORROWER, THE
ADMINISTRATIVE AGENT OR ANY OF THE LENDERS OF ANY KIND OR NATURE RELATING TO ANY
OF THE LOAN DOCUMENTS.

 

(b)THE PARENT, THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR
PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN
CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER,
OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY
FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN THE BOROUGH OF
MANHATTAN, NEW YORK, NEW YORK, THE UNITED STATES DISTRICT COURT OF THE SOUTHERN
DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF
SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION
OR PROCEEDING MAY BE HEARD AND

94

 

--------------------------------------------------------------------------------

 

DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE
AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY
OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN
DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY LENDER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION. EACH PARTY FURTHER WAIVES ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN
INCONVENIENT FORUM AND EACH AGREES NOT TO PLEAD OR CLAIM THE SAME. THE CHOICE OF
FORUM SET FORTH IN THIS SECTION SHALL NOT BE DEEMED TO PRECLUDE THE BRINGING OF
ANY ACTION BY THE ADMINISTRATIVE AGENT OR ANY LENDER OR THE ENFORCEMENT BY THE
ADMINISTRATIVE AGENT OR ANY LENDER OF ANY JUDGMENT OBTAINED IN SUCH FORUM IN ANY
OTHER APPROPRIATE JURISDICTION.

 

(c)THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY WITH THE
ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES
THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS
PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS AND THE TERMINATION OF THIS
AGREEMENT.

 

Section 13.6.   Successors and Assigns.

 

(a)Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that none of the Parent, the
Borrower or any other Loan Party may assign or otherwise transfer any of its
rights or obligations hereunder or under any other Loan Document without the
prior written consent of the Administrative Agent and each Lender and no Lender
may assign or otherwise transfer any of its rights or obligations hereunder
except (i) to an Eligible Assignee in accordance with the provisions of the
immediately following subsection (b), (ii) by way of participation in accordance
with the provisions of the immediately following subsection (d) or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
the immediately following subsection (f) (and, subject to the last sentence of
the immediately following subsection (b), any other attempted assignment or
transfer by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in the immediately following subsection (d)
and, to the extent expressly contemplated hereby, the Related Parties of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

95

 

--------------------------------------------------------------------------------

 

(b)Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Term Loan Commitment and the Loans
at the time owing to it); provided that any such assignment shall be subject to
the following conditions:

 

(i)Minimum Amounts.

 

(A)in the case of an assignment of the entire remaining amount of an assigning
Lender’s Term Loan Commitment and Loans at the time owing to it or in the case
of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no
minimum amount need be assigned; and

 

(B)in any case not described in the immediately preceding subsection (A), the
aggregate amount of the Term Loan Commitment, if then in effect, and the
aggregate principal outstanding balance of the Loans of the assigning Lender
subject to each such assignment, (in each case, determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date) shall not be less than $5,000,000 and integral
multiples of $1,000,000 in excess of that amount unless each of the
Administrative Agent and, so long as no Default or Event of Default shall exist,
the Borrower otherwise consents (each such consent not to be unreasonably
withheld or delayed); provided, however, that if, after giving effect to such
assignment, the outstanding principal balance of the Loans of such assigning
Lender, as applicable, would be less than $5,000,000 then such assigning Lender
shall assign the entire amount of its Loans at the time owing to it.

 

(ii)Proportionate Amounts. Each partial assignment of a Lender shall be made as
an assignment of a proportionate part of all of the assigning Lender’s rights
and obligations under this Agreement with respect to the Term Loan Commitment
and Loans assigned.

 

(iii)Required Consents. No consent shall be required for any assignment except
to the extent required by clause (i)(B) of this subsection (b) and, in addition:

 

(A)the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) a Default or Event of Default shall exist
at the time of such assignment or (y) such assignment is to a Lender, an
Affiliate of a Lender or an Approved Fund of such Lender; provided that the
Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within 5
Business Days after having received notice thereof; and

 

(B)the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required unless such assignment is to a Lender, an
Affiliate of such a Lender or an Approved Fund of such a Lender.

96

 

--------------------------------------------------------------------------------

 

(iv)Assignment and Assumption; Notes. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee of $5,000 for each assignment,
and the assignee, if it is not a Lender, shall deliver to the Administrative
Agent an Administrative Questionnaire. If requested by the transferor Lender or
the assignee, upon the consummation of any assignment, the transferor Lender,
the Administrative Agent and the Borrower shall make appropriate arrangements so
that new Notes, are issued to the assignee and such transferor Lender, as
appropriate.

(v)No Assignment to Certain Persons.  No such assignment shall be made  to (A)
the Parent, the Borrower or any of the Parents or the Borrower’s respective
Affiliates or Subsidiaries or (B) to any Defaulting Lender or any of its
Subsidiaries, or to any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (B).

 

(vi)No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

 

(vii)Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to pay and satisfy in full all payment liabilities then
owed by such Defaulting Lender to the Administrative Agent and each other Lender
hereunder (and interest accrued thereon). Notwithstanding the foregoing, in the
event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under Applicable Law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to the immediately following subsection (c), from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 5.4., 13.2. and 13.10. and the other
provisions of this Agreement and the other Loan Documents as provided in Section
13.11. with respect to facts and circumstances occurring prior to the effective
date of such assignment; provided, that except to the extent otherwise expressly
agreed by the affected parties,

97

 

--------------------------------------------------------------------------------

 

no assignment by a Defaulting Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender having been a Defaulting
Lender. Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this paragraph shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with the immediately following subsection
(d).

 

(c)Register. The Administrative Agent, acting solely for this purpose as a non-
fiduciary agent of the Borrower, shall maintain at the Principal Office a copy
of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Term Loan
Commitments of, and principal amounts (and stated interest) of the Loans owing
to, each Lender pursuant to the terms hereof from time to time (the “Register”).
The entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Administrative Agent and the Lenders may treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

 

(d)Participations. Any Lender may at any time, without the consent of, or notice
to, the Borrower or the Administrative Agent, sell participations to any Person
(other than a natural person or the Borrower or any of the Borrower’s Affiliates
or Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Term Loan Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative Agent
and the Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to (w)
increase such Lender’s Loan, (x) extend the date fixed for the payment of
principal on the Loan or portions thereof owing to such Lender (except as
otherwise contemplated under Section 2.9.), (y) reduce the rate at which
interest is payable thereon (other than with respect to a waiver of
implementation of interest at the Post Default Rate) or (z) release any
Guarantor from its Obligations under the Guaranty except as contemplated by
Section 8.12., in each case as applicable to that portion of such Lender’s
rights and/or obligations that are subject to the participation. Subject to the
immediately following subsection (e), the Borrower agrees that each Participant
shall be entitled to the benefits of Sections 3.10., 5.1., 5.4. (subject to the
requirements and limitations therein, including the requirements under Section
3.10.(g)(it being understood that the documentation required under Section
3.10.(g) shall be delivered to the participating Lender) to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section; provided that such Participant (A) agrees to be
subject to the provisions of Section 5.6 as if it were an assignee under
subsection (b) of this Section; and (B) shall not be entitled to receive any
greater payment under Sections 5.1 or 3.10, with respect to any participation,
than its participating Lender would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Regulatory
Change that occurs after

98

 

--------------------------------------------------------------------------------

 

the Participant acquired the applicable participation. Each Lender that sells a
participation agrees, at the Borrower’s request and expense, to use reasonable
efforts to cooperate with the Borrower to effectuate the provisions of Section
5.6 with respect to any Participant. To the extent permitted by Applicable Law,
each Participant also shall be entitled to the benefits of Section 13.4. as
though it were a Lender, provided such Participant agrees to be subject to
Section 3.3. as though it were a Lender. Each Lender that sells a participation
shall, acting solely for this purpose as a non- fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

 

(e)Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Sections 3.10. and 5.1. than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of  Section 3.10. unless the Borrower is notified of the participation
sold to such Participant.

 

(f)Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

(g)No Registration. Each Lender agrees that, without the prior written consent
of the Borrower and the Administrative Agent, it will not make any assignment
hereunder in any manner or under any circumstances that would require
registration or qualification of, or filings in respect of, any Loan or Note
under the Securities Act or any other securities laws of the United States of
America or of any other jurisdiction.

 

(h)USA Patriot Act Notice; Compliance. In order for the Administrative Agent to
comply with “know your customer” and anti-money laundering rules and
regulations, including without limitation, the Patriot Act, prior to any Lender
that is organized under the laws of a jurisdiction outside of the United States
of America becoming a party hereto, the Administrative Agent may request, and
such Lender shall provide to the Administrative Agent, its name, address, tax
identification number and/or such other identification information as shall be
necessary for the Administrative Agent to comply with federal law.

 

99

 

--------------------------------------------------------------------------------

 

Section 13.7.   Amendments and Waivers.

 

(a)Generally. Except as otherwise expressly provided in this Agreement, (i) any
consent or approval required or permitted by this Agreement or any other Loan
Document to be given by the Lenders may be given, (ii) any term of this
Agreement or of any other Loan Document may be amended, (iii) the performance or
observance by the Borrower, any other Loan Party or any other Subsidiary of any
terms of this Agreement or such other Loan Document may be waived, and (iv) the
continuance of any Default or Event of Default may be waived (either generally
or in a particular instance and either retroactively or prospectively) with, but
only with, the written consent of the Requisite Lenders (or the Administrative
Agent at the written direction of the Requisite Lenders), and, in the case of an
amendment to any Loan Document, the written consent of each Loan Party which is
party thereto.

 

(b)Consent of Lenders Directly Affected. In addition to the foregoing
requirements, no amendment, waiver or consent shall:

 

(i)increase (or reinstate or, other than in accordance with Section 2.13.,
extend) the Term Loan Commitment of such Lender (excluding any increases
contemplated under Section 2.16.) or subject such Lender to any additional
obligations without the written consent of such Lender;

 

(ii)reduce the principal of, or interest that has accrued or the rates of
interest that will be charged on the outstanding principal amount of, any Loans
or other Obligations owing to such Lender without the written consent of each
Lender directly affected thereby; provided, however, only the written consent of
the Super-Majority Lenders shall be required for the waiver of interest payable
at the Post-Default Rate, retraction of the imposition of interest at the
Post-Default Rate and amendment of the definition of “Post- Default Rate”;

 

(iii)reduce the amount of any Fees payable to a Lender without the written
consent of such Lender;

 

(iv)modify the definition of “Availability Period”, “Availability Termination
Date”, “Term Loan Maturity Date”, or otherwise postpone any date fixed for any
payment of principal of, or interest on, any Loans or for the payment of Fees or
any other Obligations owing the Lenders, in each case, without the written
consent of each Lender directly affected thereby;

 

(v)amend or otherwise modify the definition of “Pro Rata Share” or amend or
otherwise modify the provisions of Section 3.2. without the written consent of
each Lender directly affected thereby;

 

(vi)release any Guarantor from its obligations under the Guaranty except as
contemplated by Section 8.12. without the written consent of each Lender;

 

(vii)amend or otherwise modify the definition of the term “Requisite Lenders”,
or modify in any other manner the number or percentage of the Lenders required
to make

100

 

--------------------------------------------------------------------------------

 

any determinations or waive any rights hereunder or to modify any provision
hereof, without the written consent of each Lender;

 

(viii)amend this Section or amend the definitions of the terms used in this
Agreement or the other Loan Documents insofar as such definitions affect the
substance of this Section without the written consent of each Lender;

 

(ix)waive a Default or Event of Default under Section 11.1.(a) without the
written consent of each Lender directly affected thereby (except as provided in
Section 11.7); or

 

(x)waive the terms of Section 2.7(b) regarding payment of the prepayment premium
without the consent of each Lender.

 

(c)Amendment of Administrative Agent’s Duties, Etc. No amendment, waiver or
consent unless in writing and signed by the Administrative Agent, in addition to
the Lenders required hereinabove to take such action, shall affect the rights or
duties of the Administrative Agent under this Agreement or any of the other Loan
Documents. Notwithstanding anything to the contrary herein, no Defaulting Lender
shall have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), except that (x) a Term
Loan Commitment of any Defaulting Lender may not be increased, reinstated or
extended without the written consent of such Defaulting Lender and (y) any
waiver, amendment or modification requiring the consent of all Lenders or each
affected Lender that by its terms affects any Defaulting Lender more adversely
than other affected Lenders shall require the written consent of such Defaulting
Lender. No waiver shall extend to or affect any obligation not expressly waived
or impair any right consequent thereon and any amendment, waiver or consent
shall be effective only in the specific instance and for the specific purpose
set forth therein. No course of dealing or delay or omission on the part of the
Administrative Agent or any Lender in exercising any right shall operate as a
waiver thereof or otherwise be prejudicial thereto. Any Event of Default
occurring hereunder shall continue to exist until such time as such Event of
Default is waived in writing in accordance with the terms of this Section (such
waiver not to be unreasonably withheld, conditioned or delayed), notwithstanding
any attempted cure or other action by the Parent, the Borrower, any other Loan
Party or any other Person subsequent to the occurrence of such Event of Default.
Except as otherwise explicitly provided for herein or in any other Loan
Document, no notice to or demand upon the Parent or the Borrower shall entitle
the Parent or the Borrower to other or further notice or demand in similar or
other circumstances.

 

(d)Technical Amendments. Notwithstanding anything to the contrary in this
Section 13.7, if the Administrative Agent and the Borrower have jointly
identified an ambiguity, omission, mistake or defect in any provision of this
Agreement or an inconsistency between provisions of this Agreement, the
Administrative Agent and the Borrower shall be permitted to amend such provision
or provisions to cure such ambiguity, omission, mistake, defect or inconsistency
so long as to do so would not adversely affect the interests of the Lenders and
the Administrative Agent provides notice to Lenders of such amendment. Any such
amendment shall become effective without any further action or consent of any of
other party to this Agreement.

101

 

--------------------------------------------------------------------------------

 

Section 13.8.   Nonliability of Administrative Agent and Lenders.

 

The relationship between the Borrower, on the one hand, and the Lenders and the
Administrative Agent, on the other hand, shall be solely that of borrower and
lender. None of the Administrative Agent or any Lender shall have any fiduciary
responsibilities to the Borrower and no provision in this Agreement or in any of
the other Loan Documents, and no course of dealing between or among any of the
parties hereto, shall be deemed to create any fiduciary duty owing by the
Administrative Agent or any Lender to any Lender, the Parent, the Borrower, any
Subsidiary or any other Loan Party. None of the Administrative Agent or any
Lender undertakes any responsibility to the Parent or the Borrower to review or
inform the Parent or the Borrower of any matter in connection with any phase of
the Parent’s or the Borrower’s business or operations.

 

Section 13.9.   Confidentiality.

 

Except as otherwise provided by Applicable Law, the Administrative Agent and
each Lender shall maintain the confidentiality of all Information (as defined
below) in accordance with its customary procedure for handling confidential
information of this nature and in accordance with safe and sound banking
practices but in any event may make disclosure: (a) to its Affiliates and to its
and its Affiliates’ respective Related Parties (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential); (b) subject to an agreement containing provisions substantially
the same as those of this Section, to (i) any actual or proposed assignee,
Participant or other transferee in connection with a potential transfer of any
Term Loan Commitment or Loan or participation therein or any Loan as permitted
hereunder, or (ii) any actual or prospective counterparty (or its advisors) to
any swap or derivative transaction relating to the Borrower and its obligations;
(c) as required or requested by any Governmental Authority or representative
thereof or pursuant to legal process or in connection with any legal
proceedings, or as otherwise required by Applicable Law; (d) to the
Administrative Agent’s or such Lender’s independent auditors and other
professional advisors (provided they shall be notified of the confidential
nature of the information); (e) in connection with the exercise of any remedies
under any Loan Document or any action or proceeding relating to any Loan
Document or the enforcement of rights hereunder or thereunder; (f) to the extent
such Information (i) becomes publicly available other than as a result of a
breach of this Section actually known by the Administrative Agent or such Lender
to be a breach of this Section or (ii) becomes available to the Administrative
Agent, any Lender or any Affiliate of the Administrative Agent or any Lender on
a nonconfidential basis from a source other than the Parent or the Borrower or
any Affiliate of the Parent or the Borrower; (g) to the extent requested by, or
required to be disclosed to, any nationally recognized rating agency or
regulatory or similar authority (including any self-regulatory authority, such
as the National Association of Insurance Commissioners) having or purporting to
have jurisdiction over it; (h) to bank trade publications, such information to
consist of deal terms and other information customarily found in such
publications; (i) to any other party hereto; and (j) with the consent of the
Parent or the Borrower. Notwithstanding the foregoing, the Administrative Agent
and each Lender may disclose any such confidential information, without notice
to the Parent, the Borrower or any other Loan Party, to Governmental Authorities
in connection with any regulatory examination of the Administrative Agent or
such Lender or in accordance with the regulatory compliance policy of the
Administrative Agent or such Lender. As used in this Section, the term
“Information” means all information received from the Parent, the Borrower, any
other

102

 

--------------------------------------------------------------------------------

 

Loan Party, any other Subsidiary or Affiliate relating to any Loan Party or any
of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender on a nonconfidential basis
prior to disclosure by the Parent, the Borrower, any other Loan Party, any other
Subsidiary or any Affiliate, provided that, in the case of any such information
received from the Parent, the Borrower, any other Loan Party, any other
Subsidiary or any Affiliate after the date hereof, such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

Section 13.10.  Indemnification.

 

(a) The Borrower shall and hereby agrees to indemnify, defend and hold harmless
the Administrative Agent, the Lenders, all of the Affiliates of each of the
Administrative Agent or any of the Lenders, and their respective Related Parties
(each referred to herein as an “Indemnified Party”) from and against any and all
of the following (collectively, the “Indemnified Costs”): losses, costs, claims,
penalties, damages, liabilities, deficiencies, judgments or expenses of every
kind and nature (including, without limitation, amounts paid in settlement,
court costs and the fees and disbursements of counsel incurred in connection
with any litigation, investigation, claim or proceeding or any advice rendered
in connection therewith, but excluding Indemnified Costs indemnification in
respect of which is specifically covered by Section 3.10. or 5.1. or expressly
excluded from the coverage of such Sections) incurred by an Indemnified Party in
connection with, arising out of, or by reason of, any suit, cause of action,
claim, arbitration, investigation or settlement, consent decree or other
proceeding (the foregoing referred to herein as an “Indemnity Proceeding”) which
is in any way related directly or indirectly to: (i) this Agreement or any other
Loan Document or the transactions contemplated thereby; (ii) the making of any
Loans hereunder; (iii) any actual or proposed use by the Borrower of the
proceeds of the Loans; (iv) the Administrative Agent’s or any Lender’s entering
into this Agreement; (v) the fact that the Administrative Agent and the Lenders
have established the credit facility evidenced hereby in favor of the Borrower;
(vi) the fact that the Administrative Agent and the Lenders are creditors of the
Borrower and have or are alleged to have information regarding the financial
condition, strategic plans or business operations of the Parent, the Borrower
and their respective Subsidiaries; (vii) the fact that the Administrative Agent
and the Lenders are material creditors of the Borrower and are alleged to
influence directly or indirectly the business decisions or affairs of the
Parent, the Borrower and their respective Subsidiaries or their financial
condition; (viii) the exercise of any right or remedy the Administrative Agent
or the Lenders may have under this Agreement or the other Loan Documents; (ix)
any civil penalty or fine assessed by the OFAC against, and all costs and
expenses (including counsel fees and disbursements) incurred in connection with
defense thereof by, the Administrative Agent or any Lender as a result of
conduct of the Parent, the Borrower, any other Loan Party or any other
Subsidiary that violates a sanction administered or enforced by the OFAC; or (x)
any violation or non compliance by the Borrower or any Subsidiary of any
Applicable Law (including any Environmental Law) including, but not limited to,
any Indemnity Proceeding commenced by (A) the Internal Revenue Service or state
taxing authority or (B) any Governmental Authority or other Person under any
Environmental Law, including any Indemnity Proceeding commenced by a
Governmental Authority or other Person seeking remedial or other action to cause
the Parent, the Borrower or their respective Subsidiaries (or their respective

103

 

--------------------------------------------------------------------------------

 

properties) (or the Administrative Agent and/or the Lenders as successors to the
Parent or the Borrower) to be in compliance with such Environmental Laws;
provided, however, that the Borrower shall not be obligated to indemnify any
Indemnified Party for any acts or omissions of such Indemnified Party in
connection with matters described in this subsection to the extent arising from
the gross negligence or willful misconduct of such Indemnified Party, as
determined by a court of competent jurisdiction in a final, non-appealable
judgment. No Indemnified Party referred to above shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed by it through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Loan Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnified Party as determined by a court of competent
jurisdiction in a final, non-appealable judgment.

 

(b)The Borrower’s indemnification obligations under this Section shall apply to
all Indemnity Proceedings arising out of, or related to, the foregoing whether
or not an Indemnified Party is a named party in such Indemnity Proceeding. In
this connection, this indemnification shall cover all Indemnified Costs of any
Indemnified Party in connection with any deposition of any Indemnified Party or
compliance with any subpoena (including any subpoena requesting the production
of documents). This indemnification shall, among other things, apply to any
Indemnity Proceeding commenced by other creditors of the Parent, the Borrower or
any of their respective Subsidiaries, any Loan Party, any shareholder of the
Parent, the Borrower or any of their respective Subsidiaries (whether such
shareholder(s) are prosecuting such Indemnity Proceeding in their individual
capacity or derivatively on behalf of the Borrower), any account debtor of the
Borrower or any Subsidiary or by any Governmental Authority.

 

(c)This indemnification shall apply to any Indemnity Proceeding arising during
the pendency of any bankruptcy proceeding filed by or against the Parent, the
Borrower and/or any their respective Subsidiaries.

 

(d)All out of pocket fees and expenses of, and all amounts paid to third persons
by, an Indemnified Party shall be advanced by the Borrower at the request of
such Indemnified Party notwithstanding any claim or assertion by the Borrower
that such Indemnified Party is not entitled to indemnification hereunder upon
receipt of an undertaking by such Indemnified Party that such Indemnified Party
will reimburse the Borrower if it is actually and finally determined by a court
of competent jurisdiction that such Indemnified Party is not so entitled to
indemnification hereunder.

 

(e)An Indemnified Party may conduct its own investigation and defense of, and
may formulate its own strategy with respect to, any Indemnity Proceeding covered
by this Section and, as provided above, all Indemnified Costs incurred by such
Indemnified Party shall be reimbursed by the Borrower. No action taken by legal
counsel chosen by an Indemnified Party in investigating or defending against any
such Indemnity Proceeding shall vitiate or in any way impair the obligations and
duties of the Borrower hereunder to indemnify and hold harmless each such
Indemnified Party; provided, however, that if (i) the Borrower is required to
indemnify an Indemnified Party pursuant hereto and (ii) the Borrower has
provided evidence reasonably satisfactory to such Indemnified Party that the
Borrower has the financial wherewithal to reimburse such Indemnified Party for
any amount paid by such Indemnified Party with respect to such

104

 

--------------------------------------------------------------------------------

 

Indemnity Proceeding, such Indemnified Party shall not settle or compromise any
such Indemnity Proceeding without the prior written consent of the Borrower
(which consent shall not be unreasonably withheld or delayed). Notwithstanding
the foregoing, an Indemnified Party may settle or compromise any such Indemnity
Proceeding without the prior written consent of the Borrower where (x) no
monetary relief is sought against such Indemnified Party in such Indemnity
Proceeding or (y) there is an allegation of a violation of law by such
Indemnified Party.

 

(f)If and to the extent that the obligations of the Borrower under this Section
are unenforceable for any reason, the Borrower hereby agrees to make the maximum
contribution to the payment and satisfaction of such obligations which is
permissible under Applicable Law.

 

(g)The Borrower’s obligations under this Section shall survive any termination
of this Agreement and the other Loan Documents and the payment in full in cash
of the Obligations, and are in addition to, and not in substitution of, any of
the other obligations set forth in this Agreement or any other Loan Document to
which it is a party.

 

Section 13.11.  Termination; Survival.

 

This Agreement shall terminate at such time as (a) all of the Term Loan
Commitments have been terminated, (b) none of the Lenders is obligated any
longer under this Agreement to make any Loans, and (c) and all Loans and other
Obligations (other than obligations which survive as provided in the following
sentence) have been paid and satisfied in full. The indemnities to which the
Administrative Agent and the Lenders are entitled under the provisions of
Sections 3.10., 5.1., 5.4., 12.6., 13.2., 13.3. and 13.10. and any other
provision of this Agreement and the other Loan Documents, and the provisions of
Section 13.5., shall continue in full force and effect and shall protect the
Administrative Agent and the Lenders (i) notwithstanding any termination of this
Agreement, or of the other Loan Documents, against events arising after such
termination as well as before and (ii) at all times after any such party ceases
to be a party to this Agreement with respect to all matters and events existing
on or prior to the date such party ceased to be a party to this Agreement.

 

Section 13.12.  Severability of Provisions.

 

If any provision of this Agreement or the other Loan Documents shall be
determined by a court of competent jurisdiction to be invalid or unenforceable,
that provision shall be deemed severed from the Loan Documents, and the
validity, legality and enforceability of the remaining provisions shall remain
in full force as though the invalid, illegal, or unenforceable provision had
never been part of the Loan Documents.

 

Section 13.13.   GOVERNING LAW.

 

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

105

 

--------------------------------------------------------------------------------

 

Section 13.14.  Counterparts.

 

To facilitate execution, this Agreement and any amendments, waivers, consents or
supplements may be executed in any number of counterparts as may be convenient
or required (which may be effectively delivered by facsimile, in portable
document format (“PDF”) or other similar electronic means). It shall not be
necessary that the signature of, or on behalf of, each party, or that the
signature of all persons required to bind any party, appear on each counterpart.
All counterparts shall collectively constitute a single document. It shall not
be necessary in making proof of this document to produce or account for more
than a single counterpart containing the respective signatures of, or on behalf
of, each of the parties hereto.

 

Section 13.15.  Obligations with Respect to Loan Parties and Subsidiaries.

 

The obligations of the Parent and the Borrower to direct or prohibit the taking
of certain actions by the other Loan Parties and Subsidiaries as specified
herein shall be absolute and not subject to any defense the Parent or the
Borrower may have that the Parent or the Borrower does not control such Loan
Parties or Subsidiaries.

 

Section 13.16.  Independence of Covenants.

 

All covenants hereunder shall be given in any jurisdiction independent effect so
that if a particular action or condition is not permitted by any of such
covenants, the fact that it would be permitted by an exception to, or be
otherwise within the limitations of, another covenant shall not avoid the
occurrence of a Default or an Event of Default if such action is taken or
condition exists.

 

Section 13.17.  Limitation of Liability.

 

None of the Administrative Agent, any Lender, or any of their respective Related
Parties shall have any liability with respect to, and each of the Parent and the
Borrower hereby waives, releases, and agrees not to sue any of them upon, any
claim for any special, indirect, incidental, consequential or punitive damages
suffered or incurred by the Parent or the Borrower in connection with, arising
out of, or in any way related to, this Agreement, or any of the other Loan
Documents, or any of the transactions contemplated by this Agreement or any of
the other Loan Documents. Each of the Parent and the Borrower hereby waives,
releases, and agrees not to sue the Administrative Agent or any Lender or any of
the Administrative Agent’s or any Lender’s Affiliates, officers, directors,
employees, attorneys, or agents for punitive damages in respect of any claim in
connection with, arising out of, or in any way related to, this Agreement, any
of the other Loan Documents, or any of the transactions contemplated by this
Agreement or financed hereby.

 

Section 13.18.  Entire Agreement.

 

This Agreement, the Notes, and the other Loan Documents embody the final, entire
agreement among the parties hereto and supersede any and all prior commitments,
agreements, representations, and understandings, whether written or oral,
relating to the subject matter hereof and thereof and may not be contradicted or
varied by evidence of prior, contemporaneous, or subsequent oral agreements or
discussions of the parties hereto. There are no oral agreements among the
parties hereto.  To the extent any term of this Agreement is inconsistent with a
term of

106

 

--------------------------------------------------------------------------------

 

any other Loan Document to which the parties of this Agreement are party, the
term of this Agreement shall control to the extent of such inconsistency.

 

Section 13.19. Construction.

 

The Administrative Agent, the Borrower and each Lender acknowledge that each of
them has had the benefit of legal counsel of its own choice and has been
afforded an opportunity to review this Agreement and the other Loan Documents
with its legal counsel and that this Agreement and the other Loan Documents
shall be construed as if jointly drafted by the Administrative Agent, the
Parent, the Borrower and each Lender.

 

Section 13.20.  Headings.

 

The paragraph and section headings in this Agreement are provided for
convenience of reference only and shall not affect its construction or
interpretation.

 

Section 13.21.  Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.

 

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the Write-Down and Conversion Powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

 

(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

 

(b)the effects of any Bail-in Action on any such liability, including, if
applicable:

 

(i)a reduction in full or in part or cancellation of any such liability;

 

(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

(iii)the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

 

 

 

[Signatures on Following Pages]

 

 

107

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Term Loan Agreement
to  be executed by their authorized officers all as of the day and year first
above  written.

 

BROADSTONE  NET LEASE,  LLC,

a New York limited liability company

 

 

By:

Broadstone  Net Lease, Inc.,

 

a Maryland corporation,

 

Managing Member

 

 

 

 

By:

/s/ Ryan M. Albano

Name:

Ryan M. Albano

Title:

Chief Financial Officer

 

 

 

 

BROADSTONE  NET LEASE, INC.,

a Maryland corporation

 

 

By:

/s/ Ryan M. Albano

Name:

Ryan M. Albano

Title:

Chief Financial Officer

 

 

 

 

 

Signature Page to Term Loan Agreement

--------------------------------------------------------------------------------

 

[Signature Page to Term Loan Agreement with Broadstone Net Lease, LLC]

 

CAPITAL ONE, NATIONAL ASSOCIATION,

as Administrative Agent and as a Lender

 

 

By:

/s/ Peter Ilovic

Name:

Peter Ilovic

Title:

Vice President

 

 

 

 

 

Signature Page to Term Loan Agreement

--------------------------------------------------------------------------------

 

[Signature Page to Term Loan Agreement with Broadstone Net Lease, LLC]

 

ASSOCIATED BANK, NATIONAL ASSOCIATION,

as a Lender

 

 

By:

/s/ Mitchell Vega

Name:

Mitchell Vega

Title:

Vice President

 

 

 

 

 

Signature Page to Term Loan Agreement

--------------------------------------------------------------------------------

 

[Signature Page to Term Loan Agreement with Broadstone Net Lease, LLC]

 

BRANCH BANKING AND TRUST COMPANY,

as a Lender

 

 

By:

/s/ Courtney W. Jones

Name:

Courtney W. Jones

Title:

Vice President

 

 

 

Signature Page to Term Loan Agreement

--------------------------------------------------------------------------------

 

[Signature Page to Term Loan Agreement with Broadstone Net Lease, LLC]

 

BANK OF MONTREAL, as a Lender

 

 

By:

/s/ Aaron Lanski

Name:

Aaron Lanski

Title:

Managing Director

 

 

 

Signature Page to Term Loan Agreement

--------------------------------------------------------------------------------

 

[Signature Page to Term Loan Agreement with Broadstone Net Lease, LLC]

 

FIRST TENNESSEE BANK, NATIONAL ASSOCIATION,

as a Lender

 

 

By:

/s/ Thomas C. Owens

Name:

Thomas C. Owens

Title:

Senior Vice President

 

 

 

Signature Page to Term Loan Agreement

--------------------------------------------------------------------------------

 

[Signature Page to Term Loan Agreement with Broadstone Net Lease, LLC]

 

KEYBANK NATIONAL ASSOCIATION, as a Lender

 

 

 

By:

/s/ Jonathan Bond

Name:

Jonathan Bond

Title:

Assistant Vice President

 

 

 

Signature Page to Term Loan Agreement

--------------------------------------------------------------------------------

 

[Signature Page to Term Loan Agreement with Broadstone Net Lease, LLC]

 

RAYMOND JAMES BANK, N.A.,

as a Lender

 

 

By:

/s/ Matt Stein

Name:

Matt Stein

Title:

Senior Vice President

 

 

 

Signature Page to Term Loan Agreement

--------------------------------------------------------------------------------

 

[Signature Page to Term Loan Agreement with Broadstone Net Lease, LLC]

 

SUNTRUST BANK, as a Lender

 

By:

/s/ Nick Preston

Name:

Nick Preston

Title:

Director

 

 

 

Signature Page to Term Loan Agreement

--------------------------------------------------------------------------------

 

[Signature Page to Term Loan Agreement with Broadstone Net Lease, LLC]

 

SYNOVUS BANK, as a Lender

 

 

By:

/s/ David Bowman

Name:

David Bowman

Title:

Director Corporate Banking

 

 

 

Signature Page to Term Loan Agreement

--------------------------------------------------------------------------------

 

[Signature Page to Term Loan Agreement with Broadstone Net Lease, LLC]

 

UNITED BANK, as a Lender

 

 

By:

/s/ Frederick H. Denecke

Name:

Frederick H. Denecke

Title:

Senior Vice President

 

 

 

Signature Page to Term Loan Agreement

--------------------------------------------------------------------------------

 

[Signature Page to Term Loan Agreement with Broadstone Net Lease, LLC]

 

MANUFACTURERS AND TRADERS TRUST COMPANY,

as a Lender

 

 

By:

/s/ Lisa Plescia

Name:

Lisa Plescia

Title:

Vice President

 

 

 

Signature Page to Term Loan Agreement

--------------------------------------------------------------------------------

 

[Signature Page to Term Loan Agreement with Broadstone Net Lease, LLC]

 

REGIONS BANK, as a Lender

 

 

By:

/s/ T. Barrett Vawter

Name:

T. Barrett Vawter

Title:

Vice President

 

 

 

Signature Page to Term Loan Agreement

--------------------------------------------------------------------------------

 

SCHEDULE I

Term Loan Commitments

 

 

 

 

 

 

Lender

Term Loan Commitment Amount

Capital One, National Association

$75,000,000

Bank of Montreal

$47,500,000

Manufacturers and Traders Trust Company

$47,500,000

Regions Bank

$47,500,000

SunTrust Bank

$47,500,000

KeyBank National Association

$45,000,000

Branch Banking and Trust Company

$40,000,000

United Bank

$25,000,000

First Tennessee Bank, National Association

$25,000,000

Synovus Bank

$25,000,000

Raymond James Bank, N.A.

$15,000,000

Associated Bank, National Association

$10,000,000

Total:

$450,000,000

 

 

 

 

Schedule I

--------------------------------------------------------------------------------

 

SCHEDULE 1.1. - List of Loan Parties

 

 

Name

Status

1

Broadstone Net Lease, LLC

Borrower

2

Broadstone Net Lease, Inc.

Parent and Guarantor

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 7.1.(b) Part I - Subsidiaries of the   Parent

 

1    Parent Guarantor's Subsidiaries

Subsidiary

Jurisdiction

Owner of  Equity Interest

Nature of Equity Interest

Percentage of Ownership

99 Garnsey Road Associates II, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

Broadstone 2020EX Texas, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

Broadstone AAP Portfolio, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

Broadstone AC Wisconsin, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

Broadstone ADB Ohio, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

Broadstone ADTB Rochester, LLC

Delaware

Broadstone Net Lease, LLC

Membership Interest

100%

Broadstone AFD Georgia, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

Broadstone AI Michigan, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

Broadstone AMG Illinois, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

Broadstone APLB Brunswick, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

Broadstone APLB Jacksonville, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

Broadstone APLB Minnesota, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

Broadstone APLB Sarasota, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

Broadstone APLB SC, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

Broadstone APLB Utah, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

Broadstone APLB Virginia, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

Broadstone APLB Wisconsin, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

Broadstone APM Florida, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

Broadstone AQG Indiana, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

Broadstone AS Portfolio, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

Broadstone ASDCW Texas, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

Broadstone ASH Arkansas, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

Broadstone ATI Massachusetts, LLC

Delaware

Broadstone Net Lease, LLC

Membership Interest

100%

Broadstone August Family UPREIT OH PA, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

Broadstone AVF Illinois, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

Broadstone AVF Michigan, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

Broadstone BB Portfolio, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

Broadstone BEC Texas, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

Broadstone BEF Portfolio, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

Broadstone BER East, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

Broadstone BFC Maryland, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

Broadstone BFW Minnesota LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

Broadstone BI South, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

Broadstone BK Emporia, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

Broadstone BK Virginia, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

Broadstone BNR Arizona, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

Broadstone BPC Ohio, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

Broadstone BPC Pittsburgh LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

Broadstone BT South, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

Broadstone BW Appalachia, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

Broadstone BW Arkansas, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

Broadstone BW Texas, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

Broadstone BW Wings South, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

Broadstone Cable, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

Broadstone CC Austin, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

Broadstone CC New Orleans, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

Broadstone CC Portfolio, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

Broadstone CC Raleigh Greensboro, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

Broadstone CC Theodore Augusta, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

Broadstone CCP Virginia, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

Broadstone CFW Texas, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

Broadstone CG Indiana, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

Broadstone CHR Illinois, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

Broadstone CI West, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

Broadstone CM Florida, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

Broadstone CMH Illinois, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

Broadstone CMM Colorado, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

Broadstone CPN North Carolina, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

Broadstone CPS Ohio, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

Broadstone CW Nevada, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

Broadstone DG Northeast, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

Broadstone DG South Carolina, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

Broadstone DHCP VA AL, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

Broadstone DI Portfolio, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

Broadstone DQ Virginia, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

Broadstone EA Ohio, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

Broadstone EH Illinois, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

Broadstone EHA Florida, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

Broadstone EO Birmingham I, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

Broadstone EO Birmingham II, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

 



 

--------------------------------------------------------------------------------

 

Broadstone EO North Carolina, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

Broadstone EWD Illinios, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

Broadstone FC Colorado, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

Broadstone FC Portage, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

Broadstone FD Portfolio I, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

Broadstone FD Portfolio II, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

Broadstone FD West Columbia, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

Broadstone FDT Wisconsin, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

Broadstone FHS Texas, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

Broadstone Filter, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

Broadstone FIT Florida, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

Broadstone FMAS Mississippi, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

Broadstone FMFP B2 Texas, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

Broadstone FMFP B3 Texas, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

Broadstone FMFP Texas, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

Broadstone FP, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

Broadstone FR Portfolio, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

Broadstone GC Kentucky, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

Broadstone GCSC Florida, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

Broadstone GDMS Massachusetts, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

Broadstone GHS South Carolina, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

Broadstone GLG Missouri, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

Broadstone GUC Colorado, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

Broadstone HC California, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

Broadstone HFO Michigan, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

Broadstone HHP Pennsylvania, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

Broadstone HLC Midwest, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

Broadstone HMC Washington, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

Broadstone IELC Texas, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

Broadstone IPI Illinois, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

Broadstone IS Houston, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

Broadstone IT Portfolio, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

Broadstone ITI Pennsylvania, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

Broadstone IUH Indiana, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

Broastone JBL California, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

Broadstone JFR Portfolio, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

Broadstone JLC Missouri, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

Broadstone KFC Chicago, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

Broadstone Kinston, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

Broadstone KKD Portfolio, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

Broadstone KNG Oklahoma, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

Broadstone LC Florida, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

Broadstone LCA Tampa, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

Broadstone LGC Northeast, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

Broadstone LJS California, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

Broadstone LJS Georgia, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

Broadstone LW PA, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

Broadstone MB Louisiana, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

Broadstone MCW Wisconsin, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

Broadstone MD Oklahoma, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

Broadstone Med Florida, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

Broadstone MFEC Florida, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

Broadstone MHG Mississippi, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

Broadstone MHH Michigan, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

Broadstone Mid America Indiana, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

Broadstone MPH Michigan, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

Broadstone MS Minnesota, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

Broadstone MV Portfolio, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

Broadstone MW Texas, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

Broadstone NDC Fayetteville LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

Broadstone Net Lease Acquisitions, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

Broadstone Net Lease, LLC

New York

Broadstone Net Lease, Inc.

Membership Interest

92.792%*

Broadstone NF Minnesota, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

Broadstone NI North Carolina, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

Broadstone NIC Pennsylvania, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

Broadstone NRS Michigan, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

Broadstone NSC Texas, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

Broadstone NWCC Texas, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

Broadstone OLL New York, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

Broadstone OP Ohio, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

Broadstone PC Michigan, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

Broadstone PCI Wisconsin, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

Broadstone PCSC Texas, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

Broadstone Pearl, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

Broadstone Pearl Portfolio III, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

Broadstone PFS New Jersey, LLC

Delaware

Broadstone Net Lease, LLC

Membership Interest

100%

Broadstone PHS Washington, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

Broadstone PIC Illinois LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

 



 

--------------------------------------------------------------------------------

 

Broadstone PJ RLY, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

Broadstone PMI Portfolio, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

Broadstone PP Arkansas, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

Broadstone PSM Michigan, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

Broadstone PY Cincinnati, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

Broadstone RA California, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

Broadstone RCS Texas, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

Broadstone Renal Tennessee, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

Broadstone RHI Virginia, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

Broadstone RL Portfolio, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

Broadstone RM Missouri, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

Broadstone Roller, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

Broadstone RTC Portfolio, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

Broadstone SC Elgin, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

Broadstone SC Illinios, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

Broadstone SCD Mason, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

Broadstone SEC North Carolina, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

Broadstone SF Minnesota, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

Broadstone SNC OK TX, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

Broadstone SNI East, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

Broadstone SNI Greenwich, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

Broadstone SOE Raleigh, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

Broadstone SPS Utah, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

Broadstone SSH California, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

Broadstone ST Texas, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

Broadstone STI Minnesota, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

Broadstone STS California, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

Broadstone TA Tennessee, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

Broadstone TB Augusta Pensacola, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

Broadstone TB Jacksonville, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

Broadstone TB Northwest, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

Broadstone TB Ozarks, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

Broadstone TB Southeast, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

Broadstone TB TN, LLC

Delaware

Broadstone Net Lease, LLC

Membership Interest

100%

Broadstone TR Florida, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

Broadstone TRH Texas, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

Broadstone TRP Indiana, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

Broadstone TRS Orangeburg, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

Broadstone TRS Texas, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

Broadstone TS East, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

Broadstone TS Portfolio, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

Broadstone TS Portfolio 2, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

Broadstone TSC Tennessee, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

Broadstone TSGA Kentucky, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

Broadstone USMM Michigan, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

Broadstone USPO Portfolio, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

Broadstone WFM Sterling, LLC

Delaware

Broadstone Net Lease, LLC

Membership Interest

100%

Broadstone WFM Sterling, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

Broadstone WG Southeast, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

Broadstone WGR Wisconsin, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

Broadstone WI Alabama, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

Broadstone WI Appalchia, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

Broadstone WI East, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

Broadstone WI Great Plains, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

Broadstone WI MT ND, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

Broadstone WS Iowa, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

Broadstone ZCW Portfolio, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

Broadtree Homes FP, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

Centre Court Florida, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

Eire Rochester Florida II, L.L.C.

Florida

Broadstone ADTB Rochester, LLC

Membership Interest

100%

GRC Durham, LLC

Delaware

Broadstone Net Lease, LLC

Membership Interest

100%

GRC LI TX, LLC

Delaware

Broadstone Net Lease, LLC

Membership Interest

100%

Hickory Drive Holdings, LLC

Delaware

Broadstone Net Lease, LLC

Membership Interest

100%

NWR Realty, LLC

Washington

Broadstone Net Lease, LLC

Membership Interest

100%

TB Tampa Real Estate, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

Unity Ridgeway, LLC

New York

Broadstone Net Lease, LLC

Membership Interest

100%

 

* Percentage of membership interests as of February 15, 2019; Ownership deemed
100% for financial covenants per definition of "Ownership Share"

 

 

--------------------------------------------------------------------------------

 

 

 

Unconsolidated Affiliate

Jurisdiction

Owner of Equity Interest

Nature of Equity Interest

Percentage of Ownership

1

None

-

-

-

-

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 7.1.(f) Part I - Properties

 

Ownership Entity

Street

City/Town

State

Occupancy Status

Development Property

Broadstone TB Augusta Pensacola, LLC

3104 Peach Orchard Road

Augusta

GA

Occupied

No

Broadstone TB Augusta Pensacola, LLC

2011 Airport Boulevard

Pensacola

FL

Occupied

No

Broadstone TB Jacksonville, LLC

3649 Phillips Highway

Jacksonville

FL

Occupied

No

Broadstone BK Emporia, LLC

100 Market Drive

Emporia

VA

Occupied

No

Broadstone PY Cincinnati, LLC

7131 Reading Road

Cincinnati

OH

Occupied

No

Broadstone APLB Sarasota, LLC

20 Arthur Anderson Parkway

Sarasota

FL

Occupied

No

Broadstone NDC Fayetteville, LLC

570 West Lanier Avenue

Fayetteville

GA

Occupied

No

Broadstone NWCC Texas, LLC

17323 Red Oak Drive

Houston

TX

Occupied

No

Broadstone PIC Illinois, LLC

3475 South Alpine Road

Rockford

IL

Occupied

No

Broadstone PIC Illinois, LLC

11475 N. 2nd Street

Machesney Park

IL

Occupied

No

Broadstone PIC Illinois, LLC

1000 E. Riverside Boulevard

Loves Park

IL

Occupied

No

Broadstone BFW Minnesota, LLC

12940 Prosperity Avenue

Becker

MN

Occupied

No

Broadstone APLB Jacksonville, LLC

5055 J. Turner Butler Blvd.

Jacksonville

FL

Occupied

No

Broadstone Renal Tennessee, LLC

3420 Elvis Presley Boulevard

Memphis

TN

Occupied

No

Broadstone SNC OK TX, LLC

1530 S. Mason Road

Katy

TX

Occupied

No

Broadstone SNC OK TX, LLC

9827 W. Main Street

La Porte

TX

Occupied

No

Broadstone SNC OK TX, LLC

6601 Dalrock Road

Rowlett

TX

Occupied

No

Broadstone SNC OK TX, LLC

1000 NW 24th Avenue

Norman

OK

Occupied

No

Broadstone SNC OK TX, LLC

5901 W. Reno Avenue

Oklahoma City

OK

Occupied

No

Broadstone SNC OK TX, LLC

615 S. Main St.

Ashland City

TN

Occupied

No

Broadstone SNC OK TX, LLC

1628 Main St.

Cadiz

KY

Occupied

No

Broadstone SNC OK TX, LLC

729 Highway 100

Centerville

TN

Occupied

No

Broadstone SNC OK TX, LLC

106 Luyben Hills Road

Kingston Springs

TN

Occupied

No

Broadstone SNC OK TX, LLC

3655 N. Mount Juliet Road

Mount Juliet

TN

Occupied

No

Broadstone SNC OK TX, LLC

417 Highway 76

White House

TN

Occupied

No

Broadstone AFD Georgia, LLC

533 Stephenson Avenue

Savannah

GA

Occupied

No

Broadstone AFD Georgia, LLC

91 Brighton Woods Road

Pooler

GA

Occupied

No

Broadstone AFD Georgia, LLC

206 E. Montgomery Crossroad

Savannah

GA

Occupied

No

Broadstone AFD Georgia, LLC

206 Johnny Mercer Boulevard

Savannah

GA

Occupied

No

Broadstone FMFP Texas, LLC

837 Cypress Creek Parkway

Houston

TX

Occupied

No

Broadstone KNG Oklahoma, LLC

1890 Perkins Road

Stillwater

OK

Occupied

No

Eire Rochester FL II LLC

265 Thruway Park Drive

Rochester

NY

Occupied

No

Broadstone TB Ozarks, LLC

833 Highway 62 E

Mountain Home

AR

Occupied

No

Broadstone TB Ozarks, LLC

1102 S Saint Louis Street

Batesville

AR

Occupied

No

Broadstone TB Ozarks, LLC

2525 W. Kings Highway

Paragould

AR

Occupied

No

Broadstone TB Ozarks, LLC

2055 N. Washington Street

Forrest City

AR

Occupied

No

Broadstone TB Ozarks, LLC

2730 Lake Road

Dyersburg

TN

Occupied

No

Broadstone TB Ozarks, LLC

849 University Street

Martin

TN

Occupied

No

Broadstone TB Ozarks, LLC

1400 Rutledge Lane

Union City

TN

Occupied

No

Broadstone LGC Northeast, LLC

2625 Alexandria Pike

Highland Heights

KY

Occupied

No

Broadstone LGC Northeast, LLC

1830 Easton Avenue

Somerset

NJ

Occupied

No

Unity Ridgeway, LLC

2655 Ridgeway Avenue

Greece

NY

Occupied

No

Broadstone TR Florida, LLC

3069 Grand Pavilion Drive

Tampa

FL

Occupied

No

Broadstone TR Florida, LLC

4719 North Habana Avenue

Tampa

FL

Occupied

No

Broadstone TR Florida, LLC

2324 Oak Myrtle Lane

Wesley Chapel

FL

Occupied

No

Broadstone TR Florida, LLC

3350 Bell Shoals Road

Brandon

FL

Occupied

No

Broadstone PCSC Texas, LLC

5316 West Plano Parkway

Plano

TX

Occupied

No

 



 

--------------------------------------------------------------------------------

 

Broadstone APLB Minnesota, LLC

5855 Blaine Avenue

Inver Grove Heights

MN

Occupied

No

Broadstone APLB Minnesota, LLC

1900 Adams Street

Mankato

MN

Occupied

No

Broadstone APLB Minnesota, LLC

1018 Meadowlands Drive

Saint Paul

MN

Occupied

No

Broadstone TA Tennessee, LLC

5815 Middlebrook Pike

Knoxville

TN

Occupied

No

Broadstone TB TN, LLC

846 Highway 51 North

Ripley

TN

Occupied

No

Broadstone TB TN, LLC

2330 N. Highland Avenue

Jackson

TN

Occupied

No

Broadstone TB TN, LLC

477 East Main Street

Henderson

TN

Occupied

No

Broadstone TB TN, LLC

565 West Church Street

Lexington

TN

Occupied

No

Broadstone TB TN, LLC

2479 North Central Avenue

Humboldt

TN

Occupied

No

Broadstone Cable, LLC

4401 South Orchard Street

Tacoma

WA

Occupied

No

Broadstone Cable, LLC

2789 Old Belleville Road

St. Matthews

SC

Occupied

No

Broadstone Cable, LLC

2110 Summit Street

New Haven

IN

Occupied

No

Broadstone MD Oklahoma, LLC

1430 Lonnie Abbot Blvd.

Ada

OK

Occupied

No

Broadstone MD Oklahoma, LLC

1011 East Taft Avenue

Sapulpa

OK

Occupied

No

Broadstone MD Oklahoma, LLC

611 S. George Nigh Expressway

McAlester

OK

Occupied

No

Broadstone MD Oklahoma, LLC

1333 E. Main Street

Weatherford

OK

Occupied

No

Broadstone MD Oklahoma, LLC

2401 12th Avenue NW

Ardmore

OK

Occupied

No

Broadstone MD Oklahoma, LLC

1443 N Rock Road

Wichita

KS

Occupied

No

Broadstone MD Oklahoma, LLC

1224 SE Washinton Road

Bartlesville

OK

Occupied

No

Broadstone SOE Raleigh, LLC

10800 World Trade Blvd

Raleigh

NC

Occupied

No

Broadstone TB Southeast, LLC

3645 N. Atlantic Ave

Cocoa Beach

FL

Occupied

No

Broadstone TB Southeast, LLC

3755 W. Lake Mary Blvd

Lake Mary

FL

Occupied

No

Broadstone TB Southeast, LLC

1860 State Road 44

New Smyrna Beach

FL

Occupied

No

Broadstone TB Southeast, LLC

10005 University Blvd

Orlando

FL

Occupied

No

Broadstone TB Southeast, LLC

5400 N. Orange Blossom Trail

Orlando

FL

Occupied

No

Broadstone TB Southeast, LLC

302 Mall Blvd

Savannah

GA

Occupied

No

Broadstone TB Southeast, LLC

2631 Skidaway Rd

Savannah

GA

Occupied

No

Broadstone TB Southeast, LLC

3615 Mundy Mill Rd

Oakwood

GA

Occupied

No

Broadstone TB Southeast, LLC

301 W. General Screven Way

Hinesville

GA

Occupied

No

Broadstone RM Missouri, LLC

800 Howerton Lane

Eureka

MO

Occupied

No

GRC Durham, LLC

2001 T.W. Alexander Drive

Durham

NC

Occupied

No

GRC LI TX, LLC

11050 West Little York  Building P

Houston

TX

Occupied

No

GRC LI TX, LLC

11050 West Little York  Building S

Houston

TX

Occupied

No

GRC LI TX, LLC

1120 Marvin A. Smith Road

Kilgore

TX

Occupied

No

Broadstone HC California, LLC

1166 Commerce Blvd

American Canyon

CA

Occupied

No

Broadstone EA Ohio, LLC

7700 New Carlisle Pike

Huber Heights

OH

Occupied

No

Broadstone EA Ohio, LLC

34000 Melinz Parkway

Eastlake

OH

Occupied

No

Broadstone WI Appalachia, LLC

113 Courthouse Road

Princeton

WV

Occupied

No

Broadstone WI Appalachia, LLC

211 Meadowfield Lane

Princeton

WV

Occupied

No

Broadstone WI Appalachia, LLC

283 Muskingum Drive

Marietta

OH

Occupied

No

Broadstone WI Appalachia, LLC

550 East Main Street

Pomeroy

OH

Occupied

No

Broadstone WI Appalachia, LLC

1503 Harrison Avenue

Elkins

WV

Occupied

No

Broadstone WI Appalachia, LLC

1610 N. Atherton Street

State College

PA

Occupied

No

Broadstone WI Appalachia, LLC

811 Northside Drive

Summerville

WV

Occupied

No

Broadstone 2020EX Texas, LLC

10550 S. Sam Houston Parkway W

Houston

TX

Occupied

No

Broadstone ASDCW Texas, LLC

1800 North Mason Road

Katy

TX

Occupied

No

Broadstone WI Alabama, LLC

75 Tower Road

Oxford

AL

Occupied

No

Broadstone WI Alabama, LLC

150 Leon Smith Parkway

Oxford

AL

Occupied

No

Broadstone WI Alabama, LLC

170 Vaughn Lane

Pell City

AL

Occupied

No

Broadstone WI Alabama, LLC

204 15th Street E

Tuscaloosa

AL

Occupied

No

Broadstone WI Alabama, LLC

419 North Pelham Road

Jacksonville

AL

Occupied

No

Broadstone WI Alabama, LLC

4422 Old Birmingham Road

Tuscaloosa

AL

Occupied

No

 



 

--------------------------------------------------------------------------------

 

Broadstone MED Florida, LLC

1700 & 1710 Wuesthoff Drive

Melbourne

FL

Occupied

No

Broadstone MED Florida, LLC

6800 Spyglass Court

Melbourne

FL

Occupied

No

Broadstone MED Florida, LLC

8060 Spyglass Hill Road

Melbourne

FL

Occupied

No

Broadstone Roller, LLC

201 Industrial Park Drive

Walkerton

IN

Occupied

No

Broadstone Roller, LLC

1400 13th Avenue

Union Grove

WI

Occupied

No

Broadstone Roller, LLC

1440 13th Avenue

Union Grove

WI

Occupied

No

Broadstone Roller, LLC

1525 11th Avenue

Union Grove

WI

Occupied

No

Broadstone Roller, LLC

1550 Cedar Line Drive

Rock Hill

SC

Occupied

No

Broadstone Roller, LLC

1450 13th Avenue & 1251 York Street

Union Grove

WI

Occupied

No

Broadstone Roller, LLC

1325 West Fernau Avenue

Oshkosh

WI

Occupied

No

Broadstone NI North Carolina, LLC

100 Vista Boulevard

Arden

NC

Occupied

No

Broadstone WI East, LLC

1501 E. Hillsborough Ave.

Tampa

FL

Occupied

No

Broadstone WI East, LLC

6620 E. Dr. MLK Blvd

Tampa

FL

Occupied

No

Broadstone WI East, LLC

5212 Brook Road

Richmond

VA

Occupied

No

Broadstone WI East, LLC

153 East Swedesford Road

Exton

PA

Occupied

No

Broadstone WI East, LLC

4507 Jefferson David Highway

Richmond

VA

Occupied

No

Broadstone WI East, LLC

220 Lancaster Avenue

Paoli

PA

Occupied

No

Broadstone GCSC Florida, LLC

4937 Clark Road

Sarasota

FL

Occupied

No

Broadstone GCSC Florida, LLC

4947 Clark Road

Sarasota

FL

Occupied

No

Broadstone GCSC Florida, LLC

865 S. Indiana Avenue

Englewood

FL

Occupied

No

Broadstone APLB Virginia, LLC

4510 Challenger Ave.

Roanoke

VA

Occupied

No

Broadstone FDT Wisconsin, LLC

1350 South Sunny Slope Road

Brookfield

WI

Occupied

No

Broadstone FDT Wisconsin, LLC

2315 East Moreland Blvd

Waukesha

WI

Occupied

No

Broadstone EWD Illinois, LLC

16519 South Route 59

Plainfield

IL

Occupied

No

Broadstone EWD Illinois, LLC

16519 South Route 59

Plainfield

IL

Occupied

No

Broadstone EWD Illinois, LLC

16519 South Route 59

Plainfield

IL

Occupied

No

Broadstone MCW Wisconsin, LLC

4455 South 108t Street

Greenfield

WI

Occupied

No

Broadstone MCW Wisconsin, LLC

21700 Intertech Drive

Brookfield

WI

Occupied

No

Broadstone BNR Arizona, LLC

9780 S Estrella Parkway

Goodyear

AZ

Occupied

No

TB Tampa Real Estate, LLC

706 Martin Luther King Jr. Blvd. West

Seffner

FL

Occupied

No

TB Tampa Real Estate, LLC

6004 14th Street

Bradenton

FL

Occupied

No

TB Tampa Real Estate, LLC

7313 Gall Boulevard

Zephyrhills

FL

Occupied

No

TB Tampa Real Estate, LLC

3600 4th Street North

Saint Petersburg

FL

Occupied

No

TB Tampa Real Estate, LLC

7620 West Hillsborough

Tampa

FL

Occupied

No

TB Tampa Real Estate, LLC

12816 US Highway 301

Dade City

FL

Occupied

No

Broadstone SC Illinois, LLC

2501 Barrington Road

Hoffman Estates

IL

Occupied

No

Broadstone SNI East, LLC

5801 Stevens Road

White Marsh

MD

Occupied

No

Broadstone SNI East, LLC

8309 Quarry Road

Manassas

VA

Occupied

No

Broadstone SNI East, LLC

580 Church Street

Morrisville

NC

Occupied

No

Broadstone SNI East, LLC

5191 Concord Road

Aston

PA

Occupied

No

Broadstone SNI East, LLC

11245 Mosteller Road

Cincinnati

OH

Occupied

No

Broadstone SNI East, LLC

4877 Vulcan Avenue

Columbus

OH

Occupied

No

Broadstone SNI East, LLC

899 Marshall Phelps Road

Windsor

CT

Occupied

No

Broadstone SNI East, LLC

360 Bilmar Drive

Pittsburgh

PA

Occupied

No

Broadstone RA California, LLC

438 Auto Vista Drive

Palmdale

CA

Occupied

No

Broadstone RA California, LLC

38958 Carriage Way

Palmdale

CA

Occupied

No

Broadstone RA California, LLC

39012 Carriage Way

Palmdale

CA

Occupied

No

Broadstone PC Michigan, LLC

711 & 675 E. Porter Road

Norton Shores

MI

Occupied

No

Broadstone PC Michigan, LLC

1985 E. Laketon Avenue

Muskegon

MI

Occupied

No

Broadstone PC Michigan, LLC

2121 Latimer Drive

Muskegon

MI

Occupied

No

Broadstone PC Michigan, LLC

2281 Port City Blvd.

Muskegon

MI

Occupied

No

Broadstone PC Michigan, LLC

2350 Black Creek Drive

Muskegon

MI

Occupied

No

Broadstone DHCP VA AL, LLC

913 North 25th Street

Richmond

VA

Occupied

No

Broadstone DHCP VA AL, LLC

2958 Dorchester Drive

Montgomery

AL

Occupied

No

 



 

--------------------------------------------------------------------------------

 

Broadstone GC Kentucky, LLC

185 E. New Circle Road

Lexington

KY

Occupied

No

Broadstone WI Great Plains, LLC

301 S. White Sands Blvd.

Alamogordo

NM

Occupied

No

Broadstone WI Great Plains, LLC

324 South Canal Street

Carlsbad

NM

Occupied

No

Broadstone WI Great Plains, LLC

1101 N. Main Street

Roswell

NM

Occupied

No

Broadstone WI Great Plains, LLC

1300 N. Moore Road

Moore

OK

Occupied

No

Broadstone WI Great Plains, LLC

4518 SE 29th Street

Del City

OK

Occupied

No

Broadstone WI Great Plains, LLC

4500 S. Western Ave.

Oklahoma City

OK

Occupied

No

Broadstone WI Great Plains, LLC

13606 N. Penn Ave.

Oklahoma City

OK

Occupied

No

Broadstone WI Great Plains, LLC

901 E. State Highway 152

Mustang

OK

Occupied

No

Broadstone WI Great Plains, LLC

1170 Garth Brooks Blvd.

Yukon

OK

Occupied

No

Broadstone WI Great Plains, LLC

3815 Southwest Loop 820

Fort Worth

TX

Occupied

No

Broadstone WI Great Plains, LLC

823 South Second Avenue

Kearney

NE

Occupied

No

Broadstone WI Great Plains, LLC

4001 Second Avenue

Kearney

NE

Occupied

No

Broadstone WI Great Plains, LLC

3503 West State Street

Grand Island

NE

Occupied

No

Broadstone WI Great Plains, LLC

103 Pony Express Lane

Ogallala

NE

Occupied

No

Broadstone WI Great Plains, LLC

500 S. George Nigh Expressway

McAlester

OK

Occupied

No

Broadstone WI Great Plains, LLC

3834 North Lincoln Blvd

Oklahoma City

OK

Occupied

No

Broadstone SNI Greenwich, LLC

1081 King Street

Greenwich

CT

Occupied

No

Broadstone BW Texas, LLC

6629 San Dario Avenue

Laredo

TX

Occupied

No

Broadstone SC Elgin, LLC

1401 Madeline Lane

Elgin

IL

Occupied

No

Broadstone SF Minnesota, LLC

5005 Dean Lakes Boulevard

Shakopee

MN

Occupied

No

Broadstone BEC Texas, LLC

22741 Professional Drive

Kingwood

TX

Occupied

No

Broadstone OP Ohio, LLC

4500 South Hamilton Road

Groveport

OH

Occupied

No

Broadstone IS Houston, LLC

550 Canino Road

Houston

TX

Occupied

No

Broadstone SPS Utah, LLC

3217 South Decker Lake Drive

West Valley City

UT

Occupied

No

Broadstone NSC Texas, LLC

4640 Loop 289

Lubbock

TX

Occupied

No

Broadstone HLC Midwest, LLC

7777 W. Bluemound Road

Milwaukee

WI

Occupied

No

Broadstone HLC Midwest, LLC

1210 Innovation Drive

Winona

MN

Occupied

No

Broadstone HLC Midwest, LLC

965 East Mark Street

Winona

MN

Occupied

No

Broadstone PP Arkansas, LLC

301 N. Sidney Avenue

Russellville

AR

Occupied

No

Broadstone PP Arkansas, LLC

1900 Aldersgate Road

Little Rock

AR

Occupied

No

Broadstone PP Arkansas, LLC

2740 College Avenue

Conway

AR

Occupied

No

Broadstone PP Arkansas, LLC

2740 College Avenue

Conway

AR

Occupied

No

Broadstone PP Arkansas, LLC

2740 College Avenue

Conway

AR

Occupied

No

Broadstone BT South, LLC

850 I-30 East

Mt. Pleasant

TX

Occupied

No

Broadstone BT South, LLC

950 I-30 East

Mt. Pleasant

TX

Occupied

No

Broadstone BT South, LLC

2424 W Ferguson Drive

Mt. Pleasant

TX

Occupied

No

Broadstone BT South, LLC

200 County Road

Madill

OK

Occupied

No

Broadstone BT South, LLC

1014-1016 North Industrial Road

Madill

OK

Occupied

No

Broadstone BT South, LLC

1102 North Industrial Road

Madill

OK

Occupied

No

Broadstone BT South, LLC

110 Pettijohn Road

Madill

OK

Occupied

No

Broadstone BT South, LLC

20675 US Hwy 80 (Industrial/Self Storage)

Willis Point

TX

Occupied

No

Broadstone BT South, LLC

223 Rip Wiley Road

Fitzgerald

GA

Occupied

No

Broadstone BT South, LLC

502 Midway Road

Cordele

GA

Occupied

No

Broadstone BT South, LLC

3621 East Loop 820 S

Fort Worth

TX

Occupied

No

Broadstone BT South, LLC

10111 N Walton Walker Blvd

Dallas

TX

Occupied

No

Broadstone BT South, LLC

1801 E Central Freeway

Wichita Falls

TX

Occupied

No

Broadstone BT South, LLC

103 Titan Road

Kingston

OK

Occupied

No

Broadstone BT South, LLC

20260 I-35 South

Lytle

TX

Occupied

No

Broadstone BT South, LLC

17902 US Hwy 59

New Caney

TX

Occupied

No

Broadstone BT South, LLC

13300 West I-20 East

Odessa

TX

Occupied

No

Broadstone MHH Michigan, LLC

3912 32nd Avenue

Hudsonville

MI

Occupied

No

Broadstone Pearl, LLC

3020 Mallory Lane

Franklin

TN

Occupied

No

Broadstone Pearl, LLC

1050 Bonaventure Drive

Elk Grove Village

IL

Occupied

No

 



 

--------------------------------------------------------------------------------

 

Broadstone Pearl, LLC

364 South Independence Boulevard

Virginia Beach

VA

Occupied

No

Broadstone Pearl, LLC

3000 Busch Lake Blvd.

Tampa

FL

Occupied

No

Broadstone Pearl, LLC

2910 Busch Lake Blvd.

Tampa

FL

Occupied

No

Broadstone Pearl, LLC

2950 Busch Lake Blvd.

Tampa

FL

Occupied

No

Broadstone Pearl, LLC

19311 State Highway 249

Houston

TX

Occupied

No

Broadstone APLB SC, LLC

3441 Clemson Boulevard

Anderson

SC

Occupied

No

Broadstone APLB Utah, LLC

156 South River Road

St. George

UT

Occupied

No

Broadstone APLB Utah, LLC

1280 North 30 West

Tooele

UT

Occupied

No

Broadstone APLB Utah, LLC

1352 South Providence Center Drive

Cedar City

UT

Occupied

No

Broadstone APLB Utah, LLC

2175 West City Center Ct.

West Valley City

UT

Occupied

No

Broadstone BFC Maryland, LLC

6625 Dobbin Road

Columbia

MD

Occupied

No

Broadstone AC Wisconsin, LLC

N85 W12545 Westbrook Crossing

Menomonee Falls

WI

Occupied

No

Broadstone STI Minnesota, LLC

10800 175th Avenue NW

Elk River

MN

Occupied

No

Broadstone STI Minnesota, LLC

11074 179th Street NW

Elk River

MN

Occupied

No

Broadstone APM Florida, LLC

3401 St Johns Parkway

Sanford

FL

Occupied

No

Broadstone MFEC Florida, LLC

17560 US Highway 441

Mt. Dora

FL

Occupied

No

Broadstone MFEC Florida, LLC

17512 US Highway 441

Mt. Dora

FL

Occupied

No

Broadstone MFEC Florida, LLC

17556 SE 109th Terrace Road

Summerfield

FL

Occupied

No

Broadstone MFEC Florida, LLC

17560 SE 109th Terrace Road

Summerfield

FL

Occupied

No

Broadstone MFEC Florida, LLC

600 North 14th Street

Leesburg

FL

Occupied

No

NWR Realty LLC

17809 108th Ave. SE

Renton

WA

Occupied

No

NWR Realty LLC

10611 Pacific Avenue South

Tacoma

WA

Occupied

No

NWR Realty LLC

8401 S.  Tacoma Way

Tacoma

WA

Occupied

No

NWR Realty LLC

16350 W. Valley Highway

Tukwila

WA

Occupied

No

NWR Realty LLC

2031 SW Campus Dr.

Federal Way

WA

Occupied

No

NWR Realty LLC

9511 Bridgeport Way

Lakewood

WA

Occupied

No

NWR Realty LLC

1308 Burlington Blvd.

Burlington

WA

Occupied

No

NWR Realty LLC

616 State Street

Marysville

WA

Occupied

No

NWR Realty LLC

515 SW 128th Street

Everett

WA

Occupied

No

NWR Realty LLC

702 South Meridian

Puyallup

WA

Occupied

No

Broadstone TB Northwest, LLC

1120 East Wishkah Street

Aberdeen

WA

Occupied

No

Broadstone CI West, LLC

2420 W. Baseline Road

Tempe

AZ

Occupied

No

Broadstone CI West, LLC

621 Rose Street, 645 Rose Street, 621 Peach Street, 631 Peach Street, 651 Peach
Street, 690 Peach Street, 1811 S. 6th Street

Lincoln

NE

Occupied

No

Broadstone CC Portfolio, LLC

1001 10th Avenue

Columbia

GA

Occupied

No

Broadstone CC Portfolio, LLC

1761 Newport Road

Ephrata

PA

Occupied

No

Broadstone CC Portfolio, LLC

1990 Hood Road

Greer

SC

Occupied

No

Broadstone CC Portfolio, LLC

3502 Enterprise Avenue

Joplin

MO

Occupied

No

Broadstone CC Portfolio, LLC

27815 Highway Boulevard

Katy

TX

Occupied

No

Broadstone Kinston, LLC

2769 Rouse Road

Kinston

NC

Occupied

No

Broadstone BW Wings South, LLC

2870 Florence Boulevard

Florence

AL

Occupied

No

Broadstone BW Wings South, LLC

945 Wimberly Drive SW

Decatur

AL

Occupied

No

Broadstone BW Wings South, LLC

3485 Tupelo Commons

Tupelo

MS

Occupied

No

Broadstone FHS Texas, LLC

2300 N. Highway 121

Euless

TX

Occupied

No

Broadstone FHS Texas, LLC

1500 N. Bolton

Jacksonville

TX

Occupied

No

Broadstone BW Arkansas, LLC

2212 East Parkway

Russellville

AR

Occupied

No

Broadstone JFR Portfolio, LLC

431 East Main Street

Adamsville

TN

Occupied

No

Broadstone JFR Portfolio, LLC

5701 Veterans Memorial Drive

Adamsville

AL

Occupied

No

Broadstone JFR Portfolio, LLC

18 Big Valley Rd

Alexandria

AL

Occupied

No

Broadstone JFR Portfolio, LLC

36966 US Hwy 231

Ashville

AL

Occupied

No

Broadstone JFR Portfolio, LLC

307 US Hwy 31 North

Athens

AL

Occupied

No

Broadstone JFR Portfolio, LLC

31128 1st Avenue NE

Carbon Hill

AL

Occupied

No

Broadstone JFR Portfolio, LLC

1190 North Park Street

Carrollton

GA

Occupied

No

Broadstone JFR Portfolio, LLC

55 Birmingham Road

Centreville

AL

Occupied

No

 



 

--------------------------------------------------------------------------------

 

Broadstone JFR Portfolio, LLC

1414 Rainbow Drive

Gadsden

AL

Occupied

No

Broadstone JFR Portfolio, LLC

3180 Hwy 157

Cullman

AL

Occupied

No

Broadstone JFR Portfolio, LLC

1641 Main Street SW

Cullman

AL

Occupied

No

Broadstone JFR Portfolio, LLC

2181 Hwy 78 East

Dora

AL

Occupied

No

Broadstone JFR Portfolio, LLC

15266 Hwy 278

Double Springs

AL

Occupied

No

Broadstone JFR Portfolio, LLC

22714 AL Hwy 24

Moulton

AL

Occupied

No

Broadstone JFR Portfolio, LLC

14445 US Hwy 431

Guntersville

AL

Occupied

No

Broadstone JFR Portfolio, LLC

5320 Hwy 280 East

Harpersville

AL

Occupied

No

Broadstone JFR Portfolio, LLC

5888 Harvest Highway 53

Harvest

AL

Occupied

No

Broadstone JFR Portfolio, LLC

520 East Main Street

Henderson

TN

Occupied

No

Broadstone JFR Portfolio, LLC

145 Hughes Road

Madison

AL

Occupied

No

Broadstone JFR Portfolio, LLC

2119 North Locust Avenue

Lawrenceburg

TN

Occupied

No

Broadstone JFR Portfolio, LLC

1032 North Main Street

Montevallo

AL

Occupied

No

Broadstone JFR Portfolio, LLC

3211 Woodward Avenue

Muscle Shoals

AL

Occupied

No

Broadstone JFR Portfolio, LLC

14045 US Hwy 411

Odenville

AL

Occupied

No

Broadstone JFR Portfolio, LLC

1903 Pepperell Parkway

Opelika

AL

Occupied

No

Broadstone JFR Portfolio, LLC

201 Hwy 278 Bypass East

Piedmont

AL

Occupied

No

Broadstone JFR Portfolio, LLC

503 1st Avenue East

Reform

AL

Occupied

No

Broadstone JFR Portfolio, LLC

4170 Hwy 431

Roanoke

AL

Occupied

No

Broadstone JFR Portfolio, LLC

700 Wayne Road

Savannah

TN

Occupied

No

Broadstone JFR Portfolio, LLC

1105 Montgomery Avenue

Sheffield

AL

Occupied

No

Broadstone JFR Portfolio, LLC

5271 Hwy 67 South

Somerville

AL

Occupied

No

Broadstone JFR Portfolio, LLC

444 Marietta Road

Springville

AL

Occupied

No

Broadstone JFR Portfolio, LLC

43023 US Hwy 72

Stevenson

AL

Occupied

No

Broadstone JFR Portfolio, LLC

1460 Gadsden Hwy

Trussville

AL

Occupied

No

Broadstone JFR Portfolio, LLC

485 Hwy 72 West

Tuscumbia

AL

Occupied

No

Broadstone JFR Portfolio, LLC

32 Village Lane

Wedowee

AL

Occupied

No

Broadstone JFR Portfolio, LLC

1421 Winchester Road NE

Huntsville

AL

Occupied

No

Broadstone BEF Portfolio, LLC

651 Commerce Parkway

Lima

OH

Occupied

No

Broadstone BEF Portfolio, LLC

1109 Industrial Drive East

Sulphur Springs

TX

Occupied

No

Broadstone ASH Arkansas, LLC

5201 Northshore Drive

North Little Rock

AR

Occupied

No

Broadstone APLB Wisconsin, LLC

900 Hansen Road

Ashwaubenon

WI

Occupied

No

Broadstone APLB Wisconsin, LLC

1700 S. Koeller St.

Oshkosh

WI

Occupied

No

Broadstone APLB Wisconsin, LLC

2420 E. Mason St.

Green Bay

WI

Occupied

No

Broadstone APLB Wisconsin, LLC

2510 W. Washington St.

West Bend

WI

Occupied

No

Broadstone APLB Wisconsin, LLC

3040 E. College Ave.

Appleton

WI

Occupied

No

Broadstone APLB Wisconsin, LLC

3730 W. College Ave.

Appleton

WI

Occupied

No

Broadstone APLB Wisconsin, LLC

4435 Calumet Ave.

Manitowoc

WI

Occupied

No

Broadstone APLB Wisconsin, LLC

4745 Golf Road

Eau Claire

WI

Occupied

No

Broadstone RL Portfolio, LLC

271 N Dupont Highway

Dover

DE

Occupied

No

Broadstone RL Portfolio, LLC

302 N Interstate Drive

Norman

OK

Occupied

No

Broadstone RL Portfolio, LLC

305 Merchants Rd

Knoxville

TN

Occupied

No

Broadstone RL Portfolio, LLC

555 South West Street

Wichita

KS

Occupied

No

Broadstone RL Portfolio, LLC

575 S Telshor Blvd

Las Cruces

NM

Occupied

No

Broadstone RL Portfolio, LLC

670 NW Blue Parkway

Lee's Summit

MO

Occupied

No

Broadstone RL Portfolio, LLC

690 East Thompson Road

Indianapolis

IN

Occupied

No

Broadstone RL Portfolio, LLC

1725 Rainbow Dr.

Gadsden

AL

Occupied

No

Broadstone RL Portfolio, LLC

1745 Old Fort Parkway

Murfreesboro

TN

Occupied

No

Broadstone RL Portfolio, LLC

2077 Riverside Drive

Macon

GA

Occupied

No

Broadstone RL Portfolio, LLC

2550 Nicholasville Road

Lexington

KY

Occupied

No

Broadstone RL Portfolio, LLC

2950 Plainfield Road

Joliet

IL

Occupied

No

Broadstone RL Portfolio, LLC

4455 Wadsworth Blvd

Wheat Ridge

CO

Occupied

No

Broadstone RL Portfolio, LLC

6728 S Memorial Drive

Tulsa

OK

Occupied

No

Broadstone RL Portfolio, LLC

8350 3rd Street North

Oakdale

MN

Occupied

No

 



 

--------------------------------------------------------------------------------

 

Broadstone RL Portfolio, LLC

9415 Pineville-Matthews Rd

Pineville

NC

Occupied

No

Broadstone RL Portfolio, LLC

10520 Coors By-Pass NW

Albuquerque

NM

Occupied

No

Broadstone RL Portfolio, LLC

12515 Elm Creek Blvd.,N.

Maple Grove

MN

Occupied

No

Broadstone RL Portfolio, LLC

1814 Gallatin Pike N.

Madison

TN

Occupied

No

Broadstone RL Portfolio, LLC

7921 Dream St.

Florence

KY

Occupied

No

Broadstone RL Portfolio, LLC

2925 White Bear Ave.

Maplewood

MN

Occupied

No

Broadstone RL Portfolio, LLC

4450 Rodeo Road

Santa Fe

NM

Occupied

No

Broadstone RL Portfolio, LLC

7750 Winchester Road

Memphis

TN

Occupied

No

Broadstone RL Portfolio, LLC

2642 Stadium Blvd.

Jonesboro

AR

Occupied

No

Broadstone RL Portfolio, LLC

120 Creasy Lane S.

Lafayette

IN

Occupied

No

Broadstone BW Appalachia, LLC

45 Betten Court

Bridgeport

WV

Occupied

No

Broadstone BW Appalachia, LLC

442 Fortman Drive

St. Mary's

OH

Occupied

No

Broadstone BW Appalachia, LLC

2948 Allentown Road

Lima

OH

Occupied

No

Broadstone WFM Sterling, LLC

45131 Columbia Place

Sterling

VA

Occupied

No

Broadstone FC Portage, LLC

6410 Ameriplex Drive

Portage

IN

Occupied

No

Broadstone MV Portfolio, LLC

300 E. Wilson Bridge Road

Worthington

OH

Occupied

No

Broadstone MV Portfolio, LLC

9650 Mayflower Park Drive

Carmel

IN

Occupied

No

Broadstone MV Portfolio, LLC

1321 Centerview Circle

Copley

OH

Occupied

No

Broadstone MV Portfolio, LLC

14000 Keystone Parkway

Cleveland

OH

Occupied

No

Broadstone MV Portfolio, LLC

2680 W. Liberty St.

Girard

OH

Occupied

No

Broadstone MV Portfolio, LLC

2714 Springboro West Road

Moraine (Dayton)

OH

Occupied

No

Broadstone MV Portfolio, LLC

1120 Welch Road

Commerce Township

MI

Occupied

No

Broadstone NIC Pennsylvania, LLC

355 Maple Avenue

Harleysville

PA

Occupied

No

Broadstone NIC Pennsylvania, LLC

1000 Nationwide Drive

Harrisburg

PA

Occupied

No

Broadstone RCS Texas, LLC

2400 North Interstate 35

Round Rock

TX

Occupied

No

Broadstone RCS Texas, LLC

2451 S. Capital of Texas Highway

Austin

TX

Occupied

No

Broadstone RCS Texas, LLC

7709 Ranch Road 620 N

Austin

TX

Occupied

No

Broadstone RCS Texas, LLC

11570 Research Boulevard

Austin

TX

Occupied

No

Broadstone RTC Portfolio, LLC

1724 W. Everly Brothers Blvd.

Central City

KY

Occupied

No

Broadstone RTC Portfolio, LLC

814 Frederica Street

Owensboro

KY

Occupied

No

Broadstone RTC Portfolio, LLC

8000 State Road 66

Newburgh

IN

Occupied

No

Broadstone RTC Portfolio, LLC

2015 E Malone Avenue

Sikeston

MO

Occupied

No

Broadstone RTC Portfolio, LLC

1000-1108 N Fares Ave.

Evansville

IN

Occupied

No

Broadstone RTC Portfolio, LLC

400-500 NW Fourth Street

Evansville

IN

Occupied

No

Broadstone RTC Portfolio, LLC

1200 W. Dufour Street

Marion

IL

Occupied

No

Broadstone RTC Portfolio, LLC

802 First Street

Kennett

MO

Occupied

No

Broadstone RTC Portfolio, LLC

2810 Westwood Blvd

Poplar Bluff

MO

Occupied

No

Broadstone RTC Portfolio, LLC

2000 Independence Street

Cape Girardeau

MO

Occupied

No

Broadstone RTC Portfolio, LLC

3480 Nash Road

Scott City

MO

Occupied

No

Broadstone RTC Portfolio, LLC

1400 N. Green Street

Henderson

KY

Occupied

No

Broadstone RTC Portfolio, LLC

1400 S. Division Street

Blytheville

AR

Occupied

No

Broadstone RTC Portfolio, LLC

600 N Jackson Street

Harrisburg

IL

Occupied

No

Broadstone RTC Portfolio, LLC

4121 Highway 31 East

Clarksville

IN

Occupied

No

Broadstone RTC Portfolio, LLC

1230 Alsop Lane

Owensboro

KY

Occupied

No

Broadstone RTC Portfolio, LLC

5911 Pearl Court

Evansville

IN

Occupied

No

Broadstone RTC Portfolio, LLC

12624 S Northgate Drive

Haubstadt

IN

Occupied

No

Broadstone RTC Portfolio, LLC

7695 S 1150 E

Otterbein

IN

Occupied

No

Broadstone SSH California, LLC

1421 Oakdale Road

Modesto

CA

Occupied

No

Broadstone SSH California, LLC

1501 Oakdale Road

Modesto

CA

Occupied

No

Broadstone FP, LLC

408 S. 8th Street

San Jose

CA

Occupied

No

Broadstone FP, LLC

1411 Elm Avenue

Norman

OK

Occupied

No

Broadstone FP, LLC

2310 NW Harrison Blvd.

Corvallis

OR

Occupied

No

Broadstone CHR Illinois, LLC

1501 Mittel Blvd

Wood Dale

IL

Occupied

No

 



 

--------------------------------------------------------------------------------

 

Broadstone BB Portfolio, LLC

2925 Ross Clark Cr.

Dothan

AL

Occupied

No

Broadstone BB Portfolio, LLC

1820 Raymond Diehl Rd.

Tallahassee

FL

Occupied

No

Broadstone BB Portfolio, LLC

995 N. Peachtree Parkway

Peachtree City

GA

Occupied

No

Broadstone BB Portfolio, LLC

1824 Club House Drive

Valdosta

GA

Occupied

No

Broadstone BB Portfolio, LLC

15608 S Harlem Avenue

Orland Park

IL

Occupied

No

Broadstone BB Portfolio, LLC

6007 E. State Street

Rockford

IL

Occupied

No

Broadstone BB Portfolio, LLC

3201 W 3rd St.

Bloomington

IN

Occupied

No

Broadstone BB Portfolio, LLC

3730 S. Reed Rd.

Kokomo

IN

Occupied

No

Broadstone BB Portfolio, LLC

6435 Dixie Hwy.

Clarkston

MI

Occupied

No

Broadstone BB Portfolio, LLC

1515 W. 14 Mile Rd.

Madison Heights

MI

Occupied

No

Broadstone BB Portfolio, LLC

7873 Conference Ctr Dr.

Brighton

MI

Occupied

No

Broadstone BB Portfolio, LLC

1501 Boardman Road

Jackson

MI

Occupied

No

Broadstone BB Portfolio, LLC

250 Mitchelle Drive

Hendersonville

NC

Occupied

No

Broadstone BB Portfolio, LLC

111 Howell Road

New Bern

NC

Occupied

No

Broadstone BB Portfolio, LLC

2625 West Craig Rd.

Las Vegas

NV

Occupied

No

Broadstone BB Portfolio, LLC

230 Lake Drive East

Cherry Hill

NJ

Occupied

No

Broadstone BB Portfolio, LLC

3527 N. Union Deposit Road

Harrisburg

PA

Occupied

No

Broadstone BB Portfolio, LLC

9395 McKnight Road

Pittsburgh

PA

Occupied

No

Broadstone BB Portfolio, LLC

1550 I-10 South

Beaumont

TX

Occupied

No

Broadstone BB Portfolio, LLC

1101 N. Beckley Ave.

Desoto

TX

Occupied

No

Broadstone BB Portfolio, LLC

2211 S. Stemmons Frwy.

Lewisville

TX

Occupied

No

Broadstone BB Portfolio, LLC

502 West Bay Area Blvd.

Webster

TX

Occupied

No

Broadstone BB Portfolio, LLC

261 University Boulevard

Harrisonburg

VA

Occupied

No

Broadstone BB Portfolio, LLC

111 Hylton Lane

Beckley

WV

Occupied

No

Broadstone STS California, LLC

1804 McCarthy Blvd.

Milpitas

CA

Occupied

No

Broadstone TS Portfolio, LLC

1501 E. Washington Road

Ithaca

MI

Occupied

No

Broadstone TS Portfolio, LLC

4005 Douglas Highway

Gillette

WY

Occupied

No

Broadstone NF Minnesota, LLC

6200 Glenn Carlson Drive

St. Cloud

MN

Occupied

No

Broadstone CC Austin, LLC

5900 E. Ben White Blvd.

Austin

TX

Occupied

No

Broadstone FIT Florida, LLC

3011 S. Babcock St.

Melbourne

FL

Occupied

No

Broadstone LW PA, LLC

350 Alvin Drive

New Kensington

PA

Occupied

No

Broadstone AVF Michigan, LLC

27775 Novi Road

Novi

MI

Occupied

No

Broadstone AVF Michigan, LLC

8748 West Saginaw Hwy

Lansing

MI

Occupied

No

Broadstone AVF Michigan, LLC

4577 Miller Road

Flint

MI

Occupied

No

Broadstone AVF Michigan, LLC

33801 S. Gratiot Ave.

Clinton Township

MI

Occupied

No

Broadstone AVF Michigan, LLC

50400 Gratiot Ave.

Chesterfield

MI

Occupied

No

Broadstone AVF Michigan, LLC

1775 Oak Hollow Dr.

Traverse City

MI

Occupied

No

Broadstone AVF Michigan, LLC

6340 East 14 Mile Road

Warren

MI

Occupied

No

Broadstone AVF Michigan, LLC

4625 Wilson Ave. SW

Grandville

MI

Occupied

No

Broadstone AVF Michigan, LLC

3500 28th St. SE

Grand Rapids

MI

Occupied

No

Broadstone BER East, LLC

5641 S. Westnedge Avenue

Portage

MI

Occupied

No

Broadstone BER East, LLC

13050 Brookpark Road

Brook Park

OH

Occupied

No

Broadstone BER East, LLC

3023 South Second Street

Terre Haute

IN

Occupied

No

Broadstone BER East, LLC

1 Mariner Court

Harmarville

PA

Occupied

No

Broadstone BER East, LLC

7347 California Avenue

Youngstown

OH

Occupied

No

Broadstone BER East, LLC

932 Sheraton Drive

Mars

PA

Occupied

No

Broadstone BER East, LLC

4300 State Route 26 E.

Lafayette

IN

Occupied

No

Broadstone BER East, LLC

1776 McDonough Street

Joliet

IL

Occupied

No

Broadstone BER East, LLC

4471 Eastgate Boulevard

Cincinnati

OH

Occupied

No

Broadstone BER East, LLC

1301 South Columbus Pike

Delaware

OH

Occupied

No

Broadstone BER East, LLC

151 Park Center

Wadsworth

OH

Occupied

No

Broadstone BER East, LLC

489 Orphanage Road

Fort Wright

KY

Occupied

No

Broadstone BER East, LLC

2449 Gilchrist Road

Akron

OH

Occupied

No

Broadstone BER East, LLC

4424 Fairfax Drive

Mt. Vernon

IL

Occupied

No

 



 

--------------------------------------------------------------------------------

 

Broadstone BER East, LLC

45144 Worth Avenue

California

MD

Occupied

No

Broadstone BER East, LLC

241 Wal-Mart Way

Maysville

KY

Occupied

No

Broadstone BER East, LLC

27 Kimberly Lane

Cranberry

PA

Occupied

No

Broadstone BER East, LLC

2896 Pike Street

Parkersburg

WV

Occupied

No

Broadstone BER East, LLC

475 Gateway Boulevard

Chesterton

IN

Occupied

No

Broadstone BER East, LLC

121 Kinetic Drive

Huntington

WV

Occupied

No

Broadstone BER East, LLC

1799 St Rt 125

Amelia

OH

Occupied

No

Broadstone BER East, LLC

2100 South Main St.

Bellefontaine

OH

Occupied

No

Broadstone BER East, LLC

12930 State Route 664

Logan

OH

Occupied

No

Broadstone BER East, LLC

618 Ring Road

Harrison

OH

Occupied

No

Broadstone BER East, LLC

1730 E. Wyandot Avenue

Upper Sandusky

OH

Occupied

No

Broadstone HFO Michigan, LLC

33100 S. Gratiot Avenue

Clinton Township

MI

Occupied

No

Broadstone HFO Michigan, LLC

35184 Central City Pkwy

Westland

MI

Occupied

No

Broadstone MW Texas, LLC

6473 DeZavala Road

San Antonio

TX

Occupied

No

Broadstone MW Texas, LLC

16262 IH 35 N

Selma

TX

Occupied

No

Broadstone CMM Colorado, LLC

5575 Logan Street

Denver

CO

Occupied

No

Broadstone CMM Colorado, LLC

400 E. 56th Avenue

Denver

CO

Occupied

No

Broadstone EO North Carolina, LLC

232 Sharon Avenue NW

Lenoir

NC

Occupied

No

Broadstone EO North Carolina, LLC

503 E. Parker Road

Morganton

NC

Occupied

No

Broadstone EO North Carolina, LLC

841 Malcolm Boulevard

Rutherford College

NC

Occupied

No

Broadstone EO North Carolina, LLC

2165 Medical Park Drive

Hickory

NC

Occupied

No

Broadstone EO North Carolina, LLC

829 W 25th Street

Newton

NC

Occupied

No

Broadstone EO North Carolina, LLC

825 W 25th Street

Newton

NC

Occupied

No

Broadstone EO North Carolina, LLC

1803 Forest Hills Road W.

Wilson

NC

Occupied

No

99 Garnsey Road Associates II, LLC

99 Garnsey Road

Pittsford

NY

Occupied

No

Broadstone AS Portfolio, LLC

10103 Metcalf Avenue

Overland Park

KS

Occupied

No

Broadstone AS Portfolio, LLC

10183 Metcalf Avenue

Overland Park

KS

Occupied

No

Broadstone AS Portfolio, LLC

10203 Metcalf Avenue

Overland Park

KS

Occupied

No

Broadstone AS Portfolio, LLC

Cell Tower

Overland Park

KS

Occupied

No

Broadstone PCI Wisconsin, LLC

N116W18271 Morse Drive

Germantown

WI

Occupied

No

Broadstone PCI Wisconsin, LLC

N118W18845 Bunsen Drive

Germantown

WI

Occupied

No

Broadstone IT Portfolio, LLC

981 Seven Oaks Drive

Linwood

NC

Occupied

No

Broadstone IT Portfolio, LLC

590 Valley Chili Road

Vinton

TX

Occupied

No

Broadstone IT Portfolio, LLC

9541 152nd Ave. NE

Columbus

MN

Occupied

No

Broadstone IT Portfolio, LLC

12101 Dixie Highway

Louisville

KY

Occupied

No

Broadstone IT Portfolio, LLC

1320 Interstate Drive

Dunn

NC

Occupied

No

Broadstone IT Portfolio, LLC

5680 S. Interstate Highway 35

San Marcos

TX

Occupied

No

Broadstone WGR Wisconsin, LLC

1600 S. Koeller Street

Oshkosh

WI

Occupied

No

Broadstone WGR Wisconsin, LLC

3640 Greenwing Drive

Sheboygan

WI

Occupied

No

Broadstone WGR Wisconsin, LLC

900 Challanger Drive

Green Bay

WI

Occupied

No

Broadstone WGR Wisconsin, LLC

615 N. Rolling Meadows Drive

Fond du Lac

WI

Occupied

No

Broadstone WGR Wisconsin, LLC

800 Hansen Road

Green Bay

WI

Occupied

No

Broadstone WGR Wisconsin, LLC

3911 Dewey Street

Manitowoc

WI

Occupied

No

Broadstone WGR Wisconsin, LLC

4618 Woodland Drive

Two Rivers

WI

Occupied

No

Hickory Drive Holdings, LLC

3838 & 3900 Freedom Road

Little Chute

WI

Occupied

No

Broadstone TSGA Kentucky, LLC

425 Centre View Blvd

Crestview Hills

KY

Occupied

No

Broadtree Homes FP, LLC

17 Maple Street

Oneonta

NY

Occupied

No

Broadtree Homes FP, LLC

368 Rose Street

Lexington

KY

Occupied

No

Broadtree Homes FP, LLC

647 West Pensacola Street

Tallahassee

FL

Occupied

No

Broadtree Homes FP, LLC

805 Johnston Street

Greenville

NC

Occupied

No

Broadstone PMI Portfolio, LLC

2160 S. Power Road

Mesa

AZ

Occupied

No

Broadstone PMI Portfolio, LLC

4400 Cutler Avenue

Albuquerque

NM

Occupied

No

Broadstone CW Nevada, LLC

4248 West Post Road

Las Vegas

NV

Occupied

No

Broadstone MB Louisiana, LLC

30000 Industrial Park Drive (aka 15900 Industry Way)

Walker

LA

Occupied

No

 



 

--------------------------------------------------------------------------------

 

Broadstone CM Florida, LLC

9487 Regency Square Boulevard

Jacksonville

FL

Occupied

No

Broadstone USMM Michigan, LLC

500 Kirts Boulevard

Troy

MI

Occupied

No

Broadstone Mid America Indiana, LLC

2560 North Shadeland Avenue

Indianapolis

IN

Occupied

No

Broadstone ITI Pennsylvania, LLC

220 S. Noah Drive

Saxonburg

PA

Occupied

No

Broadstone ITI Pennsylvania, LLC

912 Pittsburgh Road

Butler

PA

Occupied

No

Broadstone WS Iowa, LLC

1701 Broad Street

Story City

IA

Occupied

No

Broadstone JBL California, LLC

30-32 Great Oaks Boulevard

San Jose

CA

Occupied

No

Broadstone ZCW Portfolio, LLC

3008 S. Congress Avenue

Boynton Beach

FL

Occupied

No

Broadstone ZCW Portfolio, LLC

8714 Atlantic Boulevard

Jacksonville

FL

Occupied

No

Broadstone ZCW Portfolio, LLC

9491 Baymeadows Road

Jacksonville

FL

Occupied

No

Broadstone ZCW Portfolio, LLC

17551 NW 27th Avenue

Miami Gardens

FL

Occupied

No

Broadstone ZCW Portfolio, LLC

580 Blanding Boulevard

Orange Park

FL

Occupied

No

Broadstone ZCW Portfolio, LLC

6155 US‐90

Milton

FL

Occupied

No

Broadstone ZCW Portfolio, LLC

700 N. Webb Road

Wichita

KS

Occupied

No

Broadstone ZCW Portfolio, LLC

10220 E. 61st Street

Tulsa

OK

Occupied

No

Broadstone ZCW Portfolio, LLC

220 S. Hall Road

Alcoa

TN

Occupied

No

Broadstone ZCW Portfolio, LLC

3825 W. Maple Street

Wichita

KS

Occupied

No

Broadstone ZCW Portfolio, LLC

1506 S. Maize Road

Wichita

KS

Occupied

No

Broadstone ZCW Portfolio, LLC

7931 E. 37th Street North

Wichita

KS

Occupied

No

Broadstone ZCW Portfolio, LLC

4311 N. State Line Ave.

Texarkana

TX

Occupied

No

Broadstone ZCW Portfolio, LLC

4254 Woodbine Road

Pace

FL

Occupied

No

Broadstone DG Northeast, LLC

21428 State Route 22

Hoosick Falls

NY

Occupied

No

Broadstone DG Northeast, LLC

6367 Route 9N

Hadley

NY

Occupied

No

Broadstone DG Northeast, LLC

29 Main Street

Cairo

NY

Occupied

No

Broadstone DG Northeast, LLC

9501 US Route 20

Bridgewater

NY

Occupied

No

Broadstone DG Northeast, LLC

3067 US Rte 9

Valatie

NY

Occupied

No

Broadstone DG Northeast, LLC

3282 Route 209

Wurtsboro

NY

Occupied

No

Broadstone DG Northeast, LLC

5602 Route 11

Ellenburg Center

NY

Occupied

No

Broadstone DG Northeast, LLC

3838 Walworth-Marion Road

Marion

NY

Occupied

No

Broadstone DG Northeast, LLC

7754 St. Rt. 104

Oswego

NY

Occupied

No

Broadstone DG Northeast, LLC

1027 William Howard Taft Road

Cincinnati

OH

Occupied

No

Broadstone DG Northeast, LLC

5245 N. Dixie Drive

Dayton

OH

Occupied

No

Broadstone DG Northeast, LLC

324 W. Dayton Street

West Alexandria

OH

Occupied

No

Broadstone DG Northeast, LLC

670 North Main Street

Sheffield

MA

Occupied

No

Broadstone AAP Portfolio, LLC

104 S. Clark Road

Cedar Hill

TX

Occupied

No

Broadstone AAP Portfolio, LLC

1880 Pulaski Highway

Bear

DE

Occupied

No

Broadstone BI South, LLC

6120 E Independence Boulevard

Charlotte

NC

Occupied

No

Broadstone BI South, LLC

490 S Illinois Avenue

Oak Ridge

TN

Occupied

No

Broadstone BI South, LLC

2468 Alcoa Highway

Alcoa

TN

Occupied

No

Broadstone TS East,LLC

1300 DuPont Parkway

Smyrna

DE

Occupied

No

Broadstone TS East,LLC

5881 Bayshore Road

North Fort Myers

FL

Occupied

No

Broadstone DI Portfolio, LLC

2425 S. Rouse Avenue

Pittsburg

KS

Occupied

No

Broadstone DI Portfolio, LLC

17123 Commerce Centre Drive

Prairieville

LA

Occupied

No

Broadstone DI Portfolio, LLC

2321 W. Morehead Street

Charlotte

NC

Occupied

No

Broadstone DI Portfolio, LLC

10921 East St. South

Tulsa

OK

Occupied

No

Broadstone DI Portfolio, LLC

1306 Lincoln Street

Rhinelander

WI

Occupied

No

Broadstone DI Portfolio, LLC

6450 Bannington Road

Charlotte

NC

Occupied

No

Broadstone GDMS Massachusetts, LLC

400 John Quincy Adams Road

Taunton

MA

Occupied

No

Broadstone KKD Portfolio, LLC

1428 W Innes St

Salisbury

NC

Occupied

No

Broadstone KKD Portfolio, LLC

917 N Main St

High Point

NC

Occupied

No

Broadstone KKD Portfolio, LLC

3250 Bragg Blvd

Fayetteville

NC

Occupied

No

Broadstone KKD Portfolio, LLC

549 N Person St

Raleigh

NC

Occupied

No

Broadstone KKD Portfolio, LLC

2990 E. Franklin Square

Gastonia

NC

Occupied

No

 



 

--------------------------------------------------------------------------------

 

Broadstone KKD Portfolio, LLC

4901 Virginia Beach Blvd

Virginia Beach

VA

Occupied

No

Broadstone KKD Portfolio, LLC

3400 W Mercury Blvd

Hampton

VA

Occupied

No

Broadstone KKD Portfolio, LLC

302 N. Pleasantburg Drive

Greenville

SC

Occupied

No

Broadstone KKD Portfolio, LLC

6689 Hwy #85

Riverdale

GA

Occupied

No

Broadstone KKD Portfolio, LLC

299 Cobb Pky, S.

Marietta

GA

Occupied

No

Broadstone KKD Portfolio, LLC

4244 Elvis Presley Blvd

Memphis

TN

Occupied

No

Broadstone KKD Portfolio, LLC

6201 Kingston Pike

Knoxville

TN

Occupied

No

Broadstone KKD Portfolio, LLC

5609 Brainerd Rd

Chattanooga

TN

Occupied

No

Broadstone KKD Portfolio, LLC

110 Cox Creek Pky, S

Florence

AL

Occupied

No

Broadstone KKD Portfolio, LLC

1901 Gallatin Pike

Madison

TN

Occupied

No

Broadstone KKD Portfolio, LLC

3920 Seventh St Rd

Louisville

KY

Occupied

No

Broadstone KKD Portfolio, LLC

3000 Bardstown Rd

Louisville

KY

Occupied

No

Broadstone KKD Portfolio, LLC

1218 N Memorial Pky

Huntsville

AL

Occupied

No

Broadstone KKD Portfolio, LLC

9301 E Independence Blvd

Matthews

NC

Occupied

No

Broadstone KKD Portfolio, LLC

1733 Mallory Lane

Brentwood

TN

Occupied

No

Broadstone KKD Portfolio, LLC

412 E Devon Ave

Elk Grove Village

IL

Occupied

No

Broadstone KKD Portfolio, LLC

980 N Ninth Ave

Pensacola

FL

Occupied

No

Broadstone KKD Portfolio, LLC

2912 Washington Rd

Augusta

GA

Occupied

No

Broadstone KKD Portfolio, LLC

3690 W Dublin-Granville Rd

Columbus

OH

Occupied

No

Broadstone KKD Portfolio, LLC

727 N. Burkhardt Rd

Evansville

IN

Occupied

No

Broadstone KKD Portfolio, LLC

5615 N Main St

Mishawaka

IN

Occupied

No

Broadstone KKD Portfolio, LLC

408 Thompson Lane

Nashville

TN

Occupied

No

Broadstone LCA Tampa, LLC

5610 West LaSalle Street

Tampa

FL

Occupied

No

Broadstone IPI Illinois, LLC

950 Tollgate Road

Elgin

IL

Occupied

No

Broadstone ADB Ohio, LLC

5300 Tod Avenue SW

Lordstown

OH

Occupied

No

Broadstone WI MT ND, LLC

210 South Haynes Ave

Miles City

MT

Occupied

No

Broadstone WI MT ND, LLC

325 19th Street West

Dickinson

ND

Occupied

No

Broadstone WI MT ND, LLC

1226 East Main Street

Billings

MT

Occupied

No

Broadstone WI MT ND, LLC

2295 Central Avenue

Billings

MT

Occupied

No

Broadstone WI MT ND, LLC

1025 Grand Avenue

Billings

MT

Occupied

No

Broadstone WI MT ND, LLC

4077 Grand Avenue

Billings

MT

Occupied

No

Broadstone AVF Illinois, LLC

1021 Butterfield Road

Downers Grove

IL

Occupied

No

Broadstone PFS New Jersey, LLC

536 Fayette Street

Perth Amboy

NJ

Occupied

No

Broadstone TS Portfolio 2, LLC

5460 West Peirson Road

Flushing

MI

Occupied

No

Broadstone TS Portfolio 2, LLC

1352 Michigan Avenue

Benzonia

MI

Occupied

No

Broadstone TRP Indiana, LLC

8301 E Washington Street

Indianapolis

IN

Occupied

No

Broadstone AMG Illinois, LLC

4001 Vollmer Road

Olympia Fields

IL

Occupied

No

Broadstone ATI Massachusetts, LLC

108 Cherry Hill Drive

Beverly

MA

Occupied

No

Broadstone CCP Virginia, LLC

1818 Electric Road

Roanoke

VA

Occupied

No

Broadstone CG Indiana, LLC

6508 W FW Marks Dr

Greenfield

IN

Occupied

No

Broadstone CMH Illinois, LLC

4355 Montgomery Road

Naperville

IL

Occupied

No

Broadstone CPN North Carolina, LLC

807 Schenck Street

Shelby

NC

Occupied

No

Broadstone CPS Ohio, LLC

6299 Dressler Rd NW

North Canton

OH

Occupied

No

Broadstone DG South Carolina, LLC

5146 Augusta Road

Lexington

SC

Occupied

No

Broadstone DG South Carolina, LLC

2818 Augusta Highway

Lexington

SC

Occupied

No

Broadstone EH Illinois, LLC

1 East County Line Road

Sandwich

IL

Occupied

No

Broadstone EH Illinois, LLC

76 W. Countryside Pkwy

Yorkville

IL

Occupied

No

Broadstone EH Illinois, LLC

954 W State Street

Sycamore

IL

Occupied

No

Broadstone EH Illinois, LLC

88 W. Countryside Pkwy

Yorkville

IL

Occupied

No

Broadstone EH Illinois, LLC

964 W. State Street

Sycamore

IL

Occupied

No

Broadstone EHA Florida, LLC

6803 & 6807 53rd Ave East

Bradenton

FL

Occupied

No

Broadstone EHA Florida, LLC

3894 Sun City Center

Ruskin

FL

Occupied

No

Broadstone EHA Florida, LLC

6002 Pointe West Boulevard

Bradenton

FL

Occupied

No

Broadstone EHA Florida, LLC

2101 61st Street West

Bradenton

FL

Occupied

No

 



 

--------------------------------------------------------------------------------

 

Broadstone EHA Florida, LLC

2203 61st Street West

Bradenton

FL

Occupied

No

Broadstone FD Portfolio I, LLC

17793 AL 18

Berry

AL

Occupied

No

Broadstone FD Portfolio I, LLC

8088 Old Kings Road S

Jacksonville

FL

Occupied

No

Broadstone FD Portfolio I, LLC

2408 Dawson Road

Albany

GA

Occupied

No

Broadstone FD Portfolio I, LLC

5960 Highway 42

Rex

GA

Occupied

No

Broadstone FD Portfolio I, LLC

6660 Dorchester Road

N. Charleston

SC

Occupied

No

Broadstone FD Portfolio I, LLC

15746 N State Hwy 94

Apple Springs

TX

Occupied

No

Broadstone FD Portfolio I, LLC

202 State Hwy 31 West

Dawson

TX

Occupied

No

Broadstone FD Portfolio I, LLC

6110 W Commerce

San Antonio

TX

Occupied

No

Broadstone FD Portfolio I, LLC

120 North Main Street

Monroe

UT

Occupied

No

Broadstone FD Portfolio I, LLC

351 South Main Street

Broadway

VA

Occupied

No

Broadstone FD Portfolio II, LLC

169 E. US 14

Tyler

MN

Occupied

No

Broadstone FD Portfolio II, LLC

710 Highway 52 North

Preston

MN

Occupied

No

Broadstone FD Portfolio II, LLC

1101 Miller Circle

Rushford

MN

Occupied

No

Broadstone FD Portfolio II, LLC

2325 West 21st Street

Lorain

OH

Occupied

No

Broadstone FD Portfolio II, LLC

909 Central Street W

Bagley

MN

Occupied

No

Broadstone FD Portfolio II, LLC

512 S. Main Street

Greenwood

WI

Occupied

No

Broadstone FD Portfolio II, LLC

611 Aspen Avenue

Cass Lake

MN

Occupied

No

Broadstone FD Portfolio II, LLC

720 Main Street

Wild Rose

WI

Occupied

No

Broadstone FD Portfolio II, LLC

306-308 E. Central Ave.

Comanche

TX

Occupied

No

Broadstone FD Portfolio II, LLC

700 College Ave.

Levelland

TX

Occupied

No

Broadstone FD Portfolio II, LLC

2790 Bay Road

Saginaw

MI

Occupied

No

Broadstone FD Portfolio II, LLC

3915 SW 9th Street

Des Moines

IA

Occupied

No

Broadstone FD Portfolio II, LLC

857 S. Broadway St.

Georgetown

KY

Occupied

No

Broadstone FD Portfolio II, LLC

2378 Rockingham Rd.

Davenport

IA

Occupied

No

Broadstone FD West Columbia, LLC

2004 Sunset Boulevard

West Columbia

SC

Occupied

No

Broadstone FMAS Mississippi, LLC

272 Old Jackson Rd

Madison

MS

Occupied

No

Broadstone FR Portfolio, LLC

1710 Lincoln Avenue

Louisville

KY

Occupied

No

Broadstone FR Portfolio, LLC

11122 Hamilton Avenue

Cincinnati

OH

Occupied

No

Broadstone FR Portfolio, LLC

460 Clifty Drive

Madison

IN

Occupied

No

Broadstone GHS South Carolina, LLC

120 Dillon Drive

Spartanburg

SC

Occupied

No

Broadstone GLG Missouri, LLC

8950 & 8970 Pershall Road

Hazelwood

MO

Occupied

No

Broadstone HHP Pennsylvania, LLC

250 Fame Avenue, Suite 130

Hanover

PA

Occupied

No

Broadstone HMC Washington, LLC

2700 Clare Avenue

Bremerton

WA

Occupied

No

Broadstone IUH Indiana, LLC

6866 W. Stonegate Drive

Zionsville

IN

Occupied

No

Broadstone IUH Indiana, LLC

14645 Hazel Dell Rd.

Noblesville

IN

Occupied

No

Broadstone IUH Indiana, LLC

926 W. State Rd. 46

Spencer

IN

Occupied

No

Broadstone MPH Michigan, LLC

893 East Superior Street

Wayland

MI

Occupied

No

Broadstone MS Minnesota, LLC

7500 Commerce Lane NE

Fridley

MN

Occupied

No

Broadstone MS Minnesota, LLC

11545 12th Ave South

Burnsville

MN

Occupied

No

Broadstone NRS Michigan, LLC

46200 West Twelve Mile Road

Novi

MI

Occupied

No

Broadstone OLL New York, LLC

240 Riverside Drive

Johnson City

NY

Occupied

No

Broadstone Pearl Portfolio III, LLC

607 & 611 Lumsden Professional Court

Brnadon

FL

Occupied

No

Broadstone Pearl Portfolio III, LLC

4525 Ulmerton Road

Clearwater

FL

Occupied

No

Broadstone Pearl Portfolio III, LLC

455 Abernathy Road

Atlanta

GA

Occupied

No

Broadstone Pearl Portfolio III, LLC

820 Frontage Road

Northfield

IL

Occupied

No

Broadstone Pearl Portfolio III, LLC

4126 Packard Road

Ann Arbor

MI

Occupied

No

Broadstone Pearl Portfolio III, LLC

29080 Inkster Road

Southfield

MI

Occupied

No

Broadstone PHS Washington, LLC

4525 3rd Avenue SE

Lacey

WA

Occupied

No

Broadstone PHS Washington, LLC

1200 Basich Blvd

Aberdeen

WA

Occupied

No

Broadstone PSM Michigan, LLC

30713 Schoenherr Rd.

Warren

MI

Occupied

No

Broadstone RHI Virginia, LLC

101 Philip Roth Street

Newport News

VA

Occupied

No

Broadstone RHI Virginia, LLC

109 Philip Roth Street

Newport News

VA

Occupied

No

Broadstone ST Texas, LLC

4000 International Pkwy

Carrollton

TX

Occupied

No

 



 

--------------------------------------------------------------------------------

 

Broadstone TRH Texas, LLC

900 West Arbook Blvd

Arlington

TX

Occupied

No

Broadstone TRS Orangeburg, LLC

2994 North Road

Orangeburg

SC

Occupied

No

Broadstone TRS Texas, LLC

1104 West Interstate 20

Big Spring

TX

Occupied

No

Broadstone TRS Texas, LLC

1600 E. Broadway St.

Cuero

TX

Occupied

No

Broadstone TSC Tennessee, LLC

725 Kings Ln

Tullahoma

TN

Occupied

No

Broadstone USPO Portfolio, LLC

129 E. Lee Street

Brooklet

GA

Occupied

No

Broadstone USPO Portfolio, LLC

6450 Evans Drive

Rex

GA

Occupied

No

Broadstone USPO Portfolio, LLC

891 South Mechanic Street

Pendleton

SC

Occupied

No

Broadstone USPO Portfolio, LLC

298 Ledford Street

Pembroke

GA

Occupied

No

Broadstone USPO Portfolio, LLC

4160 Logan Drive

Loganville

GA

Occupied

No

Broadstone USPO Portfolio, LLC

30 South Main Street

Campobello

SC

Occupied

No

Broadstone USPO Portfolio, LLC

1205 West Main Street

Central

SC

Occupied

No

Broadstone USPO Portfolio, LLC

117 North Highway 52

Moncks Corner

SC

Occupied

No

Broadstone USPO Portfolio, LLC

2629 Liberty Hill Road

Camden

SC

Occupied

No

Broadstone USPO Portfolio, LLC

182 Elm Street

Lincolnton

GA

Occupied

No

Broadstone WG Southeast, LLC

7412 Broad River Road

Irmo

SC

Occupied

No

Broadstone WG Southeast, LLC

4361 South Carolina 24

Anderson

SC

Occupied

No

Broadstone WG Southeast, LLC

214 Broad Street

Elizabethton

TN

Occupied

No

Broadstone WG Southeast, LLC

2414 Sylvester Road

Albany

GA

Occupied

No

Broadstone WG Southeast, LLC

395 North U.S. Highway 52

Moncks Corner

SC

Occupied

No

Broadstone WG Southeast, LLC

1650 E. Andrew Johnson Hwy

Greenville

TN

Occupied

No

Broadstone AQG Indiana, LLC

225 West Morgan Avenue

Evansville

IN

Occupied

No

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 7.1.(f) - Part II: Liens

 

 

Borrower

Lender

Outstanding Balance *

Maturity

Collateral Description

1

Broadstone PFS New Jersey, LLC

Wilmington Trust NA

$20,674,048.80

6-Aug-25

Preferred Freezer - 536 Fayette Street, Perth Amboy NJ 08861

2

Broadtree Homes FP, LLC

Symetra

$6,466,887.66

5-Oct-26

368 Rose Street, Lexington KY 40508

3

Broadstone TSGA Kentucky, LLC

M&T Bank

$5,051,026.00

1-Aug-21

425 Centre View Boulevard, Crestview Hills KY 41017

4

Broadstone NWCC Texas, LLC

StanCorp

$1,750,727.69

1-May-34

Northwest Cancer Center -18488 Interstate 45 South, Conroe TX 77384

5

Broadstone PIC Illinois, LLC

Stan Corp

$563,110.75

1-Aug-30

Physcians Immediate Care - 1000 E. Riverside Blvd, Loves Park IL 61111

6

Broadstone APLB Jacksonville, LLC

Columbian Mutual

$1,458,964.59

1-Sep-25

Applebees - 5055 J. Turner Butler Blvd., Jacksonville FL 32216

7

Broadstone ADTB Rochester, LLC

Merrill

$4,691,539.03

10-Aug-22

ADT - 265 Thruway Park Drive, Rochester NY 14586

8

GRC Durham, LLC

Sun Life

$11,183,182.11

1-Oct-21

Implus Footware - 2001 T.W. Alexander Dr, Durham, NC 27703

9

Broadstone HC California, LLC

Aegon

$8,002,796.09

1-Oct-23

The Hess Collection - 1166 Commerce Blvd, American Canyon, CA 94503

10

Broadstone WFM Sterling

PNC Bank

$18,260,248.74

1-Nov-26

Wegmans - 45131 Columbia Place, Sterling, VA 20166

 

 

* Loan balances as of December 31, 2018.

 

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 7.1.(g) - Existing Indebtedness

 

 

Borrower

Lender

Outstanding Balance ***

Guarantor

Security

Collateral Description (if any)

1

Borrower (Note and Guaranty Agreement for 4.84% Guaranteed Senior Notes due
4.18.27)

Note Purchasers

$150,000,000

Parent

None

N/A

2

Borrower (Note and Guaranty Agreement for 5.09% Series B Guaranteed Senior Notes
due 7.2.28 and 8.19% Series C Guaranteed Senior Notes due 7.2.30)

Note Purchasers

$325,000,000

Parent

None

N/A

3

Borrower (Credit Agreement)

M&T Bank, as administrative agent

Revolver: $126,100,000.00; Term Loan 1: $265,000,000.00; Term Loan 2:
$190,000,000.00;

Swingline: $15,000,000.00

Parent

None

N/A

4

Borrower (Credit Agreement)

Capital One, National Association, as administrative agent

$300,000,000

Parent

None

NA

5

Borrower

James and Douglas Huseby, individuals

$750,000.00

Parent

None

N/A

6

Broadstone NWCC Texas, LLC

StanCorp

$1,750,727.69

Borrower

Mortgage

Northwest Cancer Center -18488 Interstate 45 South, Conroe TX 77384

7

Broadstone PIC Illinois, LLC

Stan Corp

$563,110.75

Borrower

Mortgage

Physcians Immediate Care - 1000 E. Riverside Blvd, Loves Park IL 61111

8

Broadstone APLB Jacksonville,  LLC

Columbian Mutual

$1,458,964.59

Borrower**

Mortgage

Applebees - 5055 J. Turner Butler Blvd., Jacksonville FL 32216

9

Broadstone ADTB Rochester, LLC

Legg Mason

$4,691,539.03

None

Mortgage

ADT - 265 Thruway Park Drive, Rochester NY  14586

10

GRC Durham, LLC

Sun Life

$11,183,182.11

Parent and Borrower*

Mortgage

Implus Footware - 2001 T.W. Alexander Dr, Durham, NC 27703

11

Broadstone HC California, LLC

Aegon

$8,002,796.09

Parent and Borrower*

Mortgage

The Hess Collection - 1166 Commerce Blvd, American Canyon, CA 94503

12

Broadstone WFM Sterling

PNC Bank

$18,797,007.37

Borrower

Mortgage

Wegmans - 45131 Columbia Place, Sterling, VA  20166

13

Broadstone TSGA Kentucky, LLC

M&T Bank

$5,051,026.00

Parent and Borrower

Mortgage

Tri-State Gastroenterology Associates - 425 Centre View Blvd, Crestview Hills,
KY  41017

14

Broadtree Homes FP, LLC

Symetra Financial

$6,466,887.66

Borrower*

Mortgage

Alpha Omicron Pi - 17 Maple Street, Onenonta, NY 13820, 368 Rose Street,
Lexington, KY 40508, 647 West Pensacola Street, Tallahassee, FL 32304, 805
Johnston Street, Greenville, NC  27858

15

Broadstone PFS New Jersey, LLC

Wilimington Trust

$20,674,048.80

Borrower*

Mortgage

Preferred Freezer Services - 536 Fayette Street, Perth Amboy, NJ 08861

 

 

* Non-recourse guaranty with customary exceptions for fraud, misapplication of
funds, environmental indemnities, voluntary bankruptcy, collusive involuntary
bankruptcy and other similar exceptions to non-recourse  liability.

 

**  Non-recourse guaranty but will automatically become full recourse if the
ratio of net operating income from the property (after deduction of all
applicable operating expenses)  to the annual principal and interest payments
under the note is less than   1.2.

 

*** Loan balances as of December 31,  2018.

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 7.1.(h) - Material Contracts

 

 

Borrower

1

That certain Note and Guaranty Agreement, dated as of March 16, 2017, by and
among Broadstone Net Lease, LLC, as Issuer, Broadstone Net Lease, Inc., as
Parent Guarantor, and the Purchasers identified therein, relating to the
issuance and sale of $150,000,000 in aggregate principal amount of the Issuer’s
4.84% Guaranteed Senior Notes due April 18, 2027.

2

That certain Note and Guaranty Agreement, dated as of July 2, 2018, by and among
Broadstone Net Lease, LLC, as Issuer, Broadstone Net Lease, Inc., as Parent
Guarantor, and the Purchasers identified therein, relating to the issuance and
sale of $225,000,00 in aggregate principal amount of the Issuer's 5.09% Series B
Guaranteed Senior Notes due July 2, 2028, and $100,000,000 in aggregate
principal amount of the Issuer's 5.19% Series C Guaranteed Senior Notes due July
2, 2030.

3

That certain Credit Agreement dated as of June 22, 2017, by and among Broadstone
Net Lease, Inc., Broadstone Net Lease, LLC, each of the financial institutions
party thereto, Manufacturers and Traders Trust Company, as Administrative Agent,
and the other parties thereto.

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 7.1.(i) - Litigation

 

 

None.

 

 

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 7.1.(r) - Affiliate Transactions

 

 

None.

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A

 

FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT

 

 

This Assignment and Assumption Agreement (the “Assignment and Assumption”) is
dated as of the Effective Date set forth below and is entered into by and
between [the][each] Assignor identified in item 1 below ([the][each, an]
“Assignor”) and [the][each]1 Assignee identified in item 2 below ([the][each,
an] “Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]2 hereunder are several and not joint.]3
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, restated,
supplemented, or otherwise modified from time to time, the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by [the][each] Assignee. The
Standard Terms and Conditions set forth in Annex 1 attached hereto are hereby
agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the facility identified below (including without limitation any guarantees
included in such facility), and (ii) to the extent permitted to be assigned
under Applicable Law, all claims, suits, causes of action and any other right of
[the Assignor (in its capacity as a Lender)][the respective Assignors (in their
respective capacities as Lenders)] against any Person, whether known or unknown,
arising under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”). Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor.

 

1.          Assignor[s]:                   ___________________________

 

                                                    ___________________________

             [Assignor [is] [is not] a Defaulting Lender]

 

2.          Assignee[s]:                    ___________________________

 

                                                    ___________________________

             [for each Assignee, indicate [Affiliate][Approved Fund] of
[identify Lender]

___________________________

1  For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language.  If the assignment is to multiple Assignees, choose the
second bracketed language.

2  Select as appropriate.

3  Include bracketed language if there are either multiple Assignors or multiple
Assignees.

 

A-1

 

--------------------------------------------------------------------------------

 

3.          Borrower(s):                  Broadstone Net Lease, LLC

 

4.          Administrative Agent:   CAPITAL ONE, NATIONAL ASSOCIATION, as the
Administrative

                                                    Agent under the Credit
Agreement

 

5.          Credit Agreement:         The Term Loan Agreement dated as of
February 27, 2019, among

                                                    Broadstone Net Lease, LLC,
Broadstone Net Lease, Inc., the financial

                                                    institutions party thereto
and their assignees under Section 13.6 thereof,

                                                    Capital One, National
Association, as Administrative Agent

 

6.          Assigned Interest[s]:

 

Assignor[s]

Assignee[s]

Aggregate Amount of Term Loan Commitment/Loans for all Lenders4

Amount of Term Loan    Commitment/Loans Assigned

Percentage Assigned of Term Loan Commitment/ Loans5

CUSIP

Number

 

 

$

$

%

 

 

 

$

$

%

 

 

 

$

$

%

 

 

 

 

[7.         Trade Date:                     ________________]6

 

[Page break]

 

___________________________

4  Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

5  Set forth, to at least 9 decimals, as a percentage of the Term Loan
Commitment/Loans of all Lenders thereunder.

6  To be completed if the Assignor(s) and the Assignee(s) intend that the
minimum assignment amount is to be determined as of the Trade Date.

 

 

 

 

A-2

 

--------------------------------------------------------------------------------

 

 

Effective Date: ___________ __, 20__ [TO BE INSERTED BY THE ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR[S]7

[NAME OF ASSIGNOR]

 

 

By:

 

Title:

 

 

[NAME OF ASSIGNOR]

 

 

By:

 

Title:

 

 

ASSIGNEE[S]8

[NAME OF ASSIGNEE]

 

 

By:

 

Title:

 

 

[NAME OF ASSIGNEE]

 

 

By:

 

Title:

 

 

 

 

 



7  Add additional signature blocks as needed. Include both Fund/Pension Plan and
manager making the trade (if applicable).

8  Add additional signature blocks as needed. Include both Fund/Pension Plan and
manager making the trade (if applicable).

A-3



--------------------------------------------------------------------------------

 

 

[Consented to and]9 Accepted:

 

CAPITAL ONE, NATIONAL ASSOCIATION, as

Administrative Agent

 

By:

__________________________________

Title:

 

 

[Consented to:]10

 

 

[BROADSTONE NET LEASE, LLC,

 

By:

Broadstone Net Lease, Inc., Managing Member

 

By:

__________________________________

Name:

 

Title:

]

 

 

 



9  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

10  To be added only if the consent of the Borrower and/or other parties is
required by the terms of the Credit Agreement.

A-4



--------------------------------------------------------------------------------

 

ANNEX 1

 

STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT AND ASSUMPTION

 

1.Representations and Warranties.

 

1.1Assignor[s].   [The][Each] Assignor (a) represents and warrants that (i) it
is the   legal and beneficial owner of [the][the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document, or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

 

1.2.Assignee[s]. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an Eligible Assignee as defined in the Credit
Agreement (subject to such consents, if any, as may be required under such
definition), (iii) from and after the Effective Date specified for this
Assignment and Assumption, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 9.1. or 9.2 thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the][such]
Assigned Interest, (vi) it has, independently and without reliance upon the
Administrative Agent, the Assignor or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, and (vii) if it is a Foreign Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by [the][such] Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, [the][any]
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

 

2.Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignee whether such amounts have accrued prior to, on or after the Effective
Date specified for this Assignment and Assumption. The Assignor[s] and the
Assignee[s] shall make all appropriate adjustments in payments by the
Administrative Agent for periods prior to such Effective Date or with respect to
the making of this assignment directly between themselves.

A-5

 

--------------------------------------------------------------------------------

 

3.General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

 

 

A-6

 

--------------------------------------------------------------------------------

 

EXHIBIT B

[INTENTIONALLY OMITTED]

 

 

B-1

 

--------------------------------------------------------------------------------

 

EXHIBIT C

FORM OF GUARANTY

GUARANTY

 

THIS GUARANTY dated as of February 27, 2019 (this “Guaranty”), executed and
delivered by each of the undersigned and the other Persons from time to time
party hereto pursuant to the execution and delivery of an Accession Agreement in
the form of Annex I hereto (all of the undersigned, together with such other
Persons each a “Guarantor” and collectively, the “Guarantors”) in favor of
CAPITAL ONE, NATIONAL ASSOCIATION, in its capacity as Administrative Agent
(together with its successors and assigns, the “Administrative Agent”) for the
Lenders under that certain Term Loan Agreement dated as of February 27, 2019 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among Broadstone Net Lease, LLC, a New York limited
liability company, (the “Borrower”), Broadstone Net Lease, Inc., a Maryland
corporation, (the “Parent Guarantor”), the financial institutions party thereto
and their assignees under Section 13.6 thereof (the “Lenders”), and the
Administrative Agent, for its benefit and the benefit of the Lenders (the
Administrative Agent and the Lenders, each individually a “Guarantied Party” and
collectively, the “Guarantied Parties”).

 

WHEREAS, pursuant to the Credit Agreement, the Administrative Agent and the
Lenders have agreed to make available to the Borrower certain financial
accommodations on the terms and conditions set forth in the Credit Agreement;

 

WHEREAS, the Borrower and each of the Guarantors, though separate legal
entities, are mutually dependent on each other in the conduct of their
respective businesses as an integrated operation and have determined it to be in
their mutual best interests to obtain financing from the Administrative Agent
and the Lenders through their collective efforts;

 

WHEREAS, each Guarantor acknowledges that it will receive direct and indirect
benefits from the Administrative Agent and the Lenders making such financial
accommodations available to the Borrower under the Credit Agreement and,
accordingly, each Guarantor is willing to guarantee the Borrower’s obligations
to the Administrative Agent and the Lenders on the terms and conditions
contained herein; and

 

WHEREAS, each Guarantor’s execution and delivery of this Guaranty is a condition
to the Administrative Agent and the Lenders making, and continuing to make, such
financial accommodations to the Borrower.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by each Guarantor, each Guarantor agrees as
follows:

 

Section 1. Guaranty. Each Guarantor hereby absolutely, irrevocably and
unconditionally guaranties the due and punctual payment and performance when
due, whether at stated maturity, by acceleration or otherwise, of all of the
following (collectively referred to as the “Guarantied Obligations”): (a) all
indebtedness, liabilities, obligations, covenants and duties owing by the
Borrower to the Administrative Agent or any Guarantied Party under or in
connection with the Credit Agreement and any other Loan Document, including
without limitation, the repayment of all principal of the Loans and the payment
of all interest, Fees, charges, attorneys’ fees and other amounts payable to the
Administrative Agent or any Guarantied Party thereunder (including, to the
extent permitted by Applicable Law, interest, Fees and other amounts that would
accrue and become due after the filing of a case or other proceeding under the
Bankruptcy Code (as defined below) or other similar Applicable Law but for the
commencement of such case or proceeding, whether or not such amounts are allowed
or allowable in whole or in part in such case or proceeding); (b) any and all

C-2

 

--------------------------------------------------------------------------------

 

extensions, renewals, modifications, amendments or substitutions of the
foregoing; (c) all other Obligations; and (d) all expenses, including, without
limitation, reasonable attorneys’ fees and disbursements, that are incurred by
the Administrative Agent or any of the Guarantied Parties in the enforcement of
any of the foregoing or any obligation of such Guarantor hereunder.

 

Section 2. Guaranty of Payment and Not of Collection. This Guaranty is a
guaranty of payment, and not of collection, and a debt of each Guarantor for its
own account. Accordingly, none of the Administrative Agent or the Guarantied
Parties shall be obligated or required before enforcing this Guaranty against
any Guarantor: (a) to pursue any right or remedy any of them may have against
the Borrower, any other Guarantor or any other Person or commence any suit or
other proceeding against the Borrower, any other Guarantor or any other Person
in any court or other tribunal; (b) to make any claim in a liquidation or
bankruptcy of the Borrower, any other Guarantor or any other Person; or (c) to
make demand of the Borrower, any other Guarantor or any other Person or to
enforce or seek to enforce or realize upon any collateral security, if any, held
by the Administrative Agent or any Guarantied Party which may secure any of the
Guarantied Obligations.

 

Section 3. Guaranty Absolute. Each Guarantor guarantees that the Guarantied
Obligations will be paid strictly in accordance with the terms of the documents
evidencing the same, regardless of any Applicable Law now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of the
Administrative Agent or the Guarantied Parties with respect thereto. The
liability of each Guarantor under this Guaranty shall be absolute, irrevocable
and unconditional in accordance with its terms and shall remain in full force
and effect without regard to, and shall not be released, suspended, discharged,
terminated or otherwise affected by, any circumstance or occurrence whatsoever,
including without limitation, the following (whether or not such Guarantor
consents thereto or has notice thereof):

 

(a)(i) any change in the amount, interest rate or due date or other term of any
of the Guarantied Obligations, (ii) any change in the time, place or manner of
payment of all or any portion of the Guarantied Obligations, (iii) any amendment
or waiver of, or consent to the departure from or other indulgence with respect
to, the Credit Agreement, any other Loan Document, or any other document or
instrument evidencing or relating to any Guarantied Obligations, or (iv) any
waiver, renewal, extension, addition, or supplement to, or deletion from, or any
other action or inaction under or in respect of, the Credit Agreement, any of
the other Loan Documents, or any other documents, instruments or agreements
relating to the Guarantied Obligations or any other instrument or agreement
referred to therein or evidencing any Guarantied Obligations or any assignment
or transfer of any of the foregoing;

 

(b)any lack of validity or enforceability of the Credit Agreement, any of the
other Loan Documents, or any other document, instrument or agreement referred to
therein or evidencing any Guarantied Obligations or any assignment or transfer
of any of the foregoing;

 

(c)any furnishing to the Administrative Agent or the Guarantied Parties of any
security for the Guarantied Obligations, or any sale, exchange, release or
surrender of, or realization on, any collateral, if any, securing any of the
Obligations;

 

(d)any settlement or compromise of any of the Guarantied Obligations, any
security therefor, or any liability of any other party with respect to the
Guarantied Obligations, or any subordination of the payment of the Guarantied
Obligations to the payment of any other liability of the Borrower or any other
Loan Party;

 

(e)any bankruptcy, insolvency, reorganization, composition, adjustment,
dissolution, liquidation or other like proceeding relating to such Guarantor,
the Borrower, any other Loan Party or any other Person, or any action taken with
respect to this Guaranty by any trustee or receiver, or by any court, in any
such proceeding;

C-3

 

--------------------------------------------------------------------------------

 

(f)any act or failure to act by the Borrower, any other Loan Party or any other
Person which may adversely affect such Guarantor’s subrogation rights, if any,
against the Borrower to recover payments made under this Guaranty;

 

(g)any nonperfection or impairment of any security interest or other Lien, if
any, on any collateral securing in any way any of the Guarantied Obligations;

 

(h)any application of sums paid by the Borrower, any other Guarantor or any
other Person with respect to the liabilities of the Borrower to the
Administrative Agent or the Guarantied Parties, regardless of what liabilities
of the Borrower remain unpaid;

 

(i)any defect, limitation or insufficiency in the borrowing powers of the
Borrower or in the exercise thereof;

 

(j)any defense, set-off, claim or counterclaim (other than indefeasible payment
and performance in full) which may at any time be available to or be asserted by
the Borrower, any other Loan Party or any other Person against the
Administrative Agent or any of the Guarantied Parties;

 

(k)any change in the corporate existence, structure or ownership of the Borrower
or any other Loan Party;

 

(l)any statement, representation or warranty made or deemed made by or on behalf
of the Borrower, any Guarantor or any other Loan Party under any Loan Document,
or any amendment hereto or thereto, proves to have been incorrect or misleading
in any respect; or

 

(m)any other circumstance which might otherwise constitute a defense available
to, or a discharge of, a Guarantor hereunder (other than indefeasible payment
and performance in full).

 

Section 4. Action with Respect to Guarantied Obligations. The Administrative
Agent and the Guarantied Parties may, at any time and from time to time, without
the consent of, or notice to, any Guarantor, and without discharging any
Guarantor from its obligations hereunder, take any and all actions described in
Section 3 of this Guaranty and may otherwise: (a) amend, modify, alter or
supplement the terms of any of the Guarantied Obligations, including, but not
limited to, extending or shortening the time of payment of any of the Guarantied
Obligations or changing the interest rate that may accrue on any of the
Guarantied Obligations; (b) amend, modify, alter or supplement the Credit
Agreement or any other Loan Document; (c) sell, exchange, release or otherwise
deal with all, or any part, of any collateral, if any, securing any of the
Obligations; (d) release any other Loan Party or other Person liable in any
manner for the payment or collection of the Guarantied Obligations; (e)
exercise, or refrain from exercising, any rights against the Borrower, any other
Guarantor or any other Person; and (f) apply any sum, by whomsoever paid or
however realized, to the Guarantied Obligations in such order as the
Administrative Agent and the Guarantied Parties shall elect.

 

Section 5. Representations and Warranties. Each Guarantor hereby makes to the
Administrative Agent and the Guarantied Parties all of the representations and
warranties made by the Borrower with respect to or in any way relating to such
Guarantor in the Credit Agreement and the other Loan Documents, as if the same
were set forth herein in full.

 

Section 6. Covenants. Each Guarantor will comply with all covenants which the
Borrower is to cause such Guarantor to comply with under the terms of the Credit
Agreement or any of the other Loan Documents.

 

Section 7. Waiver. Each Guarantor, to the fullest extent permitted by Applicable
Law, hereby waives notice of acceptance hereof or any presentment, demand,
protest or notice of any kind, and any other act or

C-4

 

--------------------------------------------------------------------------------

 

thing, or omission or delay to do any other act or thing, which in any manner or
to any extent might vary the risk of such Guarantor or which otherwise might
operate to discharge such Guarantor from its obligations hereunder.

 

Section 8. Inability to Accelerate Loan. If the Administrative Agent and/or the
Guarantied Parties are prevented under Applicable Law or otherwise from
demanding or accelerating payment of any of the Guarantied Obligations by reason
of any automatic stay or otherwise, the Administrative Agent and/or the
Guarantied Parties shall be entitled to receive from each Guarantor, upon demand
therefor, the sums which otherwise would have been due had such demand or
acceleration occurred.

 

Section 9. Reinstatement of Guarantied Obligations. If claim is ever made on the
Administrative Agent or any of the Guarantied Parties for repayment or recovery
of any amount or amounts received in payment or on account of any of the
Guarantied Obligations, and the Administrative Agent or such Guarantied Party
repays all or part of said amount by reason of (a) any judgment, decree or order
of any court or administrative body of competent jurisdiction, or (b) any
settlement or compromise of any such claim effected by the Administrative Agent
or such Guarantied Party with any such claimant (including the Borrower or a
trustee in bankruptcy for the Borrower), then and in such event each Guarantor
agrees that any such judgment, decree, order, settlement or compromise shall be
binding on it, notwithstanding any revocation hereof or the cancellation of the
Credit Agreement, any of the other Loan Documents, or any other instrument
evidencing any liability of the Borrower, and such Guarantor shall be and remain
liable to the Administrative Agent or such Guarantied Party for the amounts so
repaid or recovered to the same extent as if such amount had never originally
been paid to the Administrative Agent or such Guarantied Party.

 

Section 10. Subrogation. Upon the making by any Guarantor of any payment
hereunder for the account of the Borrower, such Guarantor shall be subrogated to
the rights of the payee against the Borrower; provided, however, that such
Guarantor shall not enforce any right or receive any payment by way of
subrogation or otherwise take any action in respect of any other claim or cause
of action such Guarantor may have against the Borrower arising by reason of any
payment or performance by such Guarantor pursuant to this Guaranty, unless and
until all of the Guarantied Obligations have been indefeasibly paid and
performed in full. If any amount shall be paid to such Guarantor on account of
or in respect of such subrogation rights or other claims or causes of action,
such Guarantor shall hold such amount in trust for the benefit of the
Administrative Agent and the Guarantied Parties and shall forthwith pay such
amount to the Administrative Agent to be credited and applied against the
Guarantied Obligations, whether matured or unmatured, in accordance with the
terms of the Credit Agreement or to be held by the Administrative Agent as
collateral security for any Guarantied Obligations existing.

 

Section 11. Payments Free and Clear. All sums payable by each Guarantor
hereunder, whether of principal, interest, Fees, expenses, premiums or
otherwise, shall be paid in full, without set-off or counterclaim or any
deduction or withholding whatsoever (including any Taxes), and if any Guarantor
is required by Applicable Law or by a Governmental Authority to make any such
deduction or withholding, such Guarantor shall pay to the Administrative Agent
and the Guarantied Parties such additional amount as will result in the receipt
by the Administrative Agent and the Guarantied Parties of the full amount
payable hereunder had such deduction or withholding not occurred or been
required.

 

Section 12. Set-off. In addition to any rights now or hereafter granted under
any of the other Loan Documents or Applicable Law and not by way of limitation
of any such rights, each Guarantor hereby authorizes the Administrative Agent,
each Lender and any of their respective Affiliates, at any time while an Event
of Default exists, without any prior notice to such Guarantor or to any other
Person, any such notice being hereby expressly waived, but in the case of a
Lender or an Affiliate of a Lender subject to receipt of the prior written
consent of the Administrative Agent exercised in its reasonable discretion, to
set off and to appropriate and to apply any and all deposits (general or
special, including, but not limited to, indebtedness evidenced by certificates
of deposit, whether matured or unmatured) and any other indebtedness at any time

C-5

 

--------------------------------------------------------------------------------

 

held or owing by the Administrative Agent, such Lender, or any Affiliate of the
Administrative Agent or such Lender, to or for the credit or the account of such
Guarantor against and on account of any of the Guarantied Obligations, although
such obligations shall be contingent or unmatured.

 

Section 13. Subordination. Each Guarantor hereby expressly covenants and agrees
for the benefit of the Administrative Agent and the Guarantied Parties that all
obligations and liabilities of the Borrower to such Guarantor of whatever
description, including without limitation, all intercompany receivables of such
Guarantor from the Borrower (collectively, the “Junior Claims”) shall be
subordinate and junior in right of payment to all Guarantied Obligations. If an
Event of Default shall exist, then no Guarantor shall accept any direct or
indirect payment (in cash, property or securities, by setoff or otherwise) from
the Borrower on account of or in any manner in respect of any Junior Claim until
all of the Guarantied Obligations have been indefeasibly paid in full.

 

Section 14. Avoidance Provisions. It is the intent of each Guarantor, the
Administrative Agent and the Guarantied Parties that in any Proceeding, such
Guarantor’s maximum obligation hereunder shall equal, but not exceed, the
maximum amount which would not otherwise cause the obligations of such Guarantor
hereunder (or any other obligations of such Guarantor to the Administrative
Agent and the Guarantied Parties) to be avoidable or unenforceable against such
Guarantor in such Proceeding as a result of Applicable Law, including without
limitation, (a) Section 548 of the Bankruptcy Code and (b) any state fraudulent
transfer or fraudulent conveyance act or statute applied in such Proceeding,
whether by virtue of Section 544 of the Bankruptcy Code or otherwise. The
Applicable Laws under which the possible avoidance or unenforceability of the
obligations of such Guarantor hereunder (or any other obligations of such
Guarantor to the Administrative Agent and the Guarantied Parties) shall be
determined in any such Proceeding are referred to as the “Avoidance Provisions”.
Accordingly, to the extent that the obligations of any Guarantor hereunder would
otherwise be subject to avoidance under the Avoidance Provisions, the maximum
Guarantied Obligations for which such Guarantor shall be liable hereunder shall
be reduced to that amount which, as of the time any of the Guarantied
Obligations are deemed to have been incurred under the Avoidance Provisions,
would not cause the obligations of such Guarantor hereunder (or any other
obligations of such Guarantor to the Administrative Agent and the Guarantied
Parties), to be subject to avoidance under the Avoidance Provisions. This
Section is intended solely to preserve the rights of the Administrative Agent
and the Guarantied Parties hereunder to the maximum extent that would not cause
the obligations of any Guarantor hereunder to be subject to avoidance under the
Avoidance Provisions, and no Guarantor or any other Person shall have any right
or claim under this Section as against the Administrative Agent and the
Guarantied Parties that would not otherwise be available to such Person under
the Avoidance Provisions.

 

Section 15. Information. Each Guarantor assumes all responsibility for being and
keeping itself informed of the financial condition of the Borrower and the other
Guarantors, and of all other circumstances bearing upon the risk of nonpayment
of any of the Guarantied Obligations and the nature, scope and extent of the
risks that such Guarantor assumes and incurs hereunder, and agrees that neither
the Administrative Agent nor any of the Guarantied Parties shall have any duty
whatsoever to advise any Guarantor of information regarding such circumstances
or risks.

 

Section 16. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

 

SECTION 17.  WAIVER OF JURY TRIAL.

 

(a)EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY BETWEEN OR
AMONG ANY GUARANTOR, THE ADMINISTRATIVE AGENT OR ANY OF THE LENDERS WOULD BE
BASED ON DIFFICULT AND COMPLEX ISSUES OF LAW AND FACT AND WOULD RESULT IN DELAY
AND EXPENSE TO THE PARTIES. ACCORDINGLY, TO

C-6

 

--------------------------------------------------------------------------------

 

THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE LENDERS, THE ADMINISTRATIVE
AGENT AND EACH GUARANTOR HEREBY WAIVES ITS RIGHT TO A TRIAL BY JURY IN ANY
ACTION OR PROCEEDING OF ANY KIND OR NATURE IN ANY COURT OR TRIBUNAL IN WHICH AN
ACTION MAY BE COMMENCED BY OR AGAINST ANY PARTY HERETO ARISING OUT OF THIS
GUARANTY OR ANY OTHER LOAN DOCUMENT OR BY REASON OF ANY OTHER SUIT, CAUSE OF
ACTION OR DISPUTE WHATSOEVER BETWEEN OR AMONG ANY GUARANTOR, THE ADMINISTRATIVE
AGENT OR ANY OF THE LENDERS OF ANY KIND OR NATURE RELATING TO ANY OF THE LOAN
DOCUMENTS.

 

(b)EACH GUARANTOR IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT
COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION,
WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST
THE ADMINISTRATIVE AGENT, ANY LENDER, OR ANY RELATED PARTY OF THE FOREGOING IN
ANY WAY RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF
THE STATE OF NEW YORK SITTING IN THE BOROUGH OF MANHATTAN, NEW YORK, NEW YORK,
THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY
APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE
AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY
OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN
DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY LENDER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION. EACH PARTY FURTHER WAIVES ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN
INCONVENIENT FORUM AND EACH AGREES NOT TO PLEAD OR CLAIM THE SAME. THE CHOICE OF
FORUM SET FORTH IN THIS SECTION SHALL NOT BE DEEMED TO PRECLUDE THE BRINGING OF
ANY ACTION BY THE ADMINISTRATIVE AGENT OR ANY LENDER OR THE ENFORCEMENT BY THE
ADMINISTRATIVE AGENT OR ANY LENDER OF ANY JUDGMENT OBTAINED IN SUCH FORUM IN ANY
OTHER APPROPRIATE JURISDICTION.

 

(c)THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY WITH THE
ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES
THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS
PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS AND THE TERMINATION OF THIS
GUARANTY.

 

Section 18. Loan Accounts. The Administrative Agent and each Lender may maintain
books and accounts setting forth the amounts of principal, interest and other
sums paid and payable with respect to the Guarantied Obligations, and in the
case of any dispute relating to any of the outstanding amount, payment or
receipt of any of the Guarantied Obligations or otherwise, the entries in such
books and accounts shall be deemed conclusive evidence of the amounts and other
matters set forth herein, absent manifest error. The failure of the
Administrative Agent or any Lender to maintain such books and accounts shall not
in any way relieve or discharge any Guarantor of any of its obligations
hereunder.

C-7

 

--------------------------------------------------------------------------------

 

Section 19. Waiver of Remedies. No delay or failure on the part of the
Administrative Agent or any of the Guarantied Parties in the exercise of any
right or remedy it may have against any Guarantor hereunder or otherwise shall
operate as a waiver thereof, and no single or partial exercise by the
Administrative Agent or any of the Guarantied Parties of any such right or
remedy shall preclude any other or further exercise thereof or the exercise of
any other such right or remedy.

 

Section 20. Termination. This Guaranty shall remain in full force and effect
with respect to each Guarantor until the indefeasible payment in full of the
Guarantied Obligations and any other Obligation, the termination or expiration
of all of the Lenders’ and Administrative Agent’s obligations to make loans or
other financial accommodations to the Borrower, and the termination or
cancellation of the Credit Agreement in accordance with its terms.

 

Section 21. Successors and Assigns. Each reference herein to the Administrative
Agent or the Guarantied Parties shall be deemed to include such Person’s
respective successors and assigns (including, but not limited to, any holder of
the Guarantied Obligations) in whose favor the provisions of this Guaranty also
shall inure, and each reference herein to each Guarantor shall be deemed to
include such Guarantor’s successors and assigns, upon whom this Guaranty also
shall be binding. The Lenders may, in accordance with the applicable provisions
of the Credit Agreement, assign, transfer or sell any Guarantied Obligation, or
grant or sell participations in any Guarantied Obligations, to any Person
without the consent of, or notice to, any Guarantor and without releasing,
discharging or modifying any Guarantor’s obligations hereunder. Subject to
Section 13.9 of the Credit Agreement, each Guarantor hereby consents to the
delivery by the Administrative Agent or any Lender to any Assignee or
Participant (or any prospective Assignee or Participant) of any financial or
other information regarding the Borrower or any Guarantor. No Guarantor may
assign or transfer its rights or obligations hereunder to any Person without the
prior written consent of the Administrative Agent and all Guarantied Parties and
any such assignment or other transfer to which the Administrative Agent and all
of the Guarantied Parties have not so consented shall be null and void.

 

Section 22. JOINT AND SEVERAL OBLIGATIONS. THE OBLIGATIONS OF THE GUARANTORS
HEREUNDER SHALL BE JOINT AND SEVERAL, AND ACCORDINGLY, EACH GUARANTOR CONFIRMS
THAT IT IS LIABLE FOR THE FULL AMOUNT OF THE “GUARANTIED OBLIGATIONS” AND ALL OF
THE OBLIGATIONS AND LIABILITIES OF EACH OF THE OTHER GUARANTORS HEREUNDER.

 

Section 23. Amendments. This Guaranty may not be amended except in a writing
signed by the Requisite Lenders (or all of the Lenders if required under the
terms of the Credit Agreement), the Administrative Agent and each Guarantor.

 

Section 24. Payments. All payments to be made by any Guarantor pursuant to this
Guaranty shall  be made in Dollars, in immediately available funds to the
Administrative Agent at the Principal Office, not later than 2:00 p.m. on the
date of demand therefor.

 

Section 25. Notices. All notices, requests and other communications hereunder
shall be in writing (including facsimile transmission or similar writing) and
shall be given (a) to each Guarantor at its address set forth below its
signature hereto, (b) to the Administrative Agent or any Lender at its
respective address for notices provided for in the Credit Agreement, or (c) as
to each such party at such other address as such party shall designate in a
written notice to the other parties. Each such notice, request or other
communication shall be effective (i) if mailed, when received; (ii) if
telecopied, when transmitted; or (iii) if hand delivered, when delivered;
provided, however, that any notice of a change of address for notices shall not
be effective until received.

C-8

 

--------------------------------------------------------------------------------

 

Section 26. Severability. In case any provision of this Guaranty shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby.

 

Section 27. Headings. Section headings used in this Guaranty are for convenience
only and shall not affect the construction of this Guaranty.

 

Section 28. Limitation of Liability. Neither the Administrative Agent nor any of
the Guarantied Parties, nor any Affiliate, officer, director, employee,
attorney, or agent of the Administrative Agent or any of the Guarantied Parties,
shall have any liability with respect to, and each Guarantor hereby waives,
releases, and agrees not to sue any of them upon, any claim for any special,
indirect, incidental, or consequential damages suffered or incurred by a
Guarantor in connection with, arising out of, or in any way related to, this
Guaranty or any of the other Loan Documents, or any of the transactions
contemplated by this Guaranty, the Credit Agreement or any of the other Loan
Documents. Each Guarantor hereby waives, releases, and agrees not to sue the
Administrative Agent or any of the Guarantied Parties or any of the
Administrative Agent’s or of any Guarantied Parties’, officers, directors,
employees, attorneys, or agents for punitive damages in respect of any claim in
connection with, arising out of, or in any way related to, this Guaranty, the
Credit Agreement or any of the other Loan Documents, or any of the transactions
contemplated by Credit Agreement or financed thereby.

 

Section 29. Electronic Delivery of Certain Information. Each Guarantor
acknowledges and agrees that information regarding the Guarantor may be
delivered electronically pursuant to Section 9.5 of the Credit Agreement.

 

Section 30. Right of Contribution. The Guarantors hereby agree as among
themselves that, if any Guarantor shall make an Excess Payment, such Guarantor
shall have a right of contribution from each other Guarantor in an amount equal
to such other Guarantor’s Contribution Share of such Excess Payment. The payment
obligations of any Guarantor under this Section shall be subordinate and subject
in right of payment to the Obligations until such time as the Obligations have
been indefeasibly paid and performed in full and the Term Loan Commitments have
expired or terminated, and none of the Guarantors shall exercise any right or
remedy under this Section against any other Guarantor until such Obligations
have been indefeasibly paid and performed in full and the Term Loan Commitments
have expired or terminated. Subject to Section 10 of this Guaranty, this Section
shall not be deemed to affect any right of subrogation, indemnity, reimbursement
or contribution that any Guarantor may have under Applicable Law against the
Borrower in respect of any payment of Guarantied Obligations. Notwithstanding
the foregoing, all rights of contribution against any Guarantor shall terminate
from and after such time, if ever, that such Guarantor shall cease to be a
Guarantor in accordance with the applicable provisions of the Loan Documents.

 

Section 31.  Definitions.  (a) For the purposes of this Guaranty:

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as amended from time to time, and any successor statute or
statutes and all rules and regulations from time to time promulgated thereunder,
and any comparable foreign laws relating to bankruptcy, insolvency or creditors’
rights.

 

“Contribution Share” means, for any Guarantor in respect of any Excess Payment
made by any other Guarantor, the ratio (expressed as a percentage) as of the
date of such Excess Payment of (i) the amount by which the aggregate present
fair salable value of all of its assets and properties exceeds the amount of all
debts and liabilities of such Guarantor (including contingent, subordinated,
unmatured, and unliquidated liabilities, but excluding the obligations of such
Guarantor hereunder) to (ii) the amount by which the aggregate present fair
salable value of all assets and other properties of the Loan Parties other than
the maker of such Excess Payment exceeds the amount of all of the debts and
liabilities (including contingent, subordinated, unmatured,

C-9

 

--------------------------------------------------------------------------------

 

and unliquidated liabilities, but excluding the obligations of the Loan Parties)
of the Loan Parties other than the maker of such Excess Payment; provided,
however, that, for purposes of calculating the Contribution Shares of the
Guarantors in respect of any Excess Payment, any Guarantor that became a
Guarantor subsequent to the date of any such Excess Payment shall be deemed to
have been a Guarantor on the date of such Excess Payment and the financial
information for such Guarantor as of the date such Guarantor became a Guarantor
shall be utilized for such Guarantor in connection with such Excess Payment.

 

“Excess Payment” means the amount paid by any Guarantor in excess of its Ratable
Share of any Guarantied Obligations.

 

“Proceeding” means any of the following: (i) a voluntary or involuntary case
concerning any Guarantor shall be commenced under the Bankruptcy Code; (ii) a
custodian (as defined in such Bankruptcy Code or any other applicable bankruptcy
laws) is appointed for, or takes charge of, all or any substantial part of the
property of any Guarantor; (iii) any other proceeding under any Applicable Law,
domestic or foreign, relating to bankruptcy, insolvency, reorganization,
winding-up or composition for adjustment of debts, whether now or hereafter in
effect, is commenced relating to any Guarantor; (iv) any Guarantor is
adjudicated insolvent or bankrupt; (v) any order of relief or other order
approving any such case or proceeding is entered by a court of competent
jurisdiction; (vi) any Guarantor makes a general assignment for the benefit of
creditors; (vii) any Guarantor shall fail to pay, or shall state that it is
unable to pay, or shall be unable to pay, its debts generally as they become
due; (viii) any Guarantor shall call a meeting of its creditors with a view to
arranging a composition or adjustment of its debts; (ix) any Guarantor shall by
any act or failure to act indicate its consent to, approval of or acquiescence
in any of the foregoing; or (x) any corporate action shall be taken by any
Guarantor for the purpose of effecting any of the foregoing.

 

“Ratable Share” means, for any Guarantor in respect of any payment of Guarantied
Obligations, the ratio (expressed as a percentage) as of the date of such
payment of Guarantied Obligations of (i) the amount by which the aggregate
present fair salable value of all of its assets and properties exceeds the
amount of all debts and liabilities of such Guarantor (including contingent,
subordinated, unmatured, and unliquidated liabilities, but excluding the
obligations of such Guarantor hereunder) to (ii) the amount by which the
aggregate present fair salable value of all assets and other properties of all
of the Loan Parties exceeds the amount of all of the debts and liabilities
(including contingent, subordinated, unmatured, and unliquidated liabilities,
but excluding the obligations of the Loan Parties hereunder) of the Loan
Parties; provided, however, that, for purposes of calculating the Ratable Shares
of the Guarantors in respect of any payment of Guarantied Obligations, any
Guarantor that became a Guarantor subsequent to the date of any such payment
shall be deemed to have been a Guarantor on the date of such payment and the
financial information for such Guarantor as of the date such Guarantor became a
Guarantor shall be utilized for such Guarantor in connection with such payment.

 

(b)Terms not otherwise defined herein are used herein with the respective
meanings given them in the Credit Agreement.

 

 

[Signature on Next Page]

 

 

C-10

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each Guarantor has duly executed and delivered this Guaranty
as of the date and year first written above.

 

BROADSTONE NET LEASE, INC.,

 

a Maryland corporation

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

Address for Notices:

 

 

 

 

 

c/o

 

 

 

 

 

 

 

 

 

 

 

Attn:

 

 

 

Telecopy Number:

 

 

 

Telephone Number:

 

 

 

 

 

 

 

Signature Page to Guaranty

 

--------------------------------------------------------------------------------

 

ANNEX I

 

FORM OF ACCESSION AGREEMENT

 

 

THIS ACCESSION AGREEMENT dated as of _________________, 20__, executed and
delivered by ___________, a ________________ (the “New   Guarantor”), in favor
of CAPITAL ONE, NATIONAL ASSOCIATION, in its capacity as Administrative Agent
(together with its successors and assigns, the “Administrative Agent”) for the
Lenders under  that certain Term Loan Agreement dated as  of February 27, 2019
(as amended, restated, supplemented or
otherwise  modified  from  time  to  time, the “Credit Agreement”), by and among
Broadstone Net Lease, LLC, a New York limited liability company (the
“Borrower”), Broadstone Net Lease, Inc., a Maryland corporation, (the
“Parent  Guarantor”), the financial institutions party thereto and their
assignees under Section 13.6 thereof (the “Lenders”), and the Administrative
Agent, for its benefit and the benefit of the Lenders (the Administrative Agent
and the Lenders, each individually a “Guarantied Party” and collectively, the
“Guarantied Parties”).

 

WHEREAS, pursuant to the Credit Agreement, the Administrative Agent and
the  Lenders have agreed to make available to the Borrower certain financial
accommodations on the terms and conditions set forth in the Credit Agreement;

 

WHEREAS, the Borrower, the New Guarantor, and the existing Guarantors, though
separate legal entities, are mutually dependent on each other in the conduct of
their respective businesses as an integrated operation and have determined it to
be in their mutual best interests to obtain financing from the Administrative
Agent and the Lenders through their collective efforts;

 

WHEREAS, the New Guarantor acknowledges that it will receive direct and indirect
benefits from the Administrative Agent and the Lenders making such financial
accommodations available to the Borrower under the Credit Agreement and,
accordingly, the New Guarantor is willing to guarantee the Borrower’s
obligations to the Administrative Agent and the Lenders on the terms and
conditions contained herein; and

 

WHEREAS, the New Guarantor’s execution and delivery of this Agreement is a
condition to the Administrative Agent and the Lenders continuing to make such
financial accommodations to the Borrower.

 

NOW, THEREFORE, for good and valuable consideration, the
receipt  and  sufficiency of which are hereby acknowledged by the New Guarantor,
the New Guarantor agrees as follows:

 

Section 1. Accession to Guaranty. The New Guarantor hereby agrees that it is a
“Guarantor” under that certain Guaranty dated as of February 27, 2019 (as
amended, supplemented, restated or otherwise modified from time to time, the
“Guaranty”), made by the Parent Guarantor in favor of the Administrative Agent
and the Guarantied Parties and assumes all obligations of a “Guarantor”
thereunder and agrees to be bound thereby, all as if the New Guarantor had been
an  original signatory to the Guaranty.  Without limiting the generality of
the  foregoing, the New Guarantor  hereby:

 

(a)irrevocably and unconditionally guarantees the due and punctual payment and
performance when due, whether at stated maturity, by acceleration or otherwise,
of all Guarantied Obligations (as defined in the Guaranty);

Annex-I

--------------------------------------------------------------------------------

 

(b)makes to the Administrative Agent and the Guarantied Parties as of the date
hereof each of the representations and warranties contained in Section 5 of the
Guaranty and agrees to be bound by each of the covenants contained in Section 6
of the Guaranty; and

 

(c)consents and agrees to each provision set forth in the Guaranty.

 

SECTION 2. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

 

Section 3. Definitions. Capitalized terms used herein and not otherwise defined
herein shall have their respective defined meanings given them in the Credit
Agreement.

 

[Signatures on Next Page]

 

Annex-I

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the New Guarantor has caused this Accession Agreement to
be  duly executed and delivered under seal by its duly authorized
officers  as  of the date first written  above.

 

[NEW GUARANTOR], a [_________]    

 

By:

 

 

Name:

 

 

Title:

 

 

 

Address for Notices:

c/o

 

 

 

 

 

Attn:

 

Telecopy Number:

 

Telephone Number:

 

 

Accepted:

 

CAPITAL ONE, NATIONAL ASSOCIATION, as

Administrative Agent

 

By:

 

Name:

 

Title:

 

 

 

 

 

 

 

 

C-1

 

--------------------------------------------------------------------------------

 

EXHIBIT D

 

FORM OF NOTICE OF CONTINUATION

 

______________, 20__

 

Capital One, National Association

301 W. 11th Street, 4th Floor

Wilmington, DE  19801

Attention:  [_________]

Telephone:  [_________]

Fax:  [_________]

Email:  Agency@capitalone.com

 

Ladies and Gentlemen:

 

Reference is made to that certain Term Loan Agreement dated as of February 27,
2019 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among Broadstone Net Lease, LLC, a New
York limited liability company (the “Borrower”), Broadstone Net Lease, Inc., a
Maryland corporation, the financial institutions party thereto and their
assignees under Section 13.6 thereof (the “Lenders”), and CAPITAL ONE, NATIONAL
ASSOCIATION, as Administrative Agent (together with its successors and assigns,
the “Administrative Agent”). Capitalized terms used herein, and not otherwise
defined herein, have their respective meanings given them in the Credit
Agreement.

 

Pursuant to Section 2.8 of the Credit Agreement, the Borrower hereby requests a
Continuation of Loans under the Credit Agreement, and in that connection sets
forth below the information relating to such Continuation as required by such
Section of the Credit Agreement:

 

 

1.

The requested date of such Continuation is , 20   .

 

 

2.

The aggregate principal amount of the Loans that is subject to the requested
Continuation is $    and the portion of such principal amount subject to such
Continuation is $ .

 

 

3.

The current Interest Period of the Loans that is subject to such Continuation
ends on , 20   .

 

 

4.

The duration of the Interest Period for the Loans or portion thereof subject to
such Continuation is:

 

 

[Check one box only]

 

one month

three months

six months

twelve months

 

The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof, as of the proposed date of the requested Continuation,
and after giving effect to such Continuation, (a) no Default or Event of Default
shall exist; and (b) the representations and warranties made or deemed made by
the Borrower and each other Loan Party in the Loan Documents to which any of
them is a party,

D-1

 

--------------------------------------------------------------------------------

 

are true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty is true and correct in all respects) except to the
extent that such representations and warranties expressly relate solely to an
earlier date (in which case such representations and warranties shall have been
true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty shall have been true and correct in all respects) on
and as of such earlier date) and except for changes in factual circumstances
expressly permitted under the Credit Agreement.

 

BROADSTONE NET LEASE, LLC

 

 

 

By:

 

Broadstone Net Lease, Inc., Managing Member

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

D-2

 

--------------------------------------------------------------------------------

 

EXHIBIT E

 

FORM OF NOTICE OF CONVERSION

 

______________, 20__

 

Capital One, National Association

301 W. 11th Street, 4th Floor

Wilmington, DE  19801

Attention:  [_________]

Telephone:  [_________]

Fax:  [_________]

Email:  Agency@capitalone.com

 

Ladies and Gentlemen:

 

Reference is made to that certain Term Loan Agreement dated as of February 27,
2019 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among Broadstone Net Lease, LLC, a New
York limited liability company (the “Borrower”), Broadstone Net Lease, Inc., a
Maryland corporation, the financial institutions party thereto and their
assignees under Section 13.6 thereof (the “Lenders”), and CAPITAL ONE, NATIONAL
ASSOCIATION, as Administrative Agent (together with its successors and assigns,
the “Administrative Agent”). Capitalized terms used herein, and not otherwise
defined herein, have their respective meanings given them in the Credit
Agreement.

 

Pursuant to Section 2.9 of the Credit Agreement, the Borrower hereby requests a
Conversion of Loans of one Type into Loans of another Type under the Credit
Agreement, and in that connection sets forth below the information relating to
such Conversion as required by such Section of the Credit Agreement:

 

 

1.

The requested date of such Conversion is , 20   .

 

 

2.

The Type of the Loans to be Converted pursuant hereto is currently:

 

[Check one box only]

 

Base Rate Loan

LIBOR Loan

 

 

3.

The aggregate principal amount of the Loans that is subject to the requested
Conversion is $and  the  portion  of  such  principal  amount  subject  to such

Conversion is $ .

E-1

 

--------------------------------------------------------------------------------

 

 

4.

The amount of such Loans to be converted is to be converted into Loans of the
following Type:

 

 

[Check one box only]

 

Base Rate Loan

LIBOR Loan, with an initial Interest Period for a duration of:

 

[Check one box only]

 

one month

three months

six months

twelve months

 

The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof, as of the proposed date of the requested Conversion, and
after giving effect to such Conversion, (a) no Default or Event of Default shall
exist; and (b) the representations and warranties made or deemed made by the
Borrower and each other Loan Party in the Loan Documents to which any of them is
a party, are true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty is true and correct in all respects) except to the
extent that such representations and warranties expressly relate solely to an
earlier date (in which case such representations and warranties shall have been
true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty shall have been true and correct in all respects) on
and as of such earlier date) and except for changes in factual circumstances
expressly permitted under the Credit Agreement.

 

BROADSTONE NET LEASE, LLC

By:

 

Broadstone Net Lease, Inc., Managing Member

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

E-2

 

--------------------------------------------------------------------------------

 

EXHIBIT F

FORM OF TERM NOTE

 

$[_________________]_______________  __, 20__

 

FOR VALUE RECEIVED, the undersigned, BROADSTONE NET LEASE, LLC, a New York
limited liability company (the “Borrower”) hereby unconditionally promises to
pay to the order of [_____________] (the “Lender”), in care of CAPITAL ONE,
NATIONAL ASSOCIATION, as Administrative Agent (the “Administrative Agent”), at
its address 1680 Capital One Drive, McLean, Virginia 22102, or at such other
address as may be specified by the Administrative Agent to the Borrower, the
principal sum of [_____________] AND [___]/100 DOLLARS ($[_____________]), or
such lesser amount as may be the then outstanding and unpaid balance of all
Loans made by the Lender to the Borrower pursuant to, and in accordance with the
terms of, the Credit Agreement (as defined below).

 

The Borrower further agrees to pay interest at said office, in like money, on
the unpaid principal amount owing hereunder from time to time on the dates and
at the rates and at the times specified in the Credit Agreement.

 

This Term Note is one of the “Term Notes” referred to in the Term Loan Agreement
dated as of February 27, 2019 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among the Borrower,
Broadstone Net Lease, Inc., a Maryland corporation, the financial institutions
party thereto and their assignees under Section 13.6 thereof, and the
Administrative Agent, and is subject to, and entitled to, all provisions and
benefits thereof. Capitalized terms used herein and not defined herein shall
have the respective meanings given to such terms in the Credit Agreement. The
Credit Agreement, among other things, (a) provides for the making of a Term Loan
by the Lender to the Borrower in an aggregate amount not to exceed the Dollar
amount first above mentioned, (b) permits the prepayment of the Term Loans by
the Borrower subject to certain terms and conditions and (c) provides for the
acceleration of the Term Loans upon the occurrence of certain specified events.

 

The Borrower hereby waives presentment, demand, protest and notice of any kind.
No failure to exercise, and no delay in exercising any rights hereunder on the
part of the holder hereof shall operate as a waiver of such rights.

 

Time is of the essence for this Term Note.

 

[This Term Note is given in replacement of the Term Note dated ____________ __,
20__, in the original principal amount of $________ previously delivered to the
Lender under the Credit Agreement.  THIS TERM NOTE IS NOT INTENDED TO BE, AND
SHALL NOT BE CONSTRUED TO BE, A NOVATION OF ANY OF THE OBLIGATIONS OWING UNDER
OR IN CONNECTION WITH THE OTHER TERM NOTE.] 1

THIS TERM NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

 

_____________________

1       Language to be included in case of an assignment and need to issue a
replacement note to an existing Lender, either because such Lender’s Term Loan
Commitment has increased or decreased from what it was initially.

F-1

 

--------------------------------------------------------------------------------

 

[Signature on Next Page]

F-2

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has executed and delivered this Term Note
under seal as of the date written above.

 

 

BROADSTONE NET LEASE, LLC

By:

 

Broadstone Net Lease, Inc., Managing Member

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

F-3

 

--------------------------------------------------------------------------------

 

EXHIBIT G

 

FORM OF COMPLIANCE CERTIFICATE

 

Reference is made to that certain Term Loan Agreement dated as of February 27,
2019 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among Broadstone Net Lease, LLC, a New
York limited liability company (the “Borrower”), Broadstone Net Lease, Inc., a
Maryland corporation, the financial institutions party thereto and their
assignees under Section 13.6 thereof (the “Lenders”), and CAPITAL ONE, NATIONAL
ASSOCIATION, as Administrative Agent (together with its successors and assigns,
the “Administrative Agent”). Capitalized terms used herein, and not otherwise
defined herein, have their respective meanings given to them in the Credit
Agreement.

 

Pursuant to Section 9.3 of the Credit Agreement, the undersigned hereby
certifies to the Administrative Agent and the Lenders that:

 

1.The undersigned has reviewed the terms of the Credit Agreement and has made a
review of the transactions, financial condition and other affairs of the
Borrower and its Subsidiaries as of, and during the relevant accounting period
ending on __________________, 20__.

 

2.Schedule 1 attached hereto accurately and completely (a) sets forth reasonably
detailed calculations required to establish compliance with Section 10.1 of the
Credit Agreement; and (b) sets forth in reasonable detail (i) all of Borrower’s
Qualifying Swaps and the notional amounts thereof, (ii) each period, if any,
during which the aggregate outstanding principal amount of Term Loans that are
LIBOR Loans and Borrower’s other Indebtedness consisting of term loans bearing
interest at a rate based on LIBOR exceeded the total notional amount of all of
Borrower’s Qualifying Swaps, and (iii) each period, if any, during which the
aggregate outstanding principal amount of all LIBOR Loans and Borrower’s other
Indebtedness bearing interest at a rate based on LIBOR exceeded the total
notional amount of all of Borrower’s Qualifying Swaps, together with the amount
of such excess during any such period.

 

3.No Default or Event of Default exists [except as set forth on Attachment A
hereto, which accurately describes the nature of the conditions(s) or event(s)
that constitute (a) Default(s) or (an) Event(s) of Default and the actions which
the Borrower (is taking)(is planning to take) with respect to such condition(s)
or event(s)], and (b) the representations and warranties made or deemed made by
the Borrower and each other Loan Party in the Loan Documents to which any of
them is a party, are true and correct in all material respects (except in the
case of a representation or warranty qualified by materiality, in which case
such representation or warranty is true and correct in all respects) except to
the extent that such representations and warranties expressly relate solely to
an earlier date (in which case such representations and warranties shall have
been true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty shall have been true and correct in all respects) on
and as of such earlier date) and except for changes in factual circumstances
expressly permitted under the Credit Agreement.

G-1

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has signed    this Compliance Certificate on
and as of _________________, 20__.

 

Name:

 

Title:

1

 

of Broadstone Net Lease, Inc.

 

_____________________

1   Certificate must be signed on behalf of the Parent by a Financial Officer
(as defined in the Credit Agreement) of the Parent.

 

 

G-2

 

--------------------------------------------------------------------------------

 

EXHIBIT H

 

FORM OF NOTICE OF TERM LOAN BORROWING

 

______________, 20__

 

Capital One, National Association

301 W. 11th Street, 4th Floor

Wilmington, DE  19801

Attention:  [_________]

Telephone:  [_________]

Fax:  [_________]

Email:  Agency@capitalone.com

 

Ladies and Gentlemen:

 

Reference is made to that certain Term Loan Agreement dated as of February 27,
2019 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among Broadstone Net Lease, LLC, a New
York limited liability company (the “Borrower”), Broadstone Net Lease, Inc., a
Maryland corporation, the financial institutions party thereto and their
assignees under Section 13.6 thereof (the “Lenders”), and CAPITAL ONE, NATIONAL
ASSOCIATION, as Administrative Agent (together with its successors and assigns,
the “Administrative Agent”). Capitalized terms used herein, and not otherwise
defined herein, have their respective meanings given them in the Credit
Agreement.

 

 

1.

Pursuant to Section 2.2(b) of the Credit Agreement, the Borrower hereby requests
that the Lenders   make   Term   Loans   to   the   Borrower   in   an  
aggregate   amount   equal to

 

$[_____________].

 

 

2.

The Borrower requests that such Term Loans be made available to the Borrower on
_____________.

 

 

3.

The Borrower hereby requests that such Term Loans be of the following Type:

 

 

[Check one box only]

 

Base Rate Loan

LIBOR Loan, with an initial Interest Period for a duration of:

 

[Check one box only]

 

one month

three months

six months

twelve months

 

 

4.

The Borrower requests that the proceeds of such Term Loans be made available by

 



___________________________________________________________________

 



___________________________________________________________________

 



___________________________________________________________________

 

 

 

H-1

 

--------------------------------------------------------------------------------

 

The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof, as of the date of the making of the requested Term Loans,
and after making such Term Loans, (a) no Default or Event of Default shall
exist; and (b) the representations and warranties made or deemed made by the
Borrower and each other Loan Party in the Loan Documents to which any of them is
a party, are true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty is true and correct in all respects) except to the
extent that such representations and warranties expressly relate solely to an
earlier date (in which case such representations and warranties shall have been
true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) on and as
of such earlier date) and except for changes in factual circumstances expressly
permitted under the Credit Agreement In addition, the Borrower certifies to the
Administrative Agent and the Lenders that all conditions to the making of the
requested Term Loans contained in Article VI of the Credit Agreement will have
been satisfied at the time such Term Loans are made.

 

BROADSTONE NET LEASE, LLC

By:

 

Broadstone Net Lease, Inc., Managing Member

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

H-2

 

--------------------------------------------------------------------------------

 

EXHIBIT I-1

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes) Reference is made to that certain Term Loan Agreement dated as of
February 27, 2019 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”) by and among Broadstone Net Lease, LLC, a
New York limited liability company (the “Borrower”), Broadstone Net Lease, Inc.,
a Maryland corporation, the financial institutions party thereto and their
assignees under Section 13.6 thereof (the “Lenders”), and CAPITAL ONE, NATIONAL
ASSOCIATION, as Administrative Agent (together with its successors and assigns,
the “Administrative Agent”).

 

Pursuant to the provisions of Section 3.10 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv) it
is not a controlled foreign corporation related to Borrower as described in
Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Agent and Borrower with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E. By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform Borrower and
Agent, and (2) the undersigned shall have at all times furnished Borrower and
Agent with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 



[NAME OF LENDER]

 

By:

 

 

Name:

 

 

Title:

 

 

 

Date:

,

20__

 

 

 

 

 

I-1-1

 

--------------------------------------------------------------------------------

 

EXHIBIT I-2

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to that certain Term Loan Agreement dated as of February 27,
2019 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”) by and among Broadstone Net Lease, LLC, a New York
limited liability company (the “Borrower”), Broadstone Net Lease, Inc., a
Maryland corporation, the financial institutions party thereto and their
assignees under Section 13.6 thereof (the “Lenders”), and CAPITAL ONE, NATIONAL
ASSOCIATION, as Administrative Agent (together with its successors and assigns,
the “Administrative Agent”).

 

Pursuant to the provisions of Section 3.10 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of Borrower within the meaning of Section
871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign corporation
related to Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E. By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform such Lender
in writing, and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

__________________________________

[NAME OF PARTICIPANT]

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

Date:

 

__________ __, 20__

 

 

 

 

 

I-2-1

 

--------------------------------------------------------------------------------

 

EXHIBIT I-3

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to that certain Term Loan Agreement dated as of February 27,
2019 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”) by and among Broadstone Net Lease, LLC, a New York
limited liability company (the “Borrower”), Broadstone Net Lease, Inc., a
Maryland corporation, the financial institutions party thereto and their
assignees under Section 13.6 thereof (the “Lenders”), and CAPITAL ONE, NATIONAL
ASSOCIATION, as Administrative Agent (together with its successors and assigns,
the “Administrative Agent”).

 

Pursuant to the provisions of Section 3.10 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of Borrower
within the meaning of Section 871(h)(3)(B) of the Code and (v) none of its
direct or indirect partners/members is a controlled foreign corporation related
to Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or IRS
Form W-8BEN-E from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

__________________________________

[NAME OF PARTICIPANT]

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

Date:

 

__________ __, 20__

 

 

 

I-3-1

 

--------------------------------------------------------------------------------

 

EXHIBIT I-4

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is made to that certain Term Loan Agreement dated as of February 27,
2019 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”) by and among Broadstone Net Lease, LLC, a New York
limited liability company (the “Borrower”), Broadstone Net Lease, Inc., a
Maryland corporation, the financial institutions party thereto and their
assignees under Section 13.6 thereof (the “Lenders”), and CAPITAL ONE, NATIONAL
ASSOCIATION, as Administrative Agent (together with its successors and assigns,
the “Administrative Agent”).

 

Pursuant to the provisions of Section 3.10 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to the Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of Borrower within the
meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to
Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Agent and Borrower with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or IRS
Form W-8BEN-E from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform Borrower and Agent, and (2)
the undersigned shall have at all times furnished Borrower and Agent with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

__________________________________

[NAME OF LENDER]

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

Date:

 

__________ __, 20__

 

I-4-1

 